Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 1 of 159 PAGEID #: 306




                           EXHIBIT A
 Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 2 of 159 PAGEID #: 307
                               e-CLAS Banner Page
                  Environment:      PRODUCTION




Policy Number:    EPP 049 46 35
Effective Date:   06-26-2018

Named Insured:    TROY STACY ENTERPRISES INC. DBA CRAFT-N-VINYL




                                                  34-272

                                                  ASSOCIATED INSURANCE
                                                  AGENCIES, INC.
                                                  63 COMMERCE PARK DR
                                                  WESTERVILLE, OH 43082-8348




Thank you for placing this coverage with The Cincinnati Insurance Companies!
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 3 of 159 PAGEID #: 308
        Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 4 of 159 PAGEID #: 309




                               Commission Schedule
       Policy Number:    EPP 049 46 35                  Effective Date: 06-26-2018
       Named Insured:

       TROY STACY ENTERPRISES INC. DBA CRAFT-N-VINYL
       Premium                                          Commission
       1,458 ANNUAL/INST                                20%
       CYBER RISK 143 ANNUAL                            15%




IA 4991 06 17
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 5 of 159 PAGEID #: 310
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 6 of 159 PAGEID #: 311



                                                       The Cincinnati Insurance Company
                                                       The Cincinnati Casualty Company
                                                       The Cincinnati Indemnity Company




Policy Number: EPP 049 46 35

Effective Date: 06-26-2018

Named Insured: TROY STACY ENTERPRISES INC. DBA CRAFT-N-VINYL
For professional advice and policy questions or changes, please contact your local independent agency:


ASSOCIATED INSURANCE AGENCIES, INC.
63 COMMERCE PARK DR
WESTERVILLE, OH 43082-8348


614-882-2335

Dear Policyholder:
Thank you
Thank you for trusting The Cincinnati Insurance Companies with your commercial insurance coverage. We
recognize that locally based independent agents have the working knowledge to help you choose the right
insurance company for your needs. Together with your local independent insurance agency, we are committed
to providing you with the highest level of service.
Please review your enclosed policy information to verify your coverage details, as well as deductibles and
coverage amounts. Should your needs change, your agent is available to review and update your policy.
Please promptly report claims
If you experience a policy-related loss, you may report it by contacting your local professional independent
agency representing The Cincinnati Insurance Companies or by directly calling us toll-free at 877-242-2544
and providing your policy number and claim-related information.


Sincerely,




Steve Spray
Senior Vice President - Commercial Lines




IA 4443 04 14
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 7 of 159 PAGEID #: 312
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 8 of 159 PAGEID #: 313




                                                     The Cincinnati Insurance Company n The Cincinnati Indemnity Company
                                                                                         The Cincinnati Casualty Company




                                                Today's Date:    07-12-2018

To:   TROY STACY ENTERPRISES INC. DBA CRAFT-N-VINYL

Policy Number:       EPP 049 46 35
Expiration Date:     06-26-2021
Agency:              ASSOCIATED INSURANCE AGENCIES, INC. 34-272

      Data breach and identity recovery support and resources included with your insurance policy

Dear Policyholder:

Your policy includes Cincinnati Data Defender™ coverage for an additional premium, helping to safeguard
your business against the rising costs of a data breach and offering services to assist you in the event of
identity theft. Please save this information so you can access all the tools and resources that come with your
cyber protection coverage. Refer to Cincinnati Data Defender Coverage Form, HC102, for a complete
statement of coverages, exclusions and limits of insurance.

Policyholder tools and resources
Data breach portal - You gain access to www.eriskhub.com/cic, a website that provides you with the
comprehensive, on-demand resources you need to:
•   Prepare in advance:
    -   Access online resources when you need them
    -   Create your breach response plan from the template
    -   Learn about breach laws that apply to your business
•   Review risk management resources:
    -   Use the compliance reference guide and notification letter examples
    -   Locate credit bureau and government agency notification information
    -   Learn how to contact data risk management experts for more help
•   Manage your breach response:
    -   Call the help line for breach information and assistance
    -   Arrange assistance with notification letters
    -   Access public relations resources to help you respond to the media

The first time you visit this website, please complete new user registration using this information:

                                           Access code = 12116-868

Identity theft services – You also receive case management services and reimbursement for covered
expenses if you, as a business owner, become the victim of identity theft or account takeover. If you suspect
that you may be an identity theft victim or you have questions, please call our Identity Recovery Help Line,
866-219-9831.




IA4463 (01/16)
       Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 9 of 159 PAGEID #: 314
Page 2 of 2

Claims services
If you suspect or know that a data breach may have exposed or compromised your organization's private,
customer or personal data, a swift response is critical for your protection. Please note that the Web portal and
help line provide advice and information, and using them does not satisfy any notice of claim requirement. The
only way to report a claim is to contact your independent agent or call us directly, 877-242-2544. Your agent
and Cincinnati Insurance will work with you to preserve your company's goodwill, prevent regulatory sanctions
or fines, avoid civil litigation and safeguard your business reputation.

Please contact your agent representing Cincinnati with questions about this valuable coverage.

Thank you for trusting your agent and Cincinnati to protect your business.

                                              Sincerely,




                                              COMMERCIAL LINES DEPARTMENT
                                              Commercial Lines




IA4463 (01/16)
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 10 of 159 PAGEID #: 315

                       NOTICE TO POLICYHOLDERS
                DIRECT BILL ACCOUNT CREDIT PROCEDURE
This is a notice of how an account credit will be applied to your policy or to all of the policies being billed as
single account.
Account Credits
A. If your account is comprised of a single policy and an endorsement or premium audit results in a credit
    (return premium), the credit is applied to that policy. If your account does not have a future installment due
    at the time the endorsement or audit is processed, the credit is refunded to the payor listed for your
    account. If you do not wish for credits to be automatically applied to future unpaid installments, please
    contact us to request a refund. Please note that the amount of the refund may vary based upon the date
    you contact us and your billing schedule.
B. If your account is comprised of more than one policy and an endorsement or premium audit results in a
    credit (return premium), the credit is applied in the following manner:
    •    Payments previously applied to your account are deferred.
    •    The credit that results from the endorsement or audit is applied to the policy generating the credit.
    •    The payments that were deferred are then reapplied to the account in order to satisfy the amount
         due.
    •    Any excess payment that results from the credit is applied proportionately to your policies with a
         future payment or installment due.
    •    If you do not wish for credits to be automatically applied to future unpaid installments, please contact
         us to request a refund. Please note that the amount of the refund may vary based upon the date you
         contact us and your billing schedule.
    •    If your account does not have a future installment or payment due at the time the endorsement or
         audit is processed, the credit is refunded to the payor listed for your account.
(Does not apply to audit return premium for payors located in New York; Does not apply to premiums due
more than 30 days from the date of processing for payors located in New Hampshire. These credits are
automatically refunded to the payor)
To request a refund, contact us at:
Mailing Address                          Toll free phone number               Electronic mail
The Cincinnati Insurance Company               877-942-2455                   CinciBill@cinfin.com
PO Box 14529
Cincinnati, OH 45250-0529




IA 4407 03 13
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 11 of 159 PAGEID #: 316
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 12 of 159 PAGEID #: 317

          DISCLOSURE OF DIRECT BILL FEES AND CHARGES
NO COVERAGE IS PROVIDED BY THIS DISCLOSURE, nor can it be construed to replace any provision of
your policy. YOU SHOULD READ YOUR POLICY AND REVIEW YOUR DECLARATIONS PAGE CAREFULLY
for complete information on the coverages provided.
Your insurance premium is being paid directly to us rather than to your insurance agency. We appreciate your
prompt payment of the premium. Please note that these fees apply only in the event your payment is late, is
returned to us for insufficient funds, or if your policy was previously canceled for nonpayment of premium and
has been reinstated at either your or your agents request. We are not required to reinstate a policy once
cancellation for nonpayment of premium has become effective. The decision to reinstate coverage is solely at
the discretion of the company.
Not all fees are applicable in all states. The types of fees are listed below. Following the description of each
fee, we list the states where the fee applies and the amount of the fee. Fees are not levied in KY, MD, MT and
NC.
Non-Sufficient Funds (NSF) Charge: The first time a premium payment is returned due to Non-Sufficient
Funds (NSF), the premium due is the installment amount. For each succeeding return of payment while
continuously insured with The Cincinnati Insurance Companies, a charge is added to your next account
statement. The amount of the charge is determined by the fees filed with and approved by the state where the
payor of your account is located.
$10 AK, FL, NJ, RI, and SC;
$15 MA;
$20 NY; and
$25 AL, AZ, AR, CA, CO, CT, DE, DC, GA, HI, ID, IL, IN, IA, KS, LA, ME, MI, MN, MS, MO, NE, NV, NH, NM,
ND, OH, OK, OR, PA, SD, TN, TX, UT, VT, VA, WA, WI, WV and WY.
Reinstatement Charge: The first time your account is reinstated for nonpayment of premium, the premium
due is the installment amount. For each succeeding reinstatement due to nonpayment of premium while
continuously insured with The Cincinnati Insurance Companies, a charge is added to your next account
statement. The amount of the charge is determined by the fees filed with and approved by the state where the
payor of your account is located.
$10 AK, RI, and SC;
$15 MA;
$20 NY; and
$25 AL, AZ, AR, CA, CO, CT, DE, DC, GA, HI, ID, IL, IN, IA, KS, LA, ME, MI, MN, MS, MO, NE, NV, NH, NM,
ND, OH, OK, OR, PA, SD, TN, TX, UT, VT, VA, WA and WY.
Late Charge: A charge is added to your next account statement each time your payment is received and
processed after the due date as shown on the account statement. This fee will not apply to Electronic Funds
Transfer (EFT). The amount of the charge is determined by the fees filed with and approved by the state where
the payor of your account is located.
$10 AK, FL, RI, and SC;
$15 MA; and
$25 AL, AZ, AR, CA, CO, CT, DE, DC, GA, HI, ID, IL, IN, IA, KS, LA, ME, MI, MN, MS, MO, NE, NV, NH, NM,
ND, OH, OK, OR, PA, SD, TN, TX, UT, VT, VA, WA, WI and WY.




IA 4421 03 13
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 13 of 159 PAGEID #: 318
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 14 of 159 PAGEID #: 319


                                               The Cincinnati Insurance Company
                                                              A Stock Insurance Company

                                             Headquarters: 6200 S. Gilmore Road, Fairfield, OH 45014-5141
                                             Mailing address: P.O. Box 145496, Cincinnati, OH 45250-5496
                                                           www.cinfin.com n 513-870-2000




                        COMMON POLICY DECLARATIONS
                                                               Billing Method: DIRECT BILL
                            POLICY NUMBER EPP 049 46 35
 NAMED INSURED TROY STACY ENTERPRISES INC. DBA CRAFT-N-VINYL
               1810 LYNNHAVEN DR
 ADDRESS       COLUMBUS, OH 43221-1412
 (Number & Street,
 Town, County,
 State & Zip Code)


 Previous Policy Number:
 NEW
 Policy Period: At 12:01 A.M., STANDARD TIME AT YOUR MAILING ADDRESS SHOWN ABOVE
 All coverages except Automobile and / or Garage
    Policy number: EPP 049 46 35                FROM: 06-26-2018              TO: 06-26-2021
 Automobile and / or Garage
    Policy number:                        FROM:                               TO:
 Agency     ASSOCIATED INSURANCE AGENCIES, INC. 34-272
 City    WESTERVILLE, OH

  Legal Entity / Business Description
  ORGANIZATION (ANY OTHER)
 IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS
 POLICY, WE AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

 FORMS APPLICABLE TO ALL COVERAGE PARTS:
 IL0017        11/98   COMMON POLICY CONDITIONS
 IA102A        09/08   SUMMARY OF PREMIUMS CHARGED
 IA904         04/04   SCHEDULE OF LOCATIONS
 IA4236        01/15   POLICYHOLDER NOTICE TERRORISM INSURANCE COVERAGE
 IP446         08/01   NOTICE TO POLICYHOLDERS
 IA4121OH      01/16   OHIO CHANGES - CANCELLATION AND NONRENEWAL
 IA4238        01/15   CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
 IA4338        05/11   SIGNATURE ENDORSEMENT
 IL0021        11/85   NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (BROAD FORM)
 FM502         07/08   COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS
 GA532         07/08   COMMERCIAL GENERAL LIABILITY COVERAGE PART DECLARATIONS
 GA539         07/08   LIQUOR LIABILITY COVERAGE PART DECLARATIONS
 HC502         01/18   CINCINNATI DATA DEFENDER™ COVERAGE PART DECLARATIONS


07-12-2018 17:58
Countersigned                                         By
                                    (Date)                                  (Authorized Representative)




IA 509 01 12                                                                                 Page 1 of    1
                                                            EPP 049 46 35
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 15 of 159 PAGEID #: 320
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 16 of 159 PAGEID #: 321

                          COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.
A.   Cancellation                                                       b.   Give you reports on the conditions
                                                                             we find; and
     1.   The first Named Insured shown in the
          Declarations may cancel this policy by                        c.   Recommend changes.
          mailing or delivering to us advance writ-
          ten notice of cancellation.                              2.   We are not obligated to make any in-
                                                                        spections, surveys, reports or recom-
     2.   We may cancel this policy by mailing or                       mendations and any such actions we do
          delivering to the first Named Insured                         undertake relate only to insurability and
          written notice of cancellation at least:                      the premiums to be charged. We do not
                                                                        make safety inspections. We do not un-
          a.   10 days before the effective date of                     dertake to perform the duty of any person
               cancellation if we cancel for non-                       or organization to provide for the health
               payment of premium; or                                   or safety of workers or the public. And
          b.   30 days before the effective date of                     we do not warrant that conditions:
               cancellation if we cancel for any                        a.   Are safe or healthful; or
               other reason.
                                                                        b.   Comply with laws, regulations, codes
     3.   We will mail or deliver our notice to the                          or standards.
          first Named Insured's last mailing address
          known to us.                                             3.   Paragraphs 1. and 2. of this condition
                                                                        apply not only to us, but also to any rat-
     4.   Notice of cancellation will state the effec-                  ing, advisory, rate service or similar or-
          tive date of cancellation. The policy pe-                     ganization which makes insurance in-
          riod will end on that date.                                   spections, surveys, reports or recom-
     5.   If this policy is cancelled, we will send the                 mendations.
          first Named Insured any premium refund                   4.   Paragraph 2. of this condition does not
          due. If we cancel, the refund will be pro                     apply to any inspections, surveys, reports
          rata. If the first Named Insured cancels,                     or recommendations we may make rela-
          the refund may be less than pro rata.                         tive to certification, under state or munici-
          The cancellation will be effective even if                    pal statutes, ordinances or regulations, of
          we have not made or offered a refund.                         boilers, pressure vessels or elevators.
     6.   If notice is mailed, proof of mailing will be       E.   Premiums
          sufficient proof of notice.
                                                                   The first Named Insured shown in the Decla-
B.   Changes                                                       rations:
     This policy contains all the agreements be-                   1.   Is responsible for the payment of all pre-
     tween you and us concerning the insurance                          miums; and
     afforded. The first Named Insured shown in
     the Declarations is authorized to make                        2.   Will be the payee for any return premi-
     changes in the terms of this policy with our                       ums we pay.
     consent. This policy's terms can be amended
     or waived only by endorsement issued by us               F.   Transfer of Your Rights and Duties Under
     and made a part of this policy.                               this Policy

C.   Examination of Your Books and Records                         Your rights and duties under this policy may
                                                                   not be transferred without our written consent
     We may examine and audit your books and                       except in the case of death of an individual
     records as they relate to this policy at any                  named insured.
     time during the policy period and up to three
     years afterward.                                              If you die, your rights and duties will be
                                                                   transferred to your legal representative but
D.   Inspections and Surveys                                       only while acting within the scope of duties as
                                                                   your legal representative. Until your legal rep-
     1.   We have the right to:                                    resentative is appointed, anyone having
          a.   Make inspections and surveys at any                 proper temporary custody of your property will
               time;                                               have your rights and duties but only with re-
                                                                   spect to that property.



IL 00 17 11 98                    Copyright, Insurance Services Office, Inc., 1998
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 17 of 159 PAGEID #: 322
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 18 of 159 PAGEID #: 323
                       SUMMARY OF PREMIUMS CHARGED
Attached to and forming part of
POLICY NUMBER: EPP 049 46 35                                           Effective Date: 06-26-2018

Named Insured:   TROY STACY ENTERPRISES INC. DBA CRAFT-N-VINYL
                       THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE
                        PARTS FOR WHICH A PREMIUM CHARGE IS INDICATED

Commercial Property Coverage Part                                           $              579
Commercial General Liability Coverage Part                                  $              500
Commercial Auto Coverage Part                                               $
Commercial Umbrella / Excess Liability Coverage Part                        $
DATA DEFENDER COVERAGE PART                                                 $              143
LIQUOR LIABILITY                                                            $              354
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
Terrorism Coverage                                                          $               25
Installment Charge                                                          $
    ANNUAL TOTAL                                                            $           1,601
PAYMENTS


                                                        First                    Remaining
                                                    Installment                 Installment(s)
              MONTHLY                           *                               *
                                             *SEE BILLING STATEMENT MAILED SEPARATELY
Automobile Coverages, Employers Liability, Employment Practices Liability Coverage, Professional Liability
Coverage, Terrorism Coverage and / or Wrongful Acts Coverage, if included in the policy, are subject to Annual
Adjustment of rates and premium on each anniversary of the policy.
Commercial Umbrella and Excess Liability, if included in the policy, may be subject to Annual Adjustment of
premium on each anniversary. Refer to the Commercial Umbrella or Excess Liability Coverage Part
Declarations form to see if this is applicable.
                        ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED
IA 102 A 09 08
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 19 of 159 PAGEID #: 324
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 20 of 159 PAGEID #: 325
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        SCHEDULE OF LOCATIONS
LOC. STREET ADDRESS     CITY    STATE   ZIP CODE
1     1806 W 5TH AVE
      COLUMBUS, OH 43212-2321




IA 904 04 04
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 21 of 159 PAGEID #: 326
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 22 of 159 PAGEID #: 327

                           POLICYHOLDER NOTICE
                       TERRORISM INSURANCE COVERAGE
THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN RESPONSE TO THE
DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK INSURANCE ACT. THIS ENDORSEMENT
DOES NOT GRANT ANY COVERAGE OR CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE
UNDER THE POLICY.
Your policy may contain coverage for certain losses caused by terrorism.
Premium:
In accordance with the federal Terrorism Risk Insurance Act, we are required to notify you of the portion of the
premium, if any, attributable to the coverage for terrorist acts certified under the Terrorism Risk Insurance Act.
•   Refer to the SUMMARY OF PREMIUMS CHARGED or DECLARATIONS PAGE for the portion of your
    premium that is attributable to coverage for terrorist acts certified under the Act.
Federal Participation:
The Act also requires us to provide disclosure of federal participation in payment of terrorism losses.
•   Under your policy, any losses caused by certified acts of terrorism would be partially reimbursed by the
    United States Government, Department of Treasury, under a formula established by federal law. Under
    this formula, the federal share equals a percentage, as specified in the Schedule below, of that portion of
    the amount of such insured losses that exceeds the applicable insurer retention. However, if aggregate
    insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed $100
    billion in a calendar year, the Treasury shall not make any payment for any portion of the amount of such
    losses that exceeds $100 billion.
•   Schedule:

           Federal Share of Terrorism Losses
             Percentage       Calendar Year
                 85%                  2015
                 84%                  2016
                 83%                  2017
                 82%                  2018
                 81%                  2019
                 80%                  2020
Cap on Insurer Participation:
If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed
$100 billion in a calendar year and we have met our insurer deductible under the Terrorism Risk Insurance Act,
we shall not be liable for the payment of any portion of the amount of such losses that exceeds $100 billion,
and in such case insured losses up to that amount are subject to pro rata allocation in accordance with
procedures established by the Secretary of the Treasury.
NOTE: IF YOUR POLICY IS A RENEWAL POLICY, THIS NOTICE IS PROVIDED TO SATISFY THE
      REQUIREMENTS UNDER THE TERRORISM RISK INSURANCE ACT FOR POLICYHOLDER
      DISCLOSURE: (1) AT THE TIME OF OUR OFFER TO RENEW THE POLICY AND (2) AT THE
      TIME THE RENEWAL IS COMPLETED.




IA 4236 01 15
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 23 of 159 PAGEID #: 328
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 24 of 159 PAGEID #: 329

           THECINCINNATI INSURANCE COMPANY
          THE CINCINNATI CASUALTY COMPANY
          THE CINCINNATI INDEMNITY COMPANY

                             NOTICE TO POLICYHOLDERS
Please be advised that in your application for insurance you disclosed information to The Cincinnati Insurance
Company, The Cincinnati Casualty Company and The Cincinnati Indemnity Company. The information dis-
closed in the application and all information subsequently collected by any of these companies may be
shared among all three.




IP 446 08 01
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 25 of 159 PAGEID #: 330
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 26 of 159 PAGEID #: 331
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         OHIO CHANGES - CANCELLATION AND NONRENEWAL
This endorsement modifies insurance provided under the following:


    BUSINESSOWNERS POLICY
    CHEMICAL DRIFT LIMITED LIABILITY COVERAGE PART - CLAIMS-MADE
    CINCINNATI CYBER DEFENSE™ COVERAGE PART
    CINCINNATI DATA DEFENDER™ COVERAGE PART
    CINCINNATI NETWORK DEFENDER™ COVERAGE PART
    CLAIMS - MADE EXCESS LIABILITY COVERAGE PART
    COMMERCIAL AUTO COVERAGE PART
    COMMERCIAL CRIME AND FIDELITY COVERAGE PART
    COMMERCIAL GENERAL LIABILITY COVERAGE PART
    COMMERCIAL INLAND MARINE COVERAGE PART
    COMMERCIAL PROPERTY COVERAGE PART
    COMMERCIAL UMBRELLA LIABILITY COVERAGE PART
    CONTRACTOR'S ERRORS AND OMISSIONS COVERAGE FORM CLAIMS-MADE
    CONTRACTOR'S LIMITED POLLUTION LIABILITY COVERAGE PART
    ELECTRONIC DATA LIABILITY COVERAGE FORM
    EMPLOYMENT PRACTICES LIABILITY COVERAGE PART
    EMPLOYEE BENEFIT LIABILITY COVERAGE PART
    EXCESS LIABILITY COVERAGE PART
    EXCESS WORKERS COMPENSATION AND EMPLOYERS LIABILITY COVERAGE FORM
    FARM COVERAGE PART
    GOLF COURSE CHEMICAL APPLICATION LIMITED LIABILITY COVERAGE PART
    HOLE-IN-ONE COVERAGE PART
    LIQUOR LIABILITY COVERAGE PART
    MACHINERY AND EQUIPMENT COVERAGE PART
    MANUFACTURER'S ERRORS AND OMISSIONS COVERAGE FORM - CLAIMS-MADE
    POLLUTION LIABILITY COVERAGE PART
    PRODUCT WITHDRAWAL COVERAGE PART
    PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
    PROFESSIONAL LIABILITY COVERAGE PART
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART - CLAIMS-MADE

A. With respect to a policy which has been in ef-                    c.   Discovery of a moral hazard or willful
    fect for more than 90 days, or is a renewal of a                      or reckless acts or omissions on your
    policy we issued, or is a policy for medical                          part which increases any hazard in-
    malpractice professional liability, the Cancella-                     sured against;
    tion Common Policy Condition is replaced by
    the following:                                                   d.   The occurrence of a change in the
                                                                          individual risk which substantially in-
    1.   The first Named Insured shown in the                             creases any hazard insured against
         Declarations may cancel this policy by                           after the insurance coverage has
         mailing or delivering to us advance written                      been issued or renewed except to the
         notice of cancellation.                                          extent the insurer could reasonably
                                                                          have foreseen the change or con-
    2.   We may cancel this policy only for one or                        templated the risk in writing the con-
         more of the following reasons, except as                         tract;
         provided in Paragraph 6. below.
                                                                     e.   Loss of applicable reinsurance or a
         a.   Nonpayment of premium;                                      substantial decrease in applicable re-
         b.   Discovery of fraud or material misrep-                      insurance, if the Superintendent has
              resentation in the procurement of the                       determined that reasonable efforts
              insurance or with respect to any                            have been made to prevent the loss
              claims submitted thereunder;                                of, or substantial decrease in, the ap-
                                                                          plicable reinsurance, or to obtain re-
                                                                          placement coverage;

                                    Includes copyrighted material of Insurance
IA 4121 OH 01 16                     Services Office, Inc., with its permission.                   Page 1 of 2
        Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 27 of 159 PAGEID #: 332
         f.   Failure of an insured to correct mate-         B. The following is added to the Common Policy
              rial violations of safety codes or to               Conditions and supersedes any provisions to
              comply with reasonable written loss                 the contrary:
              control recommendations; or
                                                                  NONRENEWAL
         g.   A determination by the Superinten-
              dent of Insurance that the continua-                1.   If we elect not to renew this policy, we will
              tion of the policy would create a con-                   mail written notice of nonrenewal to the
              dition that would be hazardous to the                    first Named Insured, and agent if any, at
              policyholders or the public.                             the last mailing addresses known to us.
                                                                       The notice will contain the date of the no-
   3.    We will mail written notice of cancellation                   tice and the policy number, and will state
         to the first Named Insured, and agent if                      the expiration date of the policy. We will
         any, at the last mailing addresses known                      state the reason for nonrenewal for medi-
         to us. Proof of mailing will be sufficient                    cal malpractice professional liability cov-
         proof of notice.                                              erage.
   4.    We will mail the notice of cancellation at               2.   We will mail the notice of nonrenewal at
         least:                                                        least 30 days before:
         a.   10 days from the effective date of                       a.   The expiration date of the policy; or
              cancellation, if we cancel for non-
              payment of premium; or                                   b.   The anniversary date of this policy, if
                                                                            the policy is written for a term of more
         b.   30 days from the effective date of                            than one year.
              cancellation, if we cancel for a reason
              stated in the 2.b. through 2.g. above;              3.   We will mail the notice of nonrenewal at
              or                                                       least 60 days before:

         c.   60 days from the effective date of                       a.   The expiration date of the policy; or
              cancellation, if we cancel for a reason                  b.   The anniversary date of this policy, if
              stated in 2.b. through 2.g. above, ap-                        the policy is written for a term of more
              plicable to medical malpractice pro-                          than one year,
              fessional liability coverage.
                                                                       for medical malpractice professional liabil-
   5.    a. The notice of cancellation will state                      ity.
              the effective date of cancellation. The
              policy period will end on that date.                4.   Proof of mailing will be sufficient proof of
                                                                       notice.
         b.   The notice will also contain the date
              of the notice and the policy number,           C. 1.     Paragraph A.2.a. of the Businessowners
              and will state the reason for cancella-                  Common Policy Conditions is deleted.
              tion.
                                                                  2.   Paragraph E.2. of the Cancellation
   6.    Policies written for a term of more than                      Common Policy Condition in the Stand-
         one year may be cancelled by us for any                       ard Property Policy is deleted. Para-
         reason at an anniversary date, upon 30                        graph E.2. is deleted in its entirety and is
         days' written notice of cancellation or up-                   replaced by the following (unless Item A.
         on 60 days' written notice of cancellation                    of this endorsement applies):
         applicable to medical malpractice profes-
         sional liability coverage.                                    We may cancel this policy by mailing or
                                                                       delivering to the first Named Insured, and
   7.    If this policy is cancelled, we will send the                 agent if any, written notice of cancellation
         first Named Insured any premium refund                        at least:
         due. If we or the first Named Insured can-
         cels, the refund will be pro rata. The can-                   a.   10 days before the effective date of
         cellation will be effective even if we have                        the cancellation, if we cancel for non-
         not made or offered a refund.                                      payment of premium; or
                                                                       b.   30 days before the effective date, if
                                                                            we cancel for any other reason.




                                     Includes copyrighted material of Insurance
IA 4121 OH 01 16                      Services Office, Inc., with its permission.                     Page 2 of 2
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 28 of 159 PAGEID #: 333
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:


    All Commercial Lines Coverage Parts, Coverage Forms, Policies and Endorsements subject to the
    federal Terrorism Risk Insurance Act and any amendments and extensions thereto

A. The following definition is added with respect                 ceeds $100 billion, and in such case insured
    to the provisions of this endorsement:                        losses up to that amount are subject to pro ra-
                                                                  ta allocation in accordance with procedures
    "Certified act of terrorism" means an act that is             established by the Secretary of the Treasury.
    certified by the Secretary of the Treasury, in
    accordance with the provisions of the federal            C. Application of Other Exclusions
    Terrorism Risk Insurance Act, to be an act of
    terrorism pursuant to the federal Terrorism                   The terms and limitations of any terrorism ex-
    Risk Insurance Act. The criteria contained in                 clusion, or the inapplicability, omission or ab-
    the Terrorism Risk Insurance Act for a "certi-                sence of a terrorism exclusion, does not serve
    fied act of terrorism" include the following:                 to create coverage for any loss which would
                                                                  otherwise be excluded under this Coverage
    1.   The act resulted in insured losses in ex-                Part, Coverage Form, Policy or Endorsement
         cess of $5 million in the aggregate, attrib-             such as losses excluded by:
         utable to all types of insurance subject to
         the Terrorism Risk Insurance Act; and                    1.   Exclusions that address war, warlike ac-
                                                                       tion, insurrection, rebellion, revolution, mil-
    2.   The act is a violent act or an act that is                    itary action, nuclear hazard, nuclear mate-
         dangerous to human life, property or in-                      rials, nuclear reaction, radiation, or radio-
         frastructure and is committed by an indi-                     active contamination;
         vidual or individuals, as part of an effort to
         coerce the civilian population of the Unit-              2.   Exclusions that address pollutants, con-
         ed States or to influence the policy or af-                   tamination, deterioration, fungi or bacteria;
         fect the conduct of the United States                         or
         Government by coercion.                                  3.   Any other exclusion,
B. Cap On Losses from Certified Acts of Ter-                      regardless if the "certified act of terrorism"
   rorism                                                         contributes concurrently or in any sequence to
    If aggregate insured losses attributable to ter-              the loss.
    rorist acts certified under the Terrorism Risk           D. Sunset Clause
    Insurance Act exceed $100 billion in a calen-
    dar year and we have met our insurer deducti-                 If the federal Terrorism Risk Insurance Act ex-
    ble under the Terrorism Risk Insurance Act,                   pires or is repealed, then this endorsement is
    we shall not be liable for the payment of any                 null and void for any act of terrorism that takes
    portion of the amount of such losses that ex-                 place after the expiration or repeal of the Act.




                                          Includes copyrighted material of ISO
                                      Properties, Inc. and American Association
IA 4238 01 15                        of Insurance Services, with their permission.
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 29 of 159 PAGEID #: 334
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 30 of 159 PAGEID #: 335

                              SIGNATURE ENDORSEMENT
 IN WITNESS WHEREOF, this policy has been signed by our President and Secretary in the City of Fairfield,
 Ohio, but this policy shall not be binding upon us unless countersigned by an authorized representative of
 ours. The failure to countersign does not void coverage in Arizona, Virginia and Wisconsin.




                      Secretary                                                President


The signature on any form, endorsement, policy, declarations, jacket or application other than the signature of
the President or Secretary named above is deleted and replaced by the above signatures.




IA 4338 05 11
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 31 of 159 PAGEID #: 336
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 32 of 159 PAGEID #: 337


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT
                       (Broad Form)
This endorsement modifies insurance provided under the following;
     BUSINESSOWNERS POLICY
     COMMERCIAL AUTO COVERAGE PART
     COMMERCIAL GENERAL LIABILITY COVERAGE PART
     FARM COVERAGE PART
     PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
     LIQUOR LIABILITY COVERAGE PART
     POLLUTION LIABILITY COVERAGE PART
     OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
     RAILROAD PROTECTIVE LIABILITY COVERAGE PART
     SPECIAL PROTECTIVE AND HIGHWAY LIABILITY POLICY NEW YORK DEPARTMENT OF TRANS-
     PORTATION
                                                                        possessed, handled, used, proc-
1.   The insurance does not apply:                                      essed, stored, transported or dis-
                                                                        posed of by or on behalf of an "in-
     A. Under any Liability Coverage, to "bodily                        sured;" or
         injury" or "property damage:"
                                                                   (3) The "bodily injury" or "property dam-
         (1) With respect to which an "insured"                         age" arises out of the furnishing by
               under the policy is also an insured                      an "insured" of services, materials,
               under a nuclear energy liability policy                  parts or equipment in connection
               issued by Nuclear Energy Liability                       with the planning, construction,
               Insurance       Association,     Mutual                  maintenance, operation or use of
               Atomic Energy Liability Underwriters,                    any "nuclear facility," but if such fa-
               Nuclear Insurance Association of                         cility is located within the United
               Canada or any of their successors,                       States of America, its territories or
               or would be an insured under any                         possessions or Canada, this exclu-
               such policy but for its termination                      sion (3) applies only to "property
               upon exhaustion of its limit of liability;               damage" to such "nuclear facility"
               or                                                       and any property thereat.
         (2) Resulting from the "hazardous prop-          2. As used in this endorsement:
               erties" of "nuclear material" and with
               respect to which (a) any person or            "Hazardous properties" include radioactive,
               organization is required to maintain          toxic or explosive properties;
               financial protection pursuant to the
               Atomic Energy Act of 1954, or any             "Nuclear material," means "source material,"
               law amendatory thereof, or (b) the            "Special nuclear material" or "by-product ma-
               "insured" is, or had this policy not          terial;"
               been issued would be, entitled to in-
               demnity from the United States of             "Source material," "special nuclear material,"
               America, or any agency thereof, un-           and "by-product material" have the meanings
               der any agreement entered into by             given them in the Atomic Energy Act of 1954
               the United States of America, or any          or in any law amendatory thereof;
               agency thereof, with any person or
               organization.                                 "Spent fuel" means any fuel element or fuel
                                                             component, solid or liquid, which has been
     B. Under any Medical Payments coverage,                 used or exposed to radiation in a "nuclear re-
         to expenses incurred with respect to                actor;"
         "bodily injury" resulting from the "hazard-
         ous properties" of "nuclear material" and           "Waste" means any waste material (a) con-
         arising out of the operation of a "nuclear          taining "by-product material" other than the
         facility" by any person or organization.            tailings or wastes produced by the extraction
                                                             or concentration of uranium or thorium from
     C. Under any Liability Coverage, to "bodily             any ore processed primarily for its "source
         injury" or "property damage" resulting              material" content, and (b) resulting from the
         from the "hazardous properties" of "nu-             operation by any person or organization of
         clear material," if:                                any "nuclear facility" included under the first
                                                             two paragraphs of the definition of "nuclear
         (1) The "nuclear material" (a) is at any            facility."
               "nuclear facility" owned by, or oper-
               ated by or on behalf of, an "insured"         "Nuclear facility" means:
               or (b) has been discharged or dis-
               persed therefrom;                                   (a) Any "nuclear reactor;"

         (2) The "nuclear material" is contained in                 (b) Any equipment or device designed
             "spent fuel" or "waste" at any time                        or used for (1) separating the iso-

IL 00 21 11 85             Copyright, Insurance Services Office, Inc., 1983, 1984                  Page 1 of 2
      Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 33 of 159 PAGEID #: 338
             topes of uranium or plutonium, (2)                    (d) Any structure, basin, excavation,
             processing or utilizing "spent fuel," or                  premises or place prepared or used
             (3) handling, processing or packag-                       for the storage or disposal of
             ing "waste;"                                              "waste;"
        (c) Any equipment or device used for                   and includes the site on which any of the
            the processing, fabricating or alloy-              foregoing is located, all operations conducted
            ing of "special nuclear material" if at            on such site and all premises used for such
            any time the total amount of such                  operations;
            material in the custody of the "in-
            sured" at the premises where such                  "Nuclear reactor" means any apparatus de-
            equipment or device is located con-                signed or used to sustain nuclear fission in a
            sists of or contains more than 25                  self-supporting chain reaction or to contain a
            grams of plutonium or uranium 233                  critical mass of fissionable material;
            or any combination thereof, or more                "Property damage" includes all forms of ra-
            than 250 grams or uranium 235;                     dioactive contamination of property.




IL 00 21 11 85             Copyright, Insurance Services Office, Inc., 1983, 1984                Page 2 of 2
       Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 34 of 159 PAGEID #: 339




                        THE   CINCINNATI INSURANCE COMPANY
                                             A Stock Insurance Company
         COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS
Attached to and forming part of POLICY NUMBER:         EPP 049 46 35
Named Insured is the same as it appears on the Common Policy Declarations unless otherwise stated here.


Loc.     (address)
         REFER TO IA904


                                                                                   OPTIONAL COVERAGES
                    COVERAGE PROVIDED                                        Applicable only when an entry is made
                                                        Coin-  Covered                                                 Business
                                                       surance Cause Of                                                  Income
  Item             Coverage                Limits                Loss                                                  Indemnity
                                                                                             Replace-
                                                                          Inflation Replace- ment Cost Agreed Monthly      Maximum Extended
                                                                           Guard ment Cost Incl. Stock Value     Limit      Period  Period
                                                                             (%)      (x)       (x)     (x)   (fraction)     (X)    (Days)
1-1       BUSINESS PERSONAL                   60,000 100%      SPECIAL                X
          PROPERTY INCLUDING
          IMPROVEMENTS AND
          BETTERMENTS

DEDUCTIBLE: $500.00 unless otherwise stated $


MORTGAGE HOLDER
Item           Name and Address
FORMS AND / OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:
FM101        05/16 BUILDING AND PERSONAL PROPERTY COVERAGE FORM (INCLUDING SPECIAL CAUSES
                   OF LOSS)
FA4053       04/06 CINCIPLUS™ COMMERCIAL PROPERTY EXPANDED COVERAGE (XC™) PLUS ENDORSEMENT
                   SUMMARY OF COVERAGE LIMITS
FA4078OH     05/17 OHIO CHANGES - COMMERCIAL PROPERTY
FA450        05/16 COMMERCIAL PROPERTY CONDITIONS
FA250        05/16 CINCIPLUS® COMMERCIAL PROPERTY XC+® (EXPANDED COVERAGE PLUS)
                   ENDORSEMENT




FM 502 07 08                                   EPP 049 46 35                                                   Page 1 of 1
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 35 of 159 PAGEID #: 340
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 36 of 159 PAGEID #: 341

      BUILDING AND PERSONAL PROPERTY COVERAGE FORM
             (INCLUDING SPECIAL CAUSES OF LOSS)
                                                          TABLE OF CONTENTS

                                                                                                                                    Begins on Page
SECTION A. COVERAGE ............................................................................................................................3
   1. Covered Property ...........................................................................................................................3
       a. Building ..................................................................................................................................3
       b. Outdoor Signs........................................................................................................................3
       c. Outdoor Fences .....................................................................................................................3
       d. Business Personal Property.................................................................................................3
   2. Property Not Covered ....................................................................................................................4
       a. Accounts, Deeds, Money or Securities ...............................................................................4
       b. Animals...................................................................................................................................4
       c. Automobiles...........................................................................................................................4
       d. Contraband.............................................................................................................................4
       e. Electronic Data....................................................................................................................... 4
       f. Excavations, Grading & Backfilling.....................................................................................4
       g. Foundations ...........................................................................................................................4
       h. Land, Water or Growing Crops ............................................................................................4
       i. Paved Surfaces......................................................................................................................4
       j. Property While Airborne or Waterborne .............................................................................4
       k. Pilings or Piers.......................................................................................................................4
       l. Property More Specifically Insured .....................................................................................4
       m. Retaining Walls......................................................................................................................4
       n. Underground Pipes, Flues or Drains...................................................................................4
       o. Valuable Papers & Records and Cost to Research............................................................5
       p. Vehicles or Self-Propelled Machines...................................................................................5
       q. Property While Outside of Buildings...................................................................................5
   3. Covered Causes of Loss..............................................................................................................5
       a. Covered Causes of Loss.......................................................................................................5
       b. Exclusions..............................................................................................................................5
       c. Limitations............................................................................................................................11
   4. Additional Coverages.................................................................................................................13
       a. Change in Temperature or Humidity .................................................................................13
       b. Debris Removal....................................................................................................................13
       c. Fire Department Service Charge........................................................................................14
       d. Fire Protection Equipment Recharge ................................................................................14
       e. Inventory or Appraisal ........................................................................................................14
       f. Key and Lock Expense .......................................................................................................15
       g. Ordinance or Law ................................................................................................................15
       h. Pollutant Clean Up and Removal .......................................................................................16
       i. Preservation of Property.....................................................................................................16
       j. Rewards................................................................................................................................16




                                                Includes copyrighted material of Insurance
FM 101 05 16                                     Services Office, Inc., with its permission.                                      Page 1 of 40
         Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 37 of 159 PAGEID #: 342
                                                   TABLE OF CONTENTS (CONT'D)

                                                                                                                                       Begins on Page
   5. Coverage Extensions .................................................................................................................16
      a. Accounts Receivable...........................................................................................................17
      b. Business Income and Extra Expense................................................................................18
      c. Collapse.................................................................................................................................21
      d. Electronic Data.....................................................................................................................22
      e. Exhibitions, Fairs or Trade Shows.....................................................................................23
      f. Fences ..................................................................................................................................23
      g. Fungi, Wet Rot, Dry Rot, and Bacteria - Limited Coverage.............................................23
      h. Glass .....................................................................................................................................24
      i. Newly Purchased, Leased or Constructed Property........................................................25
      j. Nonowned Building Damage..............................................................................................26
      k. Outdoor Property.................................................................................................................26
      l. Personal Effects...................................................................................................................26
      m. Property Off Premises.........................................................................................................27
      n. Signs .....................................................................................................................................27
      o. Trailers (Nonowned Detached)...........................................................................................27
      p. Transportation .....................................................................................................................27
      q. Utility Services.....................................................................................................................27
      r. Valuable Papers and Records ............................................................................................28
      s. Water Damage, Other Liquids, Powder or Molten Material Damage ..............................29
SECTION B. LIMITS OF INSURANCE.......................................................................................................29
SECTION C. DEDUCTIBLE........................................................................................................................29
   1. Deductible Examples..................................................................................................................30
   2. Glass Deductible.........................................................................................................................30
SECTION D. LOSS CONDITIONS .............................................................................................................30
   1. Abandonment..............................................................................................................................30
   2. Appraisal......................................................................................................................................30
   3. Duties in the Event of Loss or Damage ....................................................................................30
   4. Loss Payment..............................................................................................................................31
   5. Recovered Property....................................................................................................................34
   6. Vacancy........................................................................................................................................34
      a. Description of Terms...........................................................................................................34
      b. Vacancy Provisions.............................................................................................................34
   7. Valuation ......................................................................................................................................34
SECTION E. ADDITIONAL CONDITIONS .................................................................................................35
   1. Coinsurance ................................................................................................................................35
   2. Mortgage Holders .......................................................................................................................36
SECTION F. OPTIONAL COVERAGES.....................................................................................................36
   1. Agreed Value ...............................................................................................................................37
   2. Inflation Guard ............................................................................................................................37
   3. Replacement Cost.......................................................................................................................37
SECTION G. DEFINITIONS........................................................................................................................38




                                                Includes copyrighted material of Insurance
FM 101 05 16                                     Services Office, Inc., with its permission.                                        Page 2 of 40
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 38 of 159 PAGEID #: 343

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
         (INCLUDING SPECIAL CAUSES OF LOSS)
Various provisions in this policy restrict coverage.                        (a) Additions under construction, al-
Read the entire policy carefully to determine rights,                            terations and repairs to a cov-
duties and what is and is not covered.                                           ered building;
Throughout this policy the words "you" and "your"                           (b) Materials, equipment, supplies
refer to the Named Insured shown in the Declara-                                 and temporary structures, on or
tions. The words "we", "us" and "our" refer to the                               within 1,000 feet of the "premis-
Company providing this insurance.                                                es", used for making additions,
                                                                                 alterations or repairs to a cov-
Other words and phrases that appear in quotation                                 ered building.
marks have special meaning. Refer to SECTION
G. DEFINITIONS.                                                    b.   Outdoor Signs
SECTION A. COVERAGE                                                     Your outdoor signs permanently installed
                                                                        and not attached to a covered building,
We will pay for direct "loss" to Covered Property at                    and located within 1,000 feet of the
the "premises" caused by or resulting from any                          "premises".
Covered Cause of Loss.
                                                                   c.   Outdoor Fences
1.   Covered Property
                                                                        Your outdoor fences.
     Covered Property, as used in this Coverage
     Part, means the following types of property for               d.   Business Personal Property
     which a Limit of Insurance is shown in the
     Declarations:                                                      Your Business Personal Property consists
                                                                        of the following property located in or on
     a.   Building                                                      the building or structure described in the
                                                                        Declarations or in the open (or in a vehi-
          Building, means the building or structure                     cle or portable storage unit) within 1,000
          described in the Declarations, including:                     feet of the building or 1,000 feet of the
          (1) Completed additions;                                      "premises", whichever distance is greater.
                                                                        Your Business Personal Property consists
          (2) Fixtures, including outdoor fixtures;                     of the following unless otherwise specified
                                                                        in the Declarations or on the BUSINESS
          (3) Permanently installed:                                    PERSONAL PROPERTY - SEPARA-
              (a) Machinery and equipment;                              TION OF COVERAGE ENDORSEMENT.

              (b) Building glass, including any let-                    (1) Furniture;
                     tering and ornamentation;                          (2) Machinery and equipment;
              (c) Signs attached to a building or                       (3) "Stock";
                     structure that is Covered Proper-
                     ty;                                                (4) All other personal property owned by
                                                                            you and used in your business;
              (d) Awnings and canopies;
                                                                        (5) The cost of labor, materials or ser-
          (4) Personal property owned by you that                           vices furnished or arranged by you
              is used to maintain or service a cov-                         on personal property of others;
              ered building or its "premises", in-
              cluding:                                                  (6) Your use interest as tenant in im-
                                                                            provements and betterments. Im-
              (a) Fire extinguishing equipment;                             provements and betterments are fix-
              (b) Outdoor furniture;                                        tures, alterations, installations or ad-
                                                                            ditions:
              (c) Floor coverings; and
                                                                            (a) Made a part of the building or
              (d) Appliances used for refrigerat-                                structure you occupy but do not
                     ing, ventilating, cooking, dish-                            own; and
                     washing or laundering;
                                                                            (b) You acquired or made at your
          (5) If not covered by other insurance:                                 expense but cannot legally re-
                                                                                 move;


                                      Includes copyrighted material of Insurance
FM 101 05 16                           Services Office, Inc., with its permission.                   Page 3 of 40
          Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 39 of 159 PAGEID #: 344
           (7) Leased personal property used in                      e.   Electronic Data
               your business for which you have a
               contractual responsibility to insure.                      Except as provided in SECTION A.
               Such leased property is not consid-                        COVERAGE, 5. Coverage Extensions,
               ered personal property of others in                        d. Electronic Data, "Electronic data".
               your care, custody or control;                             This Paragraph e. does not apply to your
                                                                          "stock" of prepackaged software or to
           (8) Personal Property of Others that is in                     "electronic data" which is integrated in
               your care, custody or control or for                       and operates or controls the building's el-
               which you are legally liable.                              evator, lighting, heating, ventilation, air
                                                                          conditioning or security system.
               (a) This does not include personal
                     effects owned by you, your offic-               f.   Excavations, Grading & Backfilling
                     ers, your partners, or if you are a
                     limited liability company, your                      The cost of excavations, grading, backfill-
                     members or your managers, or                         ing or filling;
                     your     employees        (including            g.   Foundations
                     leased and temporary workers),
                     except as provided in 5. Cover-                      Foundations of buildings, structures, ma-
                     age Extensions, l. Personal Ef-                      chinery or boilers, if their foundations are
                     fects;                                               below:
               (b) This does not include property of                      (1) The lowest basement floor; or
                     others for which you are legally
                     liable as:                                           (2) The surface of the ground, if there is
                                                                              no basement.
                     1)   A carrier for hire; or
                                                                     h.   Land, Water or Growing Crops
                     2)   An arranger of transporta-
                          tion, including car loaders,                    Land (including land on which the proper-
                          consolidators,      brokers,                    ty is located), water, growing crops or
                          freight forwarders, or ship-                    lawns (other than lawns which are part of
                          ping associations; and                          a vegetative roof);

           (9) Sales samples.                                        i.   Paved Surfaces

2.   Property Not Covered                                                 Bridges, roadways, walks, patios or other
                                                                          paved surfaces;
     Covered Property does not include:
                                                                     j.   Property While Airborne or Waterborne
     a.    Accounts, Deeds, Money or Securities
                                                                          Personal property while airborne or wa-
           Except as provided in SECTION A.                               terborne;
           COVERAGE, 5. Coverage Extensions,
           a. Accounts Receivable, Accounts, bills,                  k.   Pilings or Piers
           currency, deeds, food stamps or other ev-                      Pilings, piers, bulkheads, wharves or
           idences of debt, "money", notes or "secu-                      docks;
           rities";
                                                                     l.   Property More Specifically Insured
     b.    Animals
                                                                          Property that is covered under another
           Animals, unless                                                coverage form of this or any other policy
           (1) Owned by others and boarded by                             in which it is more specifically described,
               you; or                                                    except as provided in G. Other Insur-
                                                                          ance of the COMMERCIAL PROPERTY
           (2) Owned by you and covered as                                CONDITIONS;
               "stock" while inside of buildings;
                                                                     m. Retaining Walls
           and then only as provided in 3. Covered
           Causes of Loss, c. Limitations.                                Retaining walls that are not part of any
                                                                          building described in the Declarations;
     c.    Automobiles
                                                                     n.   Underground Pipes, Flues or Drains
           Automobiles held for sale;
                                                                          Underground pipes, flues or drains;
     d.    Contraband
           Contraband, or property in the course of
           illegal transportation or trade;

                                        Includes copyrighted material of Insurance
FM 101 05 16                             Services Office, Inc., with its permission.                   Page 4 of 40
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 40 of 159 PAGEID #: 345
    o.   Valuable Papers & Records and Cost                           (5) Trees, shrubs or plants (other than
         to Research                                                      trees, shrubs or plants that are
                                                                          "stock" or part of a vegetative roof).
         Except as provided in SECTION A.
         COVERAGE, 5. Coverage Extensions,                  3.   Covered Causes of Loss
         r. Valuable Papers and Records, the
         cost to research, replace or restore the in-            a.   Covered Causes of Loss
         formation on "valuable papers and rec-                       Covered Causes of Loss means direct
         ords", including those which exist as                        "loss" unless the "loss" is excluded or lim-
         "electronic data".                                           ited in this Coverage Part.
         This does not apply to "valuable papers                 b.   Exclusions
         and records" held for sale by you.
                                                                      (1) We will not pay for "loss" caused di-
    p.   Vehicles or Self-Propelled Machines                              rectly or indirectly by any of the fol-
         Vehicles or self-propelled machines (in-                         lowing, unless otherwise provided.
         cluding aircraft or watercraft) that:                            Such "loss" is excluded regardless of
                                                                          any other cause or event that con-
         (1) Are licensed for use on public roads;                        tributes concurrently or in any se-
             or                                                           quence to the "loss".
         (2) Are operated principally away from                           (a) Ordinance or Law
             the "premises".
                                                                               Except as provided in SECTION
         This paragraph does not apply to:                                     A. COVERAGE, 4. Additional
                                                                               Coverages, g. Ordinance or
         (1) Vehicles or self-propelled machines                               Law , the enforcement of or
             or autos you manufacture, process or                              compliance with any ordinance
             warehouse;                                                        or law:
         (2) Vehicles or self-propelled machines,                              1)   Regulating the construction,
             other than autos, you hold for sale;                                   use or repair of any building
         (3) Rowboats or canoes out of water and                                    or structure; or
             located at the "premises"; or                                     2)   Requiring the tearing down
         (4) Trailers, but only as provided in                                      of any building or structure,
             SECTION A. COVERAGE, 5. Cov-                                           including the cost of remov-
             erage Extensions, o. Trailers                                          ing its debris.
             (Nonowned Detached).                                              This exclusion applies whether
    q.   Property While Outside of Buildings                                   "loss" results from:

         The following property while outside of                               1)   An ordinance or law that is
         buildings (except as provided in SEC-                                      enforced even if the building
         TION A. COVERAGE, 5. Coverage Ex-                                          or structure has not been
         tensions):                                                                 damaged; or

         (1) Grain, hay, straw or other crops;                                 2)   The increased costs in-
                                                                                    curred to comply with an or-
         (2) Signs, except:                                                         dinance or law in the course
                                                                                    of construction, repair, ren-
             (a) Signs attached to a covered                                        ovation,    remodeling     or
                  building or structure;                                            demolition of any building or
             (b) Signs for which a Limit of Insur-                                  structure, or removal of its
                  ance is shown in the Declara-                                     debris, following a direct
                  tions.                                                            "loss" to that building or
                                                                                    structure.
         (3) Outdoor    fences, except outdoor
             fences for which a Limit of Insurance                        (b) Earth Movement
             is shown in the Declarations;                                     1)   Earthquake, including trem-
         (4) Radio antennas, television antennas                                    ors and aftershocks and any
             or satellite dishes; including their                                   earth sinking, rising or shift-
             lead-in wiring, masts, and towers;                                     ing related to such event;
             and                                                               2)   Landslide, including any
                                                                                    earth sinking, rising or shift-
                                                                                    ing related to such event;

                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                   Page 5 of 40
     Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 41 of 159 PAGEID #: 346
               3)   Mine subsidence, meaning                                act of nature or is otherwise
                    subsidence of a man-made                                caused.
                    mine, whether or not mining
                    activity has ceased;                               (c) Governmental Action

               4)   Earth sinking (other than                               Seizure or destruction of proper-
                    "sinkhole collapse"), rising                            ty by order of governmental au-
                    or shifting including soil                              thority. However, we will pay for
                    conditions which cause set-                             "loss" caused by or resulting
                    tling, cracking or other dis-                           from acts of destruction ordered
                    arrangement of foundations                              by governmental authority and
                    or other parts of realty. Soil                          taken at the time of a fire to pre-
                    conditions include contrac-                             vent its spread, if the fire would
                    tion, expansion, freezing,                              be covered under this Coverage
                    thawing, erosion, improperly                            Part.
                    compacted soil and the ac-                         (d) Nuclear Hazard
                    tion of water under the
                    ground surface.                                         Nuclear reaction or radiation, or
                                                                            radioactive contamination, how-
               But if Earth Movement, as de-                                ever caused.
               scribed in (b)1) through 4)
               above, results in fire or explo-                        (e) Utility Services
               sion, we will pay for the "loss"
               caused by that fire or explosion.                            1)   Except as provided in SEC-
                                                                                 TION A. COVERAGE, 5.
               5)   Volcanic eruption, explosion                                 Coverage Extensions, q.
                    or effusion. But if volcanic                                 Utility Services, the failure
                    eruption, explosion or effu-                                 of power, communication,
                    sion results in fire, building                               water or other utility ser-
                    glass breakage or volcanic                                   vices supplied to the "prem-
                    action, we will pay for the                                  ises", however caused, if
                    "loss" caused by that fire,                                  the failure:
                    building glass breakage or
                    volcanic action.                                             a)   Originates away from
                                                                                      the "premises"; or
                    Volcanic action means di-
                    rect "loss" resulting from the                               b) Originates at the "prem-
                    eruption of a volcano when                                        ises", but only if such
                    the "loss" is caused by:                                          failure involves equip-
                                                                                      ment used to supply
                    a)   Airborne volcanic blast                                      the utility service to the
                         or    airborne   shock                                       "premises"      from     a
                         waves;                                                       source away from the
                                                                                      "premises".
                    b) Ash, dust or particulate
                         matter; or                                              Failure of any utility service
                                                                                 includes lack of sufficient
                    c)   Lava flow.                                              capacity and reduction in
                    With respect to coverage for                                 supply. "Loss" caused by a
                    Volcanic Action, all volcanic                                surge of power is also ex-
                    eruptions that occur within                                  cluded if the surge would
                    any 168-hour period will                                     not have occurred but for an
                    constitute a single occur-                                   event causing the failure of
                    rence.                                                       power.

                    Volcanic action does not in-                                 However, if the failure or
                    clude the cost to remove                                     surge of power, or the fail-
                    ash, dust or particulate mat-                                ure of communication, wa-
                    ter that does not cause di-                                  ter, wastewater removal or
                    rect "loss" to the described                                 other utility service results in
                    property.                                                    a Covered Cause of Loss,
                                                                                 we will pay for that portion
               This Earth Movement exclusion                                     of "loss" caused by that
               applies regardless of whether                                     Covered Cause of Loss.
               any of the above, in paragraphs
               1) through 5), is caused by an                                    Communication services in-
                                                                                 clude but are not limited to
                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                    Page 6 of 40
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 42 of 159 PAGEID #: 347
                    service relating to Internet                            3)   Water that has entered and
                    access or access to any                                      then backs up through and
                    electronic, cellular or satel-                               is discharged from a sewer,
                    lite network.                                                drain, septic system, sump
                                                                                 pump system or related
           (f) War and Military Action                                           equipment; or
               1)   War, including undeclared                               4)   Water under the ground sur-
                    or civil war;                                                face pressing on, or flowing
               2)   Warlike action by a military                                 or seeping through:
                    force, including action in                                   a)   Foundations,     walls,
                    hindering    or   defending                                       floors or paved surfac-
                    against an actual or ex-                                          es;
                    pected attack, by any gov-
                    ernment, sovereign or other                                  b) Basements,           whether
                    authority using military per-                                     paved or not; or
                    sonnel or other agents; or
                                                                                 c)   Doors, windows or oth-
               3)   Insurrection, rebellion, revo-                                    er openings.
                    lution, usurped power, or
                    action taken by governmen-                              5)   Waterborne material carried
                    tal authority in hindering or                                or otherwise moved by any
                    defending against any of                                     of the water referred to in
                    these.                                                       Paragraphs (g)1), 3) or 4),
                                                                                 or material carried or other-
           (g) Water                                                             wise moved by mudslide or
                                                                                 mudflow as described in
               1)   Flood, meaning the partial                                   Paragraph (g)2).
                    or complete inundation of
                    normally dry land areas due                             This exclusion applies regard-
                    to:                                                     less of whether any of the above
                                                                            in Paragraphs (g)1) through
                    a)   The unusual or rapid                               (g)5) is caused by an act of na-
                         accumulation or runoff                             ture or is otherwise caused. An
                         of rain or surface wa-                             example of a situation to which
                         ters from any source; or                           this exclusion applies is the situ-
                    b) Waves, tidal     waters,                             ation where a dam, levee, sea-
                         tidal waves (including                             wall or other boundary or con-
                         tsunami); or                                       tainment system fails in whole or
                                                                            in part, for any reason, to con-
                    c)   Water    from     rivers,                          tain the water.
                         ponds, lakes, streams,
                         or any other body of                               However, if any of the above, as
                         water that rises above,                            described in Paragraphs (g)1)
                         overflows from, or is                              through (g)5), results in fire, ex-
                         not contained within its                           plosion or sprinkler leakage, we
                         natural or man-made                                will pay for that portion of "loss"
                         boundary;                                          caused by that fire, explosion or
                                                                            sprinkler leakage (if sprinkler
                    and all whether driven by                               leakage is a Covered Cause of
                    wind or not, including storm                            Loss).
                    surge.
                                                                       (h) "Fungi", Wet Rot, Dry Rot, and
               2)   Mudslides or mudflows,                                 Bacteria
                    which are caused by flood-
                    ing as defined above in                                 1)   Presence, growth, prolifera-
                    Paragraph (g)1) above.                                       tion, spread or any activity
                    Mudslide or mudflow in-                                      of "fungi", wet or dry rot or
                    volves a river of liquid and                                 bacteria. But if "fungi", wet
                    flowing mud on the surface                                   or dry rot or bacteria results
                    of normally dry land areas                                   in a "specified cause of
                    as when earth is carried by                                  loss", we will pay for the
                    a current of water and de-                                   "loss" caused by that "speci-
                    posited along the path of                                    fied cause of loss".
                    the current;


                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                   Page 7 of 40
     Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 43 of 159 PAGEID #: 348
               2)   This exclusion does not ap-                         (c) Smoke, Vapor, Gas
                    ply:
                                                                             Smoke, vapor or gas from agri-
                    a)   When "fungi", wet or                                cultural smudging or industrial
                         dry rot or bacteria re-                             operations.
                         sults from fire or light-
                         ning; or                                       (d) Miscellaneous Causes of Loss

                    b) To the extent that cov-                               1)   Wear and tear;
                         erage is provided in                                2)   Rust or other corrosion, de-
                         SECTION A. COVER-                                        cay, deterioration, hidden or
                         AGE, 5. Coverage Ex-                                     latent defect or any quality
                         tensions, g. "Fungi",                                    in property that causes it to
                         Wet Rot, Dry Rot and                                     damage or destroy itself;
                         Bacteria - Limited
                         Coverage with respect                               3)   Smog;
                         to "loss" from a cause
                         of loss other than fire or                          4)   Settling, cracking, shrinking
                         lightning.                                               or expansion;

           Exclusions b.(1)(a) through b.(1)(h)                              5)   Nesting or infestation, or
           apply whether or not the "loss" event                                  discharge or release of
           results in widespread damage or af-                                    waste products or secre-
           fects a substantial area.                                              tions, by insects, birds, ro-
                                                                                  dents or other animals;
       (2) We will not pay for "loss" caused by
           or resulting from any of the following:                           6)   Mechanical breakdown, in-
                                                                                  cluding rupture or bursting
           (a) Electrical Current                                                 caused by centrifugal force.
                                                                                  However, if mechanical
               Artificially generated electrical,                                 breakdown results in eleva-
               magnetic or electromagnetic en-                                    tor collision, we will pay for
               ergy that damages, disturbs, dis-                                  that portion of "loss" caused
               rupts or otherwise interferes with                                 by that elevator collision; or
               any:
                                                                             7)   The following causes of loss
               1)   Electrical or electronic wire,                                to personal property:
                    device, appliance, system
                    or network; or                                                a)   Marring or scratching;
               2)   Device, appliance, system                                     b) Except as provided in
                    or network utilizing cellular                                    SECTION A. COVER-
                    or satellite technology.                                         AGE, 4. Additional
                                                                                     Coverages, a. Change
               For the purpose of this exclu-                                        in Temperature or
               sion, electrical, magnetic or elec-                                   Humidity and 5. Cov-
               tromagnetic energy includes but                                       erage Extensions, q.
               is not limited to:                                                    Utility Services;
               1)   Electrical current, including                                      i)   Dampness or dry-
                    arcing;                                                                 ness of atmos-
               2)   Electrical charge produced                                              phere; and
                    or conducted by a magnetic                                         ii) Changes in or ex-
                    or electromagnetic field;                                               tremes of      tem-
               3)   Pulse of     electromagnetic                                            perature.
                    energy; or                                               However, if an excluded cause
               4)   Electromagnetic waves or                                 of loss listed in (2)(d)1) through
                    microwaves.                                              7) results in a "specified cause
                                                                             of "loss" or building glass break-
               However, if fire results, we will                             age, we will pay for that portion
               pay for "loss" caused by that fire.                           of "loss" caused by that "speci-
                                                                             fied cause of loss" or building
           (b) Delay or Loss of Use                                          glass breakage.
               Delay, loss of use or loss of
               market.

                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                   Page 8 of 40
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 44 of 159 PAGEID #: 349
           (e) Explosion of Steam Apparatus                                 This exclusion applies whether
                                                                            or not an act occurs during the
               Explosion of steam boilers,                                  hours of operation.
               steam pipes, steam engines or
               steam turbines owned or leased                               This  Dishonest or Criminal
               by you, or operated under your                               Acts exclusion does not apply to
               control. However, if explosion of                            acts of destruction by your em-
               steam boilers, steam pipes,                                  ployees (including leased work-
               steam engines or steam turbines                              ers or temporary employees) or
               results in fire or combustion ex-                            by authorized representatives;
               plosion, we will pay for that por-                           except theft by employees (in-
               tion of "loss" caused by that fire                           cluding leased workers or tem-
               or combustion explosion. We will                             porary employees) is not cov-
               also pay for "loss" caused by or                             ered.
               resulting from the explosion of
               gases or fuel within the furnace                        (i) Voluntary Parting Under False
               of any fired vessel or within the                           Pretense
               flues or passages through which                              Voluntary parting with any prop-
               the gases of combustion pass.                                erty by you or anyone else to
           (f) Water Seepage                                                whom you have entrusted the
                                                                            property if induced to do so by
               Continuous or repeated seepage                               any fraudulent scheme, trick,
               or leakage of water or the pres-                             device or false pretense.
               ence or condensation of humidi-
               ty, moisture, or vapor that occurs                      (j) Exposure to Weather
               over a period of 14 days or                                  Rain, snow, ice or sleet to per-
               more.                                                        sonal property in the open.
           (g) Freezing of Plumbing                                    (k) Collapse
               Water, other liquids, powder or                              Collapse, including any of the
               molten material that leaks or                                following conditions of property
               flows from plumbing, heating, air                            or any part of the property:
               conditioning or other equipment
               (except fire protection systems)                             1)     An abrupt falling down or
               caused by or resulting from                                         caving in;
               freezing, unless:
                                                                            2)     Loss of structural integrity,
               1)   You did your best to main-                                     including separation of parts
                    tain heat in the building or                                   of the property or property
                    structure; or                                                  in danger of falling down or
                                                                                   caving in; or
               2)   You drained the equipment
                    and shut off the supply if the                          3)     Any cracking, bulging, sag-
                    heat was not maintained.                                       ging, bending, leaning, set-
                                                                                   tling, shrinkage or expan-
           (h) Dishonest or Criminal Acts                                          sion as such condition re-
               Dishonest or criminal acts (in-                                     lates to Paragraph (k)1) or
               cluding theft) by you, any of your                                  2) above.
               partners, members (if a limited                              But if collapse results in a Cov-
               liability company), officers, man-                           ered Cause of Loss at the
               agers, employees (including                                  "premises", we will pay for "loss"
               leased workers or temporary                                  caused by that Covered Cause
               employees) directors, trustees,                              of Loss.
               or authorized representatives;
               whether acting alone or in collu-                            This exclusion Collapse does
               sion with each other or with any                             not apply:
               other party; or theft by any per-
               son to whom you entrust the                                  1)     To the extent that coverage
               property for any purpose,                                           is provided under the SEC-
               whether acting alone or in collu-                                   TION A. COVERAGE, 5.
               sion with any other party.                                          Coverage Extensions,
                                                                                   c. Collapse; or
                                                                            2)     To collapse caused by one
                                                                                   or more of the following:
                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                    Page 9 of 40
     Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 45 of 159 PAGEID #: 350
                   a) The "specified causes                           (3) We will not pay for "loss" caused by
                         of loss";                                         or resulting from any of the following
                                                                           in Paragraphs (3)(a) through (3)(c).
                   b) Breakage of building                                 However, if an excluded cause of
                         glass;                                            loss that is listed in Paragraphs (3)(a)
                   c) Weight of rain that col-                             through (3)(c) results in a Covered
                         lects on a roof; or                               Cause of Loss, we will pay for that
                                                                           portion of "loss" caused by that Cov-
                   d) Weight of people or                                  ered Cause of Loss:
                         personal property.
                                                                           (a) Weather Conditions
           (l) Pollutants
                                                                                Weather conditions, but this ex-
               Discharge, dispersal, seepage,                                   clusion only applies if weather
               migration, release, escape or                                    conditions contribute in any way
               emission of "pollutants" unless                                  with a cause or event excluded
               the discharge, dispersal, seep-                                  in SECTION A. COVERAGE, 3.
               age, migration, release, escape                                  Covered Causes of Loss, b.
               or emission is itself caused by                                  Exclusions, (1)(a) through
               any of the "specified causes of                                  (1)(h) to produce the "loss".
               loss". But if the discharge, dis-
               persal, seepage, migration, re-                             (b) Acts or Decisions
               lease, escape or emission of                                     Acts or decisions, including the
               "pollutants" results in a "speci-                                failure to act or decide, of any
               fied cause of loss", we will pay                                 person, group, organization or
               for the "loss" caused by that                                    governmental body.
               "specified cause of loss".
                                                                           (c) Defects, Errors, and Omis-
               This exclusion does not apply to                                sions
               "loss" to glass caused by chemi-
               cals applied to the glass.                                       1)   An act, error, or omission
                                                                                     (negligent or not) relating to:
           m) Loss or Damage to Product
                                                                                     a)   Land use;
               We will not pay for "loss" to
               Covered Property consisting of                                        b) Design, specifications,
               merchandise, goods or other                                                construction, workman-
               product caused by or resulting                                             ship;
               from error or omission by any
               person or entity (including those                                     c)   Planning, zoning, de-
                                                                                          velopment, surveying,
               having possession under an ar-
                                                                                          siting, grading, com-
               rangement where work or a por-
                                                                                          paction; or
               tion of the work is outsourced) in
               any stage of the development,                                         d) Maintenance,      installa-
               production or use of the product,                                          tion, renovation, repair,
               including planning, testing, pro-                                          or remodeling
               cessing, packaging, installation,
               maintenance or repair. This ex-                                       of part or all of any property
               clusion applies to any effect that                                    on or off the "premises";
               compromises the form, sub-
               stance or quality of the product.                                2)   A defect, weakness, inade-
                                                                                     quacy, fault, or unsound-
               But if such error or omission re-
               sults in a Covered Cause of                                           ness in materials used in
               Loss, we will pay for "loss"                                          construction or repair of part
                                                                                     or all of any property on or
               caused by that Covered Cause
               of Loss.                                                              off the "premises"; or

           (n) Neglect                                                          3)   The cost to make good any
                                                                                     error in design.
               Neglect of an insured to use all
               reasonable means to save and
               preserve property from further
               damage at and after the time of
               "loss".



                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                  Page 10 of 40
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 46 of 159 PAGEID #: 351
       (4) Special Exclusions                                                  or cancellation of any license,
                                                                               lease or contract beyond the
           The Special Exclusions apply only to                                "period of restoration".
           SECTION A. COVERAGE, 5. Cov-
           erage Extensions, b. Business In-                              (e) Any other indirect "loss".
           come and Extra Expense; and if at-
           tached to this policy, the following                  c.   Limitations
           coverage forms: BUSINESS IN-                               The following limitations apply to all policy
           COME (AND EXTRA EXPENSE)                                   forms and endorsements shown on the
           COVERAGE FORM, BUSINESS IN-                                COMMERCIAL PROPERTY COVER-
           COME (WITHOUT EXTRA EX-                                    AGE PART DECLARATIONS, unless
           PENSE) COVERAGE FORM, and                                  otherwise stated:
           EXTRA EXPENSE COVERAGE
           FORM.                                                      (1) Limitations - Various Types of
                                                                          Property
           We will not pay for:
                                                                          We will not pay for "loss" to property
           (a) Any "loss" caused by or resulting                          as described and limited in this sec-
               from:                                                      tion. In addition, we will not pay for
               1)   Damage or destruction of                              any "loss" that is a consequence of
                    "finished stock"; or                                  "loss" as described and limited in this
                                                                          section.
               2)   The time required to repro-
                    duce "finished stock".                                (a) Steam Apparatus
               This Exclusion (4)(a) does not                                  Steam boilers, steam pipes,
               apply to Extra Expense.                                         steam engines or steam turbines
                                                                               caused by or resulting from any
           (b) Any "loss" caused by or resulting                               condition or event inside such
               from damage to radio or televi-                                 equipment. But we will pay for
               sion antennas (including satellite                              "loss" to such equipment caused
               dishes) and their lead-in wiring,                               by or resulting from an explosion
               masts or towers.                                                of gases or fuel within the fur-
                                                                               nace of any fired vessel or within
           (c) Any increase of "loss" caused by                                the flues or passages through
               or resulting from:                                              which the gases of combustion
               1)   Delay in rebuilding, repair-                               pass.
                    ing or replacing the property                         (b) Hot Water Boilers
                    or resuming "operations",
                    due to interference at the                                 Hot water boilers or other water
                    location of the rebuilding,                                heating equipment caused by or
                    repair or replacement by                                   resulting from any condition or
                    strikers or other persons; or                              event inside such boilers or
                                                                               equipment, other than an explo-
               2)   Suspension, lapse or can-                                  sion.
                    cellation of any license,
                    lease or contract. However,                           (c) Building Interiors
                    if the suspension, lapse or
                    cancellation     is   directly                             The interior of any building or
                    caused by the "suspension"                                 structure, or to personal property
                    of "operations", we will cov-                              in the building or structure,
                    er such "loss" that affects                                caused by or resulting from rain,
                    your "Business Income"                                     snow, sleet, ice, sand or dust,
                    during the "period of resto-                               whether driven by wind or not,
                    ration" and any extension of                               unless:
                    the "period of restoration" in                             1)   The building or structure
                    accordance with the terms                                       first sustains damage by a
                    of the Extended Business                                        Covered Cause of Loss to
                    Income Additional Coverage                                      its roof or walls through
                    and the Extended Period of                                      which the rain, snow, sleet,
                    Indemnity Optional Cover-                                       ice, sand or dust enters; or
                    age or any variation of
                    these.                                                     2)   The "loss" is caused by or
                                                                                    results from thawing of
           (d) Any Extra Expense caused by or
               resulting from suspension, lapse
                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                  Page 11 of 40
     Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 47 of 159 PAGEID #: 352
                    snow, sleet or ice on the                           (b) Contractors equipment, machin-
                    building or structure.                                   ery and tools owned by you or
                                                                             entrusted to you, provided such
           (d) Theft of Building Materials                                   property is Covered Property.
               Building materials and supplies                               However, this limitation does not
               not attached as part of the build-                            apply:
               ing or structure, caused by or
               resulting from theft.                                         1)   If the property is located on
                                                                                  or within 1,000 feet of the
               However, this limitation does not                                  "premises"; or
               apply to:
                                                                             2)   To Business Income cover-
               1)   Building materials and sup-                                   age or to Extra Expense
                    plies held for sale by you; or                                coverage.
               2)   "Business Income" cover-                       (3) Limitation     - Personal Property
                    age or Extra Expense cov-                          Theft
                    erage.
                                                                        This Limitation does not apply to
           (e) Missing Property                                         "Business Income" coverage or to
               Property that is missing, where                          Extra Expense coverage. For each
               the only evidence of the "loss" is                       category described in Paragraph
               a shortage disclosed on taking                           c.(3)(a) through (3)(d) below, the
               inventory, or other instances                            most we will pay for "loss" in any one
               where there is no physical evi-                          occurrence of theft to all property in
               dence to show what happened                              that category, regardless of the types
               to the property.                                         or number of articles for that category
                                                                        that are lost or damaged in that oc-
           (f) Transferred Property                                     currence, are the following special
                                                                        limits:
               Property that has been trans-
               ferred to a person or to a place                         (a) $2,500 for Furs, fur garments
               outside the "premises" on the                                 and garments trimmed with fur.
               basis of unauthorized instruc-
               tions.                                                   (b) $2,500 for Jewelry, watches,
                                                                             watch      movements,     jewels,
           (g) Vegetative Roofs                                              pearls, precious and semi-
                                                                             precious stones, bullion, gold,
               Lawns, trees, shrubs or plants                                silver, platinum and other pre-
               which are part of a vegetated                                 cious alloys or metals. This limi-
               roof, caused by or resulting                                  tation does not apply to jewelry
               from:                                                         and watches worth $100 or less
                                                                             per item.
               1)   Dampness or dryness of
                    atmosphere or of soil sup-                          (c) $2,500 for Patterns, dies, molds
                    porting the vegetation;                                  and forms.

               2)   Changes in or extremes of                           (d) $250 for Stamps, tickets, includ-
                    temperature;                                             ing lottery tickets held for sale,
                                                                             and letters of credit.
               3)   Disease;
                                                                        These special limits are not addition-
               4)   Frost or hail; or                                   al Limits of Insurance.
               5)   Rain, snow, ice or sleet.                      (4) Limitation - System or Appliance
                                                                       Defects
       (2) Limitations - Various Property for
           Specified Causes                                             (a) We will not pay the cost to repair
                                                                             any defect to a system or appli-
           We will not pay for "loss" to the fol-                            ance from which water, other
           lowing types of property unless                                   liquid, powder or molten material
           caused by the "specified causes of                                escapes; and
           loss" or building glass breakage:
                                                                        (b) We will not pay to replace the
           (a) Animals, and then only if they                                substance that escapes as de-
               are killed or their destruction is                            scribed in Paragraph c.(4)(a)
               deemed necessary.                                             above.

                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                 Page 12 of 40
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 48 of 159 PAGEID #: 353
              But we will pay the cost to repair or                        (d) Remove        debris of property
              replace damaged parts of fire extin-                              owned by or leased to the land-
              guishing equipment if the damage                                  lord of the building where your
              results in discharge of any substance                             "premises" are located, unless
              from an automatic fire protection sys-                            you have a contractual respon-
              tem, or is directly caused by freezing.                           sibility to insure such property
                                                                                and it is insured under this Cov-
              However, this Limitation c.(4)(a) does                            erage Part;
              not apply to "Business Income" Cov-
              erage or to Extra Expense Coverage.                          (e) Remove any property that is
                                                                                Property Not Covered, including
4.   Additional Coverages                                                       property addressed under 5.
     Unless stated otherwise, SECTION C. DE-                                    Coverage Extensions, k. Out-
     DUCTIBLE does not apply to Paragraph 4.                                    door Property.
     Additional Coverages.                                                 (f) Remove property of others of a
     Unless stated otherwise, these Paragraph 4.                                type that would not be Covered
     Additional Coverages apply on a per location                               Property under this Coverage
     basis.                                                                     Part;

     a.   Change in Temperature or Humidity                                (g) Remove deposits of mud or
                                                                                earth from the grounds of the
          We will pay for direct "loss" to your cov-                            "premises".
          ered Business Personal Property caused
          by a change in temperature or humidity or                   (3) Subject to the exceptions in Para-
          contamination by refrigerant resulting                          graph b.(4) below, the following pro-
          from damage by a Covered Cause of                                visions apply:
          Loss to equipment used for refrigerating,                        (a) The most we will pay for the total
          cooling, humidifying, dehumidifying, air                              of direct "loss" plus debris re-
          conditioning, heating, generating or con-                             moval expense is the Limit of In-
          verting power (including their connections                            surance applicable to the Cov-
          and supply or transmission lines and                                  ered Property that has sustained
          pipes) when located on the "premises".                                "loss".
          This Coverage is included within the Lim-                        (b) Subject to Paragraph b.(3)(a),
          its of Insurance shown in the Declara-                                the amount we will pay for debris
          tions.                                                                removal expense is limited to
     b.   Debris Removal                                                        25% of the sum of the deductible
                                                                                plus the amount that we pay for
          (1) Subject to Paragraphs b.(2), (3) and                              direct "loss" to the Covered
              (4) of this Additional Coverage, we                               Property that has sustained
              will pay your expense to remove de-                               "loss".
              bris of Covered Property and other
              debris that is on the "premises",                       (4) We will pay up to an additional
              when such debris is caused by or re-                         $10,000 for debris removal expense
              sults from a Covered Cause of Loss                           for each "premises", in any one oc-
              that occurs during the "coverage                             currence of direct "loss" to Covered
              term". The expenses will be paid only                        Property, if one or both of the follow-
              if they are reported to us in writing                        ing circumstances apply:
              within 180 days of the date of direct                        (a) The total of the actual debris
              "loss".                                                           removal expense plus the
          (2) Debris Removal does not apply to                                  amount we pay for direct "loss"
              costs to:                                                         exceeds the Limit of Insurance
                                                                                on the Covered Property that
              (a) Extract "pollutants" from land or                             has sustained "loss".
                   water;
                                                                           (b) The actual debris removal ex-
              (b) Remove, restore or replace pol-                               pense exceeds 25% of the sum
                   luted land or water;                                         of the deductible plus the
                                                                                amount that we pay for direct
              (c) Remove debris of property of                                  "loss" to the Covered Property
                   yours that is not insured under                              that has sustained "loss".
                   this Coverage Part, or property
                   in your possession that is not                     Therefore, if Paragraph b.(4)(a) and/or
                   Covered Property;                                  (4)(b) apply, our total payment for direct

                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                 Page 13 of 40
     Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 49 of 159 PAGEID #: 354
       "loss" and debris removal expense may                   pense in this example is $20,500; $9,500 of
       reach but will never exceed the Limit of                the debris removal expense is not covered.
       Insurance on the Covered Property that
       has sustained "loss", plus $10,000.                     c.   Fire Department Service Charge

       (5) Examples                                                 When the fire department is called to
                                                                    save or protect Covered Property from a
            The following examples assume that                      Covered Cause of Loss, we will pay up to
            there is no coinsurance penalty.                        $5,000 in any one occurrence for your li-
                                                                    ability, which is determined prior to the di-
   Example #1                                                       rect "loss", for fire department service
    Limit of Insurance                   $90,000                    charges:
    Amount of Deductible                    $500                    (1) Assumed by contract or agreement;
    Amount of "Loss"                     $50,000                        or
    Amount of "Loss" Payable             $49,500
    ($50,000 - $500)                                                (2) Required by local ordinance.
    Debris Removal Expense               $10,000
    Debris Removal Expense                                          Such limit is the most we will pay regard-
    Payable                              $10,000                    less of the number of responding fire de-
    ($10,000 is 20% of $50,000)                                     partments or fire units, and regardless of
                                                                    the number or type of services performed.
   The debris removal expense is less than 25%                      This Coverage is in addition to the Limits
   of the sum of the "loss" payable plus the de-                    of Insurance shown in the Declarations.
   ductible. The sum of the "loss" payable and
   the debris removal expense ($49,500 +                       d.   Fire Protection Equipment Recharge
   $10,000 = $59,500) is less than the Limit of                     (1) We will pay for the expenses you in-
   Insurance. Therefore, the full amount of debris                      cur to recharge your automatic fire
   removal expense is payable in accordance                             suppression system or portable fire
   with the terms of Paragraph (3).                                     extinguishers when the equipment is
   Example #2                                                           discharged:

   Limit of Insurance                                                   (a) To combat a covered fire to
                                         $90,000                             which this insurance applies;
   Amount of Deductible                     $500                        (b) As a result of another covered
   Amount of "Loss"                      $80,000                             Cause of Loss other than fire; or
   Amount of "Loss" Payable              $79,500
   ($80,000 - $500)                                                     (c) As a result of an accidental dis-
   Debris Removal Expense                $30,000                             charge.
   Debris Removal Expense Payable
              Basic Amount               $10,500                    (2) We will not pay your expenses to re-
              Additional Amount          $10,000                        charge fire protection equipment as a
                                                                        result of a discharge during testing or
   The basic amount payable for debris removal                          installation.
   expense under the terms of Paragraph (3) is
   calculated as follows: $80,000 ($79,500 +                        (3) If it is less expensive to do so, we will
   $500) x .25 = $20,000; capped at $10,500.                            pay your costs to replace your auto-
   The cap applies because the sum of the "loss"                        matic fire suppression system or
   payable ($79,500) and the basic amount pay-                          portable fire extinguishers rather than
   able for debris removal expense ($10,500)                            recharge that equipment.
   cannot exceed the Limit of Insurance                             The most we will pay in any one occur-
   ($90,000).                                                       rence under this Additional Coverage is
   The additional amount payable for debris re-                     $25,000. This Coverage is in addition to
   moval expense is provided in accordance with                     the Limits of Insurance shown in the Dec-
   the terms of Paragraph (4), because the de-                      larations.
   bris removal expense ($30,000) exceeds 25%                  e.   Inventory or Appraisal
   of the "loss" payable plus the deductible
   ($30,000 is 37.5% of $80,000), and because                       (1) We will pay the necessary expenses
   the sum of the "loss" payable and debris re-                         you incur to prepare claim infor-
   moval expense ($79,500 + $30,000 =                                   mation as required by this Coverage
   $109,500) would exceed the Limit of Insur-                           Part. Expenses must result from:
   ance ($90,000). The additional amount of
   covered debris removal expense is $10,000,                           (a) Taking inventories;
   the maximum payable under Paragraph (4).                             (b) Making appraisals; and
   Thus the total payable for debris removal ex-

                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                  Page 14 of 40
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 50 of 159 PAGEID #: 355
             (c) Preparing a statement of loss                            (a) Loss of Use of Undamaged
                  and other supporting exhibits.                              Parts of Buildings
         (2) We will not pay for any expenses:                                 The costs you incur to rebuild at
                                                                               the same "premises" any un-
             (a) Incurred to prove that "loss" is                              damaged portion of your building
                  covered;                                                     or structure caused by enforce-
             (b) Incurred under SECTION D.                                     ment of or compliance with an
                 LOSS CONDITIONS, 2. Ap-                                       ordinance or law requiring
                 praisal;                                                      demolition of undamaged parts
                                                                               of the same building or structure.
             (c) Incurred for examinations under                               We will only pay the costs to sat-
                  oath;                                                        isfy the minimum requirements
                                                                               of the ordinance or law. Losses
             (d) Billed by and payable to inde-                                and costs incurred in complying
                  pendent or public adjusters; or                              with recommended actions or
             (e) To prepare claims not covered                                 standards that exceed actual re-
                  by this Coverage Part.                                       quirements are not covered.

         The most we will pay for any one occur-                          (b) Demolition Costs
         rence under this Additional Coverage is                               The costs you incur to demolish
         $10,000. This Coverage is in addition to                              and clear the site of undamaged
         the shown in the Declarations.                                        parts of the same building or
    f.   Key and Lock Expense                                                  structure as a result of Para-
                                                                               graph g.(1)(a) above.
         (1) If a key or master key is lost, stolen,
             or damaged, we will pay for:                                 (c) Increased Costs of Construc-
                                                                              tion
             (a) The actual expense of the new
                  keys; and                                                    1)   For buildings or structures
                                                                                    to which SECTION F. OP-
             (b) The adjustment of locks to ac-                                     TIONAL COVERAGES, 3.
                  cept new keys; or                                                 Replacement Cost applies,
                                                                                    the increased costs to com-
             (c) If required, new locks, including                                  ply with the minimum
                  the expense of their installation;                                standards of an ordinance
             but only for locks at buildings or                                     or law to:
             structures covered by this Coverage                                    a) Repair or reconstruct
             Part.                                                                      damaged portions of
         (2) This Coverage does not apply to                                            that building or struc-
             keys that were given to former em-                                         ture; and
             ployees.                                                               b) Reconstruct or remodel
         The most we will pay in any one occur-                                         undamaged portions of
         rence under this Additional Coverage is                                        that building or struc-
         Limit of Insurance $1,000. This Coverage                                       ture whether or not
         is in addition to the Limit of Insurance                                       demolition is required;
         shown in the Declarations.                                                 However, this increased
    g.   Ordinance or Law                                                           cost of construction applies
                                                                                    only if the building or struc-
         (1) If a covered building or structure sus-                                ture is repaired, recon-
             tains direct "loss" from a Covered                                     structed or remodeled and
             Cause of Loss, resulting in the en-                                    is intended for occupancy
             forcement of or compliance with an                                     similar to the building or
             ordinance or law that is in force at the                               structure it replaces, unless
             time of "loss" and regulates the dem-                                  such occupancy is not per-
             olition, construction or repair of build-                              mitted by zoning or land use
             ings or structures, or establishes zon-                                ordinance or law.
             ing or land use requirements at the
             "premises", then subject to SECTION                               2)   For this Paragraph g.(1)(c)
             D, LOSS CONDITIONS, 4. Loss                                            only, the increased costs to
             Payment, we will pay:                                                  repair or reconstruct the fol-
                                                                                    lowing:


                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                 Page 15 of 40
        Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 51 of 159 PAGEID #: 356
                       a) The cost of excava-                           migration, release, escape or emission of
                           tions, grading, backfill-                    the "pollutants" is caused by or results
                           ing and filling;                             from a Covered Cause of Loss that oc-
                                                                        curs during the "coverage term". The ex-
                       b) Foundation of the build-                      penses will be paid only if they are re-
                           ing;                                         ported to us in writing within 180 days of
                       c) Pilings;                                      the date on which the Covered Cause of
                                                                        Loss occurs.
                       d) Underground            pipes,
                           flues and drains.                            This Additional Coverage does not apply
                                                                        to costs to test for, monitor or assess the
                       The items listed in Para-                        existence, concentration or effects of "pol-
                       graphs   g.2)a)    through                       lutants". But we will pay for testing which
                       g.2)d) above are deleted                         is performed in the course of extracting
                       from SECTION A. COVER-                           the "pollutants" from the land or water.
                       AGE, 2.        Property     Not
                       Covered;                                         The most we will pay under this Additional
                                                                        Coverage for each "premises" is $10,000
         (2) We will not pay for:                                       for the sum of all covered expenses aris-
                                                                        ing out of Covered Causes of Loss during
             (a) Enforcement of or compliance                           each "coverage term". This Coverage is
                  with any ordinance or law which                       in addition to the Limit of Insurance
                  requires the demolition, repair,                      shown in the Declarations.
                  replacement,       reconstruction,
                  remodeling or remediation of                     i.   Preservation of Property
                  property due to contamination by
                  "pollutants" or due to the pres-                      If it is necessary to move Covered Prop-
                  ence,     growth,     proliferation,                  erty from the "premises" to preserve it
                  spread or any activity of "fungi",                    from imminent "loss" by a Covered Cause
                  wet or dry rot or bacteria; or                        of Loss, we will pay for any direct "loss" to
                                                                        that property:
             (b) The costs associated with the
                  enforcement of or compliance                          (1) While it is being moved or while tem-
                  with any ordinance or law which                           porarily stored at another location;
                  requires any insured or others to                         and
                  test for, monitor, clean up, re-                      (2) Only if the "loss" occurs within 60
                  move, contain, treat, detoxify or                         days after the property is first moved.
                  neutralize, or in any way re-
                  spond to, or assess the effects                       This Coverage is included within Limit of
                  of "pollutants", "fungi", wet or dry                  Insurance shown in the Declarations for
                  rot or bacteria.                                      such Covered Property.
         (3) We will not pay for "loss" due to any                 j.   Rewards
             ordinance or law that:
                                                                        We will pay to provide a reward for infor-
             (a) You were required to comply                            mation that leads to a conviction for ar-
                  with before the "loss", even if the                   son, theft, vandalism, or burglary. The
                  building or structure was un-                         conviction must involve a covered "loss"
                  damaged; and                                          caused by arson, theft, vandalism, or bur-
                                                                        glary.
             (b) With which you failed to comply.
                                                                        The most we will pay for "loss" in any one
         (4) The terms of this Additional Cover-                        occurrence under this Additional Cover-
             age apply separately to each building                      age is $10,000. This Coverage is in addi-
             or structure covered by this Cover-                        tion to the Limit of Insurance shown in the
             age Part.                                                  Declarations.
         The most we will pay under this Additional           5.   Coverage Extensions
         Coverage is $10,000 per building. This is
         in addition to the Limit of Insurance                     Unless amended within a particular Coverage
         shown in the Declarations for the building                Extension, each Extension applies to property
         suffering "loss".                                         located in or on the building described in the
                                                                   Declarations or in the open (or in a vehicle or
   h.    Pollutant Clean Up and Removal                            portable storage unit) within 1,000 feet of the
         We will pay your expenses to extract "pol-                "premises".
         lutants" from land or water at the "premis-
         es" if the discharge, dispersal, seepage,
                                      Includes copyrighted material of Insurance
FM 101 05 16                           Services Office, Inc., with its permission.                  Page 16 of 40
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 52 of 159 PAGEID #: 357
    The limits applicable to the Coverage Exten-                          (b) Away From Your Premises
    sions are in addition to the Limit of Insurance
    shown in the Property Declarations. Limits of                              The most we will pay in any one
    Insurance specified in these Extensions apply                              occurrence is $5,000, regardless
    per location unless stated otherwise.                                      of the number of locations, for
                                                                               "loss" caused by a Covered
    SECTION E. ADDITIONAL CONDITIONS, 1.                                       Cause of Loss to Accounts Re-
    Coinsurance, does not apply to these Cover-                                ceivable while they are away
    age Extensions.                                                            from your "premises".
    a.   Accounts Receivable                                                   This Away From Premises Limit
                                                                               is in addition to the Limit of In-
         SECTION C. DEDUCTIBLE does not ap-                                    surance applicable to this Cov-
         ply to this Coverage Extension.                                       erage Extension.
         (1) When you sustain direct "loss" to                       (4) SECTION A. COVERAGE, 3. Cov-
             your accounts receivable records                            ered Causes of Loss, b. Exclu-
             caused by a Covered Cause of Loss,                          sions does not apply to this Cover-
             we will pay:                                                 age Extension, except as follows:
             (a) All amounts due from your cus-                           (a) Exclusion (1)(c) Governmental
                  tomers that you are unable to                               Action;
                  collect;
                                                                          (b) Exclusion (1)(d) Nuclear Haz-
             (b) Interest charges on any loan re-                             ard;
                  quired to offset amounts you are
                  unable to collect pending our                           (c) Exclusion (1)(f) War and Mili-
                  payment of these amounts;                                   tary Action.
             (c) Collection expenses in excess of                    (5) In addition to Paragraph a.(4) of this
                  your normal collection expenses                         Coverage Extension, we will not pay
                  that are made necessary by the                          for "loss" resulting from any of the fol-
                  "loss"; and                                             lowing:
             (d) Other reasonable expenses that                           (a) Dishonest or criminal acts by:
                  you incur to re-establish your
                  records of accounts receivable.                              1)   You, your partners, employ-
                                                                                    ees, directors, trustees or
         (2) Coverage does not apply to:                                            authorized representatives;
             (a) Records of accounts receivable                                2)   A manager or a member if
                  in storage away from the "prem-                                   you are a limited liability
                  ises"; or                                                         company;
             (b) Contraband, or property in the                                3)   Anyone else with an interest
                  course of illegal transportation or                               in the records of accounts
                  trade.                                                            receivable, or their employ-
                                                                                    ees or authorized repre-
         (3) We will extend coverage to include:                                    sentatives; or
             (a) Removal                                                       4)   Anyone else entrusted with
                  If you give us written notice with-                               the records of accounts re-
                  in 30 days of removal of your                                     ceivable for any purpose.
                  records of accounts receivable                               This Paragraph a.(5)(a) applies
                  because of imminent danger of                                whether or not such persons are
                  direct "loss" from a Covered                                 acting alone or in collusion with
                  Cause of Loss, we will pay for                               other persons or such act occurs
                  "loss" while they are:                                       during the hours of employment.
                  1)   At a safe place away from                               However, this Paragraph a.(5)(a)
                       your "premises"; or                                     does not apply to dishonest acts
                  2)   Being taken to and returned                             of a carrier for hire or to acts of
                       from that place.                                        destruction by your employees.
                                                                               However, theft by employees is
                  This Removal coverage is in-                                 still not covered.
                  cluded within the Limit of Insur-
                  ance applicable to this Coverage                        (b) Alteration, falsification, conceal-
                  Extension.                                                   ment or destruction of records of

                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                  Page 17 of 40
     Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 53 of 159 PAGEID #: 358
               accounts receivable done to                                        able for the month in which
               conceal the wrongful giving, tak-                                  the direct "loss" occurred or
               ing or withholding of "money",                                     for any demonstrated vari-
               "securities" or other property.                                    ance from the average for
                                                                                  that month.
               This exclusion applies only to
               the extent of the wrongful giving,                       (b) The following will be deducted
               taking or withholding.                                        from the total amount of ac-
                                                                             counts receivable, however that
           (c) Bookkeeping, accounting or bill-                              amount is established:
               ing errors or omissions.
                                                                             1)   The amount of the accounts
           (d) Electrical or magnetic injury, dis-                                for which there is no direct
               turbance or erasure of "electron-                                  "loss"; and
               ic data" that is caused by or re-
               sults from:                                                   2)   The amount of the accounts
                                                                                  that you are able to re-
               1)   Programming      errors    or                                 establish or collect; and
                    faulty machine instructions;
                                                                             3)   An amount to allow for
               2)   Faulty    installation or                                     probable bad debts that you
                    maintenance of data pro-                                      are normally unable to col-
                    cessing equipment or com-                                     lect; and
                    ponent parts;
                                                                             4)   All unearned interest and
               3)   An occurrence that took                                       service charges.
                    place more than 100 feet
                    from your "premises"; or                        The most we will pay for "loss" in any one
                                                                    occurrence under this Coverage Exten-
               4)   Interruption of electrical                      sion is $25,000.
                    power supply, power surge,
                    blackout or brownout if the                b.   Business Income and Extra Expense
                    cause of such occurrence
                    took place more than 100                        SECTION C. DEDUCTIBLE does not ap-
                    feet from your "premises".                      ply to this Coverage Extension.

               But we will pay for direct "loss"                    (1) Business Income
               caused by lightning.                                     We will pay for the actual loss of
           (e) Voluntary parting with any prop-                         "Business Income" and "Rental Val-
               erty by you or anyone entrusted                          ue" you sustain due to the necessary
               with the property if induced to do                       "suspension" of your "operations"
               so by any fraudulent scheme,                             during the "period of restoration". The
               trick, device or false pretense.                         "suspension" must be caused by di-
                                                                        rect "loss" to property at a "premises"
           (f) A "loss" that requires any audit                         caused by or resulting from any Cov-
               of records or any inventory com-                         ered Cause of Loss. With respect to
               putation to prove its factual ex-                        "loss" to personal property in the
               istence.                                                 open or personal property in a vehi-
                                                                        cle or portable storage unit, the
       (6) Determination of Receivables:                                "premises" include the area within
           (a) If you cannot accurately estab-                          1,000 feet of the building or 1,000
               lish the amount of accounts re-                          feet of the "premises", whichever is
               ceivable outstanding as of the                           greater.
               time of direct "loss", the following                     With respect to the requirements of
               method will be used:                                     the preceding paragraph, if you are a
               1)   Determine the total of the                          tenant and occupy only part of the
                    average monthly amounts                             site at which the "premises" are lo-
                    of accounts receivable for                          cated, for the purpose of this Cover-
                    the 12 months immediately                           age Extension only, your "premises"
                    preceding the month in                              is the portion of the building that you
                    which the direct "loss" oc-                         rent, lease or occupy, including:
                    curs; and                                           (a) Any area within the building or
               2)   Adjust that total for any                                on the site at which the "premis-
                    normal fluctuations in the                               es" are located if that area ser-
                    amount of accounts receiv-
                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                 Page 18 of 40
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 54 of 159 PAGEID #: 359
               vices or is used to gain access                              "operations", the amount we will
               to the "premises"; and                                       pay under this Coverage will be
                                                                            reduced by the salvage value of
           (b) Your personal property in the                                that property.
               open (or in a vehicle or portable
               storage unit) within 1,000 feet of                      (d) Extra Expense does not apply to
               the building or 1,000 feet of the                            "loss" to Covered Property as
               "premises", whichever is greater.                            described in the BUILDING
                                                                            AND PERSONAL PROPERTY
       (2) Extra Expense                                                    COVERAGE FORM.
           (a) We will pay Extra Expense you                      (3) Civil Authority
               sustain during the "period of res-
               toration". Extra Expense means                          When a Covered Cause of Loss
               necessary expenses you sustain                          causes damage to property other
               (as described in Paragraphs                             than Covered Property at a "premis-
               (2)(b), (c) and (d)) during the                         es", we will pay for the actual loss of
               "period of restoration" that you                        "Business Income" and necessary
               would not have sustained if                             Extra Expense you sustain caused
               there had been no direct "loss"                         by action of civil authority that prohib-
               to property caused by or result-                        its access to the "premises", provided
               ing from a Covered Cause of                             that both of the following apply:
               Loss.
                                                                       (a) Access to the area immediately
           (b) If these expenses reduce the                                 surrounding the damaged prop-
               otherwise payable "Business In-                              erty is prohibited by civil authori-
               come" "loss", we will pay ex-                                ty as a result of the damage; and
               penses (other than the expense
               to repair or replace property as                        (b) The action of civil authority is
               described in Paragraph (2)(c))                               taken in response to dangerous
               to:                                                          physical conditions resulting
                                                                            from the damage or continuation
               1)   Avoid or minimize the "sus-                             of the Covered Cause of Loss
                    pension" of business and to                             that caused the damage, or the
                    continue "operations" either:                           action is taken to enable a civil
                                                                            authority to have unimpeded ac-
                    a)   At the "premises"; or                              cess to the damaged property.
                    b) At replacement "prem-                                This Civil Authority coverage for
                         ises" or temporary loca-                           "Business Income" will begin
                         tions, including reloca-                           immediately after the time of that
                         tion    expenses and                               action and will apply for a period
                         costs to equip and op-                             of up to 30 days from the date of
                         erate the replacement                              that action.
                         location or temporary
                         location; or                                       This Civil Authority coverage for
                                                                            Extra Expense will begin imme-
               2)   Minimize the "suspension"                               diately after the time of that ac-
                    of business if you cannot                               tion and will end:
                    continue "operations".
                                                                            1)   30 consecutive days after
           (c) We will also pay expenses to:                                     the time of that action; or
               1)   Repair or replace property;                             2)   When your "Business In-
                    or                                                           come" coverage ends;
               2)   Research, replace or re-                                whichever is later.
                    store the lost information on
                    damaged "valuable papers                      (4) Alterations and New Buildings
                    and records";
                                                                       We will pay for the actual loss of
               but only to the extent this pay-                        "Business Income" you sustain and
               ment reduces the otherwise                              Extra Expense you incur due to direct
               payable     "Business   Income"                         "loss" at the "premises" caused by or
               "loss". If any property obtained                        resulting from any Covered Cause of
               for temporary use during the                            Loss to:
               "period of restoration" remains
               after the resumption of normal

                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                  Page 19 of 40
     Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 55 of 159 PAGEID #: 360
           (a) New buildings or structures,                                       a)   The date you could re-
               whether complete or under con-                                          store your "operations",
               struction;                                                              with reasonable speed,
                                                                                       to the level which would
           (b) Alterations or additions to exist-                                      generate the business
               ing buildings or structures; and                                        income amount that
           (c) Machinery, equipment, supplies                                          would have existed if
               or building materials located on                                        no direct "loss" had oc-
               or within 1,000 feet of the "prem-                                      curred; or
               ises" and:                                                         b) 60 consecutive days af-
               1)   Used in the construction, al-                                      ter the date determined
                    terations or additions; or                                         in b.(6)(a)1) above.

               2)   Incidental to the occupancy                              However, Extended Business
                    of new buildings.                                        Income does not apply to loss of
                                                                             "Business Income" sustained or
           If such direct "loss" delays the start of                         Extra Expense incurred as a re-
           "operations", the "period of restora-                             sult of unfavorable business
           tion" for "Business Income" Coverage                              conditions caused by the impact
           will begin on the date "operations"                               of the Covered Cause of Loss in
           would have begun if the direct "loss"                             the area where the "premises"
           had not occurred.                                                 are located.
       (5) Newly Purchased or Leased Loca-                                   Loss of "Business Income" must
           tions                                                             be caused by direct "loss" at the
                                                                             "premises" caused by or result-
           We will pay the actual loss of "Busi-                             ing from any Covered Cause of
           ness Income" you sustain and Extra                                Loss.
           Expense you incur due to direct
           "loss" to Covered Property at any lo-                        (b) For "Rental Value", if the neces-
           cation you purchase or lease caused                               sary "suspension" of your "oper-
           by or resulting from a Covered Cause                              ations" produces a "Rental Val-
           of Loss. This coverage for the Newly                              ue" "loss" payable under this
           Purchased or Leased Locations will                                Coverage Part, we will pay for
           end when any of the following first                               the actual loss of "Rental Value"
           occurs:                                                           you incur during the period that:
           (a) This policy expires;                                          1)   Begins on the date property
                                                                                  is actually repaired, rebuilt
           (b) You report values to us;                                           or replaced and tenantability
           (c) 90 days pass from the date you                                     is restored; and
               acquire or begin to construct the                             2)   Ends on the earlier of:
               Covered Property.
                                                                                  a)   The date you could re-
       (6) Extended Business Income                                                    store tenant occupan-
           (a) For "Business Income" Other                                             cy, with reasonable
               Than "Rental Value", if the nec-                                        speed, to the level
               essary "suspension" of your                                             which would generate
               "operations" produces a "Busi-                                          the "Rental Value" that
               ness Income" or Extra Expense                                           would have existed if
               "loss" payable under this Cover-                                        no direct "loss" had oc-
               age Part, we will pay for the ac-                                       curred; or
               tual loss of "Business Income"                                     b) 60 consecutive days af-
               you sustain and Extra Expense                                           ter the date determined
               you incur during the period that:                                       in b.(6)(b)1) above.
               1)   Begins on the date property                                        However,       Extended
                    (except "finished stock") is                                       Business Income does
                    actually repaired, rebuilt or                                      not apply to loss of
                    replaced and "operations"                                          "Rental Value" incurred
                    are resumed; and                                                   as a result of unfavora-
               2)   Ends on the earlier of:                                            ble business conditions
                                                                                       caused by the impact of
                                                                                       the Covered Cause of

                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                 Page 20 of 40
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 56 of 159 PAGEID #: 361
                        Loss in the area where                    The most we will pay for "loss" in any one
                        the "premises" are lo-                    occurrence under this "Business Income"
                        cated.                                    and Extra Expense Coverage Extension
                                                                  is $25,000.
                   Loss of "Rental Value" must
                   be caused by direct "loss" at             c.   Collapse
                   the "premises" caused by or
                   resulting from any Covered                     The coverage provided under this Cover-
                   Cause of Loss.                                 age Extension applies only to an abrupt
                                                                  collapse as described and limited in Par-
       (7) Interruption of Computer Opera-                        agraphs c.(1) through c.(7) below.
           tions
                                                                  (1) For the purpose of this Coverage Ex-
           (a) Subject to all provisions of this                      tension only, abrupt collapse means
               Coverage Extension, you may                            an abrupt falling down or caving in of
               extend the insurance that ap-                          a building or structure or any part of a
               plies to "Business Income" and                         building or structure with the result
               Extra Expense to apply to a                            that the building or structure or part
               "suspension" of "operations"                           of the building or structure cannot be
               caused by an interruption in                           occupied for its intended purpose.
               computer operations due to de-
               struction or corruption of "elec-                  (2) We will pay for direct "loss" to Cov-
               tronic data" as described in                           ered Property, caused by abrupt col-
               SECTION A. COVERAGE, 5.                                lapse of a building or structure or any
               Coverage Extensions, d. Elec-                          part of a building or structure insured
               tronic Data.                                           under this Coverage Part, or that
                                                                      contains Covered property insured
           (b) Paragraph b.(7)(a) does not ap-                        under this Coverage Part, if such col-
               ply to "loss" sustained or ex-                         lapse is caused by one or more of
               pense incurred after the end of                        the following:
               the "period of restoration", even
               if the amount of insurance stated                      (a) Building or structure decay that
               in Paragraph b.(7)(c) has not                               is hidden from view, unless the
               been exhausted.                                             presence of such decay is
                                                                           known or should reasonably
           (c) The most we will pay under Par-                             have been known to an insured
               agraph b.(7) of this Coverage                               prior to collapse;
               Extension is $2,500 for all "loss"
               sustained and expense incurred                         (b) Insect or vermin damage that is
               in the "coverage term", regard-                             hidden from view, unless the
               less of the number of interrup-                             presence of such damage is
               tions or the number of "premis-                             known or should reasonably
               es" or computer systems in-                                 have been known to an insured
               volved. If loss payment relating                            prior to collapse;
               to the first interruption does not                     (c) Use of defective material or
               exhaust this amount, then the                               methods in construction, remod-
               balance is available for subse-                             eling, or renovation if the abrupt
               quent interruptions in that "cov-                           collapse occurs during the
               erage term". A balance remain-                              course of the construction, re-
               ing at the end of a "coverage                               modeling, or renovation.
               term" does not carry over to the
               next "coverage term". With re-                         (d) Use of defective materials or
               spect to an interruption that be-                           methods in construction, remod-
               gins in a "coverage term" and                               eling, or renovation if the abrupt
               continues or results in additional                          collapse occurs after construc-
               "loss" or expense in a subse-                               tion, remodeling, or renovation is
               quent "coverage term", all "loss"                           complete but only if the collapse
               and expense is deemed to be                                 is caused in part by:
               sustained in the "coverage term"
               in which the interruption began.                            1)   A cause of loss listed in
                                                                                Paragraph     c.(2)(a) or
               This $2,500 coverage for Inter-                                  c.(2)(b) of this Coverage
               ruption of Computer Operations                                   Extension;
               does not increase the Limit of
               Insurance provided in this Cov-                             2)   One or more of the "speci-
               erage Extension.                                                 fied causes of loss";

                                Includes copyrighted material of Insurance
FM 101 05 16                     Services Office, Inc., with its permission.                 Page 21 of 40
     Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 57 of 159 PAGEID #: 362
                 3)    Breakage of building glass;                       is not the result of abrupt collapse of
                                                                         a building or structure, we will pay for
                 4)    Weight of people or person-                       direct "loss" to Covered Property
                       al property; or                                   caused by such collapse of personal
                 5)    Weight of rain that collects                      property only if:
                       on a roof.                                        (a) The collapse of personal proper-
       (3) This Coverage Extension does not                                   ty was caused by a Cause of
           apply to:                                                          Loss listed in c.(2)(a) through
                                                                              c.(2)(d) of this Coverage Exten-
           (a) A building or structure or any                                 sion;
                 part of a building or structure
                 that is in danger of falling down                       (b) The personal property that col-
                 or caving in;                                                lapses is inside a building; and

           (b) A part of a building or structure                         (c) The property that collapses is
                 that is standing, even if it has                             not of a kind listed in Paragraph
                 separated from another part of                               c.(4) above of this Coverage Ex-
                 the building or structure; or                                tension, regardless of whether
                                                                              that kind of property is consid-
           (c) A building or structure that is                                ered to be personal property or
                 standing or any part of a building                           real property.
                 or structure that is standing,
                 even if it shows evidence of                            The coverage stated in this Para-
                 cracking,    bulging,    sagging,                       graph c.(5) does not apply to per-
                 bending,     leaning,     settling,                     sonal property if marring and/or
                 shrinkage or expansion.                                 scratching is the only damage to that
                                                                         personal property caused by the col-
       (4) With respect to the following proper-                         lapse.
           ty:
                                                                     (6) This Coverage Extension does not
           (a) Outdoor radio or television an-                           apply to personal property that has
                 tennas (including satellite dish-                       not abruptly fallen down or caved in,
                 es) and their lead-in wiring,                           even if the personal property shows
                 masts or towers;                                        evidence of cracking, bulging, sag-
                                                                         ging, bending, leaning, settling,
           (b) Awnings, gutters and down-                                shrinkage or expansion.
                 spouts;
                                                                     (7) This Coverage Extension shall not
           (c) Yard fixtures;                                            increase the Limit of Insurance pro-
           (d) Outdoor swimming pools;                                   vided in this Coverage Part.

           (e) Fences;                                               (8) The term Covered Cause of Loss in-
                                                                         cludes Collapse as described and
           (f) Piers, wharves and docks;                                 limited in Paragraphs c.(1) through
                                                                         c.(7).
           (g) Beach or diving platforms; in-
                 cluding their appurtenances;                   d.   Electronic Data
           (h) Retaining walls; and                                  (1) This Coverage Extension does not
                                                                         apply to your "stock" of prepackaged
           (i) Walks,    roadways      and    other                      software, or to "electronic data"
                 paved surfaces;                                         which is integrated in and operates or
           if an abrupt collapse is caused by a                          controls the building's elevator, light-
           cause of loss listed in Paragraph                             ing, heating, ventilation, air condition-
           c.(2)(a) through c.(2)(d), we will pay                        ing or security system.
           for "loss" to that property only if:                      (2) We will pay for the cost to replace or
           (a) Such "loss" is a direct result of                         restore "electronic data" which has
                 the abrupt collapse of a building                       been destroyed or corrupted by a
                 or structure insured under this                         Covered Cause of Loss that applies
                 Coverage Part; and                                      to SECTION A. COVERAGE, 1.
                                                                         Covered Property, d. Business
           (b) The property is Covered Proper-                           Personal Property. To the extent
                 ty under this Coverage Part.                            that "electronic data" is not replaced
                                                                         or restored, the "loss" will be valued
       (5) If personal property abruptly falls                           at the cost of replacement of the me-
           down or caves in and such collapse
                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                  Page 22 of 40
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 58 of 159 PAGEID #: 363
             dia on which the "electronic data"                   f.   Fences
             was stored with blank media of sub-
             stantially identical type.                                We will pay for direct "loss" caused by a
                                                                       Covered Cause of Loss to your outdoor
         (3) For the purposes of this Coverage                         fences that are located within 1,000 feet
             Extension only, Covered Causes of                         of the "premises" and not otherwise in-
             Loss include a virus, harmful code or                     sured as Covered Property in this Cover-
             similar instruction introduced into or                    age Part.
             enacted on a computer system (in-
             cluding "electronic data") or a net-                      The most we will pay for "loss" in any one
             work to which it is connected, that is                    occurrence under this Coverage Exten-
             designed to damage or destroy any                         sion is $5,000.
             part of the system or disrupt its nor-               g.   Fungi, Wet Rot, Dry Rot, and Bacteria -
             mal operation. However, there is no                       Limited Coverage
             coverage for "loss" caused by or re-
             sulting from manipulation of a com-                       (1) The coverage described in Para-
             puter system (including "electronic                           graphs g.(2) and g.(3) of this Cover-
             data") by any employee, including a                           age Extension only apply when the
             temporary or leased employee, or by                           "fungi", wet or dry rot or bacteria is
             an entity retained by you or for you to                       the result of a Covered Cause of
             inspect, design, install, modify, main-                       Loss that occurs during the "cover-
             tain, repair or replace that system or                        age term" and only if all reasonable
             "electronic data".                                            means were used to save and pre-
                                                                           serve the property from further dam-
         (4) The most we will pay for all direct                           age at the time of and after that oc-
             "loss" under this Coverage Exten-                             currence.
             sion, regardless of the number of
             "premises" or computer systems in-                        (2) We will pay for "loss" by "fungi", wet
             volved, is $2,500. This limit is the                          or dry rot or bacteria. As used in this
             most we will pay for the total of all di-                     Coverage Extension, the term "loss"
             rect "loss" arising out of all occur-                         means:
             rences that take place in the "cover-
             age term". If loss payment on the first                       (a) Direct "loss" to Covered Property
             occurrence does not exhaust this                                   caused by "fungi", wet or dry rot
             amount, then the balance is available                              or bacteria, including the cost of
             for subsequent "loss" sustained in                                 removal of the "fungi", wet or dry
             the "coverage term". A balance re-                                 rot or bacteria;
             maining in a "coverage term" does                             (b) The cost to tear out and replace
             not carry over to the next "coverage                               any part of the building or other
             term". With respect to an occurrence                               property as needed to gain ac-
             which begins in the "coverage term"                                cess to the "fungi", wet or dry rot
             and continues or results in additional                             or bacteria; and
             "loss" in a subsequent "coverage
             term", all "loss" is deemed to be sus-                        (c) The cost of testing performed af-
             tained in the "coverage term" in                                   ter removal, repair, replacement
             which the occurrence began.                                        or restoration of the damaged
                                                                                property is completed, provided
    e.   Exhibitions, Fairs or Trade Shows                                      there is a reason to believe that
         We will pay for direct "loss" caused by a                              "fungi", wet or dry rot or bacteria
         Covered Cause of Loss to your Covered                                  are present.
         Property, including covered property of                       (3) For the coverage described under
         others, while it is located at exhibitions,                       Paragraph g.(2) of this Coverage Ex-
         fairs or trade shows. This Coverage Ex-                           tension, the most we will pay for
         tension does not apply while Covered                              "loss", regardless of the number of
         Property is in transit to or from the exhibi-                     claims, is $15,000. This limit is the
         tion, fair or trade show.                                         most we will pay for the total of all
         The most we will pay for "loss" in any one                        "loss" arising out of all occurrences
         occurrence is $10,000.                                            that take place in the "coverage
                                                                           term". With respect to a particular
         The Limit of Insurance provided under                             occurrence of "loss" which results in
         this Coverage Extension does not apply                            "fungi", wet or dry rot or bacteria, we
         per location.                                                     will not pay more than a total of
                                                                           $15,000 even if the "fungi", wet or dry
                                                                           rot or bacteria continues to be pre-

                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                 Page 23 of 40
     Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 59 of 159 PAGEID #: 364
           sent or active, or recurs, in a subse-                            tion of "fungi", wet or dry rot or
           quent "coverage term".                                            bacteria prolongs the "period of
                                                                             restoration", we will pay for
       (4) The coverage provided under this                                  "loss" and/or expense sustained
           Coverage Extension does not in-                                   during the delay (regardless of
           crease the applicable Limit of Insur-                             when such a delay occurs during
           ance on any Covered Property. If a                                the "period of restoration"), but
           particular occurrence results in "loss"                           such coverage is limited to 30
           by "fungi", wet or dry rot or bacteria,                           days. The days need not be
           and other "loss", we will not pay                                 consecutive.
           more, for the total of all "loss" than
           the applicable Limit of Insurance on                     (7) This Coverage Extension does not
           the affected Covered Property.                               apply to lawns, trees, plants or
                                                                        shrubs that are part of any vegetative
           If there is covered "loss" to Covered                        roof.
           Property, not caused by "fungi", wet
           or dry rot or bacteria, loss payment                h.   Glass
           will not be limited by the terms of this
           Coverage Extension, except to the                        (1) If a Covered Cause of Loss occurs to
           extent that "fungi", wet or dry rot or                       building glass that is Covered Prop-
           bacteria causes an increase in the                           erty, we will also pay necessary ex-
           "loss". Any such increase in the                             penses you incur to:
           "loss" will be subject to the terms of                       (a) Put up temporary plates or
           this Coverage Extension.                                          board up openings if repair or
       (5) The terms of this Coverage Exten-                                 replacement of damaged glass
           sion do not increase or reduce the                                is delayed;
           coverage provided under:                                     (b) Repair     or    replace   encasing
           (a) SECTION A. COVERAGE, 5.                                       frames;
               Coverage Extensions, c. Col-                             (c) Remove or replace obstructions
               lapse;                                                        (except expenses to remove or
           (b) SECTION A. COVERAGE, 5.                                       replace window displays); and
               Coverage Extensions, s. Wa-                              (d) Repair or replace alarm tapes.
               ter, Other Liquids, Powder or
               Molten Material Damage                               (2) If you are a tenant at a covered
                                                                        "premises" and:
       (6) The following (6)(a) or (6)(b) apply
           only if "Business Income", "Rental                           (a) The building you occupy is not
           Value", or Extra Expense Coverage                                 Covered Property; and
           applies to the "premises" and only if
           the "suspension" of "operations" sat-                        (b) You are legally liable for direct
           isfies all terms and conditions of the                            "loss" to the building glass in that
           applicable      "Business    Income",                             building;
           "Rental Value", or Extra Expense                             such building glass, for the purposes
           Coverage.                                                    of this Paragraph h.(2), is Covered
           (a) If the "loss" which resulted in                          Property. The most we will pay for
               "fungi", wet or dry rot or bacteria                      "loss" in any one occurrence is
               does not in itself necessitate a                         $5,000. This building glass is subject
               "suspension" of "operations", but                        to the building deductible as de-
               such "suspension" is necessary                           scribed in SECTION C. DEDUCTI-
               due to "loss" to property caused                         BLE.
               by "fungi", wet or dry rot or bac-                   (3) For the purposes of this Coverage
               teria, then our payment under                            Extension only, SECTION A. COV-
               "Business Income" and/or Extra                           ERAGE, 3. Covered Causes of
               Expense is limited to the amount                         Loss, b. Exclusions does not apply
               of "loss" and/or expense sus-                            except as follows:
               tained in a period of not more
               than 30 days. The days need not                          (a) Exclusion (1)(b) Earth Move-
               be consecutive.                                              ment;
           (b) If a covered "suspension" of                             (b) Exclusion (1)(c) Governmental
               "operations" was caused by                                   Action;
               "loss" other than "fungi", wet or
               dry rot or bacteria but remedia-
                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                  Page 24 of 40
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 60 of 159 PAGEID #: 365
            (c) Exclusion (1)(d) Nuclear Haz-                           (b) Paragraph a.(2)(a) of this Cov-
                ard;                                                         erage Extension does not apply
                                                                             to:
            (d) Exclusion (1)(f) War and Mili-
                tary Action;                                                 1)   Any    business personal
                                                                                  property covered under
            (e) Exclusion (2)(d)1) Wear and                                       BUILDING AND PERSON-
                tear; and                                                         AL PROPERTY COVER-
            (f) As listed in Exclusion (2)(d)2):                                  AGE FORM, SECTION A.
                Rust or other corrosion, hidden                                   COVERAGE, 5. Coverage
                or latent defect or any quality in                                Extensions, e. Exhibi-
                property that causes it to dam-                                   tions, Fairs, or Trade
                age or destroy itself.                                            Shows or m. Property Off
                                                                                  Premises;
    i.   Newly Purchased, Leased or Con-
         structed Property                                                   2)   Any    business     personal
                                                                                  property that is covered un-
         (1) Buildings                                                            der BUILDING AND PER-
                                                                                  SONAL PROPERTY COV-
            If buildings are Covered Property in                                  ERAGE FORM, SECTION
            this Coverage Part, we will pay for di-                               A. COVERAGE, 5. Cover-
            rect "loss" caused by a Covered                                       age Extensions, p. Trans-
            Cause of Loss to:                                                     portation or is otherwise
            (a) Your new buildings or additions                                   considered to be in-transit
                while being built on the "premis-                                 to or from a "premises".
                es";                                                         3)   Business personal property
            (b) Buildings you newly purchase or                                   of others that is temporarily
                become newly required to insure                                   in your possession in the
                by written contract that are:                                     course of installing or per-
                                                                                  forming work on such prop-
                1)   Intended for use by you as                                   erty, or temporarily in your
                     a warehouse; or                                              possession in the course of
                                                                                  your    manufacturing     or
                2)   Similarly used by you as                                     wholesaling activities.
                     buildings insured under this
                     Coverage Part.                                     The most we will pay for "loss" in any
                                                                        one occurrence to your Business
            The most we will pay for "loss" in any                      Personal Property under this Cover-
            one occurrence to a building under                          age Extension is $500,000 at each
            this Coverage Extension is 1,000,000                        building.
            for each building.
                                                                   (3) Period of Coverage
         (2) Business Personal Property
                                                                        Coverage provided under this Cover-
            (a) If business personal property is                        age Extension will end when any of
                Covered Property in this Cover-                         the following first occurs:
                age Part, we will pay for direct
                "loss" caused by a Covered                              (a) This policy expires,
                Cause of Loss to business per-
                sonal property you newly pur-                           (b) For buildings described in Para-
                chase or are required to insure                             graph (1)(a) of this Coverage
                by written contract:                                         Extension, 90 days pass from
                                                                             the date you begin construction
                1)   While located at buildings                              on that part of the building that
                     described in Paragraph                                  would qualify as Covered Prop-
                     a.(1) of this Coverage Ex-                              erty;
                     tension; or
                                                                        (c) For business property described
                2)   While located in a leased                              in Paragraph (1)(b) and Para-
                     building or space therein                              graph (2)(a)1), 90 days after
                     that you are not required to                            your purchase or lease;
                     insure. Such lease must be
                     for a period of 12 consecu-                        (d) For business personal property
                     tive months or longer.                                 described in Paragraph (2)(a)2),
                                                                             90 days from the effective date


                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                 Page 25 of 40
        Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 61 of 159 PAGEID #: 366
                  of the lease of the building                        but only if caused by or resulting from any
                  space in the building; or                           of the following causes of loss if they are
                                                                      included as Covered Causes of Loss un-
             (e) You report values to us.                             der this Coverage Part:
         We will charge you additional premium for                    (1) Fire;
         values reported from the date you lease
         or purchase the property, or begin con-                      (2) Lightning;
         struction on that part of the building that
         would qualify as Covered Property.                           (3) Explosion;

   j.    Nonowned Building Damage                                     (4) Riot or Civil Commotion;
         If you are a tenant at a covered "premis-                    (5) Aircraft; or
         es" and:                                                     (6) Falling objects.
         (1) The building you occupy is not Cov-                      We will pay for the debris removal ex-
             ered Property; and                                       penses of the above type property that
         (2) You are legally liable for direct "loss"                 are not your Covered Property if such de-
             to that building;                                        bris is on your "premises" due to the Cov-
                                                                      ered Causes of Loss described in this
         We will pay for direct "loss" to that build-                 Coverage Extension. If you are a tenant,
         ing caused by burglary, robbery, theft or                    we do not pay debris removal expenses
         attempted theft.                                             for trees, plants or shrubs owned by the
                                                                      landlord or owner of the building you oc-
         This Coverage Extension does not apply                       cupy.
         to:
                                                                      No other coverage for debris removal ex-
         (1) Glass, including lettering and orna-                     penses provided in this Coverage Part
             mentation, and also necessary:                           applies to this Outdoor Property Cover-
             (a) Repair or replacement of encas-                      age Extension.
                  ing frames or alarm tapes; and                      The most we will pay for "loss" in any one
             (b) Expenses incurred to board up                        occurrence under this Coverage Exten-
                  openings or remove or replace                       sion is $5,000, but not more than $1,000
                  obstruction.                                        for any one tree, shrub or plant.

         (2) Building materials and equipment                    l.   Personal Effects
             removed from the "premises".                             If business personal property is Covered
         This Coverage Extension does not apply                       Property in this Coverage Part, we will
         if you have purchased other insurance in                     pay for direct "loss" caused by a Covered
         your name on the building you occupy as                      Cause of Loss to personal effects owned
         required by the lease.                                       by:

         The most we will pay for "loss" in any one                   (1) You, your officers, or your partners,
         occurrence under this Coverage Exten-                            or if you are a limited liability compa-
         sion is $25,000.                                                 ny, your members or your managers;
                                                                          or
   k.    Outdoor Property
                                                                      (2) Your employees (including temporary
         We will pay for direct "loss" caused by a                        and leased employees), including
         Covered Cause of Loss to the following                           tools owned by your employees that
         types of your Covered Property:                                  are used in your business. However,
                                                                          employee tools are not covered for
         (1) Radio antennas, television antennas                          theft.
             or satellite dishes (including their
             lead-in wiring, masts and towers);                       This Coverage Extension does not apply
                                                                      to "money" or "securities".
         (2) Trees, shrubs or plants (other than
             trees, shrubs or plants which are                        If theft is included as a Covered Cause of
             "stock" or part of a vegetative roof),                   Loss under this Coverage Part, then this
             including debris removal ; and                           Coverage Extension has a $500 per oc-
                                                                      currence limitation for direct "loss" by
         (3) If you are a tenant, to your awnings                     theft.
             that are attached to a building you
             occupy;


                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                 Page 26 of 40
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 62 of 159 PAGEID #: 367
         The most we will pay for "loss" in any one                       (a) While the trailer is attached to
         occurrence under this Coverage Exten-                                 any motor vehicle or motorized
         sion is $10,000.                                                      conveyance, whether or not the
                                                                               motor vehicle or motorized con-
    m. Property Off Premises                                                   veyance is in motion;
         (1) We will pay for direct "loss" caused                         (b) During hitching or unhitching
             by a Covered Cause of Loss to your                                operations, or when a trailer be-
             Covered Property, including covered                               comes accidentally unhitched
             personal property of others, while it is                          from a motor vehicle or motor-
             away from the "premises", if it is:                               ized conveyance.
             (a) Temporarily at a location you do                     (3) This insurance is excess over the
                  not own, lease or operate; or                           amount due, whether you can collect
             (b) In storage at a location you                             on it or not, from any other insurance
                  lease, provided the lease was                           covering such property.
                  executed for the first time after                   (4) This Coverage Extension does not
                  the beginning of the current                            apply to any property inside or on the
                  "coverage term".                                        trailer.
         (2) This Coverage Extension does not                         The most we will pay for "loss" in any one
             apply to Covered Property at exhibi-                     occurrence under this Coverage Exten-
             tions, fairs, trade show, or in transit.                 sion is $5,000.
         The most we will pay for "loss" in any one              p.   Transportation
         occurrence under this Coverage Exten-
         sion is $10,000.                                             We will pay for direct "loss" caused by a
                                                                      Covered Cause of Loss to your Covered
         The Limit of Insurance provided by this                      Property, including covered personal
         Coverage Extension does not apply per                        property of others while it is in or on a ve-
         location.                                                    hicle, including loading and unloading of
    n.   Signs                                                        the property.

         We will pay for direct "loss" caused by a                    The most we will pay for "loss" in any one
         Covered Cause of Loss, including debris                      occurrence is $10,000.
         removal expense, to signs not otherwise                      The Limit of Insurance provided by this
         insured by this Coverage Part.                               Coverage Extension does not apply per
         The most we will pay for "loss" in any one                   location.
         occurrence under this Coverage Exten-                   q.   Utility Services
         sion is $5,000.
                                                                      We will pay for:
         The Limit of Insurance provided by this
         Coverage Extension does not apply per                        (1) Direct "loss" to Covered Property at
         location.                                                        your "premises" except for direct
                                                                          "loss" resulting from the partial or
    o.   Trailers (Nonowned Detached)                                     complete failure of Wastewater Re-
         (1) If business personal property is Cov-                        moval Services; and
             ered Property in this Coverage Part,                     (2) Loss of "Business Income" you sus-
             we will pay for direct "loss" caused by                      tain and Extra Expenses you incur as
             a Covered Cause of Loss to trailers                          provided in SECTION A. COVER-
             that you do not own, provided that:                          AGE, 5. Coverage Extensions, b.
             (a) The trailer is used in your busi-                        Business Income and Extra Ex-
                  ness;                                                   pense;

             (b) The trailer is temporarily in your                   caused by or resulting from the partial or
                  care, custody or control at the                     complete failure of utility services to the
                  "premises"; and                                     "premises".

             (c) You have a contractual respon-                       The partial or complete failure of the utility
                  sibility to pay for "loss" to the                   services listed below must be caused by
                  trailer.                                            direct "loss" caused by a Covered Cause
                                                                      of Loss to the following property:
         (2) We will not pay for any direct "loss"
             that occurs:                                             (1) Power Supply Property, meaning the
                                                                          following types of property supplying

                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                   Page 27 of 40
     Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 63 of 159 PAGEID #: 368
           electricity, steam or natural gas to the             r.   Valuable Papers and Records
           "premises":
                                                                     SECTION C. DEDUCTIBLE does not ap-
           (a) Utility generating plants;                            ply to this Coverage Extension.
           (b) Switching stations;                                   (1) Subject to Paragraph r.(3) of this
                                                                         Coverage Extension, we will pay
           (c) Substations;                                              necessary costs you incur to re-
           (d) Transformers; and                                         search, replace or restore lost or
                                                                         damaged information on "valuable
           (e) Transmission, distribution, ser-                          papers and records" that are your
                vice, or similar lines, excluding                        property or the property of others in
                all such overhead lines of any                           your care, custody or control; result-
                type.                                                    ing from direct "loss" caused by a
                                                                         Covered Cause of Loss.
       (2) Water Supply Property, meaning the
           following types of property supplying                     (2) Coverage does not apply to:
           water to the "premises":
                                                                         (a) Property that cannot be replaced
           (a) Pumping stations; and                                          with other property of like kind
                                                                              and quality;
           (b) Water mains.
                                                                         (b) Property held as samples or for
       (3) Wastewater        Removal     Property,                            delivery after sale;
           meaning a utility system for removing
           wastewater and sewage from the                                (c) Property in storage away from
           "premises", other than a system de-                                the "premises", except as pro-
           signed primarily for draining storm                                vided in Paragraph r.(4)(b) of
           water. The utility property includes                               this Coverage Extension;
           sewer mains, pumping stations and
           similar equipment for moving the ef-                          (d) Contraband, or property in the
           fluent to a holding, treatment or dis-                             course of illegal transportation or
           posal facility, and includes such facili-                          trade;
           ties. Coverage under this Coverage                            (e) "Valuable papers and records" in
           Extension does not apply to interrup-                              the form of "electronic data", in-
           tion in service caused by or resulting                             cluding the materials on which
           from a discharge of water or sewage                                the "electronic data" is recorded.
           due to heavy rainfall or flooding.
                                                                     (3) The most we will pay for "loss" is the
       (4) Communication       Supply Property,                          least of the following amounts:
           meaning property supplying commu-
           nication services, including service                          (a) The cost of reasonably restoring
           relating to Internet access or access                              the damaged property to its
           to any electronic, cellular or satellite                           condition immediately before the
           network; telephone, radio, microwave                               "loss";
           or television services to the "premis-
           es", such as:                                                 (b) The cost of replacing the dam-
                                                                              aged property with substantially
           (a) Communication         transmission,                            identical property; or
                distribution, service or similar
                lines, including fiber optic lines,                      (c) The actual cash value of the
                excluding all such overhead                                   damaged property at the time of
                lines of any type;                                            "loss".

           (b) Coaxial cables; and                                       However, we will not pay for "loss"
                                                                         unless or until the damaged property
           (c) Microwave radio relays, exclud-                           is actually replaced or restored; and
                ing satellites.                                          then only if such replacement or res-
                                                                         toration occurs within 36 months from
       This Coverage Extension does not apply                            the date of direct "loss".
       to "loss" to "electronic data", including de-
       struction or corruption of "electronic data".                 (4) We will extend coverage to include:
       The most we will pay for all direct "loss"                        (a) Removal
       and loss of "Business Income" and Extra
       Expense in any one occurrence is                                       If you give us written notice with-
       $25,000.                                                               in 30 days of removal of your
                                                                              "valuable papers and records"

                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                  Page 28 of 40
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 64 of 159 PAGEID #: 369
                because of imminent danger of                               This Paragraph r.(6)(a) applies
                direct "loss" from a Covered                                whether or not such persons are
                Cause of Loss, we will pay for                              acting alone or in collusion with
                direct "loss" while they are:                               other persons or such act occurs
                                                                            during the hours of employment.
                1)   At a safe place away from
                     your "premises"; or                                    However, this Paragraph r.(6)(a)
                                                                            does not apply to dishonest acts
                2)   Being taken to and returned                            of a carrier for hire or to acts of
                     from that place.                                       destruction by your employees.
                This Removal coverage is in-                                However, theft by employees is
                cluded within the Limits of Insur-                          still not covered.
                ance applicable to this Coverage                       (b) Errors or omissions in pro-
                Extension.                                                  cessing or copying. However,
           (b) Away From Your Premises                                      we will pay for that portion of di-
                                                                            rect "loss" caused by resulting
                We will pay up to $5,000 in any                             fire or explosion if these causes
                one occurrence, regardless of                               of loss would be covered by this
                the number of locations, for di-                            Coverage Part.
                rect "loss" caused by a Covered
                Cause of Loss to "valuable pa-                         (c) Electrical or magnetic injury, dis-
                pers and records" while they are                            turbance or erasure of electronic
                away from your "premises".                                  recordings. But we will pay for
                                                                            direct "loss" caused by lightning.
                This Away From Premises limit
                is in addition to the Limit of In-                     (d) Voluntary parting with any prop-
                surance applicable to this Cov-                             erty by you or anyone entrusted
                erage Extension.                                            with the property if induced to do
                                                                            so by any fraudulent scheme,
       (5) SECTION A. COVERAGE, 3. Cov-                                     trick, device or false pretense.
           ered Causes of Loss, b. Exclu-
           sions does not apply to this Cover-                     The most we will pay for "loss" in any one
           age Extension except as follows:                        occurrence is $25,000.

           (a) Exclusion (1)(c) Governmental                  s.   Water Damage, Other Liquids, Powder
               Action;                                             or Molten Material Damage

           (b) Exclusion (1)(d) Nuclear Haz-                       If a covered direct "loss" to which this in-
               ard; and                                            surance applies was caused by or result-
                                                                   ed from water or other liquid, powder or
           (c) Exclusion (1)(f) War and Mili-                      molten material damage, we will also pay
               tary Action.                                        the cost to tear out and replace any oth-
                                                                   erwise undamaged part of the building or
       (6) In addition to Paragraph r.(5) of this                  structure to repair damage to the system
           Coverage Extension, we will not pay                     or appliance from which the water or oth-
           for direct "loss" resulting from any of                 er substance escapes.
           the following:
                                                         SECTION B. LIMITS OF INSURANCE
           (a) Dishonest or criminal acts by:
                                                         The most we will pay for "loss" in any one occur-
                1)   You, your partners, employ-         rence is the applicable Limit of Insurance shown in
                     ees, directors, trustees or         the Declarations, except as amended in SECTION
                     authorized representatives;         A. COVERAGE, 3. Covered Causes of Loss, c.
                2)   A manager or a member if            Limitations, 4. Additional Coverages, and 5.
                     you are a limited liability         Coverage Extensions.
                     company;                            SECTION C. DEDUCTIBLE
                3)   Anyone else with an interest        Except as otherwise provided; in any one occur-
                     in the records of accounts          rence of direct "loss" we will first reduce the
                     receivable, or their employ-        amount of "loss" if required by SECTION E. ADDI-
                     ees or authorized repre-            TIONAL CONDITIONS, 1. Coinsurance or SEC-
                     sentatives; or                      TION F. OPTIONAL COVERAGES, 1. Agreed
                4)   Anyone else entrusted with          Value. If the adjusted amount of direct "loss" is
                     the records of accounts re-         less than or equal to the Deductible, we will not
                     ceivable for any purpose.           pay for that direct "loss". If the adjusted amount of
                                                         direct "loss" exceeds the Deductible, we will then
                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                 Page 29 of 40
       Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 65 of 159 PAGEID #: 370
subtract the Deductible from the adjusted amount             2.   Glass Deductible
of direct "loss", and will pay the resulting amount or
the Limit of Insurance, whichever is less.                        When direct "loss" to the building you occupy
                                                                  only involves building glass, the Deductible for
When the occurrence involves direct "loss" to more                that "loss" will be the lesser of:
than one item of Covered Property and separate
Limits of Insurance apply, the losses will not be                 a.   $500; or
combined in determining application of the Deduct-                b.   The Deductible shown in the Declarations
ible. But the Deductible will be applied only once                     for that Covered Property.
per occurrence.
                                                             SECTION D. LOSS CONDITIONS
1.   Deductible Examples
                                                             The following conditions apply in addition to the
     Example No. 1:                                          COMMON POLICY CONDITIONS and the COM-
     (This example assumes there is no coinsur-              MERCIAL PROPERTY CONDITIONS.
     ance penalty as outlined in SECTION E. AD-
                                                             1.   Abandonment
     DITIONAL CONDITIONS, 1. Coinsurance).
                                                                  There can be no abandonment of any property
     Deductible:                          $250
                                                                  to us.
     Limit of Insurance - Bldg. 1:     $60,000
     Limit of Insurance - Bldg. 2:     $80,000               2.   Appraisal

     "Loss" to Bldg. 1:                $60,100                    If we and you disagree on the value of the
                                                                  property, the amount of Net Income and oper-
     "Loss" to Bldg. 2:                $90,000
                                                                  ating expense, or the amount of "loss", either
     The amount of "loss" to Bldg. 1 ($60,100) is                 may make written demand for an appraisal of
     less than the sum ($60,250) of the Limit of In-              the "loss". In this event, each party will select
     surance applicable to Bldg. 1 plus the Deduct-               a competent and impartial appraiser. The two
     ible.                                                        appraisers will select an umpire. If they cannot
                                                                  agree, either may request that selection be
     The Deductible will be subtracted from the                   made by a judge of a court having jurisdiction.
     amount of "loss" in calculating the "loss" pay-              The appraisers will state separately the value
     able for Bldg. 1:                                            of the property, the amount of Net Income and
     $60,100 - $250 = $59,850 "Loss" Payable -                    operating expense, and amount of "loss". If
     Bldg. 1                                                      they fail to agree, they will submit their differ-
                                                                  ences to the umpire. A decision agreed to by
     The Deductible applies once per occurrence                   any two will be binding. Each party will:
     and therefore is not subtracted in determining
     the amount of "loss" payable for Bldg. 2.                    a.   Pay its chosen appraiser; and
     "Loss" payable for Bldg. 2 is the Limit of In-               b.   Bear the other expenses of the appraisal
     surance of $80,000.                                               and umpire equally.
     Total amount of "loss" payable:      $59,850 +               If there is an appraisal, we still retain our right
     80,000 = $139,850.                                           to deny the claim.
     Example No. 2:                                          3.   Duties in the Event of Loss or Damage
     (This example also assumes there is no coin-                 a.   In the event of "loss" to Covered Property,
     surance penalty).                                                 you must see that the following are done
     The Deductible and Limits of Insurance are                        in order for coverage to apply:
     the same as those in Example No. 1:                               (1) Notify the police if a law may have
     "Loss" to Bldg. 1: $70,000 (Exceeds Limit of                          been broken.
     Insurance plus Deductible)                                        (2) Give us prompt notice of the "loss".
     "Loss" to Bldg. 2: $90,000 (Exceeds Limit of                          Include a description of the property
     Insurance plus Deductible)                                            involved.

     "Loss" Payable - Bldg. 1:   $60,000 (Limit of                     (3) As soon as possible, give us a de-
     Insurance)                                                            scription of how, when and where the
                                                                           "loss" occurred.
     "Loss" Payable - Bldg. 2:   $80,000 (Limit of
     Insurance)                                                        (4) Take all reasonable steps to protect
                                                                           the Covered Property from further
     Total amount of "loss" payable: $140,000.                             damage. If feasible, set the damaged
                                                                           property aside and in the best possi-
                                                                           ble order for examination. Keep a

                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                   Page 30 of 40
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 66 of 159 PAGEID #: 371
              record of your expenses necessary                        We will determine the value of lost or
              to protect the Covered Property for                      damaged property, or the cost of its repair
              consideration in the settlement of the                   or replacement, in accordance with the
              claim. This will not increase your limit                 applicable terms of SECTION D. LOSS
              of insurance. However, in no event                       CONDITIONS, 7. Valuation or any appli-
              will we pay for any subsequent "loss"                    cable provision that amends or super-
              resulting from a cause of loss that is                   cedes this valuation condition.
              not a Covered Cause of Loss.
                                                                  b.   The cost of repair or replacement does
          (5) At our request, give us complete in-                     not include the increased cost attributable
              ventories of the damaged and un-                         to enforcement of or compliance with any
              damaged property. Include quanti-                        ordinance or law regulating the construc-
              ties, costs, values and amount of                        tion, use or repair of any property, except
              "loss" claimed.                                          as provided in SECTION A. COVERAGE,
                                                                       4. Additional Coverages, g. Ordinance
          (6) As often as may be reasonably re-                        or Law.
              quired, permit us to inspect the prop-
              erty proving the "loss" and examine                 c.   We will give notice of our intentions within
              your books and records.                                  30 days after we receive the sworn proof
                                                                       of loss.
              Also permit us to take samples of
              damaged and undamaged property                      d.   We will not pay you more than your finan-
              for inspection, testing and analysis                     cial interest in the Covered Property.
              and permit us to make copies from
              your books and records.                             e.   We may adjust "losses" with the owners
                                                                       of lost or damaged property if other than
          (7) Submit a signed sworn proof of loss                      you. If we pay the owners, such payments
              containing the information we request                    will satisfy your claims against us for the
              to investigate the claim. You must do                    owners' property. We will not pay the
              this within 60 days after our request.                   owners more than their financial interest
              We will supply you with the neces-                       in the Covered Property.
              sary forms.
                                                                  f.   Our payment for "loss" to personal prop-
          (8) Cooperate with us in the investigation                   erty of others and personal effects will on-
              or settlement of the claim.                              ly be for the account of the owner of the
                                                                       property.
          (9) If you intend to continue your busi-
              ness, you must resume all or part of                g.   We may elect to defend you against suits
              your "operations" as quickly as pos-                     arising from claims of owners of property.
              sible.                                                   We will do this at our expense.
     b.   We may examine any insured under oath,                  h.   We will pay for insured "loss" within 30
          while not in the presence of any other in-                   days after we receive the sworn proof of
          sured and at such times as may be rea-                       loss if you have complied with all of the
          sonably required about any matter relat-                     terms of this Coverage Part; and
          ing to this insurance or the claim, includ-
          ing an insured's books and records. In the                   (1) We have reached agreement with
          event of an examination, an insured's an-                        you on the amount of "loss"; or
          swers must be signed.                                        (2) An appraisal award has been made.
4.   Loss Payment                                                 i.   Loss Payment - Ordinance or Law.
     a.   In the event of "loss" insured by this Cov-                  With respect to SECTION A. COVER-
          erage Part, at our option, we will either:                   AGE, 4. Additional Coverages, g. Ordi-
          (1) Pay the value of lost or damaged                         nance or Law:
              property;                                                (1) Loss of Use of Undamaged Parts
          (2) Pay the cost of repairing or replacing                       of Building
              the lost or damaged property;                                When there is a loss in value of an
          (3) Take all or any part of the property at                      undamaged portion of a building or
              an agreed or appraised value; or                             structure to which this coverage ap-
                                                                           plies, the loss payment for that build-
          (4) Repair, rebuild or replace the proper-                       ing, including damaged and undam-
              ty with other property of like kind and                      aged portions, will be determined as
              quality.                                                     follows:


                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                  Page 31 of 40
     Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 67 of 159 PAGEID #: 372
           (a) If BUILDING AND PERSONAL                                (b) The limit of insurance indicated
               PROPERTY           COVERAGE                                 in SECTION A. COVERAGE, 4.
               FORM, SECTION F. OPTIONAL                                   Additional Coverages, g. Or-
               COVERAGES, 3. Replacement                                   dinance or Law for Demolition
               Cost applies and the property is                            Costs for the building that has
               repaired or replaced, on the                                 suffered "loss".
               same "premises" or another
               "premises"; we will not pay more                   (3) Increased Costs of Construction
               than the lesser of:                                     Loss payment for Increased Costs
               1)   The amount you actually                            of Construction will be determined
                    spend to repair, rebuild or                        as follows:
                    reconstruct the building, but                      (a) We will not pay for the increased
                    not for more than the                                   cost of construction until the
                    amount it would cost to re-                             property is actually repaired or
                    store the building on the                               replaced, at the same "premis-
                    same "premises" and to the                              es" or another location and un-
                    same height, floor area,                                less the repairs or replacement
                    style and comparable quali-                             are made as soon as reasonably
                    ty of the original property in-                         possible after the direct "loss",
                    sured; or                                               not to exceed two years. We
               2)   The limit of insurance indi-                            may extend this period in writing
                    cated in SECTION A.                                     during the two years.
                    COVERAGE, 4. Additional                            (b) If the building is repaired or re-
                    Coverages g. Ordinance                                  placed at the same "premises",
                    or Law for Loss of Use of                               or if you elect to rebuild at an-
                    Undamaged      Parts   of                               other "premises", the most we
                    Building for the building                               will pay for the Increased cost
                    that has suffered "loss".                               of construction is the lesser of:
           (b) If BUILDING AND PERSONAL                                     1)   The increased cost of con-
               PROPERTY           COVERAGE                                       struction at the same "prem-
               FORM, SECTION F. OPTIONAL                                         ises"; or
               COVERAGES, 3. Replacement
               Cost applies and the property is                             2)   The limit of insurance indi-
               not repaired or replaced, or if the                               cated in SECTION A.
               Replacement Cost Coverage                                         COVERAGE, 4. Additional
               Option does not apply, we will                                    Coverages, g. Ordinance
               not pay more than the lesser of:                                  or Law for Increased
                                                                                 Costs of Construction for
               1)   The "actual cash value" of                                   the building that has suf-
                    the building at the time of                                  fered "loss".
                    "loss"; or
                                                                       (c) If the ordinance or law requires
               2)   The limit of insurance indi-                            relocation to another location the
                    cated in SECTION A.                                     most we will pay for the in-
                    COVERAGE, 4. Additional                                 creased cost of construction is
                    Coverages, g. Ordinance                                 the lesser of:
                    or Law for Loss of Use of
                    Undamaged      Parts   of                               1)   The increased cost of con-
                    Building for the building                                    struction at the new loca-
                    that has suffered "loss".                                    tion; or
       (2) Demolition Costs                                                 2)   The limit of insurance indi-
                                                                                 cated in SECTION A.
           Loss payment for Demolition Costs                                     COVERAGE, 4. Additional
           will be determined as follows:                                        Coverages, g. Ordinance
           We will not pay more than the lesser                                  or Law for Increased
           of the following:                                                     Costs of Construction for
                                                                                 the building that has suf-
           (a) The amount you actually spend                                     fered "loss".
               to demolish and clear the site of
               the "premises"; or                                 (4) Proportional Payments
                                                                       If the building or structure sustains
                                                                       both direct "loss" that is covered un-
                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                  Page 32 of 40
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 68 of 159 PAGEID #: 373
             der this Coverage Part and direct                                 had occurred. We will deduct
             "loss" that is not covered under this                             from the total of such expenses:
             Coverage Part; and as a result of the
             direct "loss" in its entirety you are re-                         1)   The salvage value that re-
             quired to comply with the ordinance                                    mains of any property
             or law, we will not pay the full amount                                bought for temporary use
             of direct "loss" otherwise payable un-                                 during the "period of resto-
             der the terms of SECTION A. COV-                                       ration", once "operations"
             ERAGE, 4. Additional Coverages,                                        are resumed; and
             g. Ordinance or Law. Instead, we                                  2)   Any Extra Expense that is
             will pay a proportion of such direct                                   paid for by other insurance,
             "loss"; meaning the proportion that                                    except for insurance that is
             the covered direct "loss" bears to the                                 written subject to the same
             total direct "loss".                                                   plan, terms, conditions and
    j.   Loss Determination - Business Income                                       provisions as this insurance;
         and Extra Expense                                                          and

         With respect to SECTION A. COVER-                                (b) Necessary expenses that reduce
         AGE, 5. Coverage Extensions, b. Busi-                                 the "Business Income" and
         ness Income and Extra Expense,                                        "Rental Value" "loss" that other-
                                                                               wise would have been incurred.
         (1) The amount of "Business Income"
             and "Rental Value" "loss" will be de-                    (3) Resumption of Operations
             termined based on:                                           We will reduce the amount of your:
             (a) The Net Income of the business                           (a) "Business Income" and "Rental
                 before the direct "loss" occurred;                            Value" "loss", other than Extra
             (b) The likely Net Income of the                                  Expense, to the extent you can
                 business if no direct "loss" had                              resume your "operations", in
                 occurred, but not including any                               whole or in part, by using dam-
                 Net Income that would likely                                  aged or undamaged property
                 have been earned as a result of                               (including   merchandise     or
                 an increase in the volume of                                  "stock") at the "premises" or
                 business due to favorable busi-                               elsewhere.
                 ness conditions caused by the                            (b) Extra Expense "loss" to the ex-
                 impact of the Covered Cause of                                tent you can return "operations"
                 Loss on customers or on other                                 to normal and discontinue such
                 businesses;                                                   Extra Expense.
             (c) The operating expenses, includ-                      (4) If you do not resume "operations", or
                 ing payroll expenses, necessary                          do not resume "operations" as quick-
                 to resume "operations" with the                          ly as possible, we will pay based on
                 same quality of service that ex-                         the length of time it would have taken
                 isted just before the direct "loss";                     to resume "operations" as quickly as
                 and                                                      possible.
             (d) Other relevant sources of infor-                k.   Party Walls
                 mation, including;
                                                                      A party wall is a wall that separates and is
                 1)   Your financial records and                      common to adjoining buildings that are
                      accounting procedures;                          owned by different parties. In settling
                 2)   Bills, invoices and other                       covered losses involving a party wall, we
                      vouchers; and                                   will pay a proportion of the "loss" to the
                                                                      party wall based on your interest in the
                 3)   Deeds, liens or contracts.                      wall in proportion to the interest of the
                                                                      owner of the adjoining building. However,
         (2) The amount of Extra Expense will be                      if you elect to repair or replace your build-
             determined based on:                                     ing and the owner of the adjoining build-
             (a) All expenses that exceed the                         ing elects not to repair or replace that
                 normal operating expenses that                       building, we will pay you the full value of
                 would have been incurred by                          the "loss" to the party wall, subject to all
                 "operations" during the "period                      applicable policy provisions all other pro-
                 of restoration" if no direct "loss"                  visions of this SECTION D. LOSS CON-
                                                                      DITIONS, 4. Loss Payment including:

                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                  Page 33 of 40
          Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 69 of 159 PAGEID #: 374
           (1) Limit of Insurance shown in the Dec-                    (2) Buildings under construction or reno-
               larations;                                                  vation are not considered vacant.
           (2) SECTION D. LOSS CONDITIONS,                        b.   Vacancy Provisions
               7. Valuation; and
                                                                       If the building where direct "loss" occurs
           (3) SECTION E. ADDITIONAL CONDI-                            has been vacant for more than 60 con-
               TIONS, 1. Coinsurance.                                  secutive days before that "loss", we will:
           Our payment under the provisions of this                    (1) Not pay for any "loss" caused by any
           paragraph does not alter any right of sub-                      of the following, even if they are
           rogation we may have against any entity,                        Covered Causes of Loss:
           including the owner or insurer of the ad-
           joining building, and does not alter the                        (a) Vandalism;
           terms of COMMERCIAL PROPERTY                                    (b) Sprinkler leakage, unless you
           CONDITIONS, I. Transfer Of Rights Of                                 have protected       the    system
           Recovery Against Others To Us in this                                against freezing;
           Coverage Part.
                                                                           (c) Building glass breakage;
5.   Recovered Property
                                                                           (d) Water damage;
     If either you or we recover any property after
     loss settlement, that party must give the other                       (e) Theft; or
     prompt notice. At your option, the property will
     be returned to you. You must then return to us                        (f) Attempted theft.
     the amount we paid to you for the property.                       (2) Reduce the amount we would other-
     We will pay recovery expenses and the ex-                             wise pay for the "loss" by 15% with
     penses to repair the recovered property, sub-                         respect to Covered Causes of Loss
     ject to the Limit of Insurance.                                       other than those listed in b.(1)(a)
6.   Vacancy                                                               through b.(1)(f) of this Loss Condi-
                                                                           tion.
     a.    Description of Terms
                                                             7.   Valuation
           (1) As used in this Vacancy Condition,
               the term building and the term vacant              We will determine the value of Covered Prop-
               have the meanings set forth in (1)(a)              erty in the event of direct "loss" as follows:
               and (1)(b) below:                                  a.   At "Actual Cash Value" as of the time of
               (a) When this Coverage Part is is-                      direct "loss", except as provided in b., c.,
                    sued to a tenant, and with re-                     d., and e. below.
                    spect to that tenant's interest in            b.   If the Limit of Insurance for Building satis-
                    Covered     Property,     building                 fies SECTION E. ADDITIONAL CONDI-
                    means the unit or suite rented or                  TIONS, 1. Coinsurance, and the cost to
                    leased to the tenant. Such build-                  repair or replace the damaged building
                    ing is vacant when it does not                     property is $2,500 or less, we will pay the
                    contain enough business per-                       cost of building repairs or replacement.
                    sonal property to conduct cus-
                    tomary operations.                                 The cost of building repairs or replace-
                                                                       ment does not include the increased cost
               (b) When this Coverage Part is is-                      attributable to enforcement of or compli-
                    sued to the owner or general                       ance with any ordinance or law regulating
                    lessee of a building, building                     the construction, use or repair of any
                    means the entire building. Such                    property. However, the following property
                    building is vacant unless at least                 will be valued at actual cash value even
                    31% of its total square footage                    when attached to the building:
                    is:
                                                                       (1) Awnings or floor coverings;
                    1)   Rented to a lessee or sub-
                         lessee and used by them to                    (2) Appliances for refrigerating, ventilat-
                         conduct their customary op-                       ing, cooking, dishwashing or launder-
                         erations; or                                      ing; or
                    2)   Used by the building owner                    (3) Outdoor equipment or furniture.
                         to conduct customary oper-
                         ations.                                  c.   "Stock" you have sold but not delivered at
                                                                       the selling price less discounts and ex-
                                                                       penses you otherwise would have had.

                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                   Page 34 of 40
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 70 of 159 PAGEID #: 375
     d.   Glass at the cost of replacement with                       (3) Multiply to the total amount of "loss",
          safety glazing material if required by law.                      before the application of any deducti-
                                                                           ble, by the figure determined in step
     e.   Tenant's Improvements and Betterments                            (2); and
          at:
                                                                      (4) Subtract the deductible from the fig-
          (1) Replacement Cost of the lost or                             ure determined in step (3).
              damaged property if you make re-
              pairs promptly.                                         We will pay the amount determined in
                                                                      step (4) or the Limit of Insurance, which-
          (2) A proportion of your original cost if                   ever is less. For the remainder, you will
              you do not make repairs promptly.                       either have to rely on other insurance or
              We will determine the proportionate                     absorb the "loss" yourself.
              value as follows:
                                                                      Example No. 1 (Underinsurance):
              (a) Multiply the original cost by the
                   number of days from the "loss"                     The value of the property is:  $250,000
                   or damage to the expiration of                     The coinsurance percentage is:     80%
                   the lease; and                                     The Limit of Insurance is:     $100,000
                                                                      The Deductible is:                 $250
              (b) Divide the amount determined in                     The amount of "loss" is:        $40,000
                  (a) above by the number of days
                   from the installation of improve-                  Step (1):
                   ments to the expiration of the
                   lease.                                                  $250,000 X 80% = $200,000 (the
                                                                           minimum amount of insurance to
              If your lease contains a renewal op-                         meet your Coinsurance require-
              tion, the expiration of the renewal op-                      ments)
              tion period will replace the expiration
              of the lease in this procedure.                         Step (2):

          (3) Nothing if others pay for repairs or                         $100,000 divided by $200,000 = .50
              replacement.                                            Step (3):
          (4) For the purposes of valuation, ten-                          $40,000 X .50 = $20,000
              ants' improvements and betterments
              are not considered to be the personal                   Step (4):
              property of others.
                                                                           $20,000 - $250 = $19,750.
SECTION E. ADDITIONAL CONDITIONS                                      We will pay no more than $19,750. The
The following conditions apply in addition to the                     remaining $20,250 is not covered.
COMMON POLICY CONDITIONS and the COM-                                 Example No. 2 (Adequate Insurance):
MERCIAL PROPERTY CONDITIONS.
                                                                      The value of the property is:  $250,000
1.   Coinsurance                                                      The coinsurance percentage is:     80%
                                                                      The Limit of Insurance is:     $200,000
     If a Coinsurance percentage is shown in the
                                                                      The Deductible is:                 $250
     Declarations, the following condition applies.
                                                                      The amount of "loss" is:        $40,000
     a.   We will not pay the full amount of any
          "loss" if the value of Covered Property at                  Step (1):
          the time of direct "loss" times the Coin-                        $250,000 X 80% = $200,000 (the
          surance percentage shown for it in the                           minimum amount of insurance to
          Declarations is greater than the Limit of                        meet your Coinsurance require-
          Insurance for the property.                                      ments)
          Instead, we will determine the most we                      Step (2):
          will pay using the following steps:
                                                                           $200,000 : $200,000 = 1.00
          (1) Multiply the value of Covered Proper-
              ty at the time of direct "loss" by the                  Step (3):
              Coinsurance percentage;                                      $40,000 X 1.00 = $40,000
          (2) Divide the Limit of Insurance of the                    Step (4):
              property by the figure determined in
              step (1);                                                    $40,000 - $250 = $39,750.



                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                Page 35 of 40
          Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 71 of 159 PAGEID #: 376
           We will pay no more than $39,750 "loss"                      with the terms of this Coverage Part, the
           in excess of the Deductible. No penalty                      mortgage holder will still have the right to
           applies.                                                     receive loss payment if the mortgage
                                                                        holder:
     b.    If one Limit of Insurance applies to two or
           more separate items, this condition will                     (1) Pays any premium due under this
           apply to the total of all property to which                      Coverage Part at our request if you
           the limit applies.                                               have failed to do so;
           Example No. 3:                                               (2) Submits a signed, sworn statement
                                                                            of loss within 60 days after receiving
           The values of the property are:                                  notice from us of your failure to do
               Bldg. at Location No. 1:       $75,000                       so; and
               Bldg. at Location No. 2:      $100,000
                                                                        (3) Has notified us of any change in
               Personal Property at                                         ownership, occupancy or substantial
               Location No. 2:                $75,000                       change in risk known to the mortgage
                                                                            holder.
                                              250,000
                                                                        All of the terms of this Coverage Part will
           The coinsurance percentage is:         90%                   then apply directly to the mortgage hold-
           The Limit of Insurance for                                   er.
               Buildings and Personal
                                                                   e.   If we pay the mortgage holder for any
               Property at Location                                     "loss" and deny payment to you because
               Nos. 1 and 2 is:              $180,000                   of your acts or because you have failed to
           The Deductible is:                  $1,000                   comply with the terms of this Coverage
           The amount of "loss" is:                                     Part:
               Bldg. at Location No. 2:       $30,000
               Personal Property at                                     (1) The mortgage holder's rights under
               Location No. 2:                $20,000                       the mortgage will be transferred to us
                                              $50,000                       to the extent of the amount we pay;
           Step (1):                                                        and
               $250,000 X 90% = $225,000                                (2) The mortgage holder's right to recov-
               (the minimum amount of insurance to                          er the full amount of the mortgage
               meet your Coinsurance requirements                           holder's claim will not be impaired.
               and to avoid the penalty shown be-
                                                                        At our option, we may pay to the mort-
               low)
                                                                        gage holder the whole principal on the
           Step (2):                                                    mortgage plus any accrued interest. In
               $180,000 : $225,000 = .80                                this event, your mortgage and note will be
                                                                        transferred to us and you will pay your
           Step (3):                                                    remaining mortgage debt to us.
               $50,000 X .80 = $40,000
           Step (4):                                               f.   If we cancel this policy, we will give writ-
                                                                        ten notice to the mortgage holder at least:
               $40,000 - $1,000 = $39,000.
                                                                        (1) 10 days before the effective date of
           We will pay no more than $39,000. The                            cancellation if we cancel for your
           remaining $11,000 is not covered.                                nonpayment of premium; or
2.   Mortgage Holders                                                   (2) 30 days before the effective date of
                                                                            cancellation if we cancel for any oth-
     a.    The term "mortgage holder" includes trus-                        er reason.
           tee.
                                                                   g.   If we elect not to renew this policy, we will
     b.    We will pay for covered "loss" to buildings                  give written notice to the mortgage holder
           or structures to each mortgage holder                        at least ten days before the expiration
           shown in the Declarations in their order of                  date of this policy.
           precedence, as interests may appear.
     c.    The mortgage holder has the right to re-           SECTION F. OPTIONAL COVERAGES
           ceive loss payment even if the mortgage            If shown as applicable in the Declarations, the fol-
           holder has started foreclosure or similar          lowing Optional Coverages apply separately to
           action on the building or structure.
                                                              each item.
     d.    If we deny your claim because of your
           acts or because you have failed to comply

                                      Includes copyrighted material of Insurance
FM 101 05 16                           Services Office, Inc., with its permission.                  Page 36 of 40
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 72 of 159 PAGEID #: 377
1.   Agreed Value                                                               The number of days since the
                                                                                beginning of the policy year (or
     a.   The Additional Condition, Coinsurance,                                last policy change) is: 146
          does not apply to Covered Property to
          which this Optional Coverage applies. We                              The amount of increase is
          will pay no more for direct "loss" to that                            $100,000 X .08 X (146/365) =
          property than the proportion that the Limit                           $3,200
          of Insurance under this Coverage Part for
          the property bears to the Limit of Insur-          3.   Replacement Cost
          ance indicated in the most current State-               a.   Replacement Cost (without deduction for
          ment of Values that applies to this Cover-                   depreciation) replaces "Actual Cash Val-
          age Part.                                                    ue" in SECTION D. LOSS CONDITIONS,
     b.   If the Agreed Value Optional Coverage is                     7. Valuation of this BUILDING AND
          deleted from the policy, the Additional                      PERSONAL PROPERTY COVERAGE
          Condition, Coinsurance, is reinstated and                    FORM.
          this Optional Coverage does not apply.                  b.   This Optional Coverage does not apply
     c.   The terms of this Optional Coverage ap-                      to:
          ply only to "loss" that occurs:                              (1) Personal Property of others, except
          (1) On or after the effective date of this                       leased personal property as de-
              Optional Coverage; and                                       scribed in SECTION A. COVERAGE,
                                                                           1. Covered Property, d.(7). The val-
          (2) Before the policy expiration date.                           uation of such leased personal prop-
                                                                           erty will be based on the amount for
     d.   This Agreed Value Optional Coverage                              which you are liable under the lease,
          does not apply to SECTION A. COVER-                              but not to exceed the replacement
          AGE, 5. Coverage Extensions, b. Busi-                            cost of the leased item.
          ness Income and Extra Expense.
                                                                       (2) Personal effects;
2.   Inflation Guard
                                                                       (3) Contents of a residence;
     a.   The Limit of Insurance for property to
          which this Optional Coverage applies will                    (4) Manuscripts;
          automatically increase by the annual per-
          centage shown in the Declarations.                           (5) Works of art, antiques or rare arti-
                                                                           cles, including etchings, pictures,
     b.   The amount of increase will be:                                  statuary, marbles, bronzes, porce-
                                                                           lains and bric-a-brac;
          (1) The Limit of Insurance that applied
              on the beginning of the current "cov-                    (6) "Stock" unless the Replacement Cost
              erage term" or any other Coverage                            including "Stock" option is shown in
              Part change amending the Limit of                            the Declarations; or
              Insurance, multiplied by
                                                                       (7) Property, that at the time of "loss":
          (2) The percentage of annual increase
              shown in the Declarations, expressed                         (a) Is outdated, or obsolete and is
              as a decimal (example: 8% is .08),                                stored or not being used; or
              multiplied by                                                (b) Has no practical value to you.
          (3) The number of days since the begin-                 c.   You may make a claim for "loss" covered
              ning of the current "coverage term" or                   by this insurance on an "Actual Cash Val-
              the effective date of the most recent                    ue" basis instead of on a replacement
              policy change amending the Limit of                      cost basis. In the event you elect to have
              Insurance, divided by 365. In the                        "loss" settled on an "Actual Cash Value"
              event of "loss", this number of days                     basis, you may still make a claim for the
              ends at the original date of "loss".                     additional coverage this Optional Cover-
              Example:                                                 age provides if you notify us of your intent
                                                                       to do so within 180 days after the "loss".
              If:   The applicable Limit of Insur-
                    ance is: $100,000                             d.   We will not pay on a replacement cost
                                                                       basis for any "loss":
                    The Annual percentage increase
                    is: 8%                                             (1) Until the lost or damaged property is
                                                                           actually repaired or replaced with
                                                                           other property of generally the same
                                                                           construction and used for the same

                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                  Page 37 of 40
          Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 73 of 159 PAGEID #: 378
               purpose as the lost or damaged                            any period is for a period of less than 12
               property; and                                             months, constitute individual "coverage
                                                                         terms". The last "coverage term" ends at
           (2) Unless the repairs or replacement                         12:00 A.M. standard time at your mailing
               have been completed or at least un-                       address shown in the Declarations on the
               derway within 2 years following the                       earlier of:
               date of "loss".
                                                                         (1) The day the policy period shown in
     e.    We will not pay more for "loss" on a re-                          the Declarations ends; or
           placement cost basis than the least of:
                                                                         (2) The day the policy to which this Cov-
           (1) The Limit of Insurance applicable to                          erage Part is attached is terminated
               the lost or damaged property;                                 or cancelled.
           (2) The cost to replace, on the same                     b.   However, if after the issuance of this
               "premises", the lost or damaged                           Coverage Part, any "coverage term" is
               property with other property:                             extended for an additional period of less
               (a) Of comparable material and                            than 12 months, that additional period of
                    quality; and                                         time will be deemed to be part of the last
                                                                         preceding "coverage term".
               (b) Used for the same purpose; or
                                                               5.   "Electronic data" means information, facts or
           (3) The amount you actually spend that                   "computer programs" stored as or on, created
               is necessary to repair or replace the                or used on, or transmitted to or from computer
               lost or damaged property.                            software (including systems and applications
                                                                    software), on hard or floppy disks, CD-ROMs,
     f.    The cost of repair or replacement does                   tapes, drives, cells, data processing devices
           not include the increased cost attributable              or any other repositories of computer software
           to enforcement of or compliance with any                 which are used with electronically controlled
           ordinance or law regulating the construc-                equipment.
           tion, use, or repair of any building or
           structure except as provided in SECTION             6.   "Finished stock" means stock you have manu-
           A. COVERAGE, 4. Additional Coverag-                      factured, except "stock" you have manufac-
           es, g. Ordinance or Law.                                 tured that is held for sale on the "premises" of
                                                                    any retail outlet insured under this Coverage
SECTION G. DEFINITIONS                                              Part.
1.   "Actual cash value" means replacement cost                7.   "Fungi" means any type or form of fungus, and
     less a deduction that reflects depreciation,                   includes, but is not limited to, any form or type
     age, condition and obsolescence.                               of mold, mushroom or mildew and any myco-
2.   "Business Income" means the:                                   toxins, spores, scents or byproducts produced
                                                                    or released by fungi.
     a.    Net Income (net profit or loss before in-
           come taxes) that would have been earned             8.   "Loss" means accidental physical loss or acci-
           or incurred; and                                         dental physical damage.

     b.    Continuing normal operating expenses                9.   "Money" means:
           sustained, including payroll.                            a.   Currency, coins and bank notes whether
3.   "Computer programs" means a set of related                          or not in current use; and
     electronic instructions which direct the opera-                b.   Travelers checks, registered checks and
     tions and functions of a computer or device                         money orders held for sale to the public.
     connected to it, which enable the computer or
     device to receive, process, store, retrieve or            10. "Operations" means:
     send data.
                                                                    a.   Your business activities occurring at the
4.   "Coverage term" means the following individ-                        "premises"; and
     ual increment, or if a multi-year policy period,
     increments, of time, which comprise the policy                 b.   The tenantability of the "premises", if cov-
     period of this Coverage Part:                                       erage for "Business Income" including
                                                                         "Rental Value" or "Rental Value" applies.
     a.    The year commencing on the Effective
           Date of this Coverage Part at 12:01 A.M.            11. "Period of restoration" means the period of
           standard time at your mailing address                    time that:
           shown in the Declarations, and if a multi-               a.   Begins at the time of direct "loss".
           year policy period, each consecutive an-
           nual period thereafter, or portion thereof if            b.   Ends on the earlier of:

                                       Includes copyrighted material of Insurance
FM 101 05 16                            Services Office, Inc., with its permission.                  Page 38 of 40
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 74 of 159 PAGEID #: 379
         (1) The date when the property at the                        (2) The amount of charges, which are
             "premises" should be repaired, rebuilt                       the legal obligation of the tenant(s)
             or replaced with reasonable speed                            but would otherwise be your obliga-
             and similar quality; or                                      tions.
         (2) The date when business is resumed              15. "Securities" means negotiable and non-
             at a new permanent location.                        negotiable instruments or contracts represent-
                                                                 ing either "money" or other property and in-
    c.   "Period of restoration" does not include                cludes:
         any increased period required due to the
         enforcement of or compliance with any                   a.   Tokens, tickets, revenue and other
         ordinance or law that:                                       stamps whether or not in current use; and
         (1) Regulates the construction, use or                  b.   Evidences of debt issued in connection
             repair, or requires the tearing down                     with credit or charge cards, which are not
             of any property; or                                      of your own issue; but does not include
                                                                      "money". Lottery tickets held for sale are
         (2) Requires any insured or others to                        not "securities" or evidences of debt.
             test for, monitor, clean up, remove,
             contain, treat, detoxify or neutralize,        16. "Sinkhole collapse" means the sudden settle-
             or in any way respond to or assess                  ment or collapse of earth supporting the Cov-
             the effects of "pollutants".                        ered Property into subterranean voids created
                                                                 by the action of water on a limestone or similar
    d.   The expiration date of the policy will not              rock formation. This does not include:
         cut short the "period of restoration".
                                                                 a.   The cost of filling sinkholes;
12. "Pollutants" means any solid, liquid, gaseous
    or thermal irritant or contaminant, including                b.   Sinking or collapse of land into man-made
    smoke, vapor, soot, fumes, acids, alkalis, as-                    subterranean cavities; or
    bestos, chemicals, petroleum, petroleum
    products and petroleum by-products, and                      c.   The value of the land.
    waste. Waste includes materials to be recy-             17. "Specified causes of loss" means fire; light-
    cled, reconditioned or reclaimed. "Pollutants"               ning; explosion; windstorm or hail; smoke; air-
    include but are not limited to substances                    craft or vehicles; riot or civil commotion; van-
    which are generally recognized in industry or                dalism; leakage from fire extinguishing equip-
    government to be harmful or toxic to persons,                ment; "sinkhole collapse"; volcanic action; fall-
    property, or the environment regardless of                   ing objects; weight of snow, ice or sleet; and
    whether injury or damage is caused directly or               water damage.
    indirectly by the "pollutants" and whether:
                                                                 a.   Falling objects does not include "loss" to:
    a.   You are regularly or otherwise engaged in
         activities which taint or degrade the envi-                  (1) Personal property in the open; or
         ronment; or
                                                                      (2) The interior of a building or structure,
    b.   You use, generate or produce the "pollu-                         or property inside a building or struc-
         tant".                                                           ture, unless the roof or an outside
                                                                          wall of the building or structure is first
13. "Premises" means the Locations and Build-                             damaged by a falling object.
    ings described in the Declarations.
                                                                 b.   Water damage means:
14. "Rental Value" means "Business Income" that
    consists of :                                                     (1) Accidental discharge or leakage of
                                                                          water or steam as the direct result of
    a.   Net Income (Net Profit or Loss before in-                        the breaking apart or cracking of any
         come taxes) that would have been earned                          part of a system or appliance (other
         or incurred as rental income from tenant                         than a sump system including its re-
         occupancy of the "premises" described in                         lated equipment and parts) contain-
         the Declarations as furnished and                                ing water or steam; and
         equipped by you, including fair rental val-
         ue of any portion of the "premises" which                    (2) Accidental discharge or leakage of
         is occupied by you; and                                          water or waterborne material as the
                                                                          direct result of the breaking apart or
    b.   Continuing normal operating expenses                             cracking of a water or sewer pipe that
         incurred in connection with that "premis-                        is located off the "premises" and is
         es", including:                                                  part of a municipal potable water
         (1) Payroll; and                                                 supply system or municipal sanitary
                                                                          sewer system, if the breakage or
                                                                          cracking is caused by wear and tear.
                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                   Page 39 of 40
     Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 75 of 159 PAGEID #: 380
       But water damage does not include "loss"                      water is not subject to the provisions of
       otherwise excluded under the terms of                         Exclusion (g) Water.
       BUILDING AND BUSINESS PERSONAL
       PROPERTY, SECTION A. COVERAGE,                      18. "Stock" means merchandise held in storage or
       3. Covered Causes of Loss, (g) Water.                    for sale, raw materials and in-process or fin-
       Therefore, for example, there is no cover-               ished goods, including supplies used in their
       age under this Coverage Part in the situa-               packing or shipping.
       tion in which discharge or leakage of wa-           19. "Suspension" means:
       ter results from the breaking apart or
       cracking of a pipe which was caused by                   a.   The slowdown or cessation of your busi-
       or related to weather-induced flooding,                       ness activities; and
       even if wear and tear contributed to the
       breakage or cracking. As another exam-                   b.   That a part or all of the "premises" is ren-
       ple, and also in accordance with the                          dered untenantable.
       terms of the Exclusion (g) Water, there is          20. "Valuable papers and records" means in-
       no coverage for "loss" caused by or relat-               scribed, printed or written documents, manu-
       ed to weather-induced flooding which fol-                scripts or records, including abstracts, books,
       lows or is exacerbated by pipe breakage                  card index systems, deeds, drawings, films,
       or cracking attributable to wear and tear.               maps, mortgages, or proprietary information.
       To the extent that accidental discharge or               But "valuable papers and records" does not
       leakage of water falls within the criteria               mean "money" or "securities" or "electronic
       set forth in 18.b.(1) or 18.b.(2) of this def-           data", including the materials on which the
       inition of "Specified causes of loss", such              "electronic data" is recorded.




                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                  Page 40 of 40
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 76 of 159 PAGEID #: 381

                                          CinciPlus™
COMMERCIAL PROPERTY EXPANDED COVERAGE (XC™ ) PLUS
                  ENDORSEMENT
                              SUMMARY OF COVERAGE LIMITS
This is a summary of the Coverages and the Limits of Insurance provided by the Commercial Property Ex-
panded Coverage (XC™ ) Plus Endorsement, FA 250, in combination with the Commercial Property Coverage
Form, FM101, which is included in this policy. No coverage is provided by this summary. Refer to en-
dorsement FA 250 and the Commercial Property Coverage Form, FM 101, to determine the scope of your
insurance protection.


           Blanket Coverages:                           Blanket Coverage Limit:                    Page No.
                                                                                                   (FA 250):
                                               $ 150,000           in total for all loss arising
                                               from all Blanket Coverages arising from a
                                               single occurrence, except as noted
                                               otherwise in the form.
Accounts Receivable                                                                                    1
Debris Removal                                                                                         8
Electronic Data Processing Property (EDP):                                                             3
  Duplicate and Backup Electronic Data         $2,000    Outside of the Blanket Coverage               3
                                               Limit
  Newly Acquired EDP                           $10,000 Outside of the Blanket Coverage                 4
                                               Limit
  In Transit or Away From Premises             $10,000 Outside of the Blanket Coverage                 4
                                               Limit
  Worldwide Laptop Coverage                                                                            4
Ordinance or Law (Increased Construction                                                               6
Costs and Demolition)
Peak Season                                                                                            8
Personal Property of Others                                                                            8
Tenant Move Back Expenses                                                                              7
Valuable Papers and Records                                                                            6



             Other Coverages                              Limit of Insurance:                      Page No.
                                                                                                   (FA 250):
    (not subject to Blanket Coverage Limit):
Brands and Labels                              $25,000                                                 11
Business Income and Extra Expense:             $100,000                                                1
  Business Income From Dependent Properties    $5,000 (sub-limit, subject to a 24 hour de-             1
                                               ductible)
  Interruption of Computer Operations          $25,000 (sub-limit, subject to a 24 hour de-            2
                                               ductible)


FA 4053 04 06                                                                                      Page 1 of 2
        Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 77 of 159 PAGEID #: 382

             Other Coverages                             Limit of Insurance:                   Page No.
                                                                                               (FA 250):
    (not subject to Blanket Coverage Limit):
Fine Arts                                      $25,000                                             5
Fire Department Service Charge                 $25,000                                             7
Fire Protection Equipment Recharge             $50,000                                             8
Inflation Guard                                4% on all Building Property referenced in the       11
                                               Declarations
Non-Owned Building Damage:                                                                         10
  Loss caused by theft, burglary or robbery    Up to the Business Personal Property (BPP)          10
                                               Limit of Insurance
  Loss by any other Covered Cause of Loss      $25,000 or the BPP Limit of Insurance               10
                                               (whichever is less)
Ordinance or Law (other than Increased Con-    Subject to the Building Limit of Insurance          6
struction Costs and Demolition)
Outdoor Property                               $25,000 ($1,000 for any one tree, shrub or          7
                                               plant)
Paved Surfaces                                 $20,000                                             9
Personal Effects                               $25,000 ($1,000 for loss by theft)                  7
Pollutant Clean Up and Removal                 $25,000                                             6
Signs                                          $10,000                                             7
Temperature Change                             $5,000                                              9
Underground Property                           Subject to the Building Limit of Insurance          6
Water Backup from Sewers, Drains or Sumps      $10,000                                             7




FA 4053 04 06                                                                                  Page 2 of 2
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 78 of 159 PAGEID #: 383
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  OHIO CHANGES - COMMERCIAL PROPERTY
This endorsement modifies insurance provided under the following:


     COMMERCIAL PROPERTY COVERAGE PART

A.   Paragraphs c. and h. of the Loss Payment Condi-
     tion are replaced by the following, except as pro-                 3.   Extra Expense Coverage Form; and
     vided in Paragraph B.:                                             4.   Leasehold Interest Coverage Form; and
          c.   We will give you notice, within 21 days                  5.   Mortgage Interest Coverage Form.
               after we receive a properly executed
               proof of loss, that we:                                  In the forms listed above, the Loss Payment Loss
                                                                        Condition is replaced by the following:
               (1) Accept your claim;
                                                                             LOSS PAYMENT
               (2) Deny your claim; or
                                                                             a.   We will give you notice, within 21 days
               (3) Need more time to investigate your                             after we receive a properly executed
                    claim.                                                        proof of loss, that we:
               If we need more time to investigate your                           (1) Accept your claim;
               claim, we will provide an explanation for
               our need for more time. We will continue                           (2) Deny your claim; or
               to notify you again in writing, at least eve-
               ry 45 days, of the status of the investiga-                        (3) Need more time to investigate your
               tion and of the continued time needed for                               claim.
               the investigation.                                                 If we need more time to investigate your
          h.   Provided you have complied with all the                            claim, we will provide an explanation for
               terms of this Coverage Part, we will pay                           our need for more time. We will continue
               for covered "loss" or damage within:                               to notify you again in writing, at least eve-
                                                                                  ry 45 days, of the status of the investiga-
               (1) 10 days after we accept your claim                             tion and of the continued time needed for
                    if such acceptance occurs within the                          the investigation.
                    first 21 days after we receive a
                    properly executed proof of loss, un-                     b.   Provided you have complied with all the
                    less the claim involves an action by                          terms of this Coverage Part, we will pay
                    a probate court or other extraordi-                           for covered "loss" or damage within:
                    nary circumstances as documented                              (1) 10 days after we accept your claim
                    in the claim file; or                                              if such acceptance occurs within the
               (2) Five days after we accept your                                      first 21 days after we receive a
                    claim if such acceptance occurs                                    properly executed proof of loss, un-
                    more than 21 days after we receive                                 less the claim involves an action by
                    a properly executed proof of loss,                                 a probate court or other extraordi-
                    and                                                                nary circumstances as documented
                                                                                       in the claim file; or
                    (a) An appraisal award has been
                         made; or                                                 (2) Five days after we accept your
                                                                                       claim if such acceptance occurs
                    (b) We have reached an agree-                                      more than 21 days after we receive
                         ment with you on the amount                                   a properly executed proof of loss,
                         of "loss" that was in dispute.                                and

B.   Paragraph A. does not apply to the Loss Payment                                   (a) An appraisal award has been
     Loss Condition in the following forms:                                                 made; or

     1.   Business Income (And Extra Expense) Cover-                                   (b) We have reached an agree-
          age Form;                                                                         ment with you on the amount
                                                                                            of "loss" that was in dispute.
     2.   Business Income (Without Extra Expense)
          Coverage Form;

                                             Includes copyrighted material of ISO
FA 4078 OH 05 17                              Properties, Inc., with its permission.
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 79 of 159 PAGEID #: 384
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 80 of 159 PAGEID #: 385

                    COMMERCIAL PROPERTY CONDITIONS
This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss
Conditions and Additional Conditions in Commercial Property Coverage Forms.


A. Concealment, Misrepresentation or Fraud                  F.   No Benefit to Bailee
    This Coverage Part is void in any case of                    No person or organization, other than you,
    fraud by you as it relates to this Coverage Part             having custody of Covered Property will bene-
    at any time. It is also void if you or any other             fit from this insurance.
    insured, at any time, intentionally conceal or
    misrepresent a material fact concerning:                G. Other Insurance

    1.   This Coverage Part;                                     1.   You may have other insurance subject to
                                                                      the same plan, terms, conditions and pro-
    2.   The Covered Property;                                        visions as the insurance under this Cov-
                                                                      erage Part. If you do, we will pay our
    3.   Your interest in the Covered Property; or                    share of the covered "loss". Our share is
    4.   A claim under this Coverage Part.                            the proportion that the applicable Limit of
                                                                      Insurance under this Coverage Part bears
B. Control of Property                                                to the Limits of Insurance of all insurance
                                                                      covering on the same basis.
    Any act or neglect of any person other than
    you beyond your direction or control will not                2.   If there is other insurance covering the
    affect this insurance.                                            same "loss", other than that described in
                                                                      1. above, we will pay only for the amount
    The breach of any condition of this Coverage                      of covered "loss" in excess of the amount
    Part at any one or more locations will not af-                    due from that other insurance, whether
    fect coverage at any location where, at the                       you can collect on it or not. However, we
    time of direct "loss", the breach of condition                    will not reimburse any deductible or
    does not exist.                                                   difference between Actual Cash Value
C. Insurance Under Two or More Coverages                              and Replacement Cost valuations. We
                                                                      will not pay more than the applicable Limit
    If two or more of this policy's coverages apply                   of Insurance.
    to the same "loss", we will not pay more than
    the actual amount of the "loss".                        H. Policy Period, Coverage Territory

D. Legal Action Against Us                                       Under this Coverage Part:

    No one may bring a legal action against us                   1.   We cover "loss" commencing:
    under this Coverage Part unless:                                  a.   During the policy period shown in the
    1.   There has been full compliance with all of                        Declarations; and
         the terms of this Coverage Part; and                         b.   Within the coverage territory.
    2.   The action is brought within 2 years after              2.   The coverage territory:
         the date on which the direct "loss" oc-
         curred.                                                      a.   The United States of America (includ-
                                                                           ing its territories and possessions);
E. Liberalization
                                                                      b.   Puerto Rico; and
    If, within 60 days prior to the beginning of this
    Coverage Part or during the policy period, we                     c.   Canada.
    make any changes to any forms or endorse-
    ments of this Coverage Part for which there is          I.   Transfer of Rights of Recovery Against
    currently no separate premium charge, and                    Others to Us
    that change provides more coverage than this                 If any person or organization to or for whom
    Coverage Part, the change will be considered                 we make payment under this Coverage Part
    as included until the end of the current policy              has rights to recover damages from another,
    period. We will make no additional premium                   those rights are transferred to us to the extent
    charge for this additional coverage during the               of our payment. That person or organization
    interim.                                                     must do everything necessary to secure our
                                                                 rights and must do nothing after direct "loss"
                                                                 to impair them. But you may waive your rights
                                                                 against another party in writing:

                                    Includes copyrighted material of Insurance
FA 450 05 16                         Services Office, Inc., with its permission.                    Page 1 of 2
        Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 81 of 159 PAGEID #: 386
   1.    Prior to a direct "loss" to your Covered                    b.   A business firm:
         Property or Covered Income.
                                                                          (1) Owned or controlled by you; or
   2.    After a direct "loss" to your Covered
         Property or Covered Income only if, at                           (2) That owns or controls you; or
         time of direct "loss", that party is one of                 c.   Your tenant.
         the following:
                                                                 This will not restrict your insurance.
         a.   Someone insured by this insurance;




                                    Includes copyrighted material of Insurance
FA 450 05 16                         Services Office, Inc., with its permission.                     Page 2 of 2
 Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 82 of 159 PAGEID #: 387
        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              CINCIPLUS®
                      COMMERCIAL PROPERTY XC+®
                (EXPANDED COVERAGE PLUS) ENDORSEMENT
  This endorsement modifies insurance provided under the following:


        COMMERCIAL PROPERTY COVERAGE PART

  The insurance coverage and Limits of Insurance provided by this endorsement are excess of, and ap-
  ply in addition to, any similar or identical coverage provided by any other endorsement attached to
  this Coverage Part, or by any other Coverage Part forming a part of the policy of insurance of which
  this Coverage Part forms a component.

                                                       SCHEDULE


                            Blanket Coverage Limit             $150,000
                      Applicable only to those coverages subject to the Blanket Coverage
                      Limit, as indicated in this endorsement


A. Accounts Receivable                                             AGE, 5. Coverage Extensions, b. Business
                                                                   Income and Extra Expense is modified as fol-
   For the purposes of this endorsement only:                      lows:
   1.   In BUILDING AND PERSONAL PROP-                             1.   Business Income         From Dependent
        ERTY COVERAGE FORM, SECTION A.                                  Properties
        COVERAGE, 5. Coverage Extensions,
        a. Accounts Receivable, the second par-                         a.   For Business Income from De-
        agraph in (3)(b) Away From Your Prem-                                pendent Properties only, Paragraph
        ises is deleted in its entirety and replaced                         b.(1) is deleted in its entirety and re-
        by the following:                                                    placed by the following:
        This limit of insurance for Away From Your                           (1) Business Income From De-
        Premises coverage is not included within                                 pendent Properties
        the Blanket Coverage Limit and is sepa-
        rate and in addition to the Blanket Cover-                               We will pay for the actual loss of
        age Limit.                                                               "Business Income" you sustain
                                                                                 due to the necessary "suspen-
   2.   In BUILDING AND PERSONAL PROP-                                           sion" of your "operations" during
        ERTY COVERAGE FORM, SECTION A.                                           the "period of restoration". The
        COVERAGE, 5. Coverage Extensions,                                        "suspension" must be caused by
        a. Accounts Receivable, the last para-                                   direct "loss" to "dependent prop-
        graph is deleted in its entirety and re-                                 erty" caused by or resulting from
        placed by the following:                                                 any Covered Cause of Loss.
        The most we will pay for loss in any one                                 However, coverage under this
        occurrence under this Accounts Receiva-                                  endorsement does not apply
        ble Coverage Extension is the Blanket                                    when the only "loss" to "depend-
        Coverage Limit as provided in Section X of                               ent property" is "loss" to "elec-
        this endorsement.                                                        tronic data", including destruction
                                                                                 or corruption of "electronic data".
B. Business Income and Extra Expense                                             If the "dependent property" sus-
   For the purposes of this endorsement only, in                                 tains "loss" to "electronic data"
   BUILDING AND PERSONAL PROPERTY                                                and other property, coverage un-
   COVERAGE FORM, SECTION A. COVER-                                              der this endorsement will not


                                       Includes copyrighted material of Insurance
  FA 250 05 16                          Services Office, Inc., with its permission.                   Page 1 of 11
      Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 83 of 159 PAGEID #: 388
                continue once the other property                                  (b) Accept your products or ser-
                is repaired, rebuilt, or replaced.                                    vices;
       b.   Limit of Insurance for Dependent                                      (c) Manufacture products for de-
            Properties                                                                livery to your customers un-
                                                                                      der contract of sale; or
            The most we will pay for loss in one
            occurrence under Business Income                                      (d) Attract customers to your
            From Dependent Properties is                                              business.
            $5,000. This Limit of Insurance is in-
            cluded within, and is not in addition to,                        (2) The "Period of restoration" Defini-
            the Limit of Insurance for the "Busi-                                 tion, with respect to "dependent
            ness Income" and Extra Expense                                        property", is replaced by the fol-
            Coverage Extension.                                                   lowing:

       c.   Loss Determination for Dependent                                      "Period of restoration" means the
            Properties                                                            period of time that:

            For Business Income from De-                                          (a) Begins 24 hours after the
            pendent Properties only, the follow-                                      time of direct "loss" caused
            ing is added:                                                             by or resulting from any
                                                                                      Covered Cause of Loss at
            Resumption of Operations                                                  the "premises" of the "de-
                                                                                      pendent property"; and
            We will reduce the amount of your:
                                                                                  (b) Ends on the date when the
            (1) "Business Income" loss, other                                         property at the "premises" of
                than Extra Expense, to the extent                                     the "dependent property"
                you can resume "operations", in                                       should be repaired, rebuilt or
                whole or in part, by using any                                        replaced with reasonable
                other available                                                       speed and similar quality.
                (a) Source of materials; or                                       "Period of restoration" does not
                (b) Outlet for your products.                                     include any increased period re-
                                                                                  quired due to the enforcement of
            (2) Extra Expense loss to the extent                                  any ordinance or law that:
                you can return "operations" to
                normal and discontinue such Ex-                                   (a) Regulates the construction,
                tra Expense.                                                          use or repair, or requires the
                                                                                      tearing down of any proper-
       d. Definitions                                                                 ty; or
            SECTION     G. DEFINITIONS is                                         (b) Requires any insured or oth-
            amended to include the following def-                                     ers to test for, monitor, clean
            initions:                                                                 up, remove, contain, treat,
                                                                                      detoxify or neutralize, or in
            (1) "Dependent  property" means                                           any way respond to, or as-
                property operated by others                                           sess the effects of "pollu-
                whom you depend on to:                                                tants".
                (a) Deliver materials or services                                 The expiration date of this Cov-
                     to you, or to others for your                                erage Part will not cut short the
                     account (Contributing Loca-                                  "period of restoration".
                     tions). But any property
                     which delivers the following                       The most we will pay is the Business In-
                     services is not a Contributing                     come From Dependent Properties sub-
                     Location with respect to                           limit of insurance. This Limit of Insurance
                     such services:                                     is included within, and is not in addition to,
                                                                        the Limit of Insurance for the "Business
                     1)   Water Supply services;                        Income" and Extra Expense Coverage Ex-
                     2)   Power Supply services;                        tension.
                          or                                       2.   Interruption of Computer Operations
                     3)   Communication supply                          a.   For Interruption of Computer Oper-
                          services, including ser-                           ations only, all references to $2,500
                          vices relating to internet                         in b. Business Income and Extra
                          access or access to any
                          electronic network;
                                   Includes copyrighted material of Insurance
FA 250 05 16                        Services Office, Inc., with its permission.                   Page 2 of 11
  Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 84 of 159 PAGEID #: 389
             Expense, Paragraph (7)(c) are delet-                            compact discs used in processing
             ed and replaced by $25,000.                                     units; and
        b.   BUILDING AND PERSONAL PROP-                                 (f) Property of others in your care, cus-
             ERTY COVERAGE FORM, SECTION                                     tody or control that is similar to prop-
             G. DEFINITIONS is amended as fol-                               erty described in (1)(a) through (e)
             lows:                                                           above.
             With respect to a "suspension" of                      (2) Property Not Covered
             "operations" caused only by an inter-
             ruption in computer operations due to                       This Coverage Extension does not apply
             the destruction or corruption of "elec-                     to:
             tronic data" as described in SECTION                        (a) Accounts, records, documents and
             A. COVERAGE, 5. Coverage Exten-                                 other "valuable papers and records"
             sions, d. Electronic Data, Paragraph                            unless they are programming docu-
             a. of Definition 11. "Period of restora-                        mentation or instruction manuals.
             tion" is deleted and replaced by the
             following:                                                      However, we will cover these items
                                                                             once they are converted to "electronic
             a.   Begins 24 hours after the time of                          data" form.
                  direct "loss".
                                                                         (b) "Electronic data" or media that cannot
   3.   Business Income and Extra Expense                                    be replaced with similar property of
        Revised Limits of Insurance                                          equal quality.
        The last paragraph is deleted in its entirety                    (c) Your property that you have rented or
        and replaced by the following:                                       leased to someone else and that
        The most we will pay for loss in any one                             property is not at your "premises".
        occurrence under this "Business Income"                          (d) Any machine or apparatus that is
        and Extra Expense Coverage Extension is                              used for research, medical, diagnos-
        $100,000.                                                            tic, surgical, dental or pathological
C. Electronic Data Processing Property                                       purposes.

   For the purposes of this endorsement only,                            (e) "Production equipment".
   BUILDING AND PERSONAL PROPERTY                                   (3) Exclusions
   COVERAGE FORM, SECTION A. COVER-
   AGE, 5. Coverage Extensions is amended by                             (a) BUILDING AND PERSONAL PROP-
   adding the following:                                                     ERTY COVERAGE FORM, SECTION
                                                                             A. COVERAGE, 3. Covered Causes
   Electronic Data Processing Property                                       of Loss, b. Exclusions does not ap-
   (1) Covered Property                                                      ply except as follows:

        You may extend the Coverage provided                                 1)    Exclusion (1)(c) Governmental
        by this Coverage Part to apply to direct                                   Action;
        "loss" to Covered Property consisting of                             2)    Exclusion (1)(d) Nuclear Haz-
        your:                                                                      ard;
        (a) Data processing equipment;                                       3)    Exclusion (1)(f) War and Mili-
        (b) Air conditioning and other electrical                                  tary Action;
             equipment, used exclusively with your                           4)    Exclusion (2)(b) Delay or Loss
             data processing equipment;                                            of Use;
        (c) Programming documentation and in-                                5)    Exclusion (2)(d) Miscellaneous
             struction manuals;                                                    Causes of Loss, 1) Wear and
        (d) "Electronic data", but only as excess                                  tear;
             over what is valid and collectible un-                          6)    Exclusion (2)(h) Dishonest or
             der SECTION A. COVERAGE, 5.                                           Criminal Acts;
             Coverage Extensions, d. Electronic
             Data;                                                           7)    Exclusion (3)(b) Acts or Deci-
                                                                                   sions; and
        (e) Media, meaning materials on which
             "electronic data" is recorded, such as                          8)    Exclusion (3)(c) Defects, Er-
             magnetic tapes, disc packs, paper                                     rors and Omissions.
             tapes and cards, floppy discs and

                                    Includes copyrighted material of Insurance
FA 250 05 16                         Services Office, Inc., with its permission.                  Page 3 of 11
      Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 85 of 159 PAGEID #: 390
       (b) In addition to Paragraph (3)(a) of this                      ance is in addition to the other limits pro-
               Coverage Extension, we will not pay                      vided by this Coverage Extension.
               for the following:
                                                                   (6) In Transit or Away From Premises
           Hidden or latent defect, gradual dete-
           rioration, and depreciation. However,                        SECTION A. COVERAGE, 5. Coverage
           if direct "loss" by a Covered Cause of                       Extensions, e. Exhibitions, Fairs or
           Loss results, we will pay for that re-                       Trade shows, m. Property Off Premises
           sulting "loss".                                              and p. Transportation are deleted in their
                                                                        entirety and replaced by the following:
   (4) Duplicate and Backup "Electronic Da-
       ta"                                                              (a) You may extend the insurance pro-
                                                                            vided by this Coverage Extension to
       We will pay for direct "loss" resulting from                         apply to Covered Property as de-
       any of the Covered Causes of Loss to du-                             scribed in Paragraph (1):
       plicate and backup "electronic data" that
       you store at a "premises" not described in                           1)    While in or on a vehicle, including
       the Declarations providing such "electronic                                loading and unloading; or
       data" is not covered by another policy.                              2)    While at a location that is not
       The most we will pay for loss in any one                                   your "premises".
       occurrence is $2,000. This Limit of Insur-
       ance is in addition to the other limits pro-                     (b) This In Transit or Away From Prem-
       vided by this Coverage Extension.                                    ises coverage does not apply per lo-
                                                                            cation.
   (5) Newly Purchased Electronic Data Pro-
       cessing Property                                                 The most we will pay for loss in any one
                                                                        occurrence is $10,000. This Limit of Insur-
       BUILDING AND PERSONAL PROPERTY                                   ance is not in addition to the other limits
       COVERAGE FORM, SECTION A. COV-                                   provided by this Coverage Extension.
       ERAGE, 5. Coverage Extensions, i.
       Newly Purchased, Leased or Con-                             (7) Worldwide Laptop Coverage
       structed Property is deleted in its entirety
       and replaced by the following:                                   (a) You may extend the insurance pro-
                                                                            vided by this Coverage Extension to
       (a) We will pay for direct "loss" from a                             apply to your laptops, notebooks and
           Covered Cause of Loss to newly pur-                              similar highly portable personal com-
           chased or leased Covered Property                                puters, including their peripherals and
           described in Paragraph (1) of this                               accessories, while such specific Cov-
           Coverage Extension while at:                                     ered Property is:
           1)     Locations that are newly pur-                             1)    In your or your employee's care,
                  chased or leased;                                               custody and control;
           2)     Your newly constructed buildings                          2)    Not located at a "premises" you
                  or additions at a "premises"; or                                own or lease; and
           3)     Any "premises" described in the                           3)    Not located in the coverage terri-
                  Declarations.                                                   tory stated in Paragraph 2. of the
                                                                                  Commercial Property Condition
       (b) Insurance under this Coverage Ex-                                      H. Policy Period, Coverage
           tension for such newly acquired prop-                                  Territory, provided that location
           erty, or Covered Property already in-                                  is not under a United States De-
           sured by this Coverage Extension                                       partment of State trade or travel
           which is moved to a newly acquired                                     restriction at the time of "loss".
           location, will end when any of the fol-
           lowing first occurs:                                         (b) This Worldwide Laptop Coverage
                                                                            does not apply per location.
           1)     This Coverage Part expires;
                                                                   (8) Electronic Data Processing Property
           2)     90 days pass from the date you                       Deductible
                  acquire your new property or
                  move Covered Property to a                            SECTION C. DEDUCTIBLE is amended
                  newly acquired location; or                           to include the following:
           3)     You report values to us.                              We will not pay for direct "loss" in any one
                                                                        occurrence unless the amount of "loss"
       The most we will pay for loss in any one                         exceeds the Deductible shown in the Dec-
       occurrence is $10,000. This Limit of Insur-                      larations. We will then pay the amount of

                                   Includes copyrighted material of Insurance
FA 250 05 16                        Services Office, Inc., with its permission.                     Page 4 of 11
  Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 86 of 159 PAGEID #: 391
       "loss" in excess of the Deductible, up to                                      (d) The Limit of Insurance
       the Limit of Insurance provided by this                                             applicable to the proper-
       Coverage Extension.                                                                 ty.
       However, direct "loss" caused by or result-                                (2) If you do not repair or re-
       ing from any of the following Causes of                                        place this property within a
       Loss will have the greater of the Deducti-                                     reasonable time following a
       ble shown in the Declarations or $1,000 as                                     direct "loss", the most we will
       the applicable deductible:                                                     pay will be the least of the
                                                                                      following:
       a. "Loss" caused by faulty construction,
            error in design or processing, or ser-                                    (a) "Actual cash value" of
            vice or work upon the data processing                                          the property;
            system;
                                                                                      (b) "Actual cash value" of
       b. "Loss" resulting in mechanical break-                                            repairs with material of
            down, short circuiting, blowout, or oth-                                       like kind and quality; or
            er electrical damage, unless caused
            by lightning; or                                                          (c) The Limit of Insurance
                                                                                           applicable to the proper-
       c. "Loss" caused by or resulting from in-                                           ty.
            terruption of power supply, power
            surge, blackout or brownout.                                              We reserve the right to re-
                                                                                      pair or replace the property
   (9) Electronic Data Processing Property                                            or to pay for the property in
       Valuation                                                                      money.
       SECTION D. LOSS CONDITIONS, 7.                                                 In the event of "loss", the
       Valuation is deleted in its entirety and re-                                   value of property will be de-
       placed by the following:                                                       termined at the time of direct
                                                                                      "loss".
       7.   Valuation of Electronic Data Pro-
            cessing Property                                                b.    For "electronic data":
            In the event of direct "loss", we will                                We will not pay more than the ac-
            determine the value of Covered Prop-                                  tual reproduction costs of your
            erty as described in Paragraph (1) of                                 "electronic data". If you do not
            this Coverage Extension as follows:                                   replace or reproduce your "elec-
                                                                                  tronic data" following the "loss",
            a.   Except for "electronic data":                                    the most we will pay is the cost of
                 (1) If you repair or replace this                                blank media as described in Par-
                     Electronic Data Processing                                   agraph C.(1)(e) of this Coverage
                     property within a reasonable                                 Extension.
                     time following the direct                     (10) Electronic Data Processing Property
                     "loss", the property will be                       Additional Definition
                     valued at the full cost of re-
                     pair or replacement.                               The following definition is added to SEC-
                                                                        TION G. DEFINITIONS of the BUILDING
                     However, the most we will                          AND PERSONAL PROPERTY COVER-
                     pay is the least of the follow-                    AGE FORM:
                     ing:
                                                                        "Production equipment" means any ma-
                     (a) The actual cost to repair                      chinery and related components, including
                          or restore the property                       any integrated or dedicated computer sys-
                          with materials of like                        tem, which is used, or can be used, to
                          kind and quality;                             produce or process other tangible proper-
                     (b) The cost of replacing                          ty.
                          that property with prop-                 The most we will pay in total for all loss in any
                          erty of similar quality                  one occurrence for coverages described in
                          and function;                            Paragraphs C.(1), (6), and (7) is the Blanket
                     (c) The amount you actual-                    Coverage Limit as provided in Section X of this
                          ly   and     necessarily                 endorsement.
                          spend to repair or re-              D. Fine Arts
                          place the property; or
                                                                   For the purposes of this endorsement only,
                                                                   BUILDING AND PERSONAL PROPERTY
                                   Includes copyrighted material of Insurance
FA 250 05 16                        Services Office, Inc., with its permission.                   Page 5 of 11
       Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 87 of 159 PAGEID #: 392
     COVERAGE FORM, SECTION A. COVER-                                 Covered Causes of Loss during each "cover-
     AGE, 5. Coverage Extensions is amended to                        age term". This is in addition to the Limits of
     include the following:                                           Insurance shown in the COMMERCIAL
                                                                      PROPERTY COVERAGE PART DECLARA-
     Fine Arts                                                        TIONS.
     (1) We will pay for direct "loss" to paintings,
         etchings, pictures, tapestries, art glass               G. Underground Property
         windows, and other bona fide works of art                    For the purposes of this endorsement only,
         of rarity, historical value, or artistic merit.
                                                                      BUILDING AND PERSONAL PROPERTY
         The direct "loss" must be caused by or re-
                                                                      COVERAGE FORM, SECTION A. COVER-
         sult from a Covered Cause of Loss.
                                                                      AGE, 5. Coverage Extensions is amended to
     (2) SECTION D. LOSS CONDITIONS, 7.                               include the following:
         Valuation is deleted in its entirety and re-                 Underground Property
         placed by the following:
                                                                      (1) We will pay for direct "loss" resulting from
         We will determine the value of Covered                            any of the Covered Causes of Loss to:
         Property in the event of direct "loss" at the
         market value at the time of "loss".                               (a) Foundations of covered buildings,
                                                                                structures, machinery or boilers, if
     The most we will pay for loss in any one occur-                            their foundations are below the lowest
     rence under this Coverage Extension is
                                                                                basement floor or the surface of the
     $25,000.                                                                   ground if there is no basement; and
E. Ordinance or Law                                                        (b) Underground pipes, flues or drains if
     For the purposes of this endorsement only,                                 they are attached to Covered Proper-
     BUILDING AND PERSONAL PROPERTY                                             ty.
     COVERAGE FORM, SECTION A. COVER-                                 (2) SECTION A. COVERAGE, 2. Property
     AGE, 4. Additional Coverages, g. Ordinance                           Not Covered, g. Foundations is deleted
     or Law, the last paragraph is deleted in its en-                      in its entirety and replaced by the follow-
     tirety and replaced by the following:                                 ing:
     The most we will pay for loss in any one occur-                       g.   Foundations
     rence under Paragraph (a) Loss of Use of
     Undamaged Parts of the Building is the Limit                               Foundations of buildings, structures,
     of Insurance shown in the COMMERCIAL                                       machinery or boilers, if their founda-
     PROPERTY COVERAGE PART DECLARA-                                            tions are below:
     TIONS as applicable to the covered building or
     structure sustaining direct "loss". This Cover-                            (1) The lowest basement floor; or
     age is included within, and not in addition to,                            (2) The surface of the ground, if
     that applicable Limit of Insurance.                                             there is no basement;
     The most we will pay for all loss in any one oc-                           except as provided in SECTION A.
     currence under Paragraph (b) Demolition                                    COVERAGE, 5. Coverage Exten-
     Costs and Paragraph (c) Increased Costs of                                 sions.
     Construction is the Blanket Coverage Limit as
     provided in Section X of this endorsement per                    (3) SECTION A. COVERAGE, 2. Property
     building or structure sustaining direct "loss".                      Not Covered, n. Underground Pipes,
     This is an additional Limit of Insurance appli-                      Flues or Drains is deleted in its entirety
     cable to the building or structure sustaining                         and replaced by the following:
     loss.
                                                                           n.   Underground      Pipes,      Flues   or
F.   Pollutant Clean Up and Removal                                             Drains
     For the purposes of this endorsement only, in                              Underground pipes, flues or drains,
     BUILDING AND PERSONAL PROPERTY                                             except as provided in SECTION A.
     COVERAGE FORM, SECTION A. COVER-                                           COVERAGE, 5. Coverage Exten-
     AGE, 4. Additional Coverages, h. Pollutant                                 sions.
     Clean Up and Removal, the last paragraph is
     deleted in its entirety and replaced by the fol-                 The most we will pay for loss in any one occur-
     lowing:                                                          rence is the Limit of Insurance shown in the
                                                                      COMMERCIAL PROPERTY COVERAGE
     The most we will pay for each "premises" un-                     PART DECLARATIONS as applicable to the
     der this Pollutant Clean Up and Removal Cov-                     covered building or structure incurring direct
     erage Extension is $25,000. This limit includes                  "loss". This Coverage is included within, and
     the sum of all covered expenses arising out of

                                      Includes copyrighted material of Insurance
FA 250 05 16                           Services Office, Inc., with its permission.                  Page 6 of 11
     Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 88 of 159 PAGEID #: 393
      not in addition to, that applicable Limit of Insur-                       material carried or otherwise moved
      ance.                                                                     by any of the water referred to in Par-
                                                                                agraph 1), 3) or 4), or material carried
H. Valuable Papers and Records                                                  or otherwise moved by mudslide or
      For the purposes of this endorsement only:                                mudflow as described in Paragraph
                                                                                (g)2).
      1.   In BUILDING AND PERSONAL PROP-
           ERTY COVERAGE FORM, SECTION A.                              (3) BUILDING AND PERSONAL PROPERTY
           COVERAGE, 5. Coverage Extensions, r.                            COVERAGE FORM, SECTION A. COV-
           Valuable Papers and Records, the sec-                           ERAGE, 5. Coverage Extensions is
           ond paragraph in (4)(b) Away From Your                           amended to include the following:
           Premises is deleted in its entirety and re-                      Water Backup Discharged From Sew-
           placed by the following:                                         ers, Drains, Septic or Sump Pump Sys-
           This limit of insurance for Away From                            tems
           Your Premises coverage is not included                           We will pay for "loss" caused by or result-
           within the Blanket Coverage Limit and is                         ing from water or waterborne material that
           separate and in addition to the Blanket                          has entered and then backs up through
           Coverage Limit.                                                  and is discharged from a sewer, drain (in-
      2.   In BUILDING AND PERSONAL PROP-                                   cluding roof drains and related fixtures),
           ERTY COVERAGE FORM, SECTION A.                                   septic system, sump pump system or re-
           COVERAGE, 5. Coverage Extensions, r.                             lated equipment.
           Valuable Papers and Records, the last                       (4) SECTION C. DEDUCTIBLE is amended
           paragraph is deleted in its entirety and re-                     by adding the following:
           placed by the following:
                                                                            Water Backup Deductible
           The most we will pay for loss in any one
           occurrence under this Valuable Papers                            We will not pay for "loss" in any one occur-
           and Records Coverage Extension is the                            rence caused by or resulting from water or
           Blanket Coverage Limit as provided in                            waterborne material which backs up
           Section X of this endorsement.                                   through and is discharged from a sewer,
                                                                            drain, septic system, sump pump system
I.    Water Backup Discharged from Sewers,                                  or related equipment, until the amount of
      Drains, Septic or Sump Pump Systems                                   "loss" exceeds the Deductible shown in
      For the purposes of this endorsement only:                            the Declarations, or $1,000, whichever is
                                                                            greater. We will then pay the amount of
      (1) BUILDING AND PERSONAL PROPERTY                                    "loss" in excess of that deductible, up to
          COVERAGE FORM, SECTION A. COV-                                    the applicable limit indicated in Paragraph
          ERAGE, 3. Covered Causes of Loss, b.                              (5) of this Coverage Extension.
          Exclusions, (1)(g) Water, Paragraph 3) is
           deleted in its entirety and replaced by the                 (5) The most we will pay for loss in any one
           following:                                                       occurrence under this Water Backup Dis-
                                                                            charged from Sewers, Drains, Septic or
           3)   Except as provided in SECTION A.                            Sump Pump Systems Coverage Extension
                COVERAGE, 5. Coverage Exten-                                is $10,000, including any "Business In-
                sions, Water Backup Discharged                              come", "Rental Value" and Extra Expense
                from Sewers, Drains, Septic or                              loss.
                Sump Pump Systems, water that
                has entered and then backs up                     J.   Fire Department Service Charge
                through and is discharged from a                       For the purposes of this endorsement only,
                sewer, drain, septic system, sump                      BUILDING AND PERSONAL PROPERTY
                pump system or related equipment; or                   COVERAGE FORM, SECTION A. COVER-
      (2) BUILDING AND PERSONAL PROPERTY                               AGE, 4. Additional Coverages, c. Fire De-
          COVERAGE FORM, SECTION A. COV-                               partment Service Charge is deleted in its en-
          ERAGE, 3. Covered Causes of Loss, b.                         tirety and replaced by the following:
          Exclusions, (1)(g) Water, Paragraph 5) is                    When the fire department is called to save or
           deleted in its entirety and replaced by the                 protect Covered Property from a Covered
           following:                                                  Cause of Loss, we will pay up to $25,000 in
           5)   Except as provided in SECTION A.                       any one occurrence for Fire Department Ser-
                COVERAGE, 5. Coverage Exten-                           vice Charge for your liability, which is deter-
                sions, Water Backup Discharged                         mined prior to direct "loss", for fire department
                from Sewers, Drains, Septic or                         service charges:
                Sump Pump Systems, waterborne                          (1) Assumed by contract or agreement; or
                                       Includes copyrighted material of Insurance
FA 250 05 16                            Services Office, Inc., with its permission.                    Page 7 of 11
       Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 89 of 159 PAGEID #: 394
     (2) Required by local ordinance.                                     tenants who temporarily vacate a portion
                                                                          of the building at a "premises". The va-
     This Coverage is in addition to the Limits of In-                    cancy must have occurred while the por-
     surance shown in the COMMERCIAL PROP-                                tion of the building rented by your tenant
     ERTY COVERAGE PART DECLARATIONS                                      could not be occupied due to direct "loss"
     and applies per location. Such limit is the most                     to your Covered Property caused by or re-
     we will pay regardless of the number of re-                          sulting from a Covered Cause of Loss dur-
     sponding fire departments or fire units, and re-                     ing the "coverage term". The move back
     gardless of the number or type of services per-                      must be completed within 60 calendar
     formed.                                                              days after the portion of the building rent-
K. Signs                                                                  ed by your tenant has been repaired or
                                                                          rebuilt and is ready for occupancy.
     For the purposes of this endorsement only, in
     BUILDING AND PERSONAL PROPERTY                                  (2) Covered Move Back Costs means only
     COVERAGE FORM, SECTION A. COVER-                                     documented, reasonable and necessary
     AGE, 5. Coverage Extensions, n. Signs, the                           costs of:
     second paragraph is deleted in its entirety and                      (a) Packing, insuring and transporting
     replaced by the following:                                                business personal property;
     The most we will pay for loss in any one occur-                      (b) Re-establishing electric utility and
     rence under this Sign Coverage Extension is                               communication services, less refunds
     $10,000.                                                                  from discontinued services;
L.   Outdoor Property                                                     (c) Assembling and setting up fixtures
     For the purposes of this endorsement only, in                             and equipment; or
     BUILDING AND PERSONAL PROPERTY                                       (d) Unpacking and re-shelving stock and
     COVERAGE FORM, SECTION A. COVER-                                          supplies.
     AGE, 5. Coverage Extensions, k. Outdoor
     Property, the last paragraph is deleted in its                  (3) If your tenants have valid and collectible
     entirety and replaced by the following:                              insurance for Covered Move Back Costs,
                                                                          we will pay only for the amount of Covered
     The most we will pay for loss in any one occur-                      Move Back Costs in excess of the amount
     rence under this Outdoor Property Coverage                           payable from such other insurance.
     Extension is $25,000, but not more than
     $1,000 for any one tree, shrub, or plant.                            The most we will pay for loss in any one
                                                                          occurrence under this Tenant Move Back
M. Personal Effects                                                       Expenses Coverage Extension is the
     For the purposes of this endorsement only, in                        Blanket Coverage Limit as provided in
     BUILDING AND PERSONAL PROPERTY                                       Section X of this endorsement.
     COVERAGE FORM, SECTION A. COVER-                           O. Peak Season
     AGE, 5. Coverage Extensions, l. Personal
     Effects, the last two paragraphs are deleted in                 For the purposes of this endorsement only,
     their entirety and replaced by the following:                   BUILDING AND PERSONAL PROPERTY
                                                                     COVERAGE FORM, SECTION A. COVER-
     If theft is included as a Covered Cause of Loss                 AGE, 5. Coverage Extensions is amended to
     under this Coverage Part, then this Personal                    include the following:
     Effects Coverage Extension has a $1,000 per
     occurrence limitation for direct "loss" by theft.               Peak Season
     The most we will pay for loss in any one occur-                 1.   In the event that the limit of insurance
     rence under this Personal Effects Coverage                           stated in the Declarations for Business
     Extension is $25,000.                                                Personal Property is insufficient to fully in-
                                                                          sure a covered "loss" due to a Peak Sea-
N. Tenant Move Back Expenses                                              son Demand for your inventory, we will
     For the purposes of this endorsement only,                           pay up to the Blanket Coverage Limit as
                                                                          provided in Section X of this endorsement.
     BUILDING AND PERSONAL PROPERTY
     COVERAGE FORM, SECTION A. COVER-                                2.   Peak Season Demand means a temporary
     AGE, 5. Coverage Extensions is amended to                            (90 consecutive days or less) increase in
     include the following:                                               your inventory to meet a seasonal demand
                                                                          as verified by:
     Tenant Move Back Expenses
                                                                          a.   Your previous inventory records for
     (1) We will reimburse you for expenses you                                that historical period of time; and
         pay for Covered Move Back Costs of your
                                                                          b.   Custom and practice in your industry.
                                     Includes copyrighted material of Insurance
FA 250 05 16                          Services Office, Inc., with its permission.                   Page 8 of 11
  Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 90 of 159 PAGEID #: 395
P. Personal Property of Others                                          ways, walks, patios or other paved surfac-
                                                                        es.
   For the purposes of this endorsement only,
   BUILDING AND PERSONAL PROPERTY                                  2.   BUILDING AND PERSONAL PROPERTY
   COVERAGE FORM, SECTION A. COVER-                                     COVERAGE FORM, SECTION A. COV-
   AGE, 5. Coverage Extensions is amended to                            ERAGE, 4. Additional Coverages is
   include the following:                                               amended to include the following:
   Personal Property of Others                                          Paved Surfaces
   In the event that the limit of insurance stated in                   We will pay for direct "loss" resulting from
   the COMMERCIAL PROPERTY COVERAGE                                     any of the Covered Causes of Loss to
   PART DECLARATIONS for Business Person-                               bridges, roadways, walks, patios or other
   al Property is insufficient to fully insure a cov-                   paved surfaces.
   ered "loss" to both your Covered Personal
   Property and property described in Paragraph                         The most we will pay for loss in any one
   (8) of SECTION A. COVERAGE, 1. Covered                               occurrence under this Paved Surfaces
   Property, d. Business Personal Property,                             Coverage Extension is $25,000.
   we will pay up to the Blanket Coverage Limit in            T.   Temperature Change
   any one occurrence as provided in Section X
   of this endorsement for such property.                          For the purposes of this endorsement only,
                                                                   BUILDING AND PERSONAL PROPERTY
Q. Debris Removal                                                  COVERAGE FORM, SECTION A. COVER-
   For the purposes of this endorsement only,                      AGE, 5. Coverage Extensions is amended to
   BUILDING AND PERSONAL PROPERTY                                  include the following:
   COVERAGE FORM, SECTION A. COVER-                                Temperature Change
   AGE, 5. Coverage Extensions is amended to
   include the following:                                          (1) Coverage
   In the event that the limits of insurance stated                     (a) BUILDING AND PERSONAL PROP-
   in BUILDING AND PERSONAL PROPERTY                                        ERTY COVERAGE FORM, SECTION
   COVERAGE FORM, SECTION A. COVER-                                         A. COVERAGE, 1. Covered Proper-
   AGE, 4. Additional Coverages, b. Debris                                  ty is deleted in its entirety and re-
   Removal are insufficient to fully cover a "loss"                          placed by the following:
   insured thereunder, we will pay up to the Blan-
   ket Coverage Limit in any one occurrence as                               Covered Property means "perishable
   provided in Section X of this endorsement.                                stock" located in a building at a
                                                                             "premises".
R. Fire Protection Equipment Recharge
                                                                        (b) BUILDING AND PERSONAL PROP-
   For the purposes of this endorsement only,                               ERTY COVERAGE FORM, SECTION
   BUILDING AND PERSONAL PROPERTY                                           A. COVERAGE, 2. Property Not
   COVERAGE FORM, SECTION A. COVER-                                         Covered is deleted in its entirety and
   AGE, 4. Additional Coverages, d. Fire Pro-                                replaced by the following:
   tection Equipment Recharge, the last para-
   graph is deleted and replaced by the following:                           Covered Property does not include:

   The most we will pay for loss in any one occur-                           "Perishable Stock" Not in Build-
   rence under this Fire Protection Equipment                                ings
   Recharge Coverage Extension is $50,000.                                   "Perishable stock" located on build-
   This Coverage is in addition to the Limits of In-                         ings, in or on vehicles, or otherwise in
   surance shown in the COMMERCIAL PROP-                                     the open.
   ERTY COVERAGE PART DECLARATIONS.
                                                                   (2) Covered Causes of Loss
S. Paved Surfaces
                                                                        BUILDING AND PERSONAL PROPERTY
   For the purposes of this endorsement only:                           COVERAGE FORM, SECTION A. COV-
   1.   BUILDING AND PERSONAL PROPERTY                                  ERAGE, 3. Covered Causes of Loss, a.
        COVERAGE FORM, SECTION A. COV-                                  Covered Causes of Loss is deleted in its
        ERAGE, 2. Property Not Covered, i.                              entirety and replaced by the following:
        Paved Surfaces is deleted in its entirety                       a.   Covered Causes of Loss
        and replaced by the following:
                                                                             Covered Causes of Loss means di-
        Except as provided in 4. Additional Cov-                             rect "loss" from "temperature change"
        erages, Paved Surfaces, bridges, road-                               to Covered Property unless "loss" is


                                   Includes copyrighted material of Insurance
FA 250 05 16                        Services Office, Inc., with its permission.                   Page 9 of 11
      Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 91 of 159 PAGEID #: 396
           excluded or limited in this Coverage                         OF INSURANCE is deleted in its entirety
           Part.                                                        and replaced by the following:
   (3) Excluded Causes of Loss                                          SECTION B. LIMITS OF INSURANCE
       (a) BUILDING AND PERSONAL PROP-                                  a.   The most we will pay for all direct
           ERTY COVERAGE FORM SECTION                                        "loss" in any one occurrence under
           A. COVERAGE, 3. Covered Causes                                    this Temperature Change Coverage
           of Loss, b. Exclusions does not ap-                               Extension is $5,000, including any
           ply to this Coverage Extension, ex-                               "Business Income", "Rental Value",
           cept as follows:                                                  and Extra Expense loss.
           (1) Exclusion (1)(b) Earth Move-                             b.   The Limit of Insurance for Tempera-
               ment;                                                         ture Change is not an additional
                                                                             amount of insurance and will not in-
           (2) Exclusion (1)(c) Governmental                                 crease the Limit of Insurance shown
               Action;                                                       in the Declarations for Business Per-
           (3) Exclusion (1)(d) Nuclear Haz-                                 sonal Property or "stock".
               ard;                                                (5) Duties in the Event of Loss
           (4) Exclusion (1)(f) War and Mili-                           BUILDING AND PERSONAL PROPERTY
               tary Action;                                             COVERAGE FORM, SECTION D. LOSS
           (5) Exclusion (1)(g) Water; or                               CONDITIONS, 3. Duties in the Event of
                                                                        Loss or Damage, a.(2) is deleted in its
           (6) Exclusion (1)(h) "Fungi", Wet                            entirety and replaced by the following:
               Rot, Dry Rot, and Bacteria.
                                                                        (2) All claims under this Temperature
       (b) In addition to Paragraph (3)(a) of this                           Change Coverage Extension should
           Coverage Extension, we will not pay                               be reported immediately upon occur-
           for direct "loss" caused by or resulting                          rence. Include a description of the
           from any of the following:                                        damaged "perishable stock". All dam-
                                                                             aged "perishable stock" must be
           1)   The disconnecting of any heat-                               available for inspection and verifica-
                ing, refrigerating, cooling or hu-                           tion.
                midity control system from the
                source of its power;                               (6) Coinsurance
           2)   The deactivation of electrical                          BUILDING AND PERSONAL PROPERTY
                power caused by the manipula-                           COVERAGE FORM, SECTION E. ADDI-
                tion of any switch or other device                      TIONAL CONDITIONS, 1. Coinsurance
                (on "premises") used to control                         does not apply to the coverage provided
                the flow of electrical power or                         by this endorsement.
                current;
                                                                   (7) Definitions
           3)   The inability of an Electrical Utili-
                ty Company or other power                               BUILDING AND PERSONAL PROPERTY
                source to provide sufficient pow-                       COVERAGE FORM, SECTION G. DEFI-
                er due to:                                              NITIONS is amended to include the follow-
                                                                        ing definitions:
                a)   Lack of fuel; or
                                                                        "Perishable stock" means personal prop-
                b) Governmental order;                                  erty:
           4)   The inability of a power source at                      a.   Preserved and maintained under con-
                the "premises" to provide suffi-                             trolled conditions; and
                cient power due to the lack of
                generating capacity to meet de-                         b.   Susceptible to "loss" if the controlled
                mand; or                                                     conditions change.

           5)   Breaking of any glass that is a                         "Temperature change" means:
                permanent part of any heating,                          a.   The fluctuation or total interruption of
                refrigeration, cooling or humidity                           electrical power, either on or off
                control unit.                                                "premises", resulting from conditions
   (4) Limits of Insurance                                                   beyond your control.

       BUILDING AND PERSONAL PROPERTY                                   b.   Mechanical breakdown or mechanical
       COVERAGE FORM, SECTION B. LIMITS                                      failure of any refrigerating or cooling

                                   Includes copyrighted material of Insurance
FA 250 05 16                        Services Office, Inc., with its permission.                  Page 10 of 11
  Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 92 of 159 PAGEID #: 397
            apparatus or equipment (on "premis-                         other Covered Cause of Loss, not refer-
            es") including the blowing of any fuse,                     enced in Paragraph U.(1) above.
            fuses, or circuit breakers, only while
            such equipment is at the "premises".              V. Inflation Guard

       c.   Contamination by refrigerant.                          For the purposes of this endorsement only, the
                                                                   COMMERCIAL PROPERTY COVERAGE
       d.   Damage due to the freezing of "per-                    PART DECLARATIONS is amended to show
            ishable stock" that is not meant to be                 4% for Inflation Guard in the OPTIONAL COV-
            frozen resulting from the faulty opera-                ERAGES - Inflation Guard column for each
            tion of any stationary heating plant,                  scheduled Building Property. If an Inflation
            when such "perishable stock" is con-                   Guard percentage is already indicated on the
            tained within a building at the "prem-                 COMMERCIAL PROPERTY COVERAGE
            ises".                                                 PART DECLARATIONS for that Building
                                                                   property, this percentage is excess of that In-
U. Nonowned Building Damage                                        flation Guard percentage for that Building
   For the purposes of this endorsement only,                      property.
   BUILDING AND PERSONAL PROPERTY                             W. Brands and Labels
   COVERAGE FORM, SECTION A. COVER-
   AGE, 5. Coverage Extensions, j. Nonowned                        For the purposes of this endorsement only,
   Building Damage is deleted in its entirety and                  BUILDING AND PERSONAL PROPERTY
   replaced by the following:                                      COVERAGE FORM, SECTION A. COVER-
                                                                   AGE, 5. Coverage Extensions is amended to
   If you are a tenant, you may extend the insur-                  include the following:
   ance provided by this Coverage Part for Busi-
   ness Personal Property to direct "loss" that oc-                Brands and Labels
   curs to the building at a "premises" you occupy
   but do not own.                                                 If branded or labeled merchandise that is Cov-
                                                                   ered Property is damaged by a Covered Cause
   This Coverage Extension applies only if your                    of Loss, we may take all or any part of the
   lease makes you legally responsible for that                    property at an agreed or appraised value. If so,
   part of the building sustaining "loss".                         you may:
   This Coverage Extension does not apply to:                      (1) Stamp "salvage" on the merchandise or its
                                                                        containers, if the stamp will not physically
   (1) Glass, including lettering and ornamenta-                        damage the merchandise; or
       tion, and also necessary:
                                                                   (2) Remove the brands or labels, if doing so
       (a) Repair or replacement of encasing                            will not physically damage the merchan-
            frames or alarm tapes; and                                  dise. You must re-label the merchandise
       (b) Expenses incurred to board up open-                          or its containers to comply with the law.
            ings or remove or replace obstruction.                 The most we will pay for loss in any one occur-
   (2) Building materials and equipment re-                        rence under this Brands and Labels Coverage
       moved from the "premises".                                  Extension is $25,000.

   The most we will pay for loss in any one occur-            X. Blanket Coverage Limit
   rence under this Nonowned Building Damage                       We will pay up to the Limit of Insurance stated
   Coverage Extension is:                                          in the Schedule of this endorsement in total in
   (1) The actual "loss" sustained up to the ap-                   any one occurrence for the sum of all "loss" in-
       plicable Limit of Insurance for Business                    sured under coverages provided in this en-
       Personal Property for direct "loss" caused                  dorsement which are subject to the Blanket
       by theft, burglary or robbery, or the at-                   Coverage Limit. You may apportion this Limit
       tempt of the foregoing; or                                  among these coverages as you choose.

   (2) The applicable Limit of Insurance for Busi-
       ness Personal Property or $25,000;
       whichever is less, for "loss" caused by any




                                   Includes copyrighted material of Insurance
FA 250 05 16                        Services Office, Inc., with its permission.                 Page 11 of 11
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 93 of 159 PAGEID #: 398
    Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 94 of 159 PAGEID #: 399




                   THE CINCINNATI                        INSURANCE COMPANY
                                              A Stock Insurance Company


                   COMMERCIAL GENERAL LIABILITY COVERAGE
                            PART DECLARATIONS
 Attached to and forming part of POLICY NUMBER: EPP 049 46 35
 Named Insured is the same as it appears in the Common Policy Declarations
 LIMITS OF INSURANCE
  EACH OCCURRENCE LIMIT                                           $ 1,000,000
  GENERAL AGGREGATE LIMIT                                         $ 2,000,000
  PRODUCTS-COMPLETED OPERATIONS AGGREGATE LIMIT                   $ 2,000,000
  PERSONAL & ADVERTISING INJURY LIMIT                             $ 1,000,000            ANY ONE PERSON OR
                                                                                         ORGANIZATION
  DAMAGE TO PREMISES RENTED TO YOU LIMIT                                                 ANY ONE
  $100,000 limit unless otherwise indicated herein:               $                      PREMISES
  MEDICAL EXPENSE LIMIT
  $5,000 limit unless otherwise indicated herein:                 $                      ANY ONE PERSON



        CLASSIFICATION             CODE        PREMIUM                RATE                  ADVANCE PREMIUM
                                    NO.         BASE
                                            A - Area          Products /     All Other    Products /     All Other
                                            B - Payroll       Completed                   Completed
                                            C - Gross Sales   Operations                  Operations
                                            D - Units
                                            E - Other
LOC. 1 - OH
MUSIC STORES                      16676 C 125,000                     .059        .309             7                 39

RESTAURANTS                       16941 C 50,000                      .635      1.954             32                 98

RECORDING STUDIOS        47103 A 500                                           24.233                                12
INCL PROD AND/OR COMP OP

PREMIUM TO MEET COVERAGE                                                                                         312
PART MINIMUM
  The General Liability Coverage Part is subject to an
  annual minimum premium.
                                                                  TOTAL ANNUAL PREMIUM           $ 500
  FORMS AND / OR ENDORSEMENTS APPLICABLE TO COMMERCIAL GENERAL LIABILITY COVERAGE PART:
  GA101    12/04      COMMERCIAL GENERAL LIABILITY COVERAGE FORM
  CG2407   01/96      PRODUCTS/COMPLETED OPERATIONS HAZARD REDEFINED
  GA216OH  03/10      OHIO LIABILITY COVERAGE ENHANCEMENT
  GA3024   05/14      EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL OR PERSONAL
                      INFORMATION AND DATA-RELATED LIABILITY - WITH LIMITED BODILY
                      INJURY EXCEPTION




     GA 532 07 08                             EPP 049 46 35                                     Page 1 of 1
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 95 of 159 PAGEID #: 400
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 96 of 159 PAGEID #: 401

          COMMERCIAL GENERAL LIABILITY COVERAGE FORM
Various provisions in this Coverage Part restrict                      SUPPLEMENTARY PAYMENTS - COV-
this insurance. Read the entire Coverage Part                          ERAGES A AND B.
carefully to determine rights, duties and what is
and is not covered.                                               b.   This insurance applies to "bodily injury"
                                                                       and "property damage" only if:
Throughout this Coverage Part the words "you"
and "your" refer to the Named Insured shown in                         (1) The "bodily injury" or "property dam-
the Declarations, and any other person or organi-                          age" is caused by an "occurrence"
zation qualifying as a Named Insured under this                            that takes place in the "coverage ter-
Coverage Part. The words "we", "us" and "our"                              ritory";
refer to the Company providing this insurance.                         (2) The "bodily injury" or "property dam-
The word "insured" means any person or organi-                             age" occurs during the policy period;
zation qualifying as such under SECTION II - WHO                           and
IS AN INSURED.                                                         (3) Prior to the "coverage term" in which
Other words and phrases that appear in quotation                           "bodily injury" or "property damage"
marks have special meaning. Refer to SECTION                               occurs, you did not know, per Para-
V - DEFINITIONS.                                                           graph 1.d. below, that the "bodily in-
                                                                           jury" or "property damage" had oc-
SECTION I - COVERAGES                                                      curred or had begun to occur, in
                                                                           whole or in part.
COVERAGE A. BODILY INJURY AND PROP-
ERTY DAMAGE LIABILITY                                             c.   "Bodily injury" or "property damage"
                                                                       which:
1.   Insuring Agreement
                                                                       (1) Occurs during the "coverage term";
     a.   We will pay those sums that the insured                          and
          becomes legally obligated to pay as
          damages because of "bodily injury" or                        (2) Was not, prior to the "coverage
          "property damage" to which this insur-                           term", known by you, per Paragraph
          ance applies. We will have the right and                         1.d. below, to have occurred;
          duty to defend the insured against any
          "suit" seeking those damages. However,                       includes any continuation, change or re-
          we will have no duty to defend the in-                       sumption of that "bodily injury" or "prop-
          sured against any "suit" seeking dam-                        erty damage" after the end of the "cover-
          ages for "bodily injury" or "property dam-                   age term" in which it first became known
          age" to which this insurance does not                        by you.
          apply. We may, at our discretion, investi-              d.   You will be deemed to know that "bodily
          gate any "occurrence" and settle any                         injury" or "property damage" has oc-
          claim or "suit" that may result. But:                        curred at the earliest time when any
          (1) The amount we will pay for damages                       "authorized representative":
              is limited as described in SECTION                       (1) Reports all, or any part, of the "bodily
              III - LIMITS OF INSURANCE; and                               injury" or "property damage" to us or
          (2) Our right and duty to defend ends                            any other insurer;
              when we have used up the applica-                        (2) Receives a written or verbal demand
              ble limit of insurance in the payment                        or claim for damages because of the
              of judgments or settlements under                            "bodily injury" or "property damage";
              SECTION I - COVERAGES, COV-
              ERAGE A. BODILY INJURY AND                               (3) First observes, or reasonably should
              PROPERTY DAMAGE LIABILITY;                                   have first observed, the "bodily in-
              SECTION I - COVERAGES, COV-                                  jury" or "property damage";
              ERAGE B. PERSONAL AND AD-
              VERTISING INJURY LIABILITY; or                           (4) Becomes aware, or reasonably
              medical expenses under SECTION I                             should have become aware, by any
              - COVERAGES, COVERAGE C.                                     means other than as described in (3)
              MEDICAL PAYMENTS.                                            above, that "bodily injury" or "prop-
                                                                           erty damage" had occurred or had
          No other obligation or liability to pay sums                     begun to occur; or
          or perform acts or services is covered
          unless expressly provided for under                          (5) Becomes aware, or reasonably
                                                                           should have become aware, of a

                                   Includes copyrighted material of Insurance
GA 101 12 04                        Services Office, Inc., with its permission.                     Page 1 of 22
          Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 97 of 159 PAGEID #: 402
               condition from which "bodily injury"                     (3) Any statute, ordinance or regulation
               or "property damage" is substantially                        relating to the sale, gift, distribution
               certain to occur.                                            or use of alcoholic beverages.
     e.    Damages because of "bodily injury" in-                       This exclusion applies only if you are in
           clude damages claimed by any person or                       the business of manufacturing, distribut-
           organization for care, loss of services or                   ing, selling, serving or furnishing alcoholic
           death resulting at any time from the "bod-                   beverages.
           ily injury".
                                                                   d.   Workers' Compensation and Similar
2.   Exclusions                                                         Laws
     This insurance does not apply to:                                  Any obligation of the insured under a
                                                                        workers' compensation, disability benefits
     a.    Expected or Intended Injury                                  or unemployment compensation law or
           "Bodily injury" or "property damage"                         any similar law.
           which may reasonably be expected to re-                 e.   Employer's Liability
           sult from the intentional or criminal acts of
           the insured or which is in fact expected or                  "Bodily injury" to:
           intended by the insured, even if the injury
           or damage is of a different degree or type                   (1) An "employee" of the insured sus-
           than actually expected or intended. This                         tained in the "workplace";
           exclusion does not apply to "bodily injury"                  (2) An "employee" of the insured arising
           resulting from the use of reasonable force                       out of the performance of duties re-
           to protect persons or property.                                  lated to the conduct of the insured's
     b.    Contractual Liability                                            business; or

           "Bodily injury" or "property damage" for                     (3) The spouse, child, parent, brother or
           which the insured is obligated to pay                            sister of that "employee" as a conse-
           damages by reason of the assumption of                           quence of Paragraphs (1) or (2)
           liability in a contract or agreement. This                       above.
           exclusion does not apply to liability for                    This exclusion applies:
           damages:
                                                                        (1) Whether the insured may be liable
           (1) That the insured would have in the                           as an employer or in any other ca-
               absence of the contract or agree-                            pacity; and
               ment; or
                                                                        (2) To any obligation to share damages
           (2) Assumed in a contract or agreement                           with or repay someone else who
               that is an "insured contract", pro-                          must pay damages because of the
               vided the "bodily injury" or "property                       injury.
               damage" occurs subsequent to the
               execution of the contract or agree-                      This exclusion does not apply to liability
               ment. When a claim for such "bodily                      assumed by the insured under an "in-
               injury" or "property damage" is                          sured contract".
               made, we will defend that claim pro-
               vided the insured has assumed the                   f.   Pollutant
               obligation to defend such claim in the                   (1) "Bodily injury" or "property damage"
               "insured contract". Such defense                             arising out of the actual, alleged or
               payments will not reduce the limits of                       threatened discharge, dispersal,
               insurance.                                                   seepage, migration, release, escape
     c.    Liquor Liability                                                 or emission of "pollutants":

           "Bodily injury" or "property damage" for                          (a) At or from any premises, site or
           which any insured may be held liable by                               location which is or was at any
           reason of:                                                            time owned or occupied by, or
                                                                                 rented or loaned to, any insured.
           (1) Causing or contributing to the intoxi-                            However, Paragraph (a) does
               cation of any person;                                             not apply to:
           (2) The furnishing of alcoholic bever-                                  1)   "Bodily injury" to any person
               ages to a person under the legal                                         injured while on any prem-
               drinking age or under the influence                                      ises, site or location owned
               of alcohol; or                                                           or occupied by, or rented or
                                                                                        loaned to, you provided:

                                    Includes copyrighted material of Insurance
GA 101 12 04                         Services Office, Inc., with its permission.                      Page 2 of 22
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 98 of 159 PAGEID #: 403
                  a)   The injury is caused by                                   airborne irritants or con-
                       the inadequate ventila-                                   taminants used in a manu-
                       tion of vapors;                                           facturing process or which
                                                                                 is the product or by-product
                  b)   The person injured is                                     of any manufacturing proc-
                       first exposed to such                                     ess;
                       vapors during the pol-
                       icy period; and                                      2)   "Bodily injury" or "property
                                                                                 damage" for which you may
                  c)   Within 30 days of such                                    be held liable, if you are a
                       first exposure, the per-                                  contractor, and the owner
                       son injured is clinically                                 or lessee of such premises,
                       diagnosed or treated                                      site or location has been
                       by a physician for the                                    added to this Coverage Part
                       medical          condition                                as an additional insured
                       caused by the expo-                                       with respect to your ongo-
                       sure to such vapors.                                      ing operations or "your
                       However, Paragraph c)                                     work" performed for that
                       does not apply if the                                     additional insured at that
                       "bodily injury" is caused                                 premises, site or location
                       by vapors produced by                                     and such premises, site or
                       or originating       from                                 location is not and never
                       equipment that is used                                    was owned or occupied by,
                       to heat, cool or dehu-                                    or rented or loaned to, any
                       midify the building, or                                   insured, other than that ad-
                       equipment that is used                                    ditional insured; or
                       to heat water for per-
                       sonal use, by the                                    3)   "Bodily injury" or "property
                       building's occupants or                                   damage" arising out of heat,
                       their guests.                                             smoke or fumes from a
                                                                                 "hostile fire";
                  This exception 1) shall ap-
                  ply only to Named Insureds;                        (b) At or from any premises, site or
                  we shall have no duty to                               location which is or was at any
                  defend or pay damages for                              time used by or for any insured
                  any person or organization                             or others for the handling, stor-
                  that is not a Named In-                                age, disposal, processing or
                  sured. However, this para-                             treatment of waste;
                  graph does not apply if the
                  "bodily injury" is caused by                       (c) Which are or were at any time
                  vapors produced by or                                  transported, handled, stored,
                  originating from equipment                             treated, disposed of, or proc-
                  that is used to heat, cool or                          essed as waste by or for:
                  dehumidify the building, or                               1)   Any insured; or
                  equipment that is used to
                  heat water for personal use,                              2)   Any person or organization
                  by the building's occupants                                    for whom you may be le-
                  or their guests.                                               gally responsible;
                  For the purpose of the ex-                         (d) At or from any premises, site or
                  ception granted in Para-                               location on which any insured or
                  graph 1) only, vapors                                  any contractors or subcontrac-
                  means any gaseous or air-                              tors working directly or indirectly
                  borne irritant or airborne                             on any insured's behalf are
                  contaminant,       including                           performing operations if the
                  smoke, fumes, vapor or                                 "pollutants" are brought on or to
                  soot, but excluding asbes-                             the premises, site or location in
                  tos, which is discharged,                              connection with such operations
                  dispersed,    emitted,    re-                          by such insured, contractor or
                  leased or escapes from                                 subcontractor. However, Para-
                  materials, machinery or                                graph (d) does not apply to:
                  equipment used in the
                  service or maintenance of                                 1)   "Bodily injury" or "property
                  the premises. Vapors does                                      damage" arising out of the
                  not mean any gaseous or                                        discharge, dispersal, seep-
                                                                                 age, migration, release, es-
                             Includes copyrighted material of Insurance
GA 101 12 04                  Services Office, Inc., with its permission.                      Page 3 of 22
     Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 99 of 159 PAGEID #: 404
                    cape or emission of fuels,                                erations are to test for, monitor,
                    lubricants or other operating                             clean up, remove, contain, treat,
                    fluids, or exhaust gases,                                 detoxify or neutralize, or in any
                    which are needed to per-                                  way respond to, or assess the
                    form, or are the result of,                               effects of, "pollutants".
                    the normal electrical, hy-
                    draulic or mechanical func-                    (2) Any loss, cost or expense arising out
                    tions necessary for the op-                        of any:
                    eration of "mobile equip-                          (a) Request, demand, order or
                    ment" or its parts, if such                            statutory or regulatory require-
                    fuels, lubricants or other                             ment that any insured or others
                    operating fluids, or exhaust                           test for, monitor, clean up, re-
                    gases, escape, seep or mi-                             move, contain, treat, detoxify or
                    grate, or are discharged,                              neutralize, or in any way re-
                    dispersed,     released     or                         spond to, or assess the effects
                    emitted from a vehicle part                            of, "pollutants"; or
                    designed to hold, store or
                    receive them. This excep-                          (b) Claim or suit by or on behalf of a
                    tion does not apply if the fu-                         governmental authority for dam-
                    els, lubricants or other op-                           ages because of testing for,
                    erating fluids, or exhaust                             monitoring, cleaning up, remov-
                    gases, escape, seep or mi-                             ing, containing, treating, detoxi-
                    grate, or are discharged,                              fying or neutralizing, or in any
                    dispersed,     released     or                         way responding to, or assessing
                    emitted with the intent to                             the effects of, "pollutants".
                    cause "bodily injury" or
                    "property damage" or with                          However, Paragraphs (2)(a) and (b)
                    the knowledge that "bodily                         do not apply to liability for damages
                    injury" or "property damage"                       because of "property damage" that
                    is substantially certain to                        the insured would have in the ab-
                    occur, or if such fuels, lubri-                    sence of such request, demand, or-
                    cants or other operating                           der or statutory or regulatory re-
                    fluids, or exhaust gases,                          quirement, or such claim or "suit" by
                    are brought on or to the                           or on behalf of a governmental
                    premises, site or location                         authority.
                    with such intent to escape,               g.   Aircraft, Auto or Watercraft
                    seep or migrate, or be dis-
                    charged, dispersed, re-                        "Bodily injury" or "property damage" aris-
                    leased or emitted as part of                   ing out of the ownership, maintenance,
                    the operations being per-                      use or entrustment to others of any air-
                    formed by such insured,                        craft, "auto" or watercraft owned or oper-
                    contractor or subcontractor;                   ated by or rented or loaned to any in-
                                                                   sured.     Use includes operation and
               2)   "Bodily injury" or "property                   "loading or unloading".
                    damage" sustained within a
                    building and caused by the                     This exclusion applies even if the claims
                    release of gases, fumes or                     against any insured allege negligence or
                    vapors      from    materials                  other wrongdoing in the supervision, hir-
                    brought into that building in                  ing, employment, training or monitoring of
                    connection with operations                     others by that insured, if the "occurrence"
                    being performed by you or                      which caused the "bodily injury" or "prop-
                    on your behalf by a con-                       erty damage" involved the ownership,
                    tractor or subcontractor; or                   maintenance, use or entrustment to oth-
                                                                   ers of any aircraft, "auto" or watercraft
               3)   "Bodily injury" or "property                   that is owned or operated by or rented or
                    damage" arising out of heat,                   loaned to any insured.
                    smoke or fumes from a
                    "hostile fire"; or                             This exclusion does not apply to:
           (e) At or from any premises, site or                    (1) A watercraft while ashore on prem-
               location on which any insured or                        ises you own or rent;
               any contractors or subcontrac-
               tors working directly or indirectly                 (2) A watercraft you do not own that is:
               on any insured's behalf are                             (a) Less than 51 feet long; and
               performing operations if the op-

                               Includes copyrighted material of Insurance
GA 101 12 04                    Services Office, Inc., with its permission.                      Page 4 of 22
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 100 of 159 PAGEID #: 405
               (b) Not being used to carry persons                         governmental authority in hindering
                   or property for a charge;                               or defending against any of these.
         (3) Parking an "auto" on, or on the ways                 j.   Damage to Property
             next to, premises you own or rent,
             provided the "auto" is not owned by                       "Property damage" to:
             or rented or loaned to you or the in-                     (1) Property you own, rent or occupy,
             sured;                                                        including any costs or expenses in-
         (4) Liability assumed under any "insured                          curred by you, or any other person,
             contract" for the ownership, mainte-                          organization or entity, for repair, re-
             nance or use of aircraft or watercraft;                       placement, enhancement, restora-
             or                                                            tion or maintenance of such property
                                                                           for any reason, including prevention
         (5) "Bodily injury" or "property damage"                          of injury to a person or damage to
             arising out of:                                               another's property;
               (a) The operation of machinery or                       (2) Premises you sell, give away or
                   equipment that is on, attached                          abandon, if the "property damage"
                   to, or part of, a land vehicle that                     arises out of any part of those prem-
                   would qualify under the defini-                         ises;
                   tion of "mobile equipment" if it
                   were not subject to a compul-                       (3) Property loaned to you;
                   sory or financial responsibility                    (4) Personal property in the care, cus-
                   law or other motor vehicle insur-                       tody or control of an insured;
                   ance law in the state where it is
                   licensed or principally garaged;                    (5) That particular part of real property
                   or                                                      on which you or any contractors or
                                                                           subcontractors working directly or
               (b) The operation of any of the ma-                         indirectly on your behalf are per-
                   chinery or equipment listed in                          forming operations, if the "property
                   Paragraph f.(2) or f.(3) of the                         damage" arises out of those opera-
                   definition of "mobile equipment".                       tions; or
    h.   Mobile Equipment                                              (6) That particular part of any property
         "Bodily injury" or "property damage" aris-                        that must be restored, repaired or
         ing out of:                                                       replaced because "your work" was
                                                                           incorrectly performed on it.
         (1) The transportation of "mobile equip-
             ment" by an "auto" owned or oper-                         Paragraphs (1), (3) and (4) of this exclu-
             ated by or rented or loaned to any                        sion do not apply to "property damage"
             insured; or                                               (other than damage by fire or explosion)
                                                                       to premises, including the contents of
         (2) The use of "mobile equipment" in, or                      such premises, rented to you for a period
             while in practice for, or while being                     of 7 or fewer consecutive days, for which
             prepared for, any prearranged rac-                        the amount we will pay is limited to the
             ing, speed, demolition, or stunting                       Damage To Premises Rented To You
             activity.                                                 Limit as described in SECTION III - LIM-
                                                                       ITS OF INSURANCE.
    i.   War
                                                                       Paragraph (2) of this exclusion does not
         "Bodily injury" or "property damage",                         apply if the premises are "your work" and
         however caused, arising, directly or indi-                    were never occupied, rented or held for
         rectly, out of:                                               rental by you.
         (1) War, including undeclared or civil                        Paragraphs (3), (4), (5) and (6) of this ex-
             war;                                                      clusion do not apply to liability assumed
         (2) Warlike action by a military force, in-                   under a sidetrack agreement.
             cluding action in hindering or de-                        Paragraph (6) of this exclusion does not
             fending against an actual or ex-                          apply to "property damage" included in
             pected attack, by any government,                         the "products-completed operations haz-
             sovereign or other authority using                        ard".
             military personnel or other agents; or
                                                                  k.   Damage to Your Product
         (3) Insurrection, rebellion, revolution,
             usurped power, or action taken by                         "Property damage" to "your product"
                                                                       arising out of it or any part of it.
                                   Includes copyrighted material of Insurance
 GA 101 12 04                       Services Office, Inc., with its permission.                     Page 5 of 22
        Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 101 of 159 PAGEID #: 406
   l.     Damage to Your Work                                     q.   Employment-Related Practices
          "Property damage" to "your work" arising                     "Bodily injury" to:
          out of it or any part of it and included in
          the "products-completed operations haz-                      (1) A person arising out of any:
          ard".                                                             (a) Refusal to employ that person;
          This exclusion does not apply if the dam-                         (b) Termination of      that person's
          aged work or the work out of which the                                employment; or
          damage arises was performed on your
          behalf by a subcontractor.                                        (c) Other employment-related prac-
                                                                                tices, policies, acts or omissions
   m. Damage to Impaired Property or Prop-                                      including but not limited to coer-
      erty Not Physically Injured                                               cion,      criticism,    demotion,
          "Property damage" to "impaired property"                              evaluation, failure to promote,
          or property that has not been physically                              reassignment, discipline, defa-
          injured, arising out of:                                              mation, harassment, humiliation
                                                                                or discrimination directed at that
          (1) A defect, deficiency, inadequacy or                               person; or
              dangerous condition in "your prod-
              uct" or "your work"; or                                  (2) The spouse, child, parent, brother or
                                                                           sister of that person as a conse-
          (2) A delay or failure by you or anyone                          quence of "bodily injury" to that per-
              acting on your behalf to perform a                           son at whom any of the employment-
              contract or agreement in accordance                          related practices described in Para-
              with its terms.                                              graphs (a), (b) or (c) above is di-
                                                                           rected.
          This exclusion does not apply to the loss
          of use of other property arising out of                      This exclusion applies:
          sudden and accidental physical injury to
          "your product" or "your work" after it has                   (1) Whether the insured may be liable
          been put to its intended use.                                    as an employer or in any other ca-
                                                                           pacity; and
   n.     Recall of Products, Work or Impaired
          Property                                                     (2) To any obligation to share damages
                                                                           with or repay someone else who
          Any liability or damages claimed for any                         must pay damages because of the
          loss, cost or expense incurred by you or                         injury.
          others for the loss of use, withdrawal, re-
          call, inspection, repair, replacement, ad-              r.   Additional Insured Prior Knowledge
          justment, removal or disposal of:                            An additional insured added by attach-
          (1) "Your product";                                          ment of an endorsement to this Coverage
                                                                       Part that is seeking coverage for a claim
          (2) "Your work"; or                                          or "suit", if that additional insured knew,
                                                                       per the following paragraph, that "bodily
          (3) "Impaired property";                                     injury" or "property damage" had oc-
          if such product, work or property is with-                   curred or had begun to occur, in whole or
          drawn or recalled from the market or from                    in part, prior to the "coverage term" in
          use by any person or organization be-                        which such "bodily injury" or "property
          cause of a known or suspected defect,                        damage" occurs or begins to occur.
          deficiency, inadequacy or dangerous                          An additional insured added by attach-
          condition in it.                                             ment of an endorsement to this Coverage
   o.     Personal and Advertising Injury                              Part will be deemed to have known that
                                                                       "bodily injury" or "property damage" has
          "Bodily injury" arising out of "personal and                 occurred or has begun to occur at the
          advertising injury".                                         earliest time when that additional insured,
                                                                       or any one of its owners, members, part-
   p.     Asbestos                                                     ners, managers, executive officers, "em-
          "Bodily injury" or "property damage" aris-                   ployees" assigned to manage that addi-
          ing out of, attributable to, or any way re-                  tional insured's insurance program, or
          lated to asbestos in any form or trans-                      "employees" assigned to give or receive
          mitted in any manner.                                        notice of an "occurrence", "personal and
                                                                       advertising injury" offense, claim or "suit":



                                   Includes copyrighted material of Insurance
GA 101 12 04                        Services Office, Inc., with its permission.                     Page 6 of 22
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 102 of 159 PAGEID #: 407
            (1) Reports all, or any part, of the "bodily             a.   We will pay those sums that the insured
                injury" or "property damage" to us or                     becomes legally obligated to pay as
                any other insurer;                                        damages because of "personal and ad-
                                                                          vertising injury" to which this insurance
            (2) Receives a written or verbal demand                       applies. We will have the right and duty
                or claim for damages because of the                       to defend the insured against any "suit"
                "bodily injury" or "property damage";                     seeking those damages. However, we
            (3) First observes, or reasonably should                      will have no duty to defend the insured
                have first observed, the "bodily in-                      against any "suit" seeking damages for
                jury" or "property damage";                               "personal and advertising injury" to which
                                                                          this insurance does not apply. We may,
            (4) Becomes aware, or reasonably                              at our discretion, investigate any offense
                should have become aware, by any                          and settle any claim or "suit" that may re-
                means other than as described in (3)                      sult. But:
                above, that "bodily injury" or "prop-
                erty damage" had occurred or had                          (1) The amount we will pay for damages
                begun to occur; or                                            is limited as described in SECTION
                                                                              III - LIMITS OF INSURANCE; and
            (5) Becomes aware, or reasonably
                should have become aware, of a                            (2) Our right and duty to defend ends
                condition from which "bodily injury"                          when we have used up the applica-
                or "property damage" is substantially                         ble limit of insurance in the payment
                certain to occur.                                             of judgments or settlements under
                                                                              SECTION I - COVERAGES, COV-
      s.    Electronic Data                                                   ERAGE A. BODILY INJURY AND
                                                                              PROPERTY DAMAGE LIABILITY;
            Damages arising out of the loss of, loss                          SECTION I - COVERAGES, COV-
            of use of, damage to, corruption of, in-                          ERAGE B. PERSONAL AND AD-
            ability to access, or inability to manipulate                     VERTISING INJURY LIABILITY; or
            "electronic data".                                                medical expenses under SECTION I
      t.    Distribution of Material in Violation of                          - COVERAGES, COVERAGE C.
            Statutes                                                          MEDICAL PAYMENTS.

            "Bodily injury" or "property damage" aris-                    No other obligation or liability to pay sums
            ing directly or indirectly out of any action                  or perform acts or services is covered
            or omission that violates or is alleged to                    unless expressly provided for under
            violate:                                                      SUPPLEMENTARY PAYMENTS - COV-
                                                                          ERAGES A AND B.
           a.   The Telephone Consumer Protection
                Act (TCPA), including any amend-                     b.   This insurance applies to "personal and
                ment of or addition to such law; or                       advertising injury" only if:

           b.   The CAN-SPAM Act of 2003, includ-                         (1) The "personal and advertising injury"
                ing any amendment of or addition to                           is caused by an offense arising out
                such law; or                                                  of your business; and

           c.   Any statute, ordinance or regulation,                     (2) The "personal and advertising injury"
                other than the TCPA or CAN-SPAM                               offense was committed in the "cov-
                Act of 2003, that prohibits or limits the                     erage territory" during the policy pe-
                sending, transmitting, communicating                          riod; and
                or distribution of material or informa-                   (3) Prior to the "coverage term" in which
                tion.                                                         the "personal and advertising injury"
      Exclusions c. through q. do not apply to                                offense is committed, you did not
      "property damage" by fire or explosion to                               know, per Paragraph 1.d. below, that
      premises while rented to you or temporarily                             the offense had been committed or
      occupied by you with permission of the owner,                           had begun to be committed, in whole
      for which the amount we will pay is limited to                          or in part.
      the Damage to Premises Rented To You Limit                     c.   "Personal and advertising injury" caused
      as described in SECTION III - LIMITS OF IN-                         by an offense which:
      SURANCE.
                                                                          (1) Was committed during the "coverage
 COVERAGE B. PERSONAL AND ADVERTISING                                         term"; and
 INJURY LIABILITY
 1.   Insuring Agreement

                                      Includes copyrighted material of Insurance
 GA 101 12 04                          Services Office, Inc., with its permission.                     Page 7 of 22
      Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 103 of 159 PAGEID #: 408
          (2) Was not, prior to the "coverage                            (1) The inception of this Coverage Part;
              term", known by you, per Paragraph                             or
              1.d. below, to have been committed;
                                                                         (2) The "coverage term" in which insur-
          includes any continuation, change or re-                           ance coverage is sought.
          sumption of that offense after the end of
          the "coverage term" in which it first be-                 d.   Criminal Acts
          came known by you.                                             "Personal and advertising injury" arising
     d.   You will be deemed to know that a "per-                        out of a criminal act committed by or at
          sonal and advertising injury" offense has                      the direction of the insured.
          been committed at the earliest time when                  e.   Contractual Liability
          any "authorized representative":
                                                                         "Personal and advertising injury" for
          (1) Reports all, or any part, of the "per-                     which the insured is obligated to pay
              sonal and advertising injury" to us or                     damages by reason of the assumption of
              any other insurer;                                         liability in a contract or agreement. This
          (2) Receives a written or verbal demand                        exclusion does not apply to liability for
              or claim for damages because of the                        damages:
              "personal and advertising injury";                         (1) That the insured would have in the
          (3) First observes, or reasonably should                           absence of the contract or agree-
              have first observed, the offense that                          ment; or
              caused the "personal and advertis-                         (2) Assumed in a contract or agreement
              ing injury";                                                   that is an "insured contract", pro-
          (4) Becomes aware, or reasonably                                   vided the "personal and advertising
              should have become aware, by any                               injury" is caused by or arises out of
              means, other than as described in                              an offense committed subsequent to
              (3) above, that the offense had been                           the execution of the contract or
              committed or had begun to be com-                              agreement. When a claim for such
              mitted; or                                                     "personal and advertising injury" is
                                                                             made, we will defend that claim, pro-
          (5) Becomes aware, or reasonably                                   vided the insured has assumed the
              should have become aware, of a                                 obligation to defend such claim in the
              condition from which "personal and                             "insured contract". Such defense
              advertising injury" is substantially                           payments will not reduce the limits of
              certain to occur.                                              insurance.
2.   Exclusions                                                     f.   Breach of Contract
     This insurance does not apply to:                                   "Personal and advertising injury" arising
                                                                         out of a breach of contract, except an im-
     a.   Knowing Violation of Rights of Another                         plied contract to use another's advertising
          "Personal and advertising injury" caused                       idea in your "advertisement".
          by or at the direction of the insured with                g.   Quality or Performance of Goods -
          the knowledge that the act would violate                       Failure to Conform to Statements
          the rights of another and would inflict
          "personal and advertising injury".                             "Personal and advertising injury" arising
                                                                         out of the failure of goods, products or
     b.   Material Published With Knowledge of                           services to conform with any statement of
          Falsity                                                        quality or performance made in your "ad-
          "Personal and advertising injury" arising                      vertisement".
          out of oral or written publication of mate-               h.   Wrong Description of Prices
          rial, if done by or at the direction of the in-
          sured with knowledge of its falsity.                           "Personal and advertising injury" arising
                                                                         out of the wrong description of the price
     c.   Material Published Prior to Coverage                           of goods, products or services stated in
          Term                                                           your "advertisement".
          "Personal and advertising injury" arising                 i.   Infringement of Copyright,         Patent,
          out of oral or written publication of mate-                    Trademark or Trade Secret
          rial whose first publication took place be-
          fore the later of the following:                               "Personal and advertising injury" arising
                                                                         out of the infringement of copyright, pat-


                                     Includes copyrighted material of Insurance
GA 101 12 04                          Services Office, Inc., with its permission.                    Page 8 of 22
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 104 of 159 PAGEID #: 409
         ent, trademark, trade secret or other in-                               or discrimination directed at that
         tellectual property rights.                                             person; or
         However, this exclusion does not apply to                    (2) The spouse, child, parent, brother or
         infringement, in your "advertisement", of                        sister of that person as a conse-
         copyright, trade dress or slogan.                                quence of "personal and advertising
                                                                          injury" to that person at whom any of
    j.   Insureds in Media and Internet Type                              the employment-related practices
         Businesses                                                       described in Paragraphs (a), (b) or
         "Personal and advertising injury" com-                           (c) above is directed.
         mitted by an insured whose business is:                      This exclusion applies:
         (1) Advertising, broadcasting, publishing                    (1) Whether the insured may be liable
             or telecasting;                                              as an employer or in any other ca-
         (2) Designing or determining content of                          pacity; and
             web-sites for others; or                                 (2) To any obligation to share damages
         (3) An Internet search, access, content                          with or repay someone else who
             or service provider.                                         must pay damages because of the
                                                                          injury.
         However, this exclusion does not apply to
         Paragraphs 17. a., b. and c. of "personal               n.   Pollutant
         and advertising injury" under SECTION V                      "Personal and advertising injury" arising
         - DEFINITIONS.                                               out of the actual, alleged or threatened
         For the purposes of this exclusion, the                      discharge, dispersal, seepage, migration,
         placing of frames, borders or links, or ad-                  release, escape or emission of "pollut-
         vertising, for you or others anywhere on                     ants" at any time.
         the Internet is not, by itself, considered              o.   Pollutant-Related
         the business of advertising, broadcasting,
         publishing or telecasting.                                   Any loss, cost or expense arising out of
                                                                      any:
    k.   Electronic    Chatrooms      or    Bulletin
         Boards                                                       (1) Request, demand, order or statutory
                                                                          or regulatory requirement that any
         "Personal and advertising injury" arising                        insured or others test for, monitor,
         out of an electronic chatroom or bulletin                        clean up, remove, contain, treat,
         board any insured hosts, owns, or over                           detoxify or neutralize, or in any way
         which any insured exercises control.                             respond to, or assess the effects of,
    l.   Unauthorized Use of Another's Name                               "pollutants"; or
         or Product                                                   (2) Claim or suit by or on behalf of a
         "Personal and advertising injury" arising                        governmental authority for damages
         out of the unauthorized use of another's                         because of testing for, monitoring,
         name or product in your e-mail address,                          cleaning up, removing, containing,
         domain name or metatag, or any other                             treating, detoxifying or neutralizing,
         similar tactics to mislead another's poten-                      or in any way responding to, or as-
         tial customers.                                                  sessing the effects of, "pollutants".

    m. Employment Related Practices                              p.   Asbestos

         "Personal and advertising injury" to:                        "Personal and advertising injury" arising
                                                                      out of, attributable to, or any way related
         (1) A person arising out of any:                             to asbestos in any form or transmitted in
                                                                      any manner.
             (a) Refusal to employ that person;
                                                                 q.   Additional Insured Prior Knowledge
             (b) Termination of      that person's
                 employment; or                                       An additional insured added by attach-
                                                                      ment of an endorsement to this Coverage
             (c) Other employment-related prac-                       Part that is seeking coverage for a claim
                 tices, policies, acts or omissions                   or "suit", if that additional insured knew,
                 including but not limited to coer-                   per the following paragraph, that a "per-
                 cion,      criticism,    demotion,                   sonal and advertising injury" offense had
                 evaluation, failure to promote,                      been committed or had begun to be
                 reassignment, discipline, defa-                      committed, in whole or in part, prior to the
                 mation, harassment, humiliation                      "coverage term" in which such offense
                                  Includes copyrighted material of Insurance
 GA 101 12 04                      Services Office, Inc., with its permission.                      Page 9 of 22
        Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 105 of 159 PAGEID #: 410
          was committed or began to be commit-                          "Personal and advertising injury" arising
          ted.                                                          directly or indirectly out of any action or
                                                                        omission that violates or is alleged to
          An additional insured added by attach-                        violate:
          ment of an endorsement to this Coverage
          Part will be deemed to have known that a                     a.   The Telephone Consumer Protection
          "personal and advertising injury" offense                         Act (TCPA), including any amend-
          has been committed or has begun to be                             ment of or addition to such law; or
          committed at the earliest time when that
          additional insured, or any one of its own-                   b.   The CAN-SPAM Act of 2003, includ-
          ers, members, partners, managers, ex-                             ing any amendment of or addition to
          ecutive officers, "employees" assigned to                         such law; or
          manage that additional insured's insur-                      c.   Any statute, ordinance or regulation,
          ance program, or "employees" assigned                             other than the TCPA or CAN-SPAM
          to give or receive notice of an "occur-                           Act of 2003, that prohibits or limits the
          rence", "personal and advertising injury"                         sending, transmitting, communicating
          offense, claim or "suit":                                         or distribution of material or informa-
          (1) Reports all, or any part, of the "per-                        tion.
              sonal and advertising injury" to us or         COVERAGE C. MEDICAL PAYMENTS
              any other insurer;
                                                             1.   Insuring Agreement
          (2) Receives a written or verbal demand
              or claim for damages because of the                 a.    We will pay medical expenses as de-
              "personal and advertising injury";                        scribed below for "bodily injury" caused
                                                                        by an accident:
          (3) First observes, or reasonably should
              have first observed, the offense that                     (1) On premises you own or rent;
              caused the "personal and advertis-
              ing injury";                                              (2) On ways next to premises you own
                                                                            or rent; or
          (4) Becomes aware, or reasonably
              should have become aware, by any                          (3) Because of your operations;
              means other than as described in (3)                      provided that:
              above, that the "personal and adver-
              tising injury" offense had been com-                      (1) The accident takes place in the
              mitted or had begun to be commit-                             "coverage territory" and during the
              ted; or                                                       policy period;
          (5) Becomes aware, or reasonably                              (2) The expenses are incurred and re-
              should have become aware, of a                                ported to us within three years of the
              condition from which "personal and                            date of the accident; and
              advertising injury" is substantially
              certain to occur.                                         (3) The injured person submits to ex-
                                                                            amination, at our expense, by physi-
   r.     War                                                               cians of our choice as often as we
                                                                            reasonably require.
          "Personal and advertising injury", how-
          ever caused, arising, directly or indirectly,           b.    We will make these payments regardless
          out of:                                                       of fault. These payments will not exceed
                                                                        the applicable limit of insurance. We will
          (1) War, including undeclared or civil                        pay reasonable expenses for:
              war;
                                                                        (1) First aid administered at the time of
          (2) Warlike action by a military force, in-                       an accident;
              cluding action in hindering or de-
              fending against an actual or ex-                          (2) Necessary medical, surgical, x-ray
              pected attack, by any government,                             and dental services, including pros-
              sovereign or other authority using                            thetic devices; and
              military personnel or other agents; or
                                                                        (3) Necessary ambulance, hospital,
          (3) Insurrection, rebellion, revolution,                          professional nursing and funeral
              usurped power, or action taken by                             services.
              governmental authority in hindering
              or defending against any of these.             2.   Exclusions

   s.     Distribution of Material in Violation of                We will not pay expenses for "bodily injury":
          Statutes

                                   Includes copyrighted material of Insurance
GA 101 12 04                        Services Office, Inc., with its permission.                     Page 10 of 22
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 106 of 159 PAGEID #: 411
      a.   Any Insured                                             cluding actual loss of earnings up to $250 a
                                                                   day because of time off from work.
           To any insured, except "volunteer work-
           ers".                                              5.   All costs taxed against the insured in the
                                                                   "suit".
      b.   Hired Person
                                                              6.   Prejudgment interest awarded against the
           To a person hired to do work for or on                  insured on that part of the judgment we be-
           behalf of any insured or a tenant of any                come obligated to pay and which falls within
           insured.                                                the applicable limit of insurance. If we make
      c.   Injury on Normally Occupied Premises                    an offer to pay the applicable limit of insur-
                                                                   ance, we will not pay any prejudgment interest
           To a person injured on that part of prem-               based on that period of time after the offer.
           ises you own or rent that the person nor-
           mally occupies.                                    7.   All interest on the full amount of any judgment
                                                                   that accrues after entry of the judgment and
      d.   Workers' Compensation and Similar                       before we have paid, offered to pay, or de-
           Laws                                                    posited in court the part of the judgment that
                                                                   is within the applicable limit of insurance.
           To a person, whether or not an "em-
           ployee" of any insured, if benefits for the        These payments will not reduce the limits of insur-
           "bodily injury" are payable or must be             ance.
           provided under a workers' compensation
           or disability benefits law or a similar law.       SECTION II - WHO IS AN INSURED

      e.   Athletic Activities                                1.   If you are designated in the Declarations as:

           To any person injured while officiating,                a.   An individual, you and your spouse are
           coaching, practicing for, instructing or                     insureds, but only with respect to the
           participating in any physical exercises or                   conduct of a business of which you are
           games, sports, or athletic contests or ex-                   the sole owner.
           hibitions of an athletic or sports nature.              b.   A partnership or joint venture, you are an
      f.   Products-Completed Operations Haz-                           insured. Your members, your partners,
           ard                                                          and their spouses are also insureds, but
                                                                        only with respect to the conduct of your
           Included within the "products-completed                      business.
           operations hazard".
                                                                   c.   A limited liability company, you are an in-
      g.   Coverage A Exclusions                                        sured. Your members are also insureds,
                                                                        but only with respect to the conduct of
           Excluded under COVERAGE A. BODILY                            your business. Your managers are in-
           INJURY AND PROPERTY DAMAGE LI-                               sureds, but only with respect to their du-
           ABILITY.                                                     ties as your managers.
 SUPPLEMENTARY PAYMENTS - COVERAGES                                d.   An organization other than a partnership,
 A AND B                                                                joint venture or limited liability company,
 We will pay, with respect to any claim we investi-                     you are an insured. Your "executive offi-
 gate or settle, or any "suit" against an insured we                    cers" and directors are insureds, but only
 defend:                                                                with respect to their duties as your offi-
                                                                        cers or directors. Your stockholders are
 1.   All expenses we incur.                                            also insureds, but only with respect to
                                                                        their liability as stockholders.
 2.   Up to $250 for cost of bail bonds required be-
      cause of accidents or traffic law violations                 e.   A trust, you are an insured. Your trustees
      arising out of the use of any vehicle to which                    are also insureds, but only with respect to
      the Bodily Injury Liability Coverage applies.                     their duties as trustees.
      We do not have to furnish these bonds.
                                                              2.   Each of the following is also an insured:
 3.   The cost of bonds to release attachments, but
      only for bond amounts within the applicable                  a.   Your "volunteer workers" only while per-
      limit of insurance. We do not have to furnish                     forming duties related to the conduct of
      these bonds.                                                      your business, or your "employees",
                                                                        other than either your "executive officers"
 4.   All reasonable expenses incurred by the in-                       (if you are an organization other than a
      sured at our request to assist us in the inves-                   partnership, joint venture or limited liability
      tigation or defense of the claim or "suit", in-                   company) or your managers (if you are a
                                                                        limited liability company), but only for acts
                                                                        within the scope of their employment by
                                    Includes copyrighted material of Insurance
 GA 101 12 04                        Services Office, Inc., with its permission.                     Page 11 of 22
     Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 107 of 159 PAGEID #: 412
        you or while performing duties related to               d.   Your legal representative if you die, but
        the conduct of your business. However,                       only with respect to duties as such. That
        none of these "employees" or "volunteer                      representative will have all your rights
        workers" are insureds for:                                   and duties under this Coverage Part.
        (1) "Bodily injury" or "personal and ad-           3.   Any organization you newly acquire or form,
            vertising injury":                                  other than a partnership, joint venture or lim-
                                                                ited liability company, and over which you
            (a) To you, to your partners or                     maintain ownership or majority interest, will
                members (if you are a partner-                  qualify as a Named Insured if there is no other
                ship or joint venture), to your                 similar insurance available to that organiza-
                members (if you are a limited li-               tion. However:
                ability company), to a co-
                "employee" while in the course                  a.   Insurance under this provision is afforded
                of his or her employment or                          only until the 90th day after you acquire
                performing duties related to the                     or form the organization or the end of the
                conduct of your business, or to                      policy period, whichever is earlier;
                your other "volunteer workers"
                while performing duties related                 b.   COVERAGE A. BODILY INJURY AND
                to the conduct of your business;                     PROPERTY DAMAGE LIABILITY does
                                                                     not apply to "bodily injury" or "property
            (b) To the spouse, child, parent,                        damage" that occurred before you ac-
                brother or sister of that co-                        quired or formed the organization; and
                "employee"     or    "volunteer
                worker" as a consequence of                     c.   COVERAGE B. PERSONAL AND AD-
                Paragraph (1)(a) above;                              VERTISING INJURY LIABILITY does not
                                                                     apply to "personal and advertising injury"
            (c) For which there is any obligation                    arising out of an offense committed be-
                to share damages with or repay                       fore you acquired or formed the organi-
                someone else who must pay                            zation.
                damages because of the injury
                described in Paragraphs (1)(a)             No person or organization is an insured with re-
                or (b) above; or                           spect to the conduct of any current or past part-
                                                           nership, joint venture or limited liability company
            (d) Arising out of his or her provid-          that is not shown as a Named Insured in the Dec-
                ing or failing to provide profes-          larations.
                sional health care services.
                                                           SECTION III - LIMITS OF INSURANCE
        (2) "Property damage" to property:
                                                           1.   The Limits of Insurance shown in the Declara-
            (a) Owned, occupied or used by; or                  tions and the rules below fix the most we will
                                                                pay regardless of the number of:
            (b) Rented to, in the care, custody
                or control of, or over which                    a.   Insureds;
                physical control is being exer-
                cised for any purpose by,                       b.   Claims made or "suits" brought; or

            you, any of your "employees", "vol-                 c.   Persons or organizations making claims
            unteer workers", any partner or                          or bringing "suits".
            member (if you are a partnership or            2.   a.   The General Aggregate Limit is the most
            joint venture), or any member (if you                    we will pay for the sum of:
            are a limited liability company).
                                                                     (1) Medical expenses under COVER-
   b.   Any person (other than your "employee"                           AGE C. MEDICAL PAYMENTS;
        or "volunteer worker"), or any organiza-
        tion while acting as your real estate man-                   (2) Damages under COVERAGE A.
        ager.                                                            BODILY INJURY AND PROPERTY
                                                                         DAMAGE LIABILITY, except dam-
   c.   Any person or organization having proper                         ages because of "bodily injury" or
        temporary custody of your property if you                        "property damage" included in the
        die, but only:                                                   "products-completed     operations
        (1) With respect to liability arising out of                     hazard"; and
            the maintenance or use of that prop-                     (3) Damages under COVERAGE B.
            erty; and                                                    PERSONAL AND ADVERTISING
        (2) Until your legal representative has                          INJURY LIABILITY.
            been appointed.                                          This General Aggregate Limit will not ap-
                                                                     ply if either the Location General Aggre-

                                 Includes copyrighted material of Insurance
GA 101 12 04                      Services Office, Inc., with its permission.                  Page 12 of 22
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 108 of 159 PAGEID #: 413
         gate Limit of Insurance, Paragraph 2.b.,                        your behalf at the same location for
         or the Construction Project General Ag-                         the same persons or organizations,
         gregate Limit of Insurance, Paragraph                           no matter how often or under how
         2.c. applies.                                                   many different contracts, will be
                                                                         deemed to be a single construction
    b.   A separate Location General Aggregate                           project.
         Limit of Insurance, equal to the amount of
         the General Aggregate Limit shown in the          3.   The Products-Completed Operations Aggre-
         Declarations, shall apply to each location             gate Limit is the most we will pay under COV-
         owned by, or rented or leased to you and               ERAGE A. BODILY INJURY AND PROP-
         is the most we will pay for the sum of:                ERTY DAMAGE LIABILITY for damages be-
                                                                cause of "bodily injury" and "property dam-
         (1) Damages under COVERAGE A.                          age" included in the "products-completed op-
             BODILY INJURY AND PROPERTY                         erations hazard".
             DAMAGE LIABILITY, except dam-
             ages because of "bodily injury" or            4.   Subject to 2.a. above, the Personal and Ad-
             "property damage" included in the                  vertising Injury Limit is the most we will pay
             "products-completed     operations                 under COVERAGE B. PERSONAL AND AD-
             hazard"; and                                       VERTISING INJURY LIABILITY for the sum of
                                                                all damages because of all "personal and ad-
         (2) Medical expenses under COVER-                      vertising injury" sustained by any one person
             AGE C. MEDICAL PAYMENTS,                           or organization.
         which can be attributed to operations at          5.   Subject to 2. or 3. above, whichever applies,
         only a single location owned by, or rented             the Each Occurrence Limit is the most we will
         or leased to you.                                      pay for the sum of:
    c.   A separate Construction Project General                a.   Damages under COVERAGE A. BODILY
         Aggregate Limit of Insurance, equal to                      INJURY AND PROPERTY DAMAGE LI-
         the amount of the General Aggregate                         ABILITY; and
         Limit shown in the Declarations, shall ap-
         ply to each construction project and is the            b.   Medical expenses under COVERAGE C.
         most we will pay for the sum of:                            MEDICAL PAYMENTS;
         (1) Damages under COVERAGE A.                          because of all "bodily injury" and "property
             BODILY INJURY AND PROPERTY                         damage" arising out of any one "occurrence".
             DAMAGE LIABILITY, except dam-
             ages because of "bodily injury" or            6.   Subject to 5. above, the Damage to Premises
             "property damage" included in the                  Rented to You Limit is the most we will pay
             "products-completed     operations                 under COVERAGE A. BODILY INJURY AND
             hazard"; and                                       PROPERTY DAMAGE LIABILITY for dam-
                                                                ages because of "property damage" to any
         (2) Medical expenses under COVER-                      one premises, while rented to you, or in the
             AGE C. MEDICAL PAYMENTS;                           case of damage by fire or explosion, while
                                                                rented to you or temporarily occupied by you
         which can be attributed only to ongoing                with permission of the owner.
         operations and only at a single construc-
         tion project.                                     7.   Subject to 5. above, the Medical Expense
                                                                Limit is the most we will pay under COVER-
    d.   Only for the purpose of determining which              AGE C. MEDICAL PAYMENTS for all medical
         General Aggregate Limit of Insurance,                  expenses because of "bodily injury" sustained
         2.a., 2.b., or 2.c., applies:                          by any one person.
         (1) Location means premises involving             The Limits of Insurance of this Coverage Part ap-
             the same or connecting lots, or               ply separately to each "coverage term".
             premises, whose connection is inter-
             rupted only by a street, roadway,             SECTION IV - COMMERCIAL GENERAL LI-
             waterway or right-of-way of a rail-           ABILITY CONDITIONS
             road.
                                                           1.   Bankruptcy
         (2) Construction project means a loca-
             tion you do not own, rent or lease                 Bankruptcy or insolvency of the insured or of
             where ongoing improvements, al-                    the insured's estate will not relieve us of our
             terations, installation, demolition or             obligations under this Coverage Part.
             maintenance work is performed by              2.   Duties in the Event of Occurrence, Offense,
             you or on your behalf. All connected               Claim or Suit
             ongoing improvements, alterations,
             installation, demolition or mainte-                a.   You must see to it that we are notified as
             nance work performed by you or on                       soon as practicable of an "occurrence" or

                                 Includes copyrighted material of Insurance
 GA 101 12 04                     Services Office, Inc., with its permission.                  Page 13 of 22
      Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 109 of 159 PAGEID #: 414
          a "personal and advertising injury" of-                 under the terms of this Coverage Part or that
          fense which may result in a claim. To the               are in excess of the applicable limit of insur-
          extent possible, notice should include:                 ance. An agreed settlement means a settle-
                                                                  ment and release of liability signed by us, the
          (1) How, when and where the "occur-                     insured and the claimant or the claimant's le-
              rence" or offense took place;                       gal representative.
          (2) The names and addresses of any                 4.   Liberalization
              injured persons and witnesses; and
                                                                  If, within 60 days prior to the beginning of this
          (3) The nature and location of any injury               Coverage Part or during the policy period, we
              or damage arising out of the "occur-                make any changes to any forms or endorse-
              rence" or offense.                                  ments of this Coverage Part for which there is
     b.   If a claim is made or "suit" is brought                 currently no separate premium charge, and
          against any insured, you must:                          that change provides more coverage than this
                                                                  Coverage Part, the change will automatically
          (1) Immediately record the specifics of                 apply to this Coverage Part as of the latter of:
              the claim or "suit" and the date re-
              ceived; and                                         a.   The date we implemented the change in
                                                                       your state; or
          (2) Notify us as soon as practicable.
                                                                  b.   The date this Coverage Part became ef-
          You must see to it that we receive written                   fective; and
          notice of the claim or "suit" as soon as
          practicable.                                            will be considered as included until the end of
                                                                  the current policy period. We will make no
     c.   You and any other involved insured must:                additional premium charge for this additional
                                                                  coverage during the interim.
          (1) Immediately send us copies of any
              demands, notices, summonses or                 5.   Other Insurance
              legal papers received in connection
              with the claim or "suit";                           If other valid and collectible insurance is
                                                                  available to the insured for a loss we cover
          (2) Authorize us to obtain records and                  under COVERAGE A. BODILY INJURY AND
              other information;                                  PROPERTY DAMAGE LIABILITY or COV-
                                                                  ERAGE B. PERSONAL AND ADVERTISING
          (3) Cooperate with us in the investiga-                 INJURY LIABILITY of this Coverage Part, our
              tion or settlement of the claim or de-              obligations are limited as follows:
              fense against the "suit"; and
                                                                  a.   Primary Insurance
          (4) Assist us, upon our request, in the
              enforcement of any right against any                     This insurance is primary except when b.
              person or organization which may be                      below applies. If this insurance is pri-
              liable to the insured because of in-                     mary, our obligations are not affected
              jury or damage to which this insur-                      unless any of the other insurance is also
              ance may also apply.                                     primary. Then, we will share with all that
                                                                       other insurance by the method described
     d.   No insured will, except at that insured's                    in c. below.
          own cost, voluntarily make a payment,
          assume any obligation, or incur any ex-                 b.   Excess Insurance
          pense, other than for first aid, without our
          consent.                                                     This insurance is excess over:

3.   Legal Action Against Us                                           (1) Any of the other insurance, whether
                                                                           primary, excess, contingent or on
     No person or organization has a right under                           any other basis:
     this Coverage Part:
                                                                           (a) That is Fire, Extended Cover-
     a.   To join us as a party or otherwise bring                             age, Builder's Risk, Installation
          us into a "suit" asking for damages from                             Risk or similar insurance for
          an insured; or                                                       "your work";
     b.   To sue us on this Coverage Part unless                           (b) That is Fire or Explosion insur-
          all of its terms have been fully complied                            ance for premises rented to you
          with.                                                                or temporarily occupied by you
                                                                               with permission of the owner;
     A person or organization may sue us to re-
     cover on an agreed settlement or on a final                           (c) That is insurance purchased by
     judgment against an insured; but we will not                              you to cover your liability as a
     be liable for damages that are not payable                                tenant for "property damage" to

                                   Includes copyrighted material of Insurance
GA 101 12 04                        Services Office, Inc., with its permission.                   Page 14 of 22
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 110 of 159 PAGEID #: 415
                 premises rented to you or tem-                      shown in the Declarations of this Cover-
                 porarily occupied by you with                       age Part.
                 permission of the owner; or
                                                                c.   Method of Sharing
            (d) If the loss arises out of the
                maintenance or use of aircraft,                      If all of the other insurance permits con-
                "autos" or watercraft to the ex-                     tribution by equal shares, we will follow
                tent not subject to SECTION I -                      this method also. Under this approach
                COVERAGES, COVERAGE A.                               each insurer contributes equal amounts
                BODILY INJURY AND PROP-                              until it has paid its applicable limit of in-
                ERTY DAMAGE LIABILITY, 2.                            surance or none of the loss remains,
                Exclusions, g. Aircraft, Auto or                     whichever comes first.
                Watercraft.                                          If any of the other insurance does not
        (2) Any other primary insurance avail-                       permit contribution by equal shares, we
            able to the insured covering liability                   will contribute by limits.         Under this
            for damages arising out of the                           method, each insurer's share is based on
            premises or operations, or the prod-                     the ratio of its applicable limit of insurance
            ucts and completed operations, for                       to the total applicable limits of insurance
            which the insured has been added                         of all insurers.
            as an additional insured by attach-            6.   Premium Audit
            ment of an endorsement.
                                                                a.   We will compute all premiums for this
        (3) Any other insurance:                                     Coverage Part in accordance with our
            (a) Whether primary, excess, con-                        rules and rates.
                tingent or on any other basis,                  b.   Premium shown in this Coverage Part as
                except when such insurance is                        advance premium is a deposit premium
                written specifically to be excess                    only. At the close of each audit period we
                over this insurance; and                             will compute the earned premium for that
            (b) That is a consolidated (wrap-up)                     period and send notice to the first Named
                insurance program which has                          Insured. The due date for audit and ret-
                been provided by the prime                           rospective premiums is the date shown
                contractor/project manager or                        as the due date on the bill. If:
                owner of the consolidated proj-                      (1) The earned premium is less than the
                ect in which you are involved.                           deposit premium, we will return the
        When this insurance is excess, we will                           excess to the first Named Insured; or
        have no duty under COVERAGE A.                               (2) The earned premium is greater than
        BODILY INJURY AND PROPERTY                                       the deposit premium, the difference
        DAMAGE LIABILITY or COVERAGE B.                                  will be due and payable to us by the
        PERSONAL AND ADVERTISING IN-                                     first Named Insured upon notice from
        JURY LIABILITY to defend the insured                             us.
        against any "suit" if any other insurer has
        a duty to defend the insured against that               c.   The first Named Insured must keep rec-
        "suit". If no other insurer defends, we will                 ords of the information we need for pre-
        undertake to do so, but we will be entitled                  mium computation, and send us copies at
        to the insured's rights against all those                    such times as we may request.
        other insurers.
                                                           7.   Representations
        When this insurance is excess over other
        insurance, we will pay only our share of                By accepting this Coverage Part, you agree:
        the amount of the loss, if any, that ex-                a.   The statements in the Declarations are
        ceeds the sum of:                                            accurate and complete;
        (1) The total amount that all such other                b.   Those statements are based upon repre-
            insurance would pay for the loss in                      sentations you made to us; and
            the absence of this insurance; and
                                                                c.   We have issued this Coverage Part in re-
        (2) The total of all deductible and self-                    liance upon your representations.
            insured amounts under all that other
            insurance.                                     8.   Separation of Insureds
        We will share the remaining loss, if any,               Except with respect to the Limits of Insurance,
        with any other insurance that is not de-                and any rights or duties specifically assigned
        scribed in this Excess Insurance provi-                 in this Coverage Part to the first Named In-
        sion and was not bought specifically to                 sured, this insurance applies:
        apply in excess of the Limits of Insurance

                                 Includes copyrighted material of Insurance
 GA 101 12 04                     Services Office, Inc., with its permission.                     Page 15 of 22
      Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 111 of 159 PAGEID #: 416
     a.   As if each Named Insured were the only                       (1) An individual, you and your spouse
          Named Insured; and                                               are "authorized representatives".
     b.   Separately to each insured against whom                      (2) A partnership or joint venture, your
          claim is made or "suit" is brought.                              members, your partners, and their
                                                                           spouses are "authorized representa-
9.   Transfer of Rights of Recovery Against                                tives".
     Others to Us
                                                                       (3) A limited liability company, your
     If the insured has rights to recover all or part                      members and your managers are
     of any payment we have made under this                                "authorized representatives".
     Coverage Part, those rights are transferred to
     us. The insured must do nothing after loss to                     (4) An organization other than a part-
     impair them. At our request, the insured will                         nership, joint venture or limited liabil-
     bring "suit" or transfer those rights to us and                       ity company, your "executive offi-
     help us enforce them.                                                 cers" and directors are "authorized
                                                                           representatives". Provided you are
10. Two or More Coverage Forms or Policies                                 not a publicly traded organization,
    Issued by Us                                                           your stockholders are also "author-
     If this Coverage Part and any other Coverage                          ized representatives".
     Form, Coverage Part or policy issued to you                       (5) A trust, your trustees are "authorized
     by us or any company affiliated with us apply                         representatives".
     to the same "occurrence" or "personal and
     advertising injury" offense, the aggregate                   b.   Your "employees":
     maximum limit of insurance under all the Cov-
     erage Forms, Coverage Parts or policies shall                     (1) Assigned to manage your insurance
     not exceed the highest applicable limit of in-                        program; or
     surance under any one Coverage Form, Cov-                         (2) Responsible for giving or receiving
     erage Part or policy. This condition does not                         notice of an "occurrence", "personal
     apply to any Coverage Form, Coverage Part                             and advertising injury" offense, claim
     or policy issued by us or an affiliated company                       or "suit";
     specifically to apply as excess insurance over
     this Coverage Part.                                               are also "authorized representatives".
11. When We Do Not Renew                                     3.   "Auto" means:
     If we decide not to renew this Coverage Part,                a.   A land motor vehicle, trailer or semitrailer
     we will mail or deliver to the first Named In-                    designed for travel on public roads, in-
     sured shown in the Declarations written notice                    cluding any attached machinery or
     of the nonrenewal not less than 30 days be-                       equipment; or
     fore the expiration date.
                                                                  b.   Any other land vehicle that is subject to a
     If notice is mailed, proof of mailing will be suf-                compulsory or financial responsibility law
     ficient proof of notice.                                          or other motor vehicle insurance law in
                                                                       the state where it is licensed or principally
SECTION V - DEFINITIONS                                                garaged.
1.   "Advertisement" means a notice that is broad-                However, "auto" does not include "mobile
     cast, telecast or published to the general pub-              equipment".
     lic or specific market segments about your
     goods, products or services for the purpose of          4.   "Bodily injury" means bodily injury, sickness or
     attracting customers or supporters. "Adver-                  disease sustained by a person, including
     tisement" includes a publicity article. For pur-             death resulting from any of these at any time.
     poses of this definition:
                                                             5.   "Coverage term" means the following individ-
     a.   Notices that are published include mate-                ual increment, or if a multi-year policy period,
          rial placed on the Internet or on similar               increments, of time, which comprise the policy
          electronic means of communication; and                  period of this Coverage Part:
     b.   Regarding web-sites, only that part of a                a.   The year commencing on the Effective
          web-site that is about your goods, prod-                     Date of this Coverage Part at 12:01 AM
          ucts or services for the purposes of at-                     standard time at your mailing address
          tracting customers or supporters is con-                     shown in the Declarations, and if a multi-
          sidered an "advertisement".                                  year policy period, each consecutive an-
                                                                       nual period thereafter, or portion thereof if
2.   "Authorized representative" means:                                any period is for a period of less than 12
     a.   If you are designated in the Declarations                    months, constitute individual "coverage
          as:                                                          terms". The last "coverage term" ends at

                                   Includes copyrighted material of Insurance
GA 101 12 04                        Services Office, Inc., with its permission.                    Page 16 of 22
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 112 of 159 PAGEID #: 417
           12:00 AM standard time at your mailing             10. "Hostile fire" means one which becomes un-
           address shown in the Declarations on the               controllable or breaks out from where it was
           earlier of:                                            intended to be.
           (1) The day the policy period shown in             11. "Impaired property" means tangible property,
               the Declarations ends; or                          other than "your product" or "your work", that
                                                                  cannot be used or is less useful because:
           (2) The day the policy to which this Cov-
               erage Part is attached is terminated                a.   It incorporates "your product" or "your
               or cancelled.                                            work" that is known or thought to be de-
                                                                        fective, deficient, inadequate or danger-
      b.   However, if after the issuance of this                       ous; or
           Coverage Part, any "coverage term" is
           extended for an additional period of less               b.   You have failed to fulfill the terms of a
           than 12 months, that additional period of                    contract or agreement;
           time will be deemed to be part of the last
           preceding "coverage term".                              if such property can be restored to use by:

 6.   "Coverage territory" means:                                  a.   The repair, replacement, adjustment or
                                                                        removal of "your product" or "your work";
      a.   The United States of America (including                      or
           its territories and possessions), Puerto
           Rico and Canada;                                        b.   Your fulfilling the terms of the contract or
                                                                        agreement.
      b.   International waters or airspace, but only
           if the injury or damage occurs in the              12. "Insured contract" means:
           course of travel or transportation between              a.   A contract for a lease of premises. How-
           any places included in a. above; or                          ever, that portion of the contract for a
      c.   All other parts of the world if the injury or                lease of premises that indemnifies any
           damage arises out of:                                        person or organization for "property
                                                                        damage" by fire or explosion to premises
           (1) Goods or products made or sold by                        while rented to you or temporarily occu-
               you in the territory described in a.                     pied by you with permission of the owner
               above;                                                   is not an "insured contract";
           (2) The activities of a person whose                    b.   A sidetrack agreement;
               home is in the territory described in
               a. above, but is away for a short time              c.   Any easement or license agreement, ex-
               on your business; or                                     cept in connection with construction or
                                                                        demolition operations on or within 50 feet
           (3) "Personal and advertising injury" of-                    of a railroad;
               fenses that take place through the
               Internet or similar electronic means                d.   An obligation, as required by ordinance,
               of communication,                                        to indemnify a municipality, except in
                                                                        connection with work for a municipality;
           provided the insured's responsibility to
           pay damages is determined in a "suit" on                e.   An elevator maintenance agreement;
           the merits, in the territory described in a.            f.   That part of any other contract or agree-
           above or in a settlement to which we                         ment pertaining to your business (includ-
           agree.                                                       ing an indemnification of a municipality in
 7.   "Electronic data" means information, facts or                     connection with work performed for a
      programs stored as or on, created or used on,                     municipality) under which you assume
      or transmitted to or from computer software,                      the tort liability of another party to pay for
      including systems and applications software,                      "bodily injury", "property damage" or
      hard or floppy disks, CD-ROMs, tapes, drives,                     "personal and advertising injury" to a third
      cells, data processing devices or any other                       person or organization.          Tort liability
      media which are used with electronically con-                     means a liability that would be imposed
      trolled equipment.                                                by law in the absence of any contract or
                                                                        agreement.
 8.   "Employee" includes a "leased worker". "Em-
      ployee" does not include a "temporary                             Paragraph f. does not include that part of
      worker".                                                          any contract or agreement:

 9.   "Executive officer" means a person holding                        (1) That indemnifies a railroad for "bodily
      any of the officer positions created by your                          injury", "property damage" or "per-
      charter, constitution, by-laws or any other                           sonal and advertising injury" arising
      similar governing document.                                           out of construction or demolition op-
                                                                            erations, within 50 feet of any rail-

                                    Includes copyrighted material of Insurance
 GA 101 12 04                        Services Office, Inc., with its permission.                     Page 17 of 22
     Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 113 of 159 PAGEID #: 418
           road property and affecting any rail-                       engines; marketing analysis; and
           road bridge or trestle, tracks, road-                       providing access to the Internet or
           beds, tunnel, underpass or crossing;                        other similar networks; or
       (2) That indemnifies an architect, engi-                    (7) Under which the insured, if a web-
           neer or surveyor for injury or damage                       site designer or content provider, or
           arising out of:                                             Internet search, access, content or
                                                                       service provider, assumes liability for
           (a) Preparing, approving, or failing                        injury or damage arising out of the
               to prepare or approve, maps,                            insured's rendering or failure to ren-
               shop drawings, opinions, re-                            der Internet services, including those
               ports, surveys, field orders,                           listed in Paragraph (6), above.
               change orders or drawings and
               specifications; or                        13. "Leased worker" means a person leased to
                                                             you by a labor leasing firm under an agree-
           (b) Giving directions or instructions,            ment between you and the labor leasing firm,
               or failing to give them, if that is           to perform duties related to the conduct of
               the primary cause of the injury               your business. "Leased worker" includes su-
               or damage;                                    pervisors furnished to you by the labor leasing
       (3) Under which the insured, if an archi-             firm. "Leased worker" does not include a
           tect, engineer or surveyor, assumes               "temporary worker".
           liability for an injury or damage aris-       14. "Loading or unloading" means the handling of
           ing out of the insured's rendering or             property:
           failure to render professional serv-
           ices, including those listed in Para-              a.   After it is moved from the place where it is
           graph (2) above and supervisory, in-                    accepted for movement into or onto an
           spection, architectural or engineering                  aircraft, watercraft or "auto";
           activities;
                                                              b.   While it is in or on an aircraft, watercraft
       (4) That indemnifies an advertising, pub-                   or "auto"; or
           lic relations or media consulting firm
           for "personal and advertising injury"              c.   While it is being moved from an aircraft,
           arising out of the planning, execution                  watercraft or "auto" to the place where it
           or failure to execute marketing com-                    is finally delivered;
           munications programs.        Marketing             but "loading or unloading" does not include
           communications programs include                    the movement of property by means of a me-
           but are not limited to comprehensive               chanical device, other than a hand truck, that
           marketing campaigns; consumer,                     is not attached to the aircraft, watercraft or
           trade and corporate advertising for                "auto".
           all media; media planning, buying,
           monitoring and analysis; direct mail;         15. "Mobile equipment" means any of the follow-
           promotion; sales materials; design;               ing types of land vehicles, including any at-
           presentations; point-of-sale materi-              tached machinery or equipment:
           als; market research; public relations
           and new product development;                       a.   Bulldozers, farm machinery, forklifts and
                                                                   other vehicles designed for use princi-
       (5) Under which the insured, if an adver-                   pally off public roads;
           tising, public relations or media con-
           sulting firm, assumes liability for                b.   Vehicles maintained for use solely on or
           "personal and advertising injury"                       next to premises you own or rent;
           arising out of the insured's rendering             c.   Vehicles that travel on crawler treads;
           or failure to render professional
           services, including those services                 d.   Vehicles, whether self-propelled or not,
           listed in Paragraph (4), above;                         maintained primarily to provide mobility to
                                                                   permanently mounted:
       (6) That indemnifies a web-site designer
           or content provider, or Internet                        (1) Power cranes, shovels, loaders, dig-
           search, access, content or service                          gers or drills; or
           provider for injury or damage arising
           out of the planning, execution or fail-                 (2) Road construction or resurfacing
           ure to execute Internet services.                           equipment such as graders, scrap-
           Internet services include but are not                       ers or rollers;
           limited to design, production, distri-
                                                              e.   Vehicles not described in a., b., c. or d.
           bution, maintenance and administra-                     above that are not self-propelled and are
           tion of web-sites and web-banners;
                                                                   maintained primarily to provide mobility to
           hosting web-sites; registering do-
           main names; registering with search

                               Includes copyrighted material of Insurance
GA 101 12 04                    Services Office, Inc., with its permission.                    Page 18 of 22
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 114 of 159 PAGEID #: 419
          permanently attached equipment of the                   d.   Oral or written publication, in any manner,
          following types:                                             of material that slanders or libels a per-
                                                                       son or organization or disparages a per-
          (1) Air compressors, pumps and gen-                          son's or organization's goods, products or
              erators, including spraying, welding,                    services;
              building cleaning, geophysical explo-
              ration, lighting and well servicing                 e.   Oral or written publication, in any manner,
              equipment; or                                            of material that violates a person's right of
                                                                       privacy;
          (2) Cherry pickers and similar devices
              used to raise or lower workers;                     f.   The use of another's advertising idea in
                                                                       your "advertisement"; or
     f.   Vehicles not described in a., b., c. or d.
          above maintained primarily for purposes                 g.   Infringing upon another's copyright, trade
          other than the transportation of persons                     dress or slogan in your "advertisement".
          or cargo.
                                                             18. "Pollutant" means any solid, liquid, gaseous or
          However, self-propelled vehicles with the              thermal irritant or contaminant, including
          following types of permanently attached                smoke, vapor, soot, fumes, acids, alkalis,
          equipment are not "mobile equipment"                   chemicals, petroleum, petroleum products
          but will be considered "autos":                        and petroleum by-products, and waste.
                                                                 Waste includes materials to be recycled, re-
          (1) Equipment designed primarily for:                  conditioned or reclaimed. "Pollutants" include
              (a) Snow removal;                                  but are not limited to substances which are
                                                                 generally recognized in industry or govern-
              (b) Road maintenance, but not con-                 ment to be harmful or toxic to persons, prop-
                  struction or resurfacing; or                   erty or the environment regardless of whether
                                                                 the injury or damage is caused directly or indi-
              (c) Street cleaning;                               rectly by the "pollutants" and whether:
          (2) Cherry pickers and similar devices                  a.   The insured is regularly or otherwise en-
              mounted on automobile or truck                           gaged in activities which taint or degrade
              chassis and used to raise or lower                       the environment; or
              workers; and
                                                                  b.   The insured uses, generates or produces
          (3) Air compressors, pumps and gen-                          the "pollutant".
              erators, including spraying, welding,
              building cleaning, geophysical explo-          19. "Products-completed operations hazard":
              ration, lighting and well servicing
              equipment.                                          a.   Includes all "bodily injury" and "property
                                                                       damage" occurring away from premises
     However, "mobile equipment" does not in-                          you own or rent and arising out of "your
     clude any land vehicles that are subject to a                     product" or "your work" except:
     compulsory or financial responsibility law or
     other motor vehicle insurance law in the state                    (1) Products that are still in your physical
     where it is licensed or principally garaged.                          possession; or
     Land vehicles subject to a compulsory or fi-                      (2) Work that has not yet been com-
     nancial responsibility law or other motor vehi-                       pleted or abandoned.         However,
     cle insurance law are considered "autos".                             "your work" will be deemed com-
 16. "Occurrence" means an accident, including                             pleted at the earliest of the following
     continuous or repeated exposure to substan-                           times:
     tially the same general harmful conditions.                           (a) When all of the work called for in
 17. "Personal and advertising injury" means in-                               your contract has been com-
     jury, including consequential "bodily injury",                            pleted; or
     arising out of one or more of the following of-                       (b) When all of the work to be done
     fenses:                                                                   at the job site has been com-
     a.   False arrest, detention or imprisonment;                             pleted if your contract calls for
                                                                               work at more than one job site;
     b.   Malicious prosecution;                                               or
     c.   The wrongful eviction from, wrongful entry                       (c) When that part of the work done
          into, or invasion of the right of private oc-                        at a job site has been put to its
          cupancy of a room, dwelling or premises                              intended use by any person or
          that a person occupies, committed by or                              organization other than another
          on behalf of its owner, landlord or lessor;                          contractor    or   subcontractor
                                                                               working on the same project.


                                   Includes copyrighted material of Insurance
 GA 101 12 04                       Services Office, Inc., with its permission.                    Page 19 of 22
      Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 115 of 159 PAGEID #: 420
             Work that may need service, main-                  her work and acts at the direction of and
             tenance, correction, repair or re-                 within the scope of duties determined by you,
             placement, but which is otherwise                  and is not paid a fee, salary or other compen-
             complete, will be treated as com-                  sation by you or anyone else for their work
             pleted.                                            performed for you.
    b.   Does not include "bodily injury" or "prop-        24. "Workplace" means that place and during
         erty damage" arising out of:                          such hours to which the "employee" sustain-
                                                               ing "bodily injury" was assigned by you, or
         (1) The transportation of property, un-               any other person or entity acting on your be-
             less the injury or damage arises out              half, to work on the date of "occurrence".
             of a condition in or on a vehicle not
             owned or operated by you, and that            25. "Your product":
             condition was created by the "load-
             ing or unloading" of that vehicle by               a.   Means:
             any insured;                                            (1) Any goods or products, other than
         (2) The existence of tools, uninstalled                         real property, manufactured, sold,
             equipment or abandoned or unused                            handled, distributed or disposed of
             materials; or                                               by:

         (3) Products or operations for which the                        (a) You;
             classification, listed in the Declara-                      (b) Others trading under your name;
             tions or in a schedule, states that                             or
             products-completed operations are
             included.                                                   (c) A person or organization whose
                                                                             business or assets you have
20. "Property damage" means:                                                 acquired; and
    a.   Physical injury to tangible property, in-                   (2) Containers (other than vehicles),
         cluding all resulting loss of use of that                       materials, parts or equipment fur-
         property. All such loss of use shall be                         nished in connection with such
         deemed to occur at the time of the physi-                       goods or products.
         cal injury that caused it; or
                                                                b.   Includes:
    b.   Loss of use of tangible property that is
         not physically injured. All such loss of                    (1) Warranties or representations made
         use shall be deemed to occur at the time                        at any time with respect to the fit-
         of the "occurrence" that caused it.                             ness, quality, durability, performance
                                                                         or use of "your product"; and
    For the purposes of this insurance, "electronic
    data" is not tangible property.                                  (2) The providing of or failure to provide
                                                                         warnings or instructions.
21. "Suit" means a civil proceeding in which
    money damages because of "bodily injury",                   c.   Does not include vending machines or
    "property damage" or "personal and advertis-                     other property rented to or located for the
    ing injury" to which this insurance applies are                  use of others but not sold.
    alleged. "Suit" includes:
                                                           26. "Your work":
    a.   An arbitration proceeding in which such
         damages are claimed and to which the                   a.   Means:
         insured must submit or does submit with                     (1) Work or operations performed by
         our consent;                                                    you or on your behalf; and
    b.   Any other alternative dispute resolution                    (2) Materials, parts or equipment fur-
         proceeding in which such damages are                            nished in connection with such work
         claimed and to which the insured submits                        or operations.
         with our consent; or
                                                                b.   Includes:
    c.   An appeal of a civil proceeding.
                                                                     (1) Warranties or representations made
22. "Temporary worker" means a person who is                             at any time with respect to the fit-
    furnished to you to substitute for a permanent                       ness, quality, durability, performance
    "employee" on leave or to meet seasonal or                           or use of "your work"; and
    short-term workload conditions.
                                                                     (2) The providing of or failure to provide
23. "Volunteer worker" means a person who is                             warnings or instructions.
    not your "employee", and who donates his or



                                 Includes copyrighted material of Insurance
GA 101 12 04                      Services Office, Inc., with its permission.                   Page 20 of 22
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 116 of 159 PAGEID #: 421

                    NUCLEAR ENERGY LIABILITY EXCLUSION
                               (Broad Form)
 1.   The insurance does not apply:                                          an insured of services, materials,
                                                                             parts or equipment in connection
      A.   Under any Liability Coverage, to "bodily                          with the planning, construction,
           injury" or "property damage":                                     maintenance, operation or use of
           (1) With respect to which an insured un-                          any "nuclear facility", but if such fa-
               der this Coverage Part is also an in-                         cility is located within the United
               sured under a nuclear energy liability                        States of America, its territories or
               policy issued by Nuclear Energy Li-                           possessions or Canada, this Exclu-
               ability Insurance Association, Mutual                         sion (3) applies only to "property
               Atomic Energy Liability Underwriters,                         damage" to such "nuclear facility"
               Nuclear Insurance Association of                              and any property thereat.
               Canada, or any of their successors,             2.   As used in this exclusion:
               or would be an insured under any
               such policy but for its termination                  "Hazardous properties" includes radioactive,
               upon exhaustion of its limit of liability;           toxic or explosive properties.
               or
                                                                    "Nuclear material" means "source material",
           (2) Resulting from the "hazardous prop-                  "special nuclear material" or "by-product ma-
               erties" of "nuclear material" and with               terial".
               respect to which (a) any person or
               organization is required to maintain                 "Source material", "special nuclear material",
               financial protection pursuant to the                 and "by-product material" have the meanings
               Atomic Energy Act of 1954, or any                    given them in the Atomic Energy Act of 1954
               law amendatory thereof, or (b) the                   or in any law amendatory thereof.
               insured is, or had this Coverage Part                "Spent fuel" means any fuel element or fuel
               not been issued would be, entitled to                component, solid or liquid, which has been
               indemnity from the United States of                  used or exposed to radiation in a "nuclear re-
               America, or any agency thereof, un-                  actor".
               der any agreement entered into by
               the United States of America, or any                 "Waste" means any waste material (a) con-
               agency thereof, with any person or                   taining "by-product material" other than the
               organization.                                        tailings or wastes produced by the extraction
                                                                    or concentration of uranium or thorium from
      B.   Under any Medical Payments coverage,                     any ore processed primarily for its "source
           to expenses incurred with respect to                     material" content, and (b) resulting from the
           "bodily injury" resulting from the "hazard-              operation by any person or organization of
           ous properties" of "nuclear material" and                any "nuclear facility" included under the first
           arising out of the operation of a "nuclear               two paragraphs of the definition of "nuclear
           facility" by any person or organization.                 facility".
      C.   Under any Liability Coverage, to "bodily                 "Nuclear facility" means:
           injury" or "property damage" resulting
           from the "hazardous properties" of "nu-                  A.   Any "nuclear reactor";
           clear material", if:
                                                                    B.   Any equipment or device designed or
           (1) The "nuclear material" (a) is at any                      used for (1) separating the isotopes of
               "nuclear facility" owned by, or oper-                     uranium or plutonium, (2) processing or
               ated by or on behalf of, an insured,                      utilizing "spent fuel", or (3) handling,
               or (b) has been discharged or dis-                        processing or packaging "waste";
               persed therefrom;
                                                                    C.   Any equipment or device used for the
           (2) The "nuclear material" is contained in                    processing, fabricating or alloying of
               "spent fuel" or "waste" at any time                       "special nuclear material" if at any time
               possessed, handled, used, proc-                           the total amount of such material in the
               essed, stored, transported or dis-                        custody of the insured at the premises
               posed of, by or on behalf of an in-                       where such equipment or device is lo-
               sured; or                                                 cated consists of or contains more than
                                                                         25 grams of plutonium or uranium 233 or
           (3) The "bodily injury" or "property dam-                     any combination thereof, or more than
               age" arises out of the furnishing by                      250 grams of uranium 235;

                                     Includes copyrighted material of Insurance
 GA 101 12 04                         Services Office, Inc., with its permission.                   Page 21 of 22
     Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 117 of 159 PAGEID #: 422
   D.   Any structure, basin, excavation, prem-               "Nuclear reactor" means any apparatus de-
        ises or place prepared or used for the                signed or used to sustain nuclear fission in a
        storage or disposal of "waste";                       self-supporting chain reaction or to contain a
                                                              critical mass of fissionable material.
   and includes the site on which any of the
   foregoing is located, all operations conducted             "Property damage" includes all forms of ra-
   on such site and all premises used for such                dioactive contamination of property.
   operations.




                               Includes copyrighted material of Insurance
GA 101 12 04                    Services Office, Inc., with its permission.                 Page 22 of 22
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 118 of 159 PAGEID #: 423



     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            PRODUCTS/COMPLETED OPERATIONS HAZARD
                         REDEFINED
This endorsement modifies insurance provided under the following:
     COMMERCIAL GENERAL LIABILITY COVERAGE PART
     PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
                                                  SCHEDULE
Description of Premises and Operations:
 FOOD SERVICES




(If no entry appears above, information required to complete this endorsement will be shown in the Declara-
tions as applicable to this endorsement.)
With respect to "bodily injury" or "property damage"    Paragraph a. of the definition of "Products - com-
arising out of "your products" manufactured, sold,      pleted operations hazard"       in the DEFINITIONS
handled or distributed:                                 Section is replaced by the following:
1.   On, from or in connection with the use of any           "Products-completed operations hazard":
     premises described in the Schedule, or
                                                             a.   Includes all "bodily injury" and "property
2.   In connection with the conduct of any operation              damage" that arises out of "your products"
     described in the Schedule, when conducted by                 if the "bodily injury" or "property damage"
     you or on your behalf,                                       occurs after you have relinquished pos-
                                                                  session of those products.




CG 24 07 01 96                Copyright, Insurance Services Office, Inc., 1994
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 119 of 159 PAGEID #: 424
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 120 of 159 PAGEID #: 425
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  OHIO LIABILITY COVERAGE ENHANCEMENT
 This endorsement modifies insurance provided under the following:
      COMMERCIAL GENERAL LIABILITY COVERAGE PART
 The provisions of this endorsement apply only as respects Ohio Liability Coverage afforded hereunder.

 A.   For the purposes of this endorsement only,                              (2) Except when (3) below applies,
      SECTION I - COVERAGES is amended to in-                                     the "bodily injury" occurs during
      clude the following:                                                        the policy period.
      COVERAGE D. OHIO LIABILITY COVER-                                       (3) Provided the "bodily injury" is a
      AGE                                                                         disease, the "bodily injury" is
                                                                                  caused by or aggravated by
      1.   Insuring Agreement                                                     conditions of employment by
           a.   We will pay those sums to which this                              you and the injured "em-
                insurance applies that the insured                                ployee's" last day of last expo-
                becomes legally obligated to pay as                               sure to the conditions causing or
                damages because of "bodily injury"                                aggravating such "bodily injury"
                sustained by any "employee" of the                                occurs during the policy period.
                insured arising out of or in the course                  c.   The damages we will pay, where re-
                of his or her employment by the in-                           covery is permitted by law, include
                sured, provided the "employee", at                            damages:
                the time of the injury, was covered
                under a workers compensation pol-                             (1) For:
                icy and subject to a "workers com-
                pensation law". We will have the right                            (a) Which you are liable to a
                and duty to defend any "suit" seek-                                   third party by reason of a
                ing those damages. However, we will                                   claim or "suit" against you
                have no duty to defend the insured                                    by that third party to recover
                against any "suit" seeking damages                                    the    damages         claimed
                for "bodily injury" to which this insur-                              against such third party as
                ance does not apply. We may, at our                                   a result of injury to your
                discretion, investigate any "occur-                                   "employee";
                rence" and settle any claim or "suit"
                that may result. But:                                             (b) Care and loss of services;
                                                                                      and
                (1) The amount we will pay for
                    damages is limited as described                               (c) Consequential "bodily in-
                    in SECTION III - LIMITS OF IN-                                    jury" to a spouse, child,
                    SURANCE; and                                                      parent, brother or sister of
                                                                                      the injured "employee";
                (2) Our right and duty to defend end
                    when we have used up the ap-                                  provided that these damages
                    plicable limit of insurance in the                            are the direct consequence of
                    payment of judgments or set-                                  "bodily injury" that arises out of
                    tlements under this coverage.                                 and in the course of the injured
                                                                                  "employee's" employment by
                No other obligation or liability to pay                           you; and
                sums or perform acts or services is
                covered unless expressly provided                             (2) Because of "bodily injury" to
                for under SUPPLEMENTARY PAY-                                      your "employee" that arises out
                MENTS.                                                            of and in the course of employ-
                                                                                  ment, claimed against you in a
           b.   This insurance applies to "bodily in-                             capacity other than as employer.
                jury" only if:
                                                                    2.   Exclusions
                (1) The "bodily injury" is caused by
                    an "occurrence" that takes place                     This insurance does not apply to:
                    in the "coverage territory".



                                       Includes copyrighted material of Insurance
 GA 216 OH 03 10                        Services Office, Inc., with its permission.                   Page 1 of 4
     Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 121 of 159 PAGEID #: 426
       a.   Contractual Liability                                         (1) War, including undeclared or
                                                                              civil war;
            Liability assumed by you under any
            contract or agreement;                                        (2) Warlike action by a military
                                                                              force, including action in hin-
       b.   Punitive Damages                                                  dering or defending against an
            Multiple, exemplary or punitive dam-                              actual or expected attack, by
                                                                              any government, sovereign or
            ages, including but not limited to any
                                                                              other authority using military
            award of attorney fees, costs or in-                              personnel or other agents; or
            terest awarded as a result of an
            award for multiple, exemplary or pu-                          (3) Insurrection, rebellion, revolu-
            nitive damages;                                                   tion, usurped power, or action
                                                                              taken by governmental authority
       c.   Violation of Laws                                                 in hindering or defending
            "Bodily injury" suffered or caused by                             against any of these;
            any "employee" while employed in                         i.   Failure to Comply with Worker's
            violation of law with your actual                             Compensation Law
            knowledge or the actual knowledge
            of an insured;                                                Any claim or "bodily injury" with re-
                                                                          spect to which the insured is:
       d.   Statutory Obligations
                                                                          (1) Deprived of common law de-
            Any obligation of the insured under a                             fenses; or
            workers' compensation, occupational
            disease, unemployment compensa-                               (2) Otherwise subject to penalty;
            tion, or disability benefits law, or any
            similar law;                                                  because of your failure to secure
                                                                          your obligations or other failure to
       e.   Crew Members                                                  comply with any "workers compen-
                                                                          sation law";
            "Bodily injury" to a master or member
            of the crew of any vessel or any                         j.   Asbestos
            member of the flying crew of any air-
            craft;                                                        Damages arising out of, attributable
                                                                          to, or any way related to asbestos in
       f.   Termination,     Coercion     or    Dis-                      any form or transmitted in any man-
            crimination                                                   ner.
            Damages arising out of coercion,                         k.   Federal Laws
            criticism, demotion, evaluation, fail-
            ure to promote, reassignment, disci-                          Any premium, assessment, penalty,
            pline, defamation, harassment, hu-                            fine, benefit, liability or other obliga-
            miliation, discrimination against or                          tion imposed by or granted pursuant
            termination of any "employee", or                             to:
            arising out of other employment or                            (1) The Federal Employer's Liability
            personnel decisions concerning the                                Act (45 USC Section 51-60);
            insured, whether or not accompa-
            nied by a "bodily injury";                                    (2) The Non-appropriated Fund In-
                                                                              strumentalities Act (5 USC Sec-
       g.   Intentional Injury                                                tions 8171-8173);
            "Bodily injury" caused by acts com-                           (3) The Longshore and Harbor
            mitted by or at the direction of an in-                           Workers' Compensation Act (33
            sured with the deliberate intent to                               USC Sections 910-950);
            injure or with the belief that the injury
            was substantially certain to occur. As                        (4) The Outer Continental Shelf
            used in this endorsement, substan-                                Lands Act (43 USC Section
            tially certain means that an insured                              1331-1356);
            acts with deliberate intent to cause                          (5) The Defense Base Act (42 USC
            an "employee" to suffer "bodily in-                               Sections 1651-1654);
            jury".
                                                                          (6) The Federal Coal Mine Health
       h.   War                                                               and Safety Act of 1969 (30 USC
            "Bodily injury", however caused,                                  Sections 901-942);
            arising, directly or indirectly, out of:


                                    Includes copyrighted material of Insurance
GA 216 OH 03 10                      Services Office, Inc., with its permission.                     Page 2 of 4
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 122 of 159 PAGEID #: 427
                (7) The Migrant and Seasonal Agri-                            with respect to their duties as trus-
                    cultural Worker Protection Act                            tees.
                    (29 USC Sections 1801-1872);
                                                                         No person or organization is an insured
                (8) Any other workers compensa-                          with respect to the conduct of any current
                    tion, unemployment compensa-                         or past partnership, joint venture or lim-
                    tion or disability laws or any                       ited liability company that is not shown as
                    similar law; or                                      a Named Insured in the Declarations.
                (9) Any subsequent amendments to               C.   LIMITS OF INSURANCE
                    the laws listed above;
                                                                    For the purposes of this endorsement only,
           l.   Violation of Age Laws or Employ-                    SECTION III - LIMITS OF INSURANCE is
                ment of Minors                                      amended as follows:
                "Bodily injury" suffered or caused by               Item 5. is deleted in its entirety and replaced
                any person:                                         by the following:
                (1) Knowingly employed by you in                    5.   The Each Occurrence Limit is the most
                    violation of any law as to age; or                   we will pay for damages under Coverage
                                                                         D. because of all "bodily injury" arising
                (2) Under the age of 14 years, re-                       out of any one "occurrence".
                    gardless of any such law.
                                                               D.   CONDITIONS
      3.   Supplementary Payments
                                                                    For the purposes of this endorsement only,
           The SUPPLEMENTARY PAYMENTS -                             SECTION IV - COMMERCIAL GENERAL LI-
           COVERAGES A and B also apply to this                     ABILITY CONDITIONS, Items 2. and 5. are
           insurance.                                               deleted in their entirety and replaced by the
 B.   WHO IS AN INSURED                                             following:

      For the purposes of this endorsement only,                    2.   Duties in the Event of Occurrence, In-
      SECTION II - WHO IS AN INSURED is de-                              jury, Claim or Suit
      leted in its entirety and replaced by the fol-                     a.   You must see to it that we or our
      lowing:                                                                 agent are notified as soon as practi-
      1.   If you are designated in the Declarations                          cable of an "occurrence" or "bodily
           as:                                                                injury" which may result in a claim.
                                                                              To the extent possible, notice should
           a.   An individual, you and your spouse                            include:
                are insureds, but only with respect to
                the conduct of a business of which                            (1) How, when and where the "oc-
                you are the sole owner.                                           currence" or "bodily injury" took
                                                                                  place;
           b.   A partnership or joint venture, you
                are an insured. Your members, your                            (2) The names and addresses of
                partners, and their spouses are also                              any injured persons and wit-
                insureds, but only with respect to the                            nesses; and
                conduct of your business.                                     (3) The nature and location of any
           c.   A limited liability company, you are                              injury.
                an insured. Your members are also                        b.   If a claim is made or "suit" is brought
                insureds, but only with respect to the                        against any insured, you must:
                conduct of your business. Your
                managers are insureds, but only with                          (1) Immediately record the specifics
                respect to their duties as your man-                              of the claim or "suit" and the
                agers.                                                            date received; and
           d.   An organization other than a part-                            (2) Notify us as soon as practicable.
                nership, joint venture or limited liabil-
                ity company, you are an insured.                              You must see to it that we receive
                Your "executive officers" and direc-                          written notice of the claim or "suit" as
                tors are insureds, but only with re-                          soon as practicable.
                spect to their duties as your officers                   c.   You and any other involved insured
                or directors. Your stockholders are                           must:
                also insureds, but only with respect
                to their liability as stockholders.                           (1) Immediately send us copies of
                                                                                  any demands, notices, sum-
           e.   A trust, you are an insured. Your                                 monses or legal papers re-
                trustees are also insureds, but only

                                       Includes copyrighted material of Insurance
 GA 216 OH 03 10                        Services Office, Inc., with its permission.                     Page 3 of 4
     Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 123 of 159 PAGEID #: 428
                 ceived in connection with the                            (2) The total of all deductible and
                 injury, claim, proceeding or                                 self-insured amounts under all
                 "suit";                                                      that other insurance.
             (2) Authorize us to obtain records                           We will share the remaining loss, if
                 and other information;                                   any, with any other insurance that is
                                                                          not described in this Excess Condi-
             (3) Cooperate with us and assist us,                         tion and was not bought specifically
                 as we may request, in the inves-                         to apply in excess of the Limits of In-
                 tigation or settlement of the                            surance shown in the Declarations.
                 claim or "suit";
                                                                     b. Method of Sharing - If all other insur-
             (4) Assist us, upon our request, in                        ance permits contribution by equal
                 the enforcement of any right                           shares, we will follow this method
                 against any person or organiza-                        also. Under this approach each in-
                 tion which may be liable to the                        surer contributes equal amounts until
                 insured because of injury to                           it has paid its applicable limit of insur-
                 which this insurance may also                          ance or none of the loss remains,
                 apply; and                                             whichever comes first.
             (5) Do nothing after an injury occurs         E.   DEFINITIONS
                 that would interfere with our right
                 to recover from others.                        For the purposes of this endorsement only,
                                                                SECTION V - DEFINITIONS is amended as
        d.   No insured will, except at that in-                follows:
             sured's own cost, voluntarily make a
             payment, assume any obligation, or                 1.   Definition 16. is deleted in its entirety and
             incur any expense, other than for                       replaced by the following:
             first aid, without our consent.
                                                                     16. "Occurrence" means a happening or
   5.   Other Insurance                                                  event or continuous or repeated ex-
                                                                         posure to conditions which occur
        a.   Excess - This insurance is excess                           during the policy period which result
             over any other insurance, whether                           in "bodily injury". All such exposure
             primary, excess, contingent or on                           to substantially the same general
             any other basis.                                            conditions shall be deemed one "oc-
             We will have no duty to defend any                          currence".
             claim or "suit" that any other insurer
                                                                2.   The following definition is added:
             has a duty to defend. If no other in-
             surer defends, we will undertake to                     "Workers compensation law" means the
             do so, but will be entitled to the in-                  workers compensation law and any oc-
             sured's right against all those other                   cupational disease law of:
             insurers.
                                                                     a.   The State of Ohio.
             We will pay the amount of the loss
             that exceeds the sum of:                                b.   Another state if the "employee" is
                                                                          injured as a result of operations
             (1) The total amount that all such                           which are necessary or incidental to
                 other insurance would pay for                            the insured's Ohio operations.
                 the loss in the absence of this
                 insurance; and                                      This does not include provisions of any
                                                                     law providing non-occupational disability
                                                                     benefits.




                                   Includes copyrighted material of Insurance
GA 216 OH 03 10                     Services Office, Inc., with its permission.                     Page 4 of 4
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 124 of 159 PAGEID #: 429


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             EXCLUSION - ACCESS OR DISCLOSURE OF
           CONFIDENTIAL OR PERSONAL INFORMATION AND
                  DATA-RELATED LIABILITY - WITH
                LIMITED BODILY INJURY EXCEPTION
 This endorsement modifies insurance provided under the following:


     COMMERCIAL GENERAL LIABILITY COVERAGE PART


 A. Exclusion 2.s. of Section I - Coverage A -                             ing out of that which is described in
    Bodily Injury and Property Damage Liability                            Paragraph (1) or (2) above.
     is replaced by the following:
                                                                           However, unless Paragraph (1)
     2.   Exclusions                                                       above applies, this exclusion does
                                                                           not apply to damages because of
          This insurance does not apply to:                                "bodily injury".
          s.   Access or Disclosure of Confiden-             B. The following is added to Paragraph 2. Exclu-
               tial or Personal Information and                 sions of Section I - Coverage B - Personal
               Data-Related Liability                           and Advertising Injury Liability:
               Damages arising out of:                            2.   Exclusions
               (1) Any access to or disclosure of                      This insurance does not apply to:
                   any person's or organization's
                   confidential or personal informa-                   Access or Disclosure of Confidential or
                   tion, including patents, trade se-                  Personal Information
                   crets, processing methods, cus-
                   tomer lists, financial information,                 "Personal and advertising injury" arising
                   credit card information, health in-                 out of any access to or disclosure of any
                   formation or any other type of                      person's or organization's confidential or
                   nonpublic information; or                           personal information, including patents,
                                                                       trade secrets, processing methods, cus-
               (2) The loss of, loss of use of, dam-                   tomer lists, financial information, credit
                   age to, corruption of, inability to                 card information, health information or any
                   access, or inability to manipulate                  other type of nonpublic information.
                   electronic data.
                                                                       This exclusion applies even if damages
               This exclusion applies even if dam-                     are claimed for notification costs, credit
               ages are claimed for notification                       monitoring expenses, forensic expenses,
               costs, credit monitoring expenses, fo-                  public relations expenses or any other
               rensic expenses, public relations ex-                   loss, cost or expense incurred by you or
               penses or any other loss, cost or ex-                   others arising out of any access to or dis-
               pense incurred by you or others aris-                   closure of any person's or organization's
                                                                       confidential or personal information.




                                     Includes copyrighted material of Insurance
 GA 3024 05 14                        Services Office, Inc., with its permission.
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 125 of 159 PAGEID #: 430
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 126 of 159 PAGEID #: 431

                THE CINCINNATI                  INSURANCE COMPANY
                                      A Stock Insurance Company


        LIQUOR LIABILITY COVERAGE PART DECLARATIONS
 Attached to and forming part of POLICY NUMBER: EPP 049 46 35
 Named Insured is the same as it appears in the Common Policy Declarations
 Legal Entity / Business Description
 ORGANIZATION (ANY OTHER)
 LIMITS OF INSURANCE
   Each Common Cause Limit                $ 1,000,000
   Aggregate Limit                        $ 1,000,000
       CLASSIFICATION                CODE NO.     PREMIUM BASE          RATE     ADVANCE PREMIUM
  RESTAURANTS, TAVERNS,               58162             50,000         2.720          354     MP
  HOTELS, MOTELS

                                                            TOTAL PREMIUM      $ 354
FORMS AND / OR ENDORSEMENTS APPLICABLE TO LIQUOR LIABILITY COVERAGE PART:
GA115       12/04      LIQUOR LIABILITY COVERAGE FORM




 GA 539 07 08                           EPP 049 46 35                                  Page 1 of 1
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 127 of 159 PAGEID #: 432
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 128 of 159 PAGEID #: 433

                         LIQUOR LIABILITY COVERAGE FORM
 Various provisions in this Coverage Part restrict                           jury" had occurred or had begun to
 this insurance. Read the entire Coverage Part                               occur, in whole or in part.
 carefully to determine rights, duties and what is
 and is not covered.                                                c.   "Injury" which:

 Throughout this Coverage Part the words "you"                           (1) Occurs during the "coverage term";
 and "your" refer to the Named Insured shown in                              and
 the Declarations, and any other person or organi-                       (2) Was not, prior to the "coverage
 zation qualifying as a Named Insured under this                             term", known by you, per Paragraph
 Coverage Part. The words "we", "us" and "our"                               1.d. below, to have occurred;
 refer to the Company providing this insurance.
                                                                         includes any continuation, change or re-
 The word "insured" means any person or organi-                          sumption of that "injury" after the end of
 zation qualifying as such under SECTION II - WHO                        the "coverage term" in which it first be-
 IS AN INSURED.                                                          came known by you.
 Other words and phrases that appear in quotation                   d.   You will be deemed to know that "injury"
 marks have special meaning. Refer to SECTION                            has occurred at the earliest time when
 V - DEFINITIONS.                                                        any "authorized representative":
 SECTION I - LIQUOR LIABILITY COVERAGE                                   (1) Reports all, or any part, of the "injury"
 1.   Insuring Agreement                                                     to us or any other insurer;

      a.   We will pay those sums that the insured                       (2) Receives a written or verbal demand
           becomes legally obligated to pay as                               or claim for damages because of the
           damages because of "injury" to which this                         "injury";
           insurance applies if liability for such "in-                  (3) First observes, or reasonably should
           jury" is imposed on the insured by reason                         have first observed, the "injury";
           of the selling, serving or furnishing of any
           alcoholic beverage. We will have the                          (4) Becomes aware, or reasonably
           right and duty to defend the insured                              should have become aware, by any
           against any "suit" seeking those dam-                             means other than as described in (3)
           ages. However, we will have no duty to                            above, that "injury" had occurred or
           defend the insured against any "suit"                             had begun to occur; or
           seeking damages for "injury" to which this
           insurance does not apply. We may, at                          (5) Becomes aware, or reasonably
           our discretion, investigate any "injury"                          should have become aware, of a
           and settle any claim or "suit" that may re-                       condition from which "injury" is sub-
           sult. But:                                                        stantially certain to occur.

           (1) The amount we will pay for damages              2.   Exclusions
               is limited as described in SECTION                   This insurance does not apply to:
               III - LIMITS OF INSURANCE; and
                                                                    a.   Expected or Intended Injury
           (2) Our right and duty to defend ends
               when we have used up the applica-                         "Injury" which may reasonably be ex-
               ble limit of insurance in the payment                     pected to result from the intentional or
               of judgments or settlements.                              criminal acts of the insured or which is in
                                                                         fact expected or intended by the insured,
           No other obligation or liability to pay sums                  even if the "injury" is of a different degree
           or perform acts or services is covered                        or type than actually expected or in-
           unless expressly provided for under                           tended. This exclusion does not apply to
           SUPPLEMENTARY PAYMENTS.                                       "bodily injury" resulting from the use of
      b.   This insurance applies to "injury" only if:                   reasonable force to protect persons or
                                                                         property.
           (1) The "injury" occurs during the policy
               period in the "coverage territory";                  b.   Workers' Compensation and Similar
               and                                                       Laws

           (2) Prior to the "coverage term" in which                     Any obligation of the insured under a
               "injury" occurs, you did not know, per                    workers' compensation, disability benefits
               Paragraph 1.d. below, that the "in-                       or unemployment compensation law or
                                                                         any similar law.

                                       Includes copyrighted material of Insurance
 GA 115 12 04                           Services Office, Inc., with its permission.                     Page 1 of 7
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 129 of 159 PAGEID #: 434
     c.   Employer's Liability                                        (1) War, including undeclared or civil
                                                                          war;
          "Bodily injury" to:
                                                                      (2) Warlike action by a military force, in-
          (1) An "employee" of the insured sus-                           cluding action in hindering or de-
              tained in the "workplace";                                  fending against an actual or ex-
          (2) An "employee" of the insured arising                        pected attack, by any government,
              out of the performance of duties re-                        sovereign or other authority using
              lated to the conduct of the insured's                       military personnel or other agents; or
              business; or                                            (3) Insurrection, rebellion, revolution,
          (3) The spouse, child, parent, brother or                       usurped power, or action taken by
              sister of that "employee" as a conse-                       governmental authority in hindering
              quence of Paragraphs (1) or (2)                             or defending against any of these.
              above.                                        SUPPLEMENTARY PAYMENTS
          This exclusion applies:                           We will pay, with respect to any claim we investi-
          (1) Whether the insured may be liable             gate or settle, or any "suit" against an insured we
              as an employer or in any other ca-            defend:
              pacity; and                                   1.   All expenses we incur.
          (2) To any obligation to share damages            2.   The cost of bonds to release attachments, but
              with or repay someone else who                     only for bond amounts within the applicable
              must pay damages because of the                    limit of insurance. We do not have to furnish
              "injury".                                          these bonds.
     d.   Liquor License Not in Effect                      3.   All reasonable expenses incurred by the in-
          "Injury" arising out of any alcoholic bev-             sured at our request to assist us in the inves-
          erage sold, served or furnished while any              tigation or defense of the claim or "suit", in-
          required license is not in effect.                     cluding actual loss of earnings up to $250 a
                                                                 day because of time off from work.
     e.   Your Product
                                                            4.   All costs taxed against the insured in the
          "Injury" arising out of "your product". This           "suit".
          exclusion does not apply to "injury" for
          which the insured or the insured's indem-         5.   Prejudgment interest awarded against the
          nitees may be held liable by reason of:                insured on that part of the judgment we be-
                                                                 come obligated to pay and which falls within
          (1) Causing or contributing to the intoxi-             the applicable limit of insurance. If we make
              cation of any person;                              an offer to pay the applicable limit of insur-
                                                                 ance, we will not pay any prejudgment interest
          (2) The furnishing of alcoholic bever-                 based on that period of time after the offer.
              ages to a person under the legal
              drinking age or under the influence           6.   All interest on the full amount of any judgment
              of alcohol; or                                     that accrues after entry of the judgment and
                                                                 before we have paid, offered to pay, or de-
          (3) Any statute, ordinance or regulation               posited in court the part of the judgment that
              relating to the sale, gift, distribution           is within the applicable limit of insurance.
              or use of alcoholic beverages.
                                                            7.   Expenses incurred by the insured for first aid
     f.   Other Insurance                                        administered to others at the time of an event
          Any "injury" with respect to which other               to which this insurance applies.
          insurance is afforded, or would be af-            These payments will not reduce the limits of insur-
          forded but for the exhaustion of the limits       ance.
          of insurance.
                                                            SECTION II - WHO IS AN INSURED
          This exclusion does not apply if the other
          insurance responds to liability for "injury"      1.   If you are designated in the Declarations as:
          imposed on the insured by reason of the
          selling, serving or furnishing of any alco-            a.   An individual, you and your spouse are
          holic beverage.                                             insureds.

     g.   War                                                    b.   A partnership or joint venture, you are an
                                                                      insured. Your members, your partners,
        "Injury", however caused, arising, directly                   and their spouses are also insureds, but
        or indirectly, out of:                                        only with respect to the conduct of your
                                                                      business.
                                 Includes copyrighted material of Insurance
 GA 115 12 04                      Services Office, Inc., with its permission.                      Page 2 of 7
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 130 of 159 PAGEID #: 435
      c.   A limited liability company, you are an in-            b.   Any person or organization having proper
           sured. Your members are also insureds,                      temporary custody of your property if you
           but only with respect to the conduct of                     die, but only:
           your business. Your managers are in-
           sureds, but only with respect to their du-                  (1) With respect to liability arising out of
           ties as your managers.                                          the maintenance or use of that prop-
                                                                           erty; and
      d.   An organization other than a partnership,
           joint venture or limited liability company,                 (2) Until your legal representative has
           you are an insured. Your "executive offi-                       been appointed.
           cers" and directors are insureds, but only             c.   Your legal representative if you die, but
           with respect to their duties as your offi-                  only with respect to duties as such. That
           cers or directors. Your stockholders are                    representative will have all your rights
           also insureds, but only with respect to                     and duties under this Coverage Part.
           their liability as stockholders.
                                                             3.   Any organization you newly acquire or form,
 2.   Each of the following is also an insured:                   other than a partnership, joint venture or lim-
      a.   Your "employees", other than either your               ited liability company, and over which you
           "executive officers" (if you are an organi-            maintain ownership or majority interest, will
           zation other than a partnership, joint                 qualify as a Named Insured if there is no other
           venture or limited liability company) or               similar insurance available to that organiza-
           your managers (if you are a limited liabil-            tion. However:
           ity company), but only for acts within the             a.   Insurance under this provision is afforded
           scope of their employment by you or                         only until the 90th day after you acquire
           while performing duties related to the                      or form the organization or the end of the
           conduct of your business.         However,                  policy period, whichever is earlier; and
           none of these "employees" is an insured
           for:                                                   b.   This insurance does not apply to "injury"
                                                                       that occurred before you acquired or
           (1) "Injury":                                               formed the organization.
               (a) To you, to your partners or               No person or organization is an insured with re-
                   members (if you are a partner-            spect to the conduct of any current or past part-
                   ship or joint venture), to your           nership, joint venture or limited liability company
                   members (if you are a limited li-         that is not shown as a Named Insured in the Dec-
                   ability company), or to a co-             larations.
                   "employee" while that co-
                   "employee" is either in the               SECTION III - LIMITS OF INSURANCE
                   course of his or her employment
                   or performing duties related to           1.   The Limits of Insurance shown in the Declara-
                   the conduct of your business;                  tions and the rules below fix the most we will
                                                                  pay regardless of the number of:
               (b) To the spouse, child, parent,
                   brother or sister of that co-                  a.   Insureds;
                   "employee" as a consequence                    b.   Claims made or "suits" brought; or
                   of Paragraph (1)(a) above; or
                                                                  c.   Persons or organizations making claims
               (c) For which there is any obligation                   or bringing "suits".
                   to share damages with or repay
                   someone else who must pay                 2.   The Aggregate Limit is the most we will pay
                   damages because of the "injury"                for all "injury" as the result of the selling,
                   described in Paragraphs (1)(a)                 serving or furnishing of alcoholic beverages.
                   or (b) above.
                                                             3.   Subject to the Aggregate Limit, the Each
           (2) "Property damage" to property:                     Common Cause Limit is the most we will pay
                                                                  for all "injury" sustained by one or more per-
               (a) Owned or occupied by; or                       sons or organizations as the result of the
               (b) Rented or loaned,                              selling, serving or furnishing of any alcoholic
                                                                  beverage to any one person.
               to that "employee", any of your other
               "employees", by any of your partners          The Limits of Insurance of this Coverage Part ap-
               or members (if you are a partnership          ply separately to each "coverage term".
               or joint venture), or by any of your          SECTION IV - LIQUOR LIABILITY
               members (if you are a limited liability       CONDITIONS
               company).
                                                             1.   Bankruptcy
                                     Includes copyrighted material of Insurance
 GA 115 12 04                         Services Office, Inc., with its permission.                    Page 3 of 7
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 131 of 159 PAGEID #: 436
      Bankruptcy or insolvency of the insured or of                  b.   To sue us on this Coverage Part unless
      the insured's estate will not relieve us of our                     all of its terms have been fully complied
      obligations under this Coverage Part.                               with.
 2.   Duties in the Event of Injury, Claim or Suit                   A person or organization may sue us to re-
                                                                     cover on an agreed settlement or on a final
      a.   You must see to it that we are notified as                judgment against an insured; but we will not
           soon as practicable of an "injury" which                  be liable for damages that are not payable
           may result in a claim. To the extent pos-                 under the terms of this Coverage Part or that
           sible, notice should include:                             are in excess of the applicable limit of insur-
           (1) How, when and where the "injury"                      ance. An agreed settlement means a settle-
               took place;                                           ment and release of liability signed by us, the
                                                                     insured and the claimant or the claimant's le-
           (2) The names and addresses of any                        gal representative.
               injured persons and witnesses; and
                                                                4.   Liberalization
           (3) The nature and location of any "in-
               jury".                                                If, within 60 days prior to the beginning of this
                                                                     Coverage Part or during the policy period, we
      b.   If a claim is made or "suit" is brought                   make any changes to any forms or endorse-
           against any insured, you must:                            ments of this Coverage Part for which there is
                                                                     currently no separate premium charge, and
           (1) Immediately record the specifics of                   that change provides more coverage than this
               the claim or "suit" and the date re-                  Coverage Part, the change will automatically
               ceived; and                                           apply to this Coverage Part as of the latter of:
           (2) Notify us as soon as practicable.                     a.   The date we implemented the change in
           You must see to it that we receive written                     your state; or
           notice of the claim or "suit" as soon as                  b.   The date this Coverage Part became ef-
           practicable.                                                   fective; and
      c.   You and any other involved insured must:                  will be considered as included until the end of
           (1) Immediately send us copies of any                     the current policy period. We will make no
               demands, notices, summonses or                        additional premium charge for this additional
               legal papers received in connection                   coverage during the interim.
               with the claim or "suit";                        5.   Other Insurance
           (2) Authorize us to obtain records and                    If other valid and collectible insurance is
               other information;                                    available to the insured for a loss we cover
           (3) Cooperate with us in the investiga-                   under this Coverage Part, our obligations are
               tion or settlement of the claim or de-                limited as follows:
               fense against the "suit"; and                         a.   Primary Insurance
           (4) Assist us, upon our request, in the                        This insurance is primary. Our obliga-
               enforcement of any right against any                       tions are not affected unless any of the
               person or organization which may be                        other insurance is also primary. Then,
               liable to the insured because of "in-                      we will share with all that other insurance
               jury" to which this insurance may                          by the method described in b. below.
               also apply.
                                                                     b.   Method of Sharing
      d.   No insured will, except at that insured's
           own cost, voluntarily make a payment,                          If all of the other insurance permits con-
           assume any obligation, or incur any ex-                        tribution by equal shares, we will follow
           pense, other than for first aid, without our                   this method also. Under this approach
           consent.                                                       each insurer contributes equal amounts
                                                                          until it has paid its applicable limit of in-
 3.   Legal Action Against Us                                             surance or none of the loss remains,
      No person or organization has a right under                         whichever comes first.
      this Coverage Part:                                                 If any of the other insurance does not
      a.   To join us as a party or otherwise bring                       permit contribution by equal shares, we
           us into a "suit" asking for damages from                       will contribute by limits.         Under this
           an insured; or                                                 method, each insurer's share is based on
                                                                          the ratio of its applicable limit of insurance
                                                                          to the total applicable limits of insurance
                                                                          of all insurers.
                                      Includes copyrighted material of Insurance
 GA 115 12 04                          Services Office, Inc., with its permission.                          Page 4 of 7
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 132 of 159 PAGEID #: 437
 6.   Premium Audit                                               If this Coverage Part and any other Coverage
                                                                  Form, Coverage Part or policy issued to you
      a.   We will compute all premiums for this                  by us or any company affiliated with us apply
           Coverage Part in accordance with our                   to the same "injury", the aggregate maximum
           rules and rates.                                       limit of insurance under all the Coverage
      b.   Premium shown in this Coverage Part as                 Forms, Coverage Parts or policies shall not
           advance premium is a deposit premium                   exceed the highest applicable limit of insur-
           only. At the close of each audit period we             ance under any one Coverage Form, Cover-
           will compute the earned premium for that               age Part or policy. This condition does not
           period and send notice to the first Named              apply to any Coverage Form, Coverage Part
           Insured. The due date for audit and ret-               or policy issued by us or an affiliated company
           rospective premiums is the date shown                  specifically to apply as excess insurance over
           as the due date on the bill. If:                       this Coverage Part.

           (1) The earned premium is less than the           11. When We Do Not Renew
               deposit premium, we will return the                If we decide not to renew this Coverage Part,
               excess to the first Named Insured; or              we will mail or deliver to the first Named In-
           (2) The earned premium is greater than                 sured shown in the Declarations written notice
               the deposit premium, the difference                of the nonrenewal not less than 30 days be-
               will be due and payable to us by the               fore the expiration date.
               first Named Insured upon notice from               If notice is mailed, proof of mailing will be suf-
               us.                                                ficient proof of notice.
      c.   The first Named Insured must keep rec-            SECTION V - DEFINITIONS
           ords of the information we need for pre-
           mium computation, and send us copies at           1.   "Authorized representative" means:
           such times as we may request.
                                                                  a.   If you are designated in the Declarations
 7.   Representations                                                  as:
      By accepting this Coverage Part, you agree:                      (1) An individual, you and your spouse
                                                                           are "authorized representatives".
      a.   The statements in the Declarations are
           accurate and complete;                                      (2) A partnership or joint venture, your
                                                                           members, your partners, and their
      b.   Those statements are based upon repre-                          spouses are "authorized representa-
           sentations you made to us; and                                  tives".
      c.   We have issued this Coverage Part in re-                    (3) A limited liability company, your
           liance upon your representations.                               members and your managers are
 8.   Separation of Insureds                                               "authorized representatives".

      Except with respect to the Limits of Insurance,                  (4) An organization other than a part-
      and any rights or duties specifically assigned                       nership, joint venture or limited liabil-
      in this Coverage Part to the first Named In-                         ity company, your "executive offi-
      sured, this insurance applies:                                       cers" and directors are "authorized
                                                                           representatives". Provided you are
      a.   As if each Named Insured were the only                          not a publicly traded organization,
           Named Insured; and                                              your stockholders are also "author-
                                                                           ized representatives".
      b.   Separately to each insured against whom
           claim is made or "suit" is brought.                    b.   Your "employees":
 9.   Transfer of Rights of Recovery Against                           (1) Assigned to manage your insurance
      Others to Us                                                         program; or
      If the insured has rights to recover all or part                 (2) Responsible for giving or receiving
      of any payment we have made under this                               notice of an "injury", claim or "suit";
      Coverage Part, those rights are transferred to
      us. The insured must do nothing after loss to                    are also "authorized representatives".
      impair them. At our request, the insured will          2.   "Bodily injury" means bodily injury, sickness or
      bring "suit" or transfer those rights to us and             disease sustained by a person, including
      help us enforce them.                                       death resulting from any of these at any time.
 10. Two or More Coverage Forms or Policies                  3.   "Coverage term" means the following individ-
     Issued by Us                                                 ual increment, or if a multi-year policy period,

                                     Includes copyrighted material of Insurance
 GA 115 12 04                         Services Office, Inc., with its permission.                     Page 5 of 7
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 133 of 159 PAGEID #: 438
      increments, of time, which comprise the policy            damage", and including damages for care,
      period of this Coverage Part:                             loss of services or loss of support. "Injury"
                                                                does not include civil or criminal fines or pen-
      a.   The year commencing on the Effective                 alties imposed by law.
           Date of this Coverage Part at 12:01 AM
           standard time at your mailing address           8.   "Leased worker" means a person leased to
           shown in the Declarations, and if a multi-           you by a labor leasing firm under an agree-
           year policy period, each consecutive an-             ment between you and the labor leasing firm,
           nual period thereafter, or portion thereof if        to perform duties related to the conduct of
           any period is for a period of less than 12           your business. "Leased worker" includes su-
           months, constitute individual "coverage              pervisors furnished to you by the labor leasing
           terms". The last "coverage term" ends at             firm. "Leased worker" does not include a
           12:00 AM standard time at your mailing               "temporary worker".
           address shown in the Declarations on the
           earlier of:                                     9.   "Property damage" means:

           (1) The day the policy period shown in               a.   Physical injury to tangible property, in-
               the Declarations ends; or                             cluding all resulting loss of use of that
                                                                     property. All such loss of use shall be
           (2) The day the policy to which this Cov-                 deemed to occur at the time of the physi-
               erage Part is attached is terminated                  cal injury that caused it; or
               or cancelled.
                                                                b.   Loss of use of tangible property that is
      b.   However, if after the issuance of this                    not physically injured. All such loss of
           Coverage Part, any "coverage term" is                     use shall be deemed to occur at the time
           extended for an additional period of less                 of the occurrence that caused it.
           than 12 months, that additional period of
           time will be deemed to be part of the last      10. "Suit" means a civil proceeding in which
           preceding "coverage term".                          money damages because of "injury" to which
                                                               this insurance applies are alleged. "Suit" in-
 4.   "Coverage territory" means:                              cludes:
      a.   The United States of America (including              a.   An arbitration proceeding in which such
           its territories and possessions), Puerto                  damages are claimed and to which the
           Rico and Canada;                                          insured must submit or does submit with
                                                                     our consent;
      b.   International waters or airspace, but only
           if the "injury" occurs in the course of              b.   Any other alternative dispute resolution
           travel or transportation between any                      proceeding in which such damages are
           places included in a. above; or                           claimed and to which the insured submits
                                                                     with our consent; or
      c.   All other parts of the world if the "injury"
           arises out of:                                       c.   An appeal of a civil proceeding.
           (1) Goods or products made or sold by           11. "Temporary worker" means a person who is
               you in the territory described in a.            furnished to you to substitute for a permanent
               above; or                                       "employee" on leave or to meet seasonal or
                                                               short-term workload conditions.
           (2) The activities of a person whose
               home is in the territory described in       12. "Workplace" means that place and during
               a. above, but is away for a short time          such hours to which the "employee" sustain-
               on your business provided the in-               ing "bodily injury" was assigned by you, or
               sured's responsibility to pay dam-              any other person or entity acting on your be-
               ages is determined in a "suit" on the           half, to work on the date of "injury".
               merits, in the territory described in a.
               above or in a settlement to which we        13. "Your product":
               agree.                                           a.   Means:
 5.   "Employee" includes a "leased worker". "Em-                    (1) Any goods or products, other than
      ployee" does not include a "temporary                              real property, manufactured, sold,
      worker".                                                           handled, distributed or disposed of
 6.   "Executive Officer" means a person holding                         by:
      any of the officer positions created by your                       (a) You;
      charter, constitution, by-laws or any other
      similar governing document.                                        (b) Others trading under your name;
                                                                             or
 7. "Injury" means all damages, including dam-
    ages because of "bodily injury" and "property
                                  Includes copyrighted material of Insurance
 GA 115 12 04                      Services Office, Inc., with its permission.                    Page 6 of 7
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 134 of 159 PAGEID #: 439
             (c) A person or organization whose                   (1) Warranties or representations made
                 business or assets you have                          at any time with respect to the fit-
                 acquired; and                                        ness, quality, durability, performance
                                                                      or use of "your product"; and
         (2) Containers (other than vehicles),
             materials, parts or equipment fur-                   (2) The providing of or failure to provide
             nished in connection with such                           warnings or instructions.
             goods or products.
                                                             c.   Does not include vending machines or
    b.   Includes:                                                other property rented to or located for the
                                                                  use of others but not sold.




                                Includes copyrighted material of Insurance
 GA 115 12 04                    Services Office, Inc., with its permission.                    Page 7 of 7
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 135 of 159 PAGEID #: 440
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 136 of 159 PAGEID #: 441

                   THE CINCINNATI INSURANCE COMPANY
                                          A Stock Insurance Company


            CINCINNATI DATA DEFENDER™ COVERAGE PART
                          DECLARATIONS
 THIS COVERAGE PART PROVIDES CLAIMS-MADE COVERAGE, WHICH APPLIES
 ONLY TO "CLAIMS" FIRST MADE DURING THE "POLICY PERIOD" OR ANY
 APPLICABLE EXTENDED REPORTING PERIOD. THE LIMIT OF INSURANCE TO PAY
 DAMAGES OR SETTLEMENTS WILL BE REDUCED AND MAY BE EXHAUSTED BY
 "DEFENSE COSTS", AND "DEFENSE COSTS" WILL BE APPLIED AGAINST THE
 DEDUCTIBLE. IN NO EVENT WILL WE BE LIABLE FOR "DEFENSE COSTS" OR THE
 AMOUNT OF ANY JUDGMENT OR SETTLEMENT IN EXCESS OF THE LIMIT OF
 INSURANCE. READ THE ENTIRE POLICY CAREFULLY.
 Attached to and forming part of POLICY NUMBER: EPP 049 46 35               Effective Date 06-26-2018
 Named Insured is the same as it appears in the Common Policy Declarations unless another entry is made
 here.

 Retroactive Date:     06-26-2018
                                     Limits of Insurance and Deductible
                                    Annual
      Insuring Agreement           Aggregate                     Sublimit                    Deductible
  A     Response Expenses       $50,000                                                    $1,000
                                                  Forensic IT Review        $25,000
                                                  Legal Review              $25,000
                                                  PR Services               $25,000
  B     Defense and Liability   $50,000                                                    $1,000
                                                  Regulatory Fines and      $25,000
                                                  Penalties
                                                  PCI Fines and             $25,000
                                                  Penalties
  C     Identity Recovery       $25,000                                                    $250
                                                  Lost Wages and            $5,000
                                                  Child and Elder Care
                                                  Mental Health             $1,000
                                                  Counseling
                                                  Miscellaneous             $1,000
                                                  Unnamed Costs

                        TOTAL ANNUAL PREMIUM                                $143
      Optional Supplemental Extended Reporting             Optional Supplemental Extended Reporting
                   Period - Term:                                      Period - Premium:
            1   YEAR                                                        28
            2   YEAR                                                        56
            3   YEAR                                                        74
            4   YEAR                                                        93
            5   YEAR                                                        102
            6   YEAR                                                        111
 FORMS AND/OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:
HC102           01/18 CINCINNATI DATA DEFENDER™ COVERAGE FORM
HC427OH         01/16 OHIO CHANGES - LOSS INFORMATION


 HC 502 01 18                                                                                     Page 1 of 2
                                                                                        EPP 049 46 35
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 137 of 159 PAGEID #: 442
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 138 of 159 PAGEID #: 443




 HC 502 01 18                                                                  Page 2 of 2
                                                                       EPP 049 46 35
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 139 of 159 PAGEID #: 444
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 140 of 159 PAGEID #: 445

                 CINCINNATI DATA DEFENDER™ COVERAGE FORM
                                                                  TABLE OF CONTENTS

 Coverage Part Provision:                                                                                                                       Begins on Page:
 Preamble.......................................................................................................................................................3
 SECTION I - COVERAGES...........................................................................................................................3
 A. Insuring Agreements............................................................................................................................3
       1.     Insuring Agreement A - Response Expenses ............................................................................3
       2.     Insuring Agreement B - Defense and Liability ...........................................................................5
       3.     Insuring Agreement C - Identity Recovery .................................................................................5
 B. Exclusions ............................................................................................................................................5
       1.     Applicable to Insuring Agreements A and B ...................................................................................5
              a.     Contractual Liability ..............................................................................................................5
              b.     Criminal Investigations or Proceedings ..............................................................................5
              c.     Deficiency Correction............................................................................................................5
              d.     Extortion .................................................................................................................................6
              e.     Fraudulent, Dishonest or Criminal Acts ..............................................................................6
              f.     Non-monetary Relief..............................................................................................................6
              g.     Previously Reported Data Compromises ............................................................................6
              h.     Prior Data Compromises.......................................................................................................6
              i.     Prior or Pending Litigation ...................................................................................................6
              j.     Reckless Disregard ...............................................................................................................6
              k.     Uninsurable ............................................................................................................................6
              l.     Willful Complicity...................................................................................................................6
       2.     Applicable to Insuring Agreement C................................................................................................6
              a.     Fraudulent, Dishonest or Criminal Acts ..............................................................................6
              b.     Professional or Business Identity........................................................................................6
              c.     Unreported Identity Theft......................................................................................................6
       3.     Applicable to Insuring Agreements A, B and C...............................................................................6
              a.     Nuclear....................................................................................................................................6
              b.     War ..........................................................................................................................................6
 SECTION II - LIMITS OF INSURANCE AND DEDUCTIBLE .......................................................................7
 SECTION III - DEFENSE AND SETTLEMENT.............................................................................................8
 SECTION IV - CONDITIONS ........................................................................................................................8
       1.     Bankruptcy ....................................................................................................................................8
       2.     Due Diligence ................................................................................................................................8
       3.     Duties in the Event of a Claim, Regulatory Proceeding or Loss ..............................................9
       4.     Help Line ...................................................................................................................................... 10
       5.     Legal Action Against Us .............................................................................................................10
       6.     Legal Advice ................................................................................................................................10
       7.     Liberalization ............................................................................................................................... 10
       8.     Office of Foreign Assets Control (OFAC) Compliance............................................................11
       9.     Other Insurance...........................................................................................................................11
       10.    Pre-Notification Consultation ....................................................................................................11
       11.    Representations .......................................................................................................................... 11
       12.    Separation of Insureds ...............................................................................................................11
       13.    Service Providers........................................................................................................................11
       14.    Services .......................................................................................................................................11
       15.    Subrogation ................................................................................................................................. 12
       16.    Valuation - Settlement ................................................................................................................ 12
       17.    When We Do Not Renew ............................................................................................................12


                                                       Includes copyrighted material of Insurance
 HC 102 01 18                                           Services Office, Inc. with its permission.                                                   Page 1 of 17
        Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 141 of 159 PAGEID #: 446


                                                       TABLE OF CONTENTS (CONT'D)

Coverage Part Provision:                                                                                                                    Begins on Page:
SECTION V - EXTENDED REPORTING PERIODS...................................................................................12
SECTION VI - DEFINITIONS ......................................................................................................................13
      1.    "Affected individual".......................................................................................................................13
      2.    "Authorized representative"...........................................................................................................13
      3.    "Claim" ..........................................................................................................................................13
      4.    "Coverage term"............................................................................................................................13
      5.    "Coverage territory".......................................................................................................................14
      6.    "Data compromise liability"............................................................................................................14
      7.    "Defense costs".............................................................................................................................14
      8.    "Employee"....................................................................................................................................14
      9.    "Executive" ....................................................................................................................................15
      10.   "Identity recovery case manager"..................................................................................................15
      11.   "Identity recovery expenses".........................................................................................................15
      12.   "Identity recovery insured".............................................................................................................16
      13.   "Identity theft" ................................................................................................................................16
      14.   "Insured"........................................................................................................................................16
      15.   "Loss"............................................................................................................................................16
      16.   "Named insured" ...........................................................................................................................16
      17.   "Personal data compromise".........................................................................................................16
      18.   "Personally identifying information"...............................................................................................17
      19.   "Personally sensitive information" .................................................................................................17
      20.   "Policy period" ...............................................................................................................................17
      21.   "Regulatory proceeding"................................................................................................................17




                                                    Includes copyrighted material of Insurance
HC 102 01 18                                         Services Office, Inc. with its permission.                                                   Page 2 of 17
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 142 of 159 PAGEID #: 447

           CINCINNATI DATA DEFENDER™ COVERAGE FORM
 THIS COVERAGE PART PROVIDES CLAIMS-MADE COVERAGE, WHICH APPLIES ONLY TO "CLAIMS"
 FIRST MADE DURING THE "POLICY PERIOD" OR ANY APPLICABLE EXTENDED REPORTING PERIOD.
 THE LIMIT OF INSURANCE TO PAY DAMAGES OR SETTLEMENTS WILL BE REDUCED AND MAY BE
 EXHAUSTED BY "DEFENSE COSTS", AND "DEFENSE COSTS" WILL BE APPLIED AGAINST THE DE-
 DUCTIBLE. IN NO EVENT WILL WE BE LIABLE FOR "DEFENSE COSTS" OR THE AMOUNT OF ANY
 JUDGMENT OR SETTLEMENT IN EXCESS OF THE LIMIT OF INSURANCE. READ THE ENTIRE POLICY
 CAREFULLY.

 Various provisions in this Coverage Part restrict                         compromise" to "affected individuals"
 coverage. Read the entire Coverage Part carefully                         as covered under coverage (3).
 to determine rights, duties and what is and is not
 covered.                                                                  (1) Forensic IT Review
 Throughout this Coverage Part the words "you" and                              Professional information tech-
 "your" refer to the "named insured" shown in the                               nologies review if needed to de-
 Declarations. The words "we", "us" and "our" refer                             termine, within the constraints of
 to the company providing this insurance.                                       what is possible and reasonable,
                                                                                the nature and extent of the
 Other words and phrases that appear in quotation                               "personal data compromise" and
 marks have special meaning. Refer to Section VI -                              the number and identities of the
 Definitions.                                                                   "affected individuals".
 SECTION I - COVERAGES                                                          This does not include costs to
                                                                                analyze, research or determine
 A. Insuring Agreements                                                         any of the following:
     Coverage is provided under the following In-                               (a) Vulnerabilities in systems,
     suring Agreements for which an Aggregate                                        procedures or physical se-
     Limit of Insurance is shown in the Declara-                                     curity;
     tions:
                                                                                (b) Compliance with PCI or oth-
     1.   Insuring Agreement A - Response Ex-                                        er industry security stand-
          penses                                                                     ards; or
          a.   Coverage under Insuring Agreement                                (c) The nature or extent of loss
               A - Response Expenses applies only                                    or damage to data that is
               if all of the following conditions are                                not "personally identifying in-
               met:                                                                  formation" or "personally
               (1) There has been a "personal data                                   sensitive information".
                   compromise"; and                                             If there is reasonable cause to
               (2) Such "personal data compro-                                  suspect that a covered "personal
                   mise" is first discovered by you                             data compromise" may have oc-
                   during the "coverage term"; and                              curred, we will pay for costs cov-
                                                                                ered under Forensic IT Review,
               (3) Such "personal data compro-                                  even if it is eventually deter-
                   mise" took place in the "cover-                              mined that there was no covered
                   age territory"; and                                          "personal data compromise".
                                                                                However, once it is determined
               (4) Such "personal data compro-                                  that there was no covered "per-
                   mise" is reported to us within 60                            sonal data compromise", we will
                   days after the date it is first dis-                         not pay for any further costs.
                   covered by you.
                                                                           (2) Legal Review
          b.   If the conditions listed in a. above
               have been met, then we will provide                              Professional legal counsel re-
               coverage for the following expenses                              view of the "personal data com-
               when they arise directly from the                                promise" and how you should
               "personal data compromise" de-                                   best respond to it. If there is rea-
               scribed in a. above and are neces-                               sonable cause to suspect that a
               sary and reasonable. Coverages (4)                               covered "personal data com-
               and (5) apply only if there has been a                           promise" may have occurred, we
               notification of the "personal data                               will pay for costs covered under

                                      Includes copyrighted material of Insurance
 HC 102 01 18                          Services Office, Inc. with its permission.                   Page 3 of 17
     Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 143 of 159 PAGEID #: 448
               Legal Review, even if it is even-                                    A credit report and an
               tually determined that there was                                     electronic service au-
               no covered "personal data com-                                       tomatically monitoring
               promise". However, once it is de-                                    for activities affecting
               termined that there was no cov-                                      an individual's credit
               ered "personal data compro-                                          records. This service is
               mise", we will not pay for any fur-                                  subject to the "affected
               ther costs.                                                          individual" enrolling for
                                                                                    this service with the
           (3) Notification to Affected Indi-                                       designated service pro-
               viduals                                                              vider.
               We will pay your necessary and                                  2)   Identity  Restoration
               reasonable costs to provide noti-                                    Case Management
               fication of the "personal data
               compromise" to "affected indi-                                       As respects any "af-
               viduals".                                                            fected individual" who is
                                                                                    or appears to be a vic-
           (4) Services to Affected Individu-                                       tim of "identity theft"
               als                                                                  that may reasonably
               We will pay your necessary and                                       have arisen from the
               reasonable costs to provide the                                      "personal data com-
               following services to "affected                                      promise", the services
               individuals":                                                        of an identity restoration
                                                                                    professional who will
               (a) The following services apply                                     assist that "affected in-
                   to any "personal data com-                                       dividual" through the
                   promise".                                                        process of correcting
                                                                                    credit and other records
                   1)   Informational Materials                                     and, within the con-
                        A packet of loss pre-                                       straints of what is pos-
                        vention and customer                                        sible and reasonable,
                        support information.                                        restoring control over
                                                                                    his or her personal
                   2)   Help Line                                                   identity.
                        A toll-free telephone                         (5) PR Services
                        line for "affected indi-
                        viduals" with questions                            We will pay the necessary and
                        about the "personal da-                            reasonable fees and expenses
                        ta compromise". Where                              you incur, with our prior written
                        applicable, the line can                           consent, for a professional public
                        also be used to request                            relations firm review of and re-
                        additional services as                             sponse to the potential impact of
                        listed in (b)1) and 2)                             the "personal data compromise"
                        below.                                             on your business relationships.
                                                                           We will only pay for such fees
                        Note, calls by "affected                           and expenses when such a pub-
                        individuals" or their rep-                         lic relations firm review and re-
                        resentatives to the Help                           sponse is reasonably necessary
                        Line do not constitute                             to avert or mitigate material
                        the making of a "claim"                            damage to your business rela-
                        under Insuring Agree-                              tionships from the "personal data
                        ment B - Defense and                               compromise".
                        Liability.
                                                                           Such fees and expenses include
               (b) The following additional ser-                           costs to implement public rela-
                   vices apply to "personal da-                            tions recommendations of such
                   ta compromise" events in-                               public relations firm. However,
                   volving "personally identify-                           when such recommendations in-
                   ing information".                                       clude advertising and special
                                                                           promotions designed to retain
                   1)   Credit   Report      and                           your relationship with "affected
                        Monitoring                                         individuals", we will not pay for
                                                                           promotions:


                                 Includes copyrighted material of Insurance
HC 102 01 18                      Services Office, Inc. with its permission.                  Page 4 of 17
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 144 of 159 PAGEID #: 449
                   (a) Provided to any of your "ex-                         (1) There has been an "identity
                        ecutives" or "employees"; or                            theft" involving the personal
                                                                                identity of an "identity recovery
                   (b) Costing more than $25 per                                insured" under this Coverage
                        "affected individual".                                  Part; and
    2.   Insuring Agreement B - Defense and                                 (2) Such "identity theft" is first dis-
         Liability                                                              covered by the "identity recovery
         a.   Coverage under Insuring Agreement                                 insured" during the "coverage
              B - Defense and Liability applies only                            term"; and
              if all of the following conditions are                        (3) Such "identity theft" took place in
              met:                                                              the "coverage territory"; and
              (1) During the "coverage term" or                             (4) Such "identity theft" is reported
                   any applicable Extended Report-                              to us within 60 days after it is
                   ing Period, you first receive no-                            first discovered by the "identity
                   tice of a "claim" or "regulatory                             recovery insured".
                   proceeding" which arises from a
                   "personal data compromise"                          b.   If the conditions listed in a. above
                   that:                                                    have been met, then we will provide
                                                                            the following to the "identity recovery
                                                                            insured":
                   (a) Took place on or after the                           (1) Services of an "identity recovery
                        Retroactive Date shown in                               case manager" as needed to re-
                        the Declarations and before                             spond to the "identity theft"; and
                        the end of the "policy peri-
                        od";                                                (2) Reimbursement of necessary
                                                                                and reasonable "identity recov-
                   (b) Took place in the "coverage                              ery expenses" incurred as a di-
                        territory"; and                                         rect result of the "identity theft".
                   (c) Was submitted to us and               B. Exclusions
                        covered   under Insuring
                        Agreement A - Response                    1.   Applicable to Insuring Agreements A and
                        Expenses; and                                  B only:
                (2) Such "claim" or "regulatory pro-                   This insurance does not apply to "loss" or
                   ceeding" is reported to us as                       "claims" based upon, attributable to or
                   soon as practicable, but in no                      arising out of:
                   event more than 60 days after
                   the date it is first received by                    a.   Contractual Liability
                   you.                                                     An "insured's" assumption of liability
              b.   If the conditions listed in a.                           by contract or agreement, whether
                   above have been met, then we                             oral or written. However, this exclu-
                   will pay on behalf of the "insured"                      sion shall not apply to:
                   "defense costs" and "data com-                           (1) Any liability that an "insured"
                   promise liability" directly arising                          would have incurred in the ab-
                   from the "claim" or "regulatory                              sence of such contract or
                   proceeding".                                                 agreement; or
         c.   All "claims" or "regulatory proceed-                          (2) Any PCI fines or penalties explic-
              ings" caused by a single "personal                                itly covered under Insuring
              data compromise" will be deemed to                                Agreement B – Defense and Li-
              have been made at the time that no-                               ability.
              tice of the first of those "claims" or
              "regulatory proceedings" is received                     b. Criminal Investigations or Pro-
              by you.                                                     ceedings
    3.   Insuring Agreement C - Identity Recov-                             Any criminal investigations or pro-
         ery                                                                ceedings.
         a.   Coverage under Insuring Agreement                        c.   Deficiency Correction
              C - Identity Recovery applies only if
              all of the following conditions are met:                      Costs to research or correct any defi-
                                                                            ciency. This includes, but is not lim-
                                                                            ited to, any deficiency in your sys-
                                      Includes copyrighted material of Insurance
 HC 102 01 18                          Services Office, Inc. with its permission.                   Page 5 of 17
     Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 145 of 159 PAGEID #: 450
            tems, procedures or physical security                  l.   Willful Complicity
            that may have contributed to a "per-
            sonal data compromise".                                     The "insured's" intentional or willful
                                                                        complicity in a "personal data com-
       d. Extortion                                                     promise".
            Any extortion or blackmail. This in-              2.   Applicable to Insuring Agreement C only:
            cludes, but is not limited to, ransom
            payments and private security assis-                   This insurance does not apply to:
            tance.                                                 a.   Fraudulent, Dishonest or Criminal
       e.   Fraudulent, Dishonest or Criminal                           Acts
            Acts                                                        Any fraudulent, dishonest or criminal
            Any criminal, fraudulent or dishonest                       act by an "identity recovery insured"
            act, error or omission, or any inten-                       or any person aiding or abetting an
            tional or knowing violation of the law                      "identity recovery insured", or by any
            by the "insured".                                           "authorized representative" of an
                                                                        "identity recovery insured", whether
       f.   Non-monetary Relief                                         acting alone or in collusion with oth-
                                                                        ers. However, this exclusion shall not
            That part of any "claim" seeking any                        apply to the interests of an "identity
            non-monetary relief.                                        recovery insured" who has no
       g. Previously Reported Data Com-                                 knowledge of or involvement in such
          promises                                                      fraud, dishonesty or criminal act.

            The same facts alleged or contained                    b.   Professional or Business Identity
            in any "claim" which has been report-                       The theft of a professional or busi-
            ed, or in any circumstances of which                        ness identity.
            notice has been given, under any in-
            surance policy of which this Cover-                    c.   Unreported Identity Theft
            age Part is a renewal or replacement.
                                                                        An "identity theft" that is not reported
       h. Prior Data Compromises                                        in writing to the police.
            Any "personal data compromise" first              3.   Applicable to Insuring Agreements A, B
            occurring before the Retroactive Date                  and C:
            shown in the Declarations, or any
            "claim" arising from a "personal data                  This insurance does not apply to "loss" or
            compromise" that first occurred prior                  "claims" based upon, attributable to or
            to the Retroactive Date shown in the                   arising out of:
            Declarations.                                          a.   Nuclear
       i.   Prior or Pending Litigation                                 Nuclear reaction or radiation or radi-
            Any "claim" or other proceeding                             oactive   contamination,     however
            against an "insured" which was pend-                        caused.
            ing or existed prior to the "coverage                  b.   War
            term", or arising out of the same or
            substantially the same facts, circum-                       (1) War, including undeclared or civ-
            stances or allegations which are the                              il war or civil unrest;
            subject of, or the basis for, such
            "claim" or other proceeding.                                (2) Warlike action by military force,
                                                                              including action hindering or de-
       j.   Reckless Disregard                                                fending against an actual or ex-
                                                                              pected attack, by any govern-
            Your reckless disregard for the secu-                             ment, sovereign or other authori-
            rity of "personally identifying infor-                            ty using military personnel or
            mation" or "personally sensitive in-                              other agents; or
            formation" in your care, custody or
            control.                                                    (3) Insurrection, rebellion, revolu-
                                                                              tion, usurped power, or action
       k.   Uninsurable                                                       taken by government authority in
            Any amount not insurable under ap-                                hindering or defending against
            plicable law.                                                     any of these.




                                  Includes copyrighted material of Insurance
HC 102 01 18                       Services Office, Inc. with its permission.                       Page 6 of 17
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 146 of 159 PAGEID #: 451
 SECTION II - LIMITS OF INSURANCE AND DE-                             Part. We may, at our option, pay any part
 DUCTIBLE                                                             or all of the deductible amount in order to
                                                                      respond effectively to a "personal data
 A. Insuring Agreement A - Response Expenses:                         compromise" and, upon notification of the
    1.   The most we will pay under Insuring                          action taken, you shall promptly reimburse
         Agreement A - Response Expenses is the                       us for such part of the deductible amount
         Response Expenses Limit of Insurance                         as has been paid by us.
         stated in the Declarations.                        B. Insuring Agreement B - Defense and Liability:
    2.   The Response Expenses Limit of Insur-                   1.   The most we will pay under Insuring
         ance is an annual aggregate limit. This                      Agreement B - Defense and Liability (oth-
         amount is the most we will pay for the to-                   er than post-judgment interest) is the Limit
         tal of all "loss" covered under Insuring                     of Insurance stated in the Declarations.
         Agreement A - Response Expenses aris-
         ing out of all "personal data compromise"               2.   The Insuring Agreement B - Defense and
         events which are first discovered by you                     Liability Limit of Insurance is an annual
         during the "coverage term". This limit ap-                   aggregate limit. This amount is the most
         plies regardless of the number of "per-                      we will pay for all "loss" covered under In-
         sonal data compromise" events discov-                        suring Agreement B - Defense and Liabil-
         ered by you during that period.                              ity (other than post-judgment interest)
                                                                      arising out of all "claims".
    3.   A "personal data compromise" may be
         first discovered by you in one "coverage                3.   The most we will pay under Insuring
         term" but cause covered "loss" in one or                     Agreement B – Defense and Liability for
         more subsequent "coverage terms". If so,                     "data compromise liability" and "defense
         all covered "loss" arising from such "per-                   costs" related to Regulatory Fines and
         sonal data compromise" will be subject to                    Penalties and PCI Fines and Penalties
         the Response Expenses Limit of Insur-                        coverages arising from any one "claim"
         ance applicable to the "coverage term"                       or "regulatory proceeding" is the applicable
         when the "personal data compromise"                          sublimit for each of those coverages stat-
         was first discovered by you.                                 ed in the Declarations. These sublimits
                                                                      are part of, and not in addition to, the
    4.   The most we will pay under Insuring                          Aggregate Limit of Insurance referenced
         Agreement A - Response Expenses for                          in Paragraph 2.
         Forensic IT Review, Legal Review and PR
         Services coverages for "loss" arising from              4.   The Defense and Liability Limit of Insur-
         any one "personal data compromise" is                        ance for the Extended Reporting Periods
         the applicable sublimit for each of those                    (if applicable) shall be part of, and not in
         coverages stated in the Declarations.                        addition to, the Defense and Liability Limit
         These sublimits are part of, and not in ad-                  for the immediately preceding "coverage
         dition to, the Aggregate Limit of Insurance                  term".
         referenced in Paragraph 2. PR Services
         coverage is also subject to a limit per "af-            5.   The Insuring Agreement B - Defense and
         fected individual" as described in Section                   Liability coverage is subject to the Deduct-
         I., A.1.b.(5) PR Services.                                   ible stated in the Declarations. You shall
                                                                      be responsible for such deductible
    5.   Coverage for Services to "affected indi-                     amount as respects each "claim" or "regu-
         viduals" is limited to costs to provide such                 latory proceeding" covered under this
         services for a period of up to one year                      Coverage Part. We may, at our option,
         from the date of the notification to the "af-                pay any part or all of the deductible
         fected individuals" or the period required                   amount to defend or effect settlement of
         by law, whichever is longer. Notwithstand-                   any "claim", "loss" or "regulatory proceed-
         ing the foregoing, coverage for Identity                     ing" and, upon notification of the action
         Restoration Case Management services                         taken, you shall promptly reimburse us for
         initiated within such period may continue                    such part of the deductible amount as has
         for a period of up to one year from the                      been paid by us.
         date such Identity Restoration Case Man-
         agement services are initiated.                    C. Insuring Agreement C - Identity Recovery:

    6.   Response Expenses coverage is subject                   1.   Case Management Service is available as
         to the Response Expenses Deductible                          needed for any one "identity theft" for up
         stated in the Declarations. You shall be                     to 12 consecutive months from the incep-
         responsible for such deductible amount                       tion of the service. Expenses we incur to
         as respects each "personal data com-                         provide Case Management Service do not
         promise" covered under this Coverage                         reduce the Limit of Insurance available for
                                                                      "identity recovery expenses".
                                     Includes copyrighted material of Insurance
 HC 102 01 18                         Services Office, Inc. with its permission.                   Page 7 of 17
     Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 147 of 159 PAGEID #: 452
   2.   Coverage under Insuring Agreement C -               The Limits of Insurance apply separately to each
        Identity Recovery is subject to the Annual          "coverage term".
        Aggregate Limit of Insurance stated in the
        Declarations per "identity recovery in-             SECTION III - DEFENSE AND SETTLEMENT
        sured". Regardless of the number of                 The provisions contained within this Section apply
        "identity theft" incidents, this limit is the       only to Insuring Agreement B - Defense and Liabil-
        most we will pay for the total of all "loss"        ity.
        arising out of all "identity thefts" suffered
        by one "identity recovery insured" which            1.   We will have the right and duty to select coun-
        are first discovered by the "identity recov-             sel and defend the "insured" against any
        ery insured" during the "coverage term". If              "claim" or "regulatory proceeding" covered by
        an "identity theft" is first discovered in one           Insuring Agreement B - Defense and Liability,
        "coverage term" and continues into other                 regardless of whether the allegations of such
        "coverage terms", all "loss" arising from                "claim" or "regulatory proceeding" are ground-
        such "identity theft" will be subject to the             less, false or fraudulent. However, we shall
        aggregate Limit of Insurance applicable to               have no duty to defend the "insured" against
        the "coverage term" when the "identity                   any "claim" or "regulatory proceeding" seeking
        theft" was first discovered.                             damages or other relief not insured by Insuring
                                                                 Agreement B - Defense and Liability.
   3.   Legal costs as provided under Item d. of
        the definition of "identity recovery expens-        2.   We may, with your written consent, make any
        es" are part of, and not in addition to, the             settlement of a "claim" or "regulatory proceed-
        aggregate limit described in Paragraph 2.                ing" which we deem reasonable. If you with-
                                                                 hold consent to such settlement, our liability for
   4.   Item e. (Lost Wages) and Item f. (Child                  all "loss" resulting from such "claim" will not
        and Elder Care Expenses) of the defini-                  exceed the amount for which we could have
        tion of "identity recovery expenses" are                 settled such "claim" or "regulatory proceeding"
        jointly subject to the sublimit stated in the            plus "defense costs" incurred as of the date
        Declarations. This sublimit is part of, and              we proposed such settlement in writing to you.
        not in addition to, the aggregate Limit of
        Insurance described in Paragraph 2. Cov-            3.   We shall not be obligated to pay any "loss", or
        erage is limited to wages lost and ex-                   to defend or continue to defend any "claim" or
        penses incurred within 12 months after                   "regulatory proceeding", after the Insuring
        the first discovery of the "identity theft" by           Agreement B - Defense and Liability Limit of
        the "identity recovery insured".                         Insurance has been exhausted.
   5.   Item g. (Mental Health Counseling) of the           4.   We shall pay all interest on that amount of any
        definition of "identity recovery expenses"               judgment within the Insuring Agreement B -
        is subject to the sublimit stated in the                 Defense and Liability Limit of Insurance which
        Declarations. This sublimit is part of, and              accrues:
        not in addition to, the aggregate limit de-
        scribed in Paragraph 2. Coverage is lim-                 a.   After entry of judgment; and
        ited to counseling that takes place within               b.   Before we pay, offer to pay or deposit in
        12 months after the first discovery of the                    court that part of the judgment within the
        "identity theft" by the "identity recovery in-                Insuring Agreement B - Defense and Lia-
        sured".                                                       bility Limit of Insurance or, in any case,
   6.   Item h. (Miscellaneous Unnamed Costs)                         before we pay or offer to pay the entire In-
        of the definition of "identity recovery ex-                   suring Agreement B - Defense and Liabil-
        penses" is subject to the sublimit stated in                  ity Limit of Insurance.
        the Declarations. This sublimit is part of,              These interest payments shall be in addition to
        and not in addition to, the aggregate Limit              and not part of the Defense and Liability Limit.
        of Insurance described in Paragraph 2.
        Coverage is limited to costs incurred with-         SECTION IV – CONDITIONS
        in 12 months after the first discovery of
        the "identity theft" by the "identity recovery      1.   Bankruptcy
        insured".                                                Your bankruptcy, or the bankruptcy of your es-
   7.   Coverage under Insuring Agreement C -                    tate if you are a sole proprietor, will not relieve
        Identity Recovery is subject to the Identity             us of our obligations under this Coverage Part.
        Recovery Deductible stated in the Decla-            2.   Due Diligence
        rations. Each "identity recovery insured"
        shall be responsible for such deductible                 You agree to use due diligence to prevent and
        amount only once during each "coverage                   mitigate "loss" covered under this Coverage
        term". This deductible applies only to                   Part. This includes, but is not limited to, com-
        "identity recovery expenses".                            plying with, and requiring your vendors to
                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                     Page 8 of 17
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 148 of 159 PAGEID #: 453
      comply with, reasonable         and    industry-                     more than 60 days after the date the
      accepted protocols for:                                              "claim" or "regulatory proceeding" is
                                                                           first received by you.
      a.   Providing and maintaining appropriate
           physical security for your premises, com-                   (3) Immediately send us copies of any
           puter systems and hard copy files;                              demands, notices, summonses or le-
                                                                           gal papers received in connection
      b.   Providing and maintaining appropriate                           with the "claim" or "regulatory pro-
           computer and Internet security;                                 ceeding";
      c.   Maintaining and updating at appropriate                     (4) Authorize us to obtain records and
           intervals backups of computer data;                             other information;
      d.   Protecting transactions, such as pro-                       (5) Cooperate with us in the investiga-
           cessing credit card, debit card and check                       tion, settlement or defense of the
           payments; and                                                   "claim" or "regulatory proceeding";
      e.   Appropriate disposal of files containing                    (6) Assist us, upon our request, in the
           "personally identifying information" or                         enforcement of any right against any
           "personally sensitive information", includ-                     person or organization which may be
           ing shredding hard copy files and destroy-                      liable to you because of "loss" or "de-
           ing physical media used to store electron-                      fense costs" to which this insurance
           ic data.                                                        may also apply; and
 3.   Duties in the Event of a Claim, Regulatory                       (7) Not take any action, or fail to take any
      Proceeding or Loss                                                   required action, that prejudices your
      a.   If, during the "coverage term", the "in-                        rights or our rights with respect to
           sured" first becomes aware of any cir-                          such "claim" or "regulatory proceed-
           cumstance that could reasonably be ex-                          ing".
           pected to give rise to a "claim" or "regula-           c.   In the event of a "personal data compro-
           tory proceeding", the "insured" may give                    mise" covered under Insuring Agreement
           written notice to us. The notice must be                    A - Response Expenses, you must see
           made as soon as practicable, but in no                      that the following are done:
           event more than 60 days after the date
           the circumstance is first discovered by the                 (1) Notify the police if a law may have
           "insured", must be made during the "cov-                        been broken.
           erage term" and must include:
                                                                       (2) Notify us as soon as practicable, but
           (1) The specific details, including the                         in no event more than 60 days after
               date, of the circumstance;                                  the "personal data compromise". In-
                                                                           clude a description of any property
           (2) The alleged injuries or damage sus-                         involved.
               tained or which may be sustained;
                                                                       (3) As soon as possible, give us a de-
           (3) The names of potential claimants;                           scription of how, when and where the
               and                                                         "personal data compromise" oc-
           (4) The manner in which the "insured"                           curred.
               first became aware of the circum-                       (4) As often as may be reasonably re-
               stance.                                                     quired, permit us to:
           Any subsequent "claim" or "regulatory                           (a) Inspect the property proving the
           proceeding" arising out of any circum-                               "personal data compromise";
           stance which is the subject of such a writ-
           ten notice will be deemed to have been                          (b) Examine your books, records,
           made at the time written notice in compli-                           electronic media and records
           ance with these requirements was first re-                           and hardware;
           ceived by us.
                                                                           (c) Take samples of damaged and
      b.   If a "claim" or "regulatory proceeding" is                           undamaged property for inspec-
           brought against any "insured", you must:                             tion, testing and analysis; and
           (1) Immediately record the specifics of                         (d) Make copies from your books,
               the "claim" or "regulatory proceeding"                           records, electronic media and
               and the date received; and                                       records and hardware.
           (2) Provide us with written notice, as                      (5) Send us signed, sworn proof of loss
               soon as practicable, but in no event                        containing the information we request

                                      Includes copyrighted material of Insurance
 HC 102 01 18                          Services Office, Inc. with its permission.                   Page 9 of 17
      Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 149 of 159 PAGEID #: 454
              to investigate the "personal data                       that support his or her claim for "identity
              compromise". You must do this within                    recovery expenses".
              60 days after our request. We will
              supply you with the necessary forms.          5.   Legal Action Against Us

          (6) Cooperate with us in the investigation             a.   No person or organization has a right:
              of the "personal data compromise" or                    (1) To join us as a party or otherwise
              settlement of the "loss".                                    bring us into a suit asking for damag-
          (7) If you intend to continue your busi-                         es from an "insured"; or
              ness, you must resume all or part of                    (2) To sue us under this Coverage Part
              your operations as quickly as possi-                         unless all of its terms have been fully
              ble.                                                         complied with.
          (8) Make no statement that will assume                      A person or organization may sue us to
              any obligation or admit any liability,                  recover on an agreed settlement or on a
              for any loss for which we may be lia-                   final judgment against an "insured"; but
              ble, without our prior written consent.                 we will not be liable for damages that are
          (9) Promptly send us any legal papers or                    not payable under this Coverage Part, or
              notices received concerning the "per-                   that are in excess of the applicable Ag-
              sonal data compromise" or "loss".                       gregate Limit of Insurance. An agreed set-
                                                                      tlement means a settlement and release
     d.   We may examine any "insured" under                          of liability signed by us, the first "named
          oath, while not in the presence of any oth-                 insured" and the claimant or the claim-
          er "insured" and at such times as may be                    ant's legal representative.
          reasonably required, about any matter re-
          lating to this insurance or the "claim" or             b.   You may not bring any legal action
          "loss", including an "insured's" books and                  against us involving "loss":
          records. In the event of an examination,                    (1) Unless you have complied with all the
          an "insured's" answers must be signed.                           terms of this insurance;
     e.   No "insured" may, except at their own                       (2) Until 90 days after you have filed
          cost, voluntarily make a payment, assume                         proof of "loss" with us; and
          any obligation, or incur any expense with-
          out our prior written consent.                              (3) Unless brought within 2 years from
                                                                           the date you reported the "claim" or
4.   Help Line                                                             "loss" to us.
     For assistance, the "identity recovery insured"             If any limitation in this condition is prohibited by
     should call the Identity Recovery Help Line                 law, such limitation is amended so as to equal
     at 1-866-219-9831. The Identity Recovery                    the minimum period of limitation provided by
     Help Line can provide the "identity recovery                such law.
     insured" with:
                                                            6.   Legal Advice
     a.   Information and advice for how to respond
          to a possible "identity theft"; and                    We are not your legal advisor. Our determina-
                                                                 tion of what is or is not covered under this
     b.   Instructions for how to submit a service               Coverage Part does not represent advice or
          request for Case Management Service                    counsel from us about what you should or
          and/or a claim form for Expense Reim-                  should not do.
          bursement Coverage.
                                                            7.   Liberalization
          In some cases, we may provide Case
          Management services at our expense to                  If, within 60 days prior to the beginning of this
          an "identity recovery insured" prior to a              Coverage Part or during the "policy period", we
          determination that a covered "identity                 make any changes to any forms or endorse-
          theft" has occurred. Our provision of such             ments of this Coverage Part for which there is
          services is not an admission of liability              currently no separate premium charge, and
          under the policy. We reserve the right to              that change provides more coverage than this
          deny further coverage or service if, after             Coverage Part, the change will automatically
          investigation, we determine that a covered             apply to this Coverage Part at the latter of:
          "identity theft" has not occurred.
                                                                 a.   The date we implemented the change in
          As respects Expense Reimbursement                           your state; or
          Coverage, the "identity recovery insured"
          must send to us, within 60 days after our              b.   The date this Coverage Part became ef-
          request, receipts, bills or other records                   fective; and

                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                   Page 10 of 17
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 150 of 159 PAGEID #: 455
      will be considered as included until the end of                   viduals" without exceeding the available
      the current "policy period". We will make no                      Response Expenses Limit.
      additional premium charge for this additional
      coverage during the interim.                            11. Representations

 8.   Office of Foreign Assets Control (OFAC)                      You represent that all information and state-
      Compliance                                                   ments contained in any application or ques-
                                                                   tionnaire submitted in connection with this
      Whenever insurance coverage provided by                      Coverage Part are true, accurate and com-
      this policy would be in violation of any United              plete. All such information and statements are
      States economic or trade sanctions, such in-                 the basis for our issuing this Coverage Part
      surance coverage shall be null and void.                     and shall be considered as incorporated into
                                                                   and shall constitute a part of this Coverage
 9.   Other Insurance                                              Part. Misrepresentation or omission of any ma-
      a.   If any covered "loss" is covered by any                 terial fact may be grounds for the rescission of
           other valid policy, then this Coverage Part             this Coverage Part.
           shall apply only in excess of the amount           12. Separation of Insureds
           of any deductible, retention and limit of in-
           surance under such other policy whether                 Except with respect to the applicable Limit of
           such other policy is stated to be primary,              Insurance, and any rights or duties specifically
           contributory, excess, contingent or other-              assigned in this Coverage Part or the policy to
           wise, unless such other policy is written               which it is attached, to the first "named in-
           specifically excess of this Coverage Part               sured", this insurance applies separately to
           by reference in such other policy to this               each "insured" against whom a "claim" is
           policy's policy number.                                 made.
      b.   When this insurance is excess, we will             13. Service Providers
           have no duty to defend the "insured"
           against any "claim" if any other insurer                a.   We will only pay under this Coverage Part
           has a duty to defend the "insured" against                   for services that are provided by service
           that "claim". But we will have the right to                  providers approved by us. You must ob-
           associate in the defense and control of                      tain our prior approval for any service pro-
           any "claim" that we reasonably believe is                    vider whose expenses you want covered
           likely to involve the insurance provided                     under this Coverage Part. We will not un-
           under this Coverage Part. If no other in-                    reasonably withhold such approval.
           surer defends, we will undertake to do so,              b.   Prior to the Pre-Notification Consultation
           but we will be entitled to the "insured's"                   described in the Pre-Notification Consulta-
           rights against all those other insurers.                     tion Condition above, you must come to
 10. Pre-Notification Consultation                                      agreement with us regarding the service
                                                                        provider(s) to be used for the Notification
      You agree to consult with us prior to the issu-                   to Affected Individuals and Services to Af-
      ance of notification to "affected individuals".                   fected Individuals. We will suggest a ser-
      We assume no responsibility under this Cov-                       vice provider. If you prefer to use an alter-
      erage Part for any services promised to "af-                      nate service provider, our coverage is
      fected individuals" without our prior agree-                      subject to the following limitations:
      ment. If possible, this pre-notification consulta-
      tion will also include the designated service                     (1) Such alternate service provider must
      provider(s) as agreed to under Condition 12.                          be approved by us;
      Service Providers. You must provide the fol-                      (2) Such alternate service provider must
      lowing at our pre-notification consultation with                      provide services that are reasonably
      you:                                                                  equivalent or superior in both kind
      a.   The exact list of "affected individuals" to                      and quality to the services that would
           be notified, including contact information.                      have been provided by the service
                                                                            provider we had suggested; and
      b.   Information about the "personal data
           compromise" that may appropriately be                        (3) Our payment for services provided by
           communicated with "affected individuals".                        any alternate service provider will not
                                                                            exceed the amount that we would
      c.   The scope of services that you desire for                        have paid using the service provider
           the "affected individuals". For example,                         we had suggested.
           coverage may be structured to provide
           fewer services in order to make those              14. Services
           services available to more "affected indi-              The following conditions apply as respects any
                                                                   services provided to you or any "affected indi-

                                       Includes copyrighted material of Insurance
 HC 102 01 18                           Services Office, Inc. with its permission.                  Page 11 of 17
     Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 151 of 159 PAGEID #: 456
    vidual" or "identity recovery insured" by us, our            States of America dollars, payment under this
    designees or any service firm paid for in whole              Coverage Part shall be made in United States
    or in part under this Coverage Part:                         dollars at the rate of exchange published in
                                                                 The Wall Street Journal on the date the final
    a.   The effectiveness of such services de-                  judgment is entered, settlement amount is
         pends on the cooperation and assistance                 agreed upon, or the other component of "loss"
         of you, "affected individuals" and "identity            is due, respectively.
         recovery insureds".
                                                            17. When We Do Not Renew
    b.   All services may not be available or appli-
         cable to all individuals. For example, "af-             If we decide not to renew this Coverage Part,
         fected individuals" and "identity recovery              we will mail or deliver to the first "named in-
         insureds" who are minors or foreign na-                 sured" shown in the Declarations written notice
         tionals may not have credit records that                of the nonrenewal not less than 30 days before
         can be provided or monitored. Service in                the expiration date.
         Canada will be different from service in
         the United States and Puerto Rico in ac-                If notice is mailed, proof of mailing will be suf-
         cordance with local conditions.                         ficient proof of notice.

    c.   We do not warrant or guarantee that the            SECTION V - EXTENDED REPORTING PERIODS
         services will end or eliminate all problems        The provisions contained within this Section apply
         associated with the covered events.                only to Insuring Agreement B - Defense and Liabil-
    d.   Except for the services of an "identity re-        ity.
         covery case manager" under Insuring                1.   You shall have the right to the Extended Re-
         Agreement C - Identity Recovery, which                  porting Periods described in this section, in the
         we will provide directly, you will have a di-           event that:
         rect relationship with the professional ser-
         vice firms paid for in whole or in part un-             a.   You or we cancel this Coverage Part;
         der this Coverage Part. Those firms work
         for you.                                                b.   You or we refuse to renew this Coverage
                                                                      Part; or
15. Subrogation
                                                                 c.   We renew this Coverage Part on other
    With respect to any payment under this Cov-                       than a claims-made basis or with a retro-
    erage Part on behalf of any "insured", we shall                   active date later than the Retroactive Date
    be subrogated to the "insured's" rights of re-                    shown in the Declarations.
    covery to the extent of such payment. The "in-
    sured" shall execute all papers required and            2.   If an event as specified in Paragraph 1. has
    shall do everything necessary to secure and                  occurred, you shall have the right to the follow-
    preserve such rights, including the execution                ing:
    of such documents necessary to enable us to                  a.   An Automatic Extended Reporting Period
    bring suit in the "insured's" name. Any recover-                  of 90 days after the effective date of can-
    ies, less the cost of obtaining them, will be dis-                cellation or nonrenewal at no additional
    tributed as follows:                                              premium in which to give to us written no-
    a.   To you, until you are reimbursed for any                     tice of a "claim" or "regulatory proceeding"
         "loss" you sustain that exceeds the sum of                   of which you first receive notice during
         the applicable Aggregate Limit of Insur-                     said Automatic Extended Reporting Peri-
         ance and the Deductible Amount, if any;                      od for any "personal data compromise"
                                                                      occurring on or after the Retroactive Date
    b.   Then to us, until we are reimbursed for                      shown on the Declarations and before the
         the payment under this Coverage Part;                        end of the "policy period" and which is
                                                                      otherwise covered by this Coverage Part;
    c.   Then to you, until you are reimbursed for                    and
         that part of the payment equal to the De-
         ductible Amount, if any.                                b.   Upon payment of the additional premium
                                                                      stated in the Declarations, a Supple-
16. Valuation - Settlement                                            mental Extended Reporting Period for the
    All premiums, Limits of Insurance, Deductible                     term stated in the Supplemental Extended
    Amounts, "loss" and any other monetary                            Reporting Period Endorsement will be
    amounts under this Coverage Part are ex-                          provided immediately following the effec-
    pressed and payable in the currency of the                        tive date of cancellation or nonrenewal in
    United States of America. If judgment is ren-                     which to give to us written notice of a
    dered, settlement is agreed to or another                         "claim" or "regulatory proceeding" of
    component of "loss" under this Coverage Part                      which you first receive notice during said
    is expressed in any currency other than United                    Supplemental Extended Reporting Period

                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                  Page 12 of 17
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 152 of 159 PAGEID #: 457
           for any "personal data compromise" oc-                           (b) The violation of a governmental
           curring on or after the Retroactive Date                              statute or regulation arising from
           shown in the Declarations and before the                              a "personal data compromise"
           end of the "policy period" and which is                               that was covered under Insuring
           otherwise covered by this Coverage Part.                              Agreement A - Response Ex-
                                                                                 penses and in connection with
           To obtain the Supplemental Extended                                   which you submitted a claim to
           Reporting Period, you must request it in                              us and provided notifications and
           writing and pay the additional premium                                services to "affected individuals"
           due, within 60 days of the effective date of                          in consultation with us pursuant
           cancellation or nonrenewal. The additional                            to Insuring Agreement A - Re-
           premium for the Supplemental Extended                                 sponse Expenses.
           Reporting Period shall be fully earned at
           the inception of the Supplemental Ex-                        (2) "Claim" includes:
           tended Reporting Period. If we do not re-
           ceive the written request as required, you                       (a) An    arbitration proceeding in
           may not exercise this right at a later date.                          which such damages are
                                                                                 claimed and to which the "in-
      c.   The Defense and Liability Limit of Insur-                             sured" must submit or does
           ance for the Extended Reporting Periods                               submit with our consent;
           shall be part of, and not in addition to, the
           Defense and Liability Limit of Insurance                         (b) Any other alternative dispute
           for the immediately preceding "coverage                               resolution proceeding in which
           term".                                                                such damages are claimed and
                                                                                 to which the "insured" must
 SECTION VI - DEFINITIONS                                                        submit or does submit with our
                                                                                 consent; or
 1.   "Affected individual" means any person whose
      "personally identifying information" or "person-                      (c) A written demand for money,
      ally sensitive information" is lost, stolen, acci-                         when such demand could rea-
      dentally released or accidentally published by                             sonably result in a civil proceed-
      a "personal data compromise" covered under                                 ing as described in this defini-
      this Coverage Part. This definition is subject to                          tion.
      the following provisions:
                                                                   b.   Does not include any demand or action
      a.   "Affected individual" does not include any                   brought by or on behalf of someone who
           business or organization. Only an individ-                   is:
           ual person may be an "affected individu-
           al".                                                         (1) Your "executive";

      b.   An "affected individual" may reside any-                     (2) Your owner or part-owner; or
           where in the world.                                          (3) A holder of your securities;
 2.   "Authorized representative" means a person or                     in their capacity as such, whether directly,
      entity authorized by law or contract to act on                    derivatively, or by class action. "Claim" will
      behalf of an "identity recovery insured".                         include proceedings brought by such indi-
 3.   "Claim":                                                          viduals in their capacity as "affected indi-
                                                                        viduals", but only to the extent that the
      a.   Means:                                                       damages claimed are the same as would
                                                                        apply to any other "affected individual".
           (1) A civil proceeding in which it is al-
                 leged that the claimant suffered             4.   "Coverage term" means the following individu-
                 damages arising from:                             al increment, or if a multi-year "policy period",
                                                                   increments, of time, which comprise the "poli-
                 (a) A "personal data compromise"                  cy period" of this Coverage Part:
                    that was covered under Insuring
                    Agreement A - Response Ex-                     a.   The year commencing on the Effective
                    penses section of this Coverage                     Date of this Coverage Part at 12:01 AM
                    Part and in connection with                         standard time at your mailing address
                    which you submitted a claim to                      shown in the Declarations, and if a multi-
                    us and provided notifications and                   year "policy period", each consecutive an-
                    services to "affected individuals"                  nual period thereafter, or portion thereof if
                    in consultation with us pursuant                    any period is for a period of less than 12
                    to Insuring Agreement A - Re-                       months, constitute individual "coverage
                    sponse Expenses; or                                 terms". The last "coverage term" ends at
                                                                        12:00 AM standard time at your mailing


                                       Includes copyrighted material of Insurance
 HC 102 01 18                           Services Office, Inc. with its permission.                   Page 13 of 17
      Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 153 of 159 PAGEID #: 458
          address shown in the Declarations on the                    (1) Civil or criminal fines or penalties im-
          earlier of:                                                     posed by law, except for civil fines
                                                                          and penalties expressly covered un-
          (1) The day the "policy period" shown in                        der paragraphs b. and c. above;
              the Declarations ends; or
                                                                      (2) Taxes; or
          (2) The day the policy to which this Cov-
              erage Part is attached is terminated                    (3) Matters which may be deemed unin-
              or cancelled.                                               surable under the applicable law.
     b.   However, if after the issuance of this Cov-            e.   With respect to fines and penalties and
          erage Part, any "coverage term" is ex-                      punitive, exemplary and multiplied dam-
          tended for an additional period of less                     ages, the law of the jurisdiction most fa-
          than 12 months, that additional period of                   vorable to the insurability of those fines,
          time will be deemed to be part of the last                  penalties or damages shall control for the
          preceding "coverage term".                                  purpose of resolving any dispute between
                                                                      us and any "insured" regarding whether
5.   "Coverage territory" means:                                      the fines, penalties or damages specified
     a.   With respect to Insuring Agreement A -                      in this definition above are insurable un-
          Response Expenses, anywhere in the                          der this Coverage Part, provided that such
          world.                                                      jurisdiction:

     b.   With respect to Insuring Agreement B -                      (1) Is where those fines, penalties or
          Defense and Liability, anywhere in the                          damages were awarded or imposed;
          world, however, "claims" must be brought                    (2) Is where any "personal data compro-
          in the United States (including its territo-                    mise" took place for which such fines,
          ries and possessions), Puerto Rico or                           penalties or damages were awarded
          Canada.                                                         or imposed;
     c.   With respect to Insuring Agreement C -                      (3) Is where you are incorporated or you
          Identity Recovery, anywhere in the world                        have your principal place of business;
6.   "Data compromise liability":                                         or

     a.   Means the following, when they arise from                   (4) Is where we are incorporated or have
          a "claim" or "regulatory proceeding":                           our principal place of business.

          (1) Damages (including punitive and ex-           7.   "Defense costs":
              emplary damages and the multiple                   a.   Means reasonable and necessary ex-
              portion of any multiplied damage                        penses resulting solely from the investiga-
              award), judgments or settlements;                       tion, defense and appeal of any "claim" or
          (2) Attorney's fees and other litigation                    "regulatory proceeding" against an "in-
              costs added to that part of any judg-                   sured". Such expenses may be incurred
              ment paid by us, when such fees and                     by us. Such expenses may include premi-
              costs are awarded by law or court or-                   ums for any appeal bond, attachment
              der; and                                                bond or similar bond. However, we have
                                                                      no obligation to apply for or furnish such
          (3) Pre-judgment interest on that part of                   bond.
              any judgment paid by us.
                                                                 b.   Does not include the salaries or wages of
     b.   Also includes any Payment Card Industry                     your "employees" or "executives", or your
          (PCI) fine or penalty imposed under a                       loss of earnings.
          contract to which you are a party when
          such fine or penalty arises from a "claim".       8.   "Employee" means any natural person, other
          PCI Fines and Penalties do not include                 than an "executive", who was, now is or will
          any increased transaction costs.                       be:

     c.   Also includes any fine or penalty imposed              a.   Employed on a full- or part-time basis by
          by law, to the extent such fine or penalty                  you;
          is legally insurable under the law of the              b.   Furnished temporarily to you to substitute
          applicable jurisdiction when such fine or                   for a permanent "employee" on leave or to
          penalty arises from a "regulatory proceed-                  meet seasonal or short-term workload
          ing".                                                       conditions;
     d.   Does not include:                                      c.   Leased to you by a labor leasing firm un-
                                                                      der an agreement between you and the
                                                                      labor leasing firm to perform duties relat-
                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                  Page 14 of 17
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 154 of 159 PAGEID #: 459
           ed to the conduct of your business, but                      (1) The defense of any civil suit brought
           does not mean a temporary employee as                            against an "identity recovery insured".
           defined in Paragraph 8.b.; or
                                                                        (2) The removal of any civil judgment
      d.   Your volunteer worker, which includes                            wrongfully entered against an "identi-
           unpaid interns.                                                  ty recovery insured".
 9.   "Executive" means any natural person who                          (3) Legal assistance for an "identity re-
      was, now is or will be:                                               covery insured" at an audit or hearing
                                                                            by a governmental agency.
      a.   The owner of a sole proprietorship that is
           a "named insured"; or                                        (4) Legal assistance in challenging the
                                                                            accuracy of the "identity recovery in-
      b.   A duly elected or appointed:                                     sured's" consumer credit report.
           (1) Director;                                                (5) The defense of any criminal charges
           (2) Officer;                                                     brought against an "identity recovery
                                                                            insured" arising from the actions of a
           (3) Managing Partner;                                            third party using the personal identity
                                                                            of the "identity recovery insured".
           (4) General Partner;
                                                                   e.   Actual lost wages of the "identity recovery
           (5) Member (if a limited liability compa-                    insured" for time reasonably and neces-
               ny);                                                     sarily taken away from work and away
           (6) Manager (if a limited liability compa-                   from the work premises. Time away from
               ny); or                                                  work includes partial or whole work days.
                                                                        Actual lost wages may include payment
           (7) Trustee,                                                 for vacation days, discretionary days,
                                                                        floating holidays and paid personal days.
           of a "named insured".                                        Actual lost wages does not include sick
 10. "Identity recovery case manager" means one                         days or any loss arising from time taken
      or more individuals assigned by us to assist an                   away from self-employment. Necessary
      "identity recovery insured" with communica-                       time off does not include time off to do
      tions we deem necessary for re-establishing                       tasks that could reasonably have been
      the integrity of the personal identity of the                     done during non-working hours.
      "identity recovery insured". This includes, with             f.   Actual costs for supervision of children or
      the permission and cooperation of the "identity                   elderly or infirm relatives or dependents of
      recovery insured", written and telephone                          the "identity recovery insured" during time
      communications with law enforcement authori-                      reasonably and necessarily taken away
      ties, governmental agencies, credit agencies                      from such supervision. Such care must be
      and individual creditors and businesses.                          provided by a professional care provider
 11. "Identity recovery expenses" means the follow-                     who is not a relative of the "identity recov-
      ing when they are reasonable and necessary                        ery insured".
      expenses that are incurred as a direct result of             g.   Actual costs for counseling from a li-
      an "identity theft" suffered by an "identity re-                  censed mental health professional. Such
      covery insured":                                                  care must be provided by a professional
      a.   Costs for re-filing applications for loans,                  care provider who is not a relative of the
           grants or other credit instruments that are                  "identity recovery insured".
           rejected solely as a result of an "identity             h.   Any other reasonable costs necessarily
           theft".                                                      incurred by an "identity recovery insured"
      b.   Costs for notarizing affidavits or other                     as a direct result of the "identity theft".
           similar documents, long distance tele-                       (1) Such costs include:
           phone calls and postage solely as a result
           of your efforts to report an "identity theft"                    (a) Costs by the "identity recovery
           or amend or rectify records as to your true                           insured" to recover control over
           name or identity as a result of an "identity                          his or her personal identity.
           theft".
                                                                            (b) Deductibles or service fees from
      c.   Costs for credit reports from established                             financial institutions.
           credit bureaus.
                                                                        (2) Such costs do not include:
      d.   Fees and expenses for an attorney ap-
           proved by us for the following:                                  (a) Costs to avoid, prevent or detect
                                                                                 "identity theft" or other loss.

                                       Includes copyrighted material of Insurance
 HC 102 01 18                           Services Office, Inc. with its permission.                   Page 15 of 17
     Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 155 of 159 PAGEID #: 460
               (b) Money lost or stolen.                                    (a) Only for the conduct of the
                                                                                 "named insured's" business with-
               (c) Costs that are restricted or ex-                              in the scope of his or her em-
                    cluded elsewhere in this Cover-                              ployment or duties as an "execu-
                    age Part or policy.                                          tive"; and
12. "Identity recovery insured" means the follow-                           (b) Such "employee" or "executive"
    ing:                                                                         shall not be an "insured" to the
    a.     When the entity insured under this Cover-                             extent his or her actions or
           age Part is a sole proprietorship, the                                omissions are criminal, fraudu-
           "identity recovery insured" is the individual                         lent, dishonest or constitute an
           person who is the sole proprietor of the                              intentional or knowing violation of
           "named insured".                                                      the law.

    b.     When the "named insured" under this                     c.   With respect to Insuring Agreement C -
           Coverage Part is a partnership, the "iden-                   Identity Recovery any "named insured".
           tity recovery insureds" are the current            15. "Loss" means:
           partners.
                                                                   a.   With respect to Insuring Agreement A -
    c.     When the "named insured" under this                          Response Expenses:
           Coverage Part is a corporation or other
           form of organization, other than those de-                   Those expenses enumerated in Section I,
           scribed in a. or b. above, the "identity re-                 A., Paragraph 1.b.
           covery insureds" are all individuals having
           an ownership position of 20% or more of                 b.   With respect to Insuring Agreement B -
           the insured entity. However, if and only if                  Defense and Liability:
           there is no one who has such an owner-                       (1) "Defense costs"; and
           ship position, then the "identity recovery
           insured" shall be:                                           (2) "Data compromise liability".
           (1) The chief executive of the insured en-              c.   With respect to Insuring Agreement C -
               tity; or                                                 Identity Recovery, "identity recovery ex-
                                                                        penses".
           (2) As respects a religious institution, the
               senior ministerial employee.                   16. "Named insured" means the entity or entities
                                                                   shown in the Declarations as a Named In-
    d.     The legally recognized spouse of any in-                sured.
           dividual described in a., b. or c. above.
                                                              17. "Personal data compromise" means the loss,
    An "identity recovery insured" must always be                  theft, accidental release or accidental publica-
    an individual person. The "named insured" un-                  tion of "personally identifying information" or
    der this Coverage Part is not an "identity re-                 "personally sensitive information" as respects
    covery insured".                                               one or more "affected individuals". If the loss,
13. "Identity theft" means the fraudulent use of                   theft, accidental release or accidental publica-
    "personally identifying information". This in-                 tion involves "personally identifying infor-
    cludes fraudulently using such information to                  mation", such loss, theft, accidental release or
    establish credit accounts, secure loans, enter                 accidental publication must result in or have
    into contracts or commit crimes.                               the reasonable possibility of resulting in the
                                                                   fraudulent use of such information. This defini-
    "Identity theft" does not include the fraudulent               tion is subject to the following provisions:
    use of a business name, d/b/a or any other
    method of identifying a business activity.                     a.   At the time of the loss, theft, accidental re-
                                                                        lease or accidental publication, the "per-
14. "Insured" means:                                                    sonally identifying information" or "per-
                                                                        sonally sensitive information" need not be
    a.     With respect to Insuring Agreement A -                       at the insured premises but must be in the
           Response Expenses any "named in-                             direct care, custody or control of:
           sured".
                                                                        (1) You; or
    b.     With respect to Insuring Agreement B -
           Defense and Liability:                                       (2) A professional entity with which you
                                                                            have a direct relationship and to
           (1) Any "named insured"; and                                     which you (or an "affected individual"
           (2) Any "employee" or "executive" of a                           at your direction) have turned over
               "named insured", but:                                        (directly or via a professional trans-
                                                                            mission or transportation provider)
                                                                            such information for storage, pro-
                                       Includes copyrighted material of Insurance
HC 102 01 18                            Services Office, Inc. with its permission.                   Page 16 of 17
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 156 of 159 PAGEID #: 461
              cessing, transmission or transporta-                care or identity of an "affected individual" or
              tion of such information.                           "identity recovery insured". This includes, but
                                                                  is not limited to, Social Security numbers or
     b.   "Personal data compromise" includes dis-                account numbers.
          posal or abandonment of "personally iden-
          tifying information" or "personally sensitive           "Personally identifying information" does not
          information" without appropriate safe-                  mean or include information that is otherwise
          guards such as shredding or destruction,                available to the public, such as names and
          subject to the following provisions:                    addresses.
          (1) The failure to use appropriate safe-           19. "Personally sensitive information" means pri-
              guards must be accidental and not                   vate information specific to an individual the
              reckless or deliberate; and                         release of which requires notification of "af-
                                                                  fected individuals" under any applicable law.
          (2) Such disposal or abandonment must
              take place during the time period for               "Personally sensitive information" does not
              which this Coverage Part is effective.              mean or include "personally identifying
                                                                  information".
     c.   "Personal data compromise" includes sit-
          uations where there is a reasonable                20. "Policy period" means the cumulative total of
          cause to suspect that such "personally                  each individual "coverage term" comprising
          identifying information" or "personally                 the period of time from the inception date of
          sensitive information" has been lost, sto-              this Coverage Part shown in the Declarations
          len, accidentally released or accidentally              to the expiration date shown in the Declara-
          published, even if there is no firm proof.              tions, or its earlier cancellation or termination
                                                                  date.
     d.   All incidents of "personal data compro-
          mise" that are discovered at the same              21. "Regulatory proceeding" means an investiga-
          time or arise from the same cause will be               tion, demand or proceeding alleging a violation
          considered one "personal data compro-                   of law or regulation brought by, or on behalf of,
          mise".                                                  the Federal Trade Commission, Federal
                                                                  Communications Commission or other admin-
 18. "Personally identifying information" means in-               istrative or regulatory agency, or any federal,
     formation, including health information, that                state, local or foreign governmental entity in
     could be used to commit fraud or other illegal               such entity's regulatory or official capacity.
     activity involving the credit, access to health




                                      Includes copyrighted material of Insurance
 HC 102 01 18                          Services Office, Inc. with its permission.                  Page 17 of 17
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 157 of 159 PAGEID #: 462
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 158 of 159 PAGEID #: 463
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      OHIO CHANGES - LOSS INFORMATION
 This endorsement modifies insurance provided under the following:


     CINCINNATI CYBER DEFENSE™ COVERAGE PART
     CINCINNATI DATA DEFENDER™ COVERAGE PART
     CINCINNATI NETWORK DEFENDER™ COVERAGE PART

 The following is added to SECTION IV - CONDITIONS (SECTION V - CONDITIONS of the Cincinnati Cyber
 Defense™ Coverage Part):
 Loss Information
 We shall, on request, provide to the first "named insured" loss information within 45 days of the first "named
 insured's" request or at the same time as any notice of cancellation or nonrenewal.




                                    Includes copyrighted material of Insurance
 HC 427 OH 01 16                     Services Office, Inc., with its permission.
Case: 1:20-cv-00312-MWM Doc #: 9-1 Filed: 06/22/20 Page: 159 of 159 PAGEID #: 464
